Case 14-50971-CSS   Doc 466-12   Filed 05/02/20   Page 1 of 371




    Exhibit 61
FILED: NEW YORK COUNTY CLERK 01/18/2012                                                              INDEX NO. 650150/2012
NYSCEF DOC. NO. 1 Case 14-50971-CSS                 Doc 466-12        Filed 05/02/20    PageRECEIVED
                                                                                             2 of 371 NYSCEF: 01/18/2012




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NEW YORK

          ------------------------------------------------------- x
         BDCM OPPORTUNITY FUND II, LP,                            :
         BLACK DIAMOND CLO 2005-1 LTD, and :                           Index No. ____________________
         SPECTRUM INVESTMENT PARTNERS, :                               Date purchased: _______________
         L.P.,                                                    :
                                                                       Plaintiffs designate New York
                                      Plaintiff,                  :
                                                                       County as the place of trial.
                                                                  :
                                                                  :    The basis of venue is plaintiff’s
                               - against -                             principal place of business.
                                                                  :
         YUCAIPA AMERICAN ALLIANCE FUND :
         I, LP, and YUCAIPA AMERICAN                              :
                                                                  :    SUMMONS
         ALLIANCE (PARALLEL) FUND I, LP,
                                                                  :
                                                                  :
                                                                  :
                                       Defendants.
                                                                  :
                                                                  :
                                                                  :
          ------------------------------------------------------- x


         TO THE ABOVE-NAMED DEFENDANTS:

                          YOU ARE HEREBY SUMMONED to answer the complaint in this action and

         to serve a copy of your answer or, if the complaint is not served with this summons, to serve a

         notice of appearance, on Plaintiffs’ attorney within twenty (20) days after the service of this

         summons, exclusive of the day of service (or within thirty (30) days after the service is complete

         if this summons is not personally delivered to you within the State of New York); and in case of

         your failure to appear or answer, judgment will be taken against you by default for the relief

         demanded in the complaint.
Case 14-50971-CSS   Doc 466-12   Filed 05/02/20   Page 3 of 371
             Case 14-50971-CSS         Doc 466-12      Filed 05/02/20    Page 4 of 371




SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK
 ------------------------------------------------------- x
BDCM OPPORTUNITY FUND II, LP,                            :
BLACK DIAMOND CLO 2005-1 LTD, and :
SPECTRUM INVESTMENT PARTNERS, :
L.P.,                                                    :
                             Plaintiffs,                 : Index No.:
                                                         :
                      - against -                        : COMPLAINT
                                                         :
YUCAIPA AMERICAN ALLIANCE FUND :
I, LP, and YUCAIPA AMERICAN                              :
ALLIANCE (PARALLEL) FUND I, LP,                          :
                                                         :
                              Defendants.                :
 ------------------------------------------------------- x

                         Plaintiffs BDCM Opportunity Fund II, LP (“BDCM”), Black Diamond

CLO 2005-1 Ltd. (“Black Diamond CLO”), and Spectrum Investment Partners, L.P.

(“Spectrum”), by their attorneys Schulte Roth & Zabel LLP, as and for their Complaint against

Yucaipa American Alliance Fund, I, LP and Yucaipa American Alliance (Parallel) Fund I, LP

(collectively “Yucaipa” or “Yucaipa Defendants”), hereby allege as follows:

                                   NATURE OF COMPLAINT

                    1.   This case arises out of the actions taken by the Yucaipa Defendants (a) to

injure or destroy the rights of Plaintiffs in their capacity as Lenders under that certain Amended

and Restated First Lien Secured Super-Priority Debtor in Possession and Exit Credit Agreement

and Guaranty Agreement, dated May 15, 2007, between Allied Systems Holdings Inc. and Allied

Systems Ltd. (L.P.), as Borrowers (collectively, “Allied”), the Lenders from time to time party

thereto (including Plaintiffs, “Lenders”), and The CIT Group Business Credit, Inc. (“CIT”), as

Administrative Agent and Collateral Agent (as amended, modified or supplemented from time to

time through and including that certain Amendment No. 3 to Credit Agreement and Consent,


DOC ID-17979399.1                                 1
             Case 14-50971-CSS             Doc 466-12         Filed 05/02/20        Page 5 of 371




dated as of April 17, 2008, the “Credit Agreement”)1 and (b) in contravention of the provisions

of the aforesaid Credit Agreement.

                    2.    In short, Yucaipa, which is the majority and controlling owner of Allied,

the Borrower under the Credit Agreement, has acquired debt obligations owing by Allied under

the Credit Agreement (the “Obligations”) in violation of the express provisions of the Credit

Agreement, in order (i) to undermine and frustrate the rights of the Lenders, including Plaintiffs,

vis-à-vis the Borrower, such as the Lenders’ right to receive interest and principal payments on

the Obligations from Allied or to foreclose on collateral pledged to secure the Obligations, and

(ii) to advance Yucaipa’s own financial interests as the controlling owner of Allied to the

detriment of the Lenders. As set forth below, Yucaipa caused Allied to default on numerous

provisions of the Credit Agreement and other agreements and then interfered with and frustrated

the Lenders’ ability to exercise their rights as provided in the Credit Agreement.

                    3.    In August 2009, Yucaipa, which by then already controlled Allied through

(i) ownership of the majority of Allied’s common and preferred equity, (ii) its appointment of a

majority of Allied’s Board of Directors, including Derex Walker, its chairman, and other persons

affiliated with Yucaipa, and (iii) its control of Allied’s management, asserted that it had amassed

a majority of the Obligations owing by Allied to the Lenders under the Credit Agreement,

despite clear and unequivocal provisions in the Credit Agreement prohibiting Yucaipa from

acquiring or owning Term Loan Exposure in excess of defined amounts (essentially the lesser of

$50 million in aggregate principal amount or 25% of the aggregate Term Loan Exposure held by

all Lenders). To the extent Yucaipa has in fact amassed Obligations of this magnitude, it has

done so in violation of the Credit Agreement and in contravention of the Lenders’ rights by


1
       All capitalized terms used herein and not otherwise defined shall have the meanings set forth in the Credit
Agreement, a true and correct copy of which is annexed hereto as Exhibit A.
DOC ID-17979399.1                                        2
             Case 14-50971-CSS           Doc 466-12         Filed 05/02/20       Page 6 of 371




causing Allied (its controlled affiliate) to enter into a purported Fourth Amendment to the Credit

Agreement without first obtaining the prior consents of the Lenders and CIT, as required under

the Credit Agreement.

                    4.   As is typical of credit agreements of this type, the Credit Agreement, prior

to any amendments, contained an absolute prohibition on Yucaipa, as the majority and

controlling owner of Allied, from becoming a Lender to Allied. The purpose of this prohibition

was clear: to assure that, as the owner of the Borrower (Allied), Yucaipa could not interfere with

the rights of, and decisions being made by, Lenders vis-à-vis the Borrower in their capacity as

such, including (without limitation) declaring or waiving defaults, and deciding when (or if) to

exercise remedies. In effect, this prohibition is to prevent a controlling owner of a borrower,

such as Allied, from buying enough debt to be able to prevent the lenders from collecting on that

debt or otherwise exercising their rights vis-à-vis the borrower.

                    5.   Pursuant to that certain Amendment No. 3 to Credit Agreement and

Consent, dated as of April 17, 2008 (the “Third Amendment”),2 the Lenders agreed -- at the

request of Yucaipa and Allied -- to modify these express restrictions on a narrowly tailored and

limited basis. Under the Third Amendment, Lenders were permitted to sell, transfer or assign

Term Loan Exposure to Yucaipa so long as, after giving effect thereto, (a) Yucaipa would own

no more than 25% of the Term Loan Exposure of all Lenders, or (b) Yucaipa would acquire no

more than $50 million of Term Loan Exposure. The Third Amendment also expressly provided

that if Yucaipa were to acquire any Term Loan Exposure, it (a) would contribute 50% of the

Term Loans to Allied as capital (in effect cancelling such Term Loans ) and (b) would not be

entitled to vote (and the Obligations held by it would essentially be disregarded) in connection

with any matter required to be submitted to the Lenders for consent under the Credit Agreement.
2
        A true and correct copy of the Third Amendment to the Credit Agreement is annexed hereto as Exhibit B.
DOC ID-17979399.1                                      3
             Case 14-50971-CSS           Doc 466-12        Filed 05/02/20        Page 7 of 371




Yucaipa, both in its capacity as Sponsor and through Allied, was integrally involved in the

negotiations that resulted in the Third Amendment and the restrictions on its ability to acquire

Term Loan Exposure imposed thereunder.

                    6.   Yucaipa, however, intentionally violated these negotiated restrictions in

order to prevent the Lenders from collecting on the Obligations from the Borrower and

exercising their other rights against Borrower. That is, Yucaipa, working with then Lender

ComVest Investment Partners III (“ComVest”), caused Allied, its controlled affiliate, to enter

into that certain Amendment No. 4 to Credit Agreement, dated as of August 21, 2009 (the

“Purported Fourth Amendment”).3 ComVest was the largest holder of debt which would enable

Yucaipa to own a controlling stake in Allied once Yucaipa purchased ComVest’s holdings. The

sole purpose of the Purported Fourth Amendment was to remove all of the restrictions imposed

on Yucaipa’s ownership of Obligations, as set forth in the initial Credit Agreement and the Third

Amendment, as well as all restrictions on voting those Obligations. After enactment of the

Purported Fourth Amendment, ComVest used this amendment to sell its entire stake to Yucaipa.

                    7.   If effective, the Purported Fourth Amendment would amend the Credit

Agreement so that there would be no restrictions whatsoever on Yucaipa becoming a Lender and

controlling all decisions of the Lenders relative to the Obligations owed to them by Allied

(Yucaipa’s controlled affiliate), including undermining and frustrating the rights of the Lenders

to be paid on the Obligations in order to financially benefit Yucaipa as the controlling owner of

the Borrower, Allied. This is exactly the situation that the initial Credit Agreement and the Third

Amendment were designed to avoid.

                    8.   By virtue of the Purported Fourth Amendment, Yucaipa not only claims to

have no restrictions on its ability to acquire Obligations under the Credit Agreement and vote
3
        A true and correct copy of the Purported Fourth Amendment is annexed hereto as Exhibit C.
DOC ID-17979399.1                                     4
             Case 14-50971-CSS          Doc 466-12      Filed 05/02/20      Page 8 of 371




those claims, it also asserts that it constitutes Requisite Lenders under the Credit Agreement.

Under the Credit Agreement, Requisite Lenders have broad authority to make certain decisions

affecting the rights of all Lenders, including Plaintiffs. Those rights include the ability to direct

the Administrative Agent to act (or not act) upon the occurrence and during the continuance of

an Event of Default, to accelerate (or not accelerate) the Obligations when Allied fails to pay

interest or principal when due, and to exercise (or not exercise) remedies to obtain repayment of

the Obligations. Acting under its alleged status as Requisite Lenders, Yucaipa has prevented the

Administrative Agent from taking any actions on behalf of the Lenders to exercise remedies

against Allied despite the fact that Allied has admittedly been in Default for more than two years,

including not paying millions of dollars of interest on the Obligations during that time.

                    9.    Yucaipa’s actions were undertaken solely to protect its equity investment

in Allied at the expense of Allied’s Lenders and to injure or destroy the rights of Allied’s

Lenders, including Plaintiffs.

                    10.   At first, consistent with its obligations to the Lenders as Administrative

Agent, CIT refused to acknowledge the validity of the Purported Fourth Amendment or

Yucaipa’s status as alleged Requisite Lenders. Because of CIT’s refusal, on November 13, 2009,

Yucaipa and Allied (Yucaipa’s controlled affiliate) commenced an action against CIT in the

Superior Court of Fulton County, Georgia, for, inter alia, (a) alleged breach of the Credit

Agreement, (b) a declaration that the Purported Fourth Amendment was effective and binding on

the parties to the Credit Agreement, and (c) a declaration that Yucaipa was the Requisite Lender

under the Credit Agreement (the “Georgia Action”). On December 21, 2009, CIT filed a verified

answer and counterclaims against Yucaipa and Allied seeking a declaration that the Purported




DOC ID-17979399.1                                   5
             Case 14-50971-CSS            Doc 466-12        Filed 05/02/20        Page 9 of 371




Fourth Amendment was ineffective and not binding, that Yucaipa was not the Requisite Lender

and other relief (“CIT Counterclaim”).4

                    11.   Notwithstanding what CIT admitted in its Counterclaim was its

“obligat[ion] to act for the benefit of all the Lenders”(Ex. D, CIT Counterclaim at ¶ 34.),

including Plaintiffs, CIT has now acquiesced in Yucaipa’s flagrant breach of the Credit

Agreement. On December 5, 2011 the parties to the Georgia Action entered into a settlement

agreement (the “Settlement Agreement”)5 whereby CIT agreed, in breach of its duties as

Administrative Agent to the Lenders, among other things, not to “object to, challenge or contest,

either directly or indirectly, the validity of the Fourth Amendment,” and acknowledged “that

Yucaipa is the Requisite Lender for all purposes including the exercise of remedies.” (Ex. E,

Settlement Agreement at ¶ 10.)

                    12.   As consideration for CIT’s acquiescence in Yucaipa’s breaches and CIT’s

abdication of its duties to the Lenders, Yucaipa agreed to senior priority of repayment of certain

Obligations owed to CIT by Allied, provided CIT with an indemnity from claims brought against

CIT by third parties, such as the Lenders, arising from CIT’s breaches of duty in entering the

settlement agreement and subsequent actions therewith, dismissed the Georgia Action and

released CIT, as well as other consideration. (See id., at ¶ 12.).

                    13.   As a result of the foregoing, Yucaipa not only has control over Allied (the

Borrower) through its majority ownership interest in Allied and control of the Board of

Directors, but it also purports to have control over decisions affecting all Lenders (as the

purported Requisite Lender), including the ability to prevent the Lenders from exercising their




4
        A true and correct copy of the CIT Counterclaim is annexed hereto as Exhibit D.
5
        A true and correct copy of the Settlement Agreement is annexed hereto as Exhibit E.
DOC ID-17979399.1                                      6
            Case 14-50971-CSS           Doc 466-12       Filed 05/02/20     Page 10 of 371




rights and remedies against Allied, because it has bought and paid for CIT’s acquiescence and

cooperation in the Settlement Agreement.

                    14.   To protect their interests, Plaintiffs seek a declaration that the Purported

Fourth Amendment is invalid and that the Yucaipa Defendants are not the Requisite Lenders

under the Credit Agreement.

                                               PARTIES

                    15.   Plaintiff BDCM is a Delaware limited partnership, with its principal place

of business at One Sound Shore Drive, Suite 200, Greenwich, CT 06830.

                    16.   Plaintiff Black Diamond CLO is a Cayman Islands limited liability

company, with its principal place of business at One Sound Shore Drive, Suite 200, Greenwich,

CT 06830.

                    17.   Plaintiff Spectrum is a Delaware limited partnership, with its principal

place of business at 1250 Broadway, New York, NY 10001.

                    18.   Upon information and belief, the Yucaipa Defendants are Delaware

limited partnerships, having a principal place of business at 9130 West Sunset Boulevard, Los

Angeles, California, 90069, and are managed by Yucaipa Alliance Management, LLC and/or

Yucaipa American Management, LLC, which are registered to do business in New York.

                                   JURISDICTION AND VENUE

                    19.   This Court has jurisdiction over the Yucaipa Defendants pursuant to

CPLR § 302. In addition, upon information and belief, the Yucaipa Defendants transact business

in New York. Further, this Court has jurisdiction over the Yucaipa Defendants because, upon

information and belief, limited partners of Yucaipa include individuals and organizations

domiciled in New York.


DOC ID-17979399.1                                    7
            Case 14-50971-CSS           Doc 466-12      Filed 05/02/20      Page 11 of 371




                    20.   Venue is proper pursuant to CPLR § 503 because Spectrum has its

principal place of business in New York County.

                                     FACTUAL ALLEGATIONS

                    21.   Allied is a provider of distribution and transportation services to the

automotive industry, specializing in the delivery of new vehicles from auto manufacturing plants

to auto dealerships. Allied and several related entities filed for Chapter 11 bankruptcy protection

in July 2005.

Yucaipa Controls Allied’s Business

                    22.   In May 2007, Allied emerged from bankruptcy pursuant to a plan of

reorganization that resulted in Yucaipa becoming the majority and controlling shareholder of

Allied. Upon information and belief, Yucaipa owns more than 70% of the common equity of

Allied, and has used (and continues to use) this controlling interest to operate Allied for their

own benefit.

                    23.   In addition to their majority ownership interest in Allied, Yucaipa controls

Allied’s Board of Directors. Upon information and belief, pursuant to Allied’s 2007 plan of

reorganization, Yucaipa appointed four out of the five members of Allied’s Board, all of whom

were either employees or affiliates of Yucaipa. Yucaipa’s control over the Board has enabled it

to control Allied, including the right to appoint and direct the actions of senior management of

Allied. According to CIT, “Yucaipa has continued to appoint senior management of Allied

Holdings such that the members of senior management are entirely beholden to Yucaipa.” (Ex.

D, CIT Counterclaim at ¶ 9.)




DOC ID-17979399.1                                   8
            Case 14-50971-CSS           Doc 466-12       Filed 05/02/20     Page 12 of 371




The Credit Agreement

                    24.   To finance its May 2007 emergence from bankruptcy, Allied obtained

financing through a $315 credit facility consisting of a $265 million senior secured first priority

credit facility (“First Lien Loan”), and a $50 million junior credit facility (the “Second Lien

Loan”). Plaintiffs are Lenders under both the First Lien Loan and the Second Lien Loan.

Yucaipa is a lender under the Second Lien Loan.

                    25.   The First Lien Loan is governed by the Credit Agreement. The $265

million First Lien Loan has three components: (i) term loans in the aggregate principal amount

of $180 million (the “Term Loans”), of which Plaintiffs are Lenders; (ii) a $35 million revolving

credit facility from CIT (the “Revolving Loan”); and (iii) a $50 million synthetic letter of credit

facility (“LC Facility”), of which Plaintiffs are Lenders.

                    26.   Plaintiffs are Lenders under the Credit Agreement who own or control,

with power to vote, between $40 million and $60 million of the Term Loan and L/C Facility

under the First Lien Loan.

                    27.   The Yucaipa Defendants are defined in the Credit Agreement as the

“Sponsor” due to their sponsorship of Allied’s 2007 plan of reorganization and subsequent

control of Allied after its emergence from Chapter 11.

Yucaipa Obtains the Right to Become a Lender under the Credit Agreement,
with Significant Restrictions on their Rights as Lender

                    28.   In addition to its status as majority shareholder of Allied, and its control

over Allied’s Board of Directors and day-to-day operations, Yucaipa sought to become a Lender

under the Credit Agreement. Section 10.6 of the Credit Agreement, prior to the Third

Amendment, permitted Lenders thereunder to sell, assign or transfer all or a portion of their

rights and obligations under the Credit Agreement, but only to a party that satisfied the definition

DOC ID-17979399.1                                    9
            Case 14-50971-CSS          Doc 466-12       Filed 05/02/20    Page 13 of 371




of “Eligible Assignee.” Under the Credit Agreement as originally drafted (and at all times prior

to the effective date of the Third Amendment), the definition of Eligible Assignee expressly

excluded the Sponsor and affiliates of Allied.

                    29.   As majority shareholder, Yucaipa is an affiliate of Allied, and the Credit

Agreement expressly identifies Yucaipa as Sponsor. Thus, unless the parties to the Credit

Agreement amended the definition of “Eligible Assignee,” Lenders could not sell, assign or

transfer any of their rights or obligations under the Credit Agreement to Yucaipa and,

consequently, Yucaipa could not become a Lender under the Credit Agreement.

                    30.   Yucaipa and Allied (its controlled affiliate) requested and obtained Lender

consent to the Third Amendment, which amended the Credit Agreement to allow Yucaipa to

become a Lender, but only under strictly limited circumstances and conditions.

                    31.   That is, in the Third Amendment, to prevent Yucaipa, as the majority and

controlling owner of Allied, from harming the interests of the Lenders and undermining and

interfering with their rights and remedies against Allied, the parties to the Credit Agreement

placed significant restrictions and conditions on any sale or assignment of Term Loans to

Yucaipa (sales or assignments of the L/C facility and Revolver were not permitted at all).

Specifically, Yucaipa’s potential status as a Lender was subject to the following restrictions and

conditions, among others, (i) after giving effect to any such sale or assignment, Yucaipa could

not hold or beneficially own more than 25% of the aggregate outstanding principal amount of the

Term Loans, or acquire more than $50 million of the principal amount of the Term Loans; (ii)

Yucaipa had to make capital contributions to Allied of at least 50% of the aggregate principal

amount of Term Loans it acquired; and (iii) Yucaipa would not have any voting rights with

respect to any Term Loans it might acquire (which other Lenders holding Term Loan would


DOC ID-17979399.1                                  10
            Case 14-50971-CSS          Doc 466-12      Filed 05/02/20    Page 14 of 371




have), including rights to consent to any amendment, modification, termination or waiver of any

provision of the Credit Agreement.

                    32.   As CIT pled in its Counterclaim in the Georgia Action: “The restrictions

and conditions placed on Yucaipa by Amendment No. 3 [the Third Amendment] were intended

to ensure that Yucaipa, by virtue of its control of Allied Holdings, could not act in any way, or

cause Allied Holdings to act in any way, that would (i) elevate Yucaipa’s interests above the

interests of other Lenders or (ii) harm the interests of any other Lender for the benefit of Allied

Holdings and/or Yucaipa.” (Ex. D, CIT Counterclaim at ¶ 16.)

                    33.   The restrictions and conditions were necessary to ensure that Yucaipa,

already a majority and controlling shareholder of Allied and a Lender under the Second Lien

Loan, did not obtain unfettered control over Allied and injure or destroy the Lenders’ rights and

interests by, among other things, becoming Requisite Lenders. Under the Credit Agreement,

Requisite Lender means one or more Lenders that have or hold more than 50% of the sum of the

aggregate Term Loans, Revolving Loans and LC Facility. A Requisite Lender has the authority

to make certain key decisions affecting the rights of all Lenders under the Credit Agreement,

including Plaintiffs, which includes the right to direct the exercise of remedies such as

demanding payment by Allied of any and all amounts due, or commencing foreclosure on the

collateral pledged to secure the Obligations.

                    34.   Pursuant to the Third Amendment, the prohibitions imposed on Yucaipa’s

ability to acquire and vote Term Loans and other Obligations effectively precluded Yucaipa from

ever becoming Requisite Lenders. Consequently, because Yucaipa had no ability to become the

Requisite Lender under the Credit Agreement, they could not as majority and controlling owner

of the Borrower, Allied, harm the interests of Plaintiffs and other Lenders, or otherwise interfere


DOC ID-17979399.1                                 11
            Case 14-50971-CSS          Doc 466-12       Filed 05/02/20    Page 15 of 371




with the Lenders’ rights.

Yucaipa Causes Allied to Default Continuously

                    35.   To ensure that Yucaipa was not violating the terms of the Third

Amendment, Allied was required to deliver to CIT a monthly report of the amount of Term

Loans and Second Lien Term Loans acquired and held by Yucaipa in any particular month, and

the price Yucaipa paid for such loans. However, to conceal its circumventing the restrictions in

the Third Amendment, upon information and belief, Yucaipa used its control over Allied to

cause Allied to fail to deliver these monthly reports of Yucaipa’s holdings, which constituted an

Event of Default under the Credit Agreement.

                    36.   Yucaipa caused Allied to engage in conduct resulting in additional

Defaults and Events of Default under the Credit Agreement, including (without limitation) the

failure to pay Lenders principal and interest on the Obligations owing under the Credit

Agreement and the failure to pay Lenders other Scheduled Payments owing under the Credit

Agreement. Yucaipa caused Allied to fail to make those payments although, at the time these

amounts were due, Allied had sufficient cash to comply with its payment obligations under the

Credit Agreement.

                    37.   In fact, since August 2008, Allied, at Yucaipa’s direction and control, has

been in continuous default under the Credit Agreement. Specifically, in August 2008, Allied

notified the Lenders and CIT that it had failed to comply with the financial covenants set forth in

Sections 6.7(a) and 6.7(b) of the Credit Agreement, resulting in Events of Default under section

8.1 of the Credit Agreement as of the fiscal quarter ended June 30, 2008. Later, Allied admitted

that, as of August 30, 2008, it also had failed to disclose, as required, Yucaipa's acquisitions of

debt for the months of June and July 2008, which also constituted an Event of Default.


DOC ID-17979399.1                                  12
            Case 14-50971-CSS           Doc 466-12       Filed 05/02/20     Page 16 of 371




                    38.   Since Allied’s first default in August 2008, Allied has, all at

Yucaipa’s direction and control, continued, on a regular basis, to default on its obligations

under the Credit Agreement, resulting in a multitude of Events of Default under, and material

breaches of, the Credit Agreement, including and without being exhaustive: (i) failure to

comply with the financial covenants in the Credit Agreement for the past several years; (ii)

failure to comply with its letter of credit obligations, by not reimbursing a collateral account

when beneficiaries have drawn on those letters of credit and thereby squandering security of

Lenders; (iii) since December 2008, maintaining excess cash balances in accounts outside of

control agreements, thereby securing for itself, without authorization or consent, access to cash

that is supposed to be security for the Lenders; (iv) failure to deliver requisite financial

statements and other information on a timely basis; and (v) refusal to inform the Lenders of the

amount of Term Loans held by Yucaipa.

                    39.   Allied, at Yucaipa's direction and control, also ceased payment of required

principal and interest payments under the Credit Agreement, even though Allied had the

requisite cash to make the payments. By not making principal and interest payments — in

combination with the self-help in which Allied has engaged by not reimbursing the collateral

account that secures the L/C Facility, attempting to terminate control agreements without

providing specified terms for new agreements and by retaining excess cash outside of controlled

accounts pledged to the Lenders in contravention of the Credit Documents —Yucaipa

effectively usurped the Lenders' rights.

                    40.   In addition, Yucaipa's efforts to force, through an invalid amendment,

extensions of letters of credit that, based on recent practice, would be reimbursed from the




DOC ID-17979399.1                                   13
            Case 14-50971-CSS          Doc 466-12      Filed 05/02/20    Page 17 of 371




collateral account and termination of control agreements without specified terms for any new

control agreements, constitute violations of the Credit Documents.

                    41.   Allied and Yucaipa acknowledged the aforesaid defaults and recognized

that the defaults entitled the Lenders to accelerate the debt. Accordingly, to forestall such action,

Allied and certain of its affiliates entered into a forbearance agreement with CIT and the Lenders

on or about September 24, 2008, which was amended on October 23, 2008 (the “Forbearance

Agreement”). Pursuant to the Forbearance Agreement, the Lenders agreed to refrain from taking

action to enforce their rights under the Credit Agreement until mid-November 2008, so that the

parties could engage in discussions about restructuring Allied’s debt.

                    42.   With the lapse of the forbearance period, the continuing Defaults and

Events of Default by Allied (including, but not limited to, the failure to pay interest and

principal), and the continued deterioration in Allied’s business, Yucaipa pursued any means to

evade the restrictions on its acquisition of Allied’s debt, which were contained in the Third

Amendment. According to the CIT Counterclaim, “Yucaipa wanted to do this to have unfettered

control over Allied Holdings and to protect its equity investment which was deeply underwater.”

(Ex. D, CIT Counterclaim at ¶ 20.)

                    43.   Since March 2011, Yucaipa has caused Allied not to provide any financial

reports, including 2010 audited financials and fleet reports, to the Lenders as required by the

Credit Agreement. Yucaipa intentionally kept the Lenders in the dark about the deterioration in

Allied’s business as a result of an aggressive business strategy pursued by Allied to force their

customers into new contracts. This strategy backfired and caused the loss of several major

customers.




DOC ID-17979399.1                                 14
            Case 14-50971-CSS          Doc 466-12       Filed 05/02/20     Page 18 of 371




Yucaipa’s Wrongful Attempt to Eliminate Restrictions on their Becoming Lender
under the Credit Agreement

                    44.   In February 2009, Yucaipa launched a tender offer to purchase from the

Lenders, at substantial discounts to par, Allied’s Obligations under the Credit Agreement. The

tender offer was conditioned upon acceptance and consent by Lenders constituting Requisite

Lenders to a form of the Purported Fourth Amendment that would have eliminated all of the

restrictions and conditions imposed upon Yucaipa pursuant to the Third Amendment. Yucaipa

did not receive a sufficient number of acceptances of its offer from the Lenders. The Yucaipa

Defendants’ attempt to tie the tender offer to consent from the Lenders to a further amendment of

the Credit Agreement clearly demonstrates that Yucaipa understood that Lenders’ consent was

required to eliminate the existing restrictions.

                    45.   After the Lenders refused to accept Yucaipa’s tender offer, Yucaipa entered

into direct discussions with ComVest to purchase the Term Loan and LC Facility Obligations then

held by ComVest. In order to achieve its ends, Yucaipa offered ComVest more consideration than

was otherwise necessary to purchase the Allied Obligations owned by ComVest. In connection

therewith, Yucaipa caused Allied to enter into the Purported Fourth Amendment with ComVest

(which at the time constituted Requisite Lenders). The Purported Fourth Amendment

committed Allied to various unfair, wasteful provisions, notwithstanding that, at the time of the

documentation of the above-described arrangements, Allied was unable to attest either to its

solvency or to the absence of any material adverse change in its business and Allied received no

valid consideration for its agreement to the Purported Fourth Amendment.

                    46.   More importantly, the Purported Fourth Amendment, which was executed

without the consent of the Lenders or CIT, as the Administrative Agent and a Lender, deletes



DOC ID-17979399.1                                  15
            Case 14-50971-CSS          Doc 466-12      Filed 05/02/20     Page 19 of 371




every single restriction and condition in the Third Amendment relating to Yucaipa acquiring and

voting Allied Obligations and preventing it from interfering with Lenders’ rights.

                    47.   The Purported Fourth Amendment further allows Yucaipa to enter into an

Assignment and Assumption Agreement with ComVest, dated August 21, 2009 (the

“Assignment”), pursuant to which ComVest assigned its interest in $114.7 million of Term

Loans (constituting more than 54% of the aggregate Term Loan Exposure), and $30.4 million of

the L/C Facility (constituting more than 60% of the aggregate L/C Exposure), to Yucaipa, well in

excess of the express limitations imposed by the Third Amendment.

                    48.   The Purported Fourth Amendment, together with Yucaipa’s control over

Allied’s business and CIT’s acquiescence under the Settlement Agreement, effectively make

Yucaipa both Borrower and Lender under the Credit Agreement, undermining and frustrating the

rights of all other Lenders under the Credit Agreement. Accordingly, Lenders have been

stripped of all of their rights and ability to take action against Allied in connection with its

numerous Defaults and Events of Default under the Credit Agreement.

                    49.   The Purported Fourth Amendment is not valid because neither requisite

consent of all the Lenders nor the consent of the Administrative Agent was obtained, as required

under the Credit Agreement (including the Third Amendment).

                    50.   The Purported Fourth Amendment required the consent of all of the

Lenders (not just Requisite Lenders) and CIT, as Administrative Agent. As CIT alleged in its

Counterclaim: “On February 12, 2009, CIT advised Allied Holdings that the proposed [Fourth]

[A]mendment[ ] required the consent of the Administrative Agent and the Collateral Agent, or

both . . . CIT withheld its consent as Agent and as Lender. Neither Yucaipa nor Allied ever




DOC ID-17979399.1                                 16
            Case 14-50971-CSS          Doc 466-12       Filed 05/02/20    Page 20 of 371




disputed that CIT acted well within its rights in refusing to provide its consent.” (Ex. D, CIT

Counterclaim at ¶ 22.)

                    51.   As CIT alleged in its Counterclaim: “Such consent, however, was

necessary.” (Id. at ¶ 29.)

                    52.   In addition, as CIT pled in its Counterclaim: “Allied’s interest payment

default on August 1, 2009, and its other prior uncured defaults, made any amendments to the

Credit Agreement without consent of all the Lenders and CIT, as Administrative Agent,

impossible.” (Id.)

                    53.   Yucaipa unlawfully caused Allied and ComVest to enter into the

Purported Fourth Amendment in violation of the Credit Agreement (including the Third

Amendment) to injure or destroy the Lenders’ rights and to protect and advance Yucaipa’s equity

interest in Allied.

                    54.   As alleged in the CIT Counterclaim, “Yucaipa is engaged in a scheme, in

which Allied’s board and management are complicit, to take action to protect its own equity

investment in Allied Holdings, even at the expense of the other Lenders . . . If deemed effective,

among other things, the Purported Fourth Amendment would eliminate the restrictions that had

been bargained for in Amendment No. 3 [the Third Amendment] that limited Yucaipa’s

ownership position and that precluded Yucaipa from interfering with the Lenders’ rights, and

would eviscerate the amendment provisions in the Credit Documents in contravention of the

clearly expressed intent of the parties.” (Id. at ¶¶ 25-27.)

                    55.   Yucaipa’s motives are clear and were detailed in CIT’s Counterclaim:

“Yucaipa determined that, if it could acquire most of the outstanding Debt, it could prevent the

Lenders from exercising their rights under the Credit Documents, control any restructuring


DOC ID-17979399.1                                  17
            Case 14-50971-CSS          Doc 466-12       Filed 05/02/20    Page 21 of 371




process and thereby protect its equity position at the Lenders’ expense.” (Id. at ¶ 25.) This is

exactly what has happened, as Yucaipa has, by virtue of its claim to constitute Requisite Lenders,

prevented the Administrative Agent from acting pursuant to its duties, prevented the Lenders’

from exercising their rights and remedies and allowed Allied to operate without consequence

despite admittedly being in Default under the Credit Agreement for more than two years

(including, without limitation, failing to make interest payments over the past two years).

                    56.   The purported Assignment of Obligations from ComVest to Yucaipa is

ineffective because it was not procured with the necessary consents, and it exceeds the

restrictions set forth in the Third Amendment.

                    57.   Notwithstanding the restrictions placed on Yucaipa obtaining ownership

of Allied’s Obligations, Yucaipa now purports to be the largest Lender to Allied and has declared

itself the Requisite Lender under the Credit Agreement.

                    58.   Yucaipa has caused Allied to be in breach of its obligations under the

Credit Agreement and has prevented the Lenders, including Plaintiffs, from exercising their

rights and remedies against Allied.

                           AS AND FOR A FIRST CAUSE OF ACTION

                    59.   A genuine justiciable dispute exists between Plaintiffs and Defendants

with respect to the parties’ rights and obligations including those set forth in the Credit

Agreement and the amendments thereto.

                    60.   Accordingly, Plaintiffs request a declaration, pursuant to CPLR § 3001,

that (i) the Purported Fourth Amendment is null and void, ineffective, and not binding because,

inter alia, the required consents of the Lenders and the Administrative Agent were not obtained;

and (ii) Yucaipa is not Requisite Lenders under the Credit Agreement.


DOC ID-17979399.1                                  18
Case 14-50971-CSS   Doc 466-12   Filed 05/02/20   Page 22 of 371
FILED: NEW YORK COUNTY CLERK 01/18/2012                                        INDEX NO. 650150/2012
NYSCEF DOC. NO. 2 Case 14-50971-CSS   Doc 466-12   Filed 05/02/20   Page RECEIVED
                                                                         23 of 371 NYSCEF: 01/18/2012




                          EXHIBIT A
Case 14-50971-CSS      Doc 466-12      Filed 05/02/20       Page 24 of 371
                                                        i
                                                      EXECUTION VERSION




         AMENDED AND RESTATED FIRST LIEN
    SECURED SUPER-PRIORITY DEBTOR IN POSSESSION
     AND EXIT CREDIT AND GUARANTY AGREEMENT

                     dated as of March 30,2007

                                and

             amended and restated as of May 15,2007

                               among

                    ALLIED HOLDINGS, INC.

                                and

                 ALLIED SYSTEMS, LTD. (L.P.),
                         as Borrowers



                  CERTAIN SUBSIDIARIES OF

                   ALLIED HOLDINGS, INC.
                             and
                 ALLIED SYSTEMS, LTD. (L.P.),
                        as Guarantors,

                       VARIOUS LENDERS,

         GOLDMAN SACHS CREDIT PARTNERS L.P.,
           as Lead Arranger and Syndication Agent,

                                 and



          THE CIT GROUP/BUSINESS CREDIT, INC.,
          as Administrative Agent and Collateral Agent


     $265,000,000 Senior Secured First Priority Credit Facilities
             Case 14-50971-CSS                      Doc 466-12               Filed 05/02/20                Page 25 of 371




                                                TABLE OF CONTENTS




SECTION 1.         DEFINITIONS AND INTERPRETATION ..........................                             . .  .............................
                                                                                                                                          2
   1.1
                         . . ................................................................................................................
                   Definlt~ons                                                                                                           2
   1.2             Accounting Terns ............................................................................................... 46
   1.3             Interpretation, etc................................................................................................ 47

SECTION 2 .        LOANS AND LETTERS OF CREDIT ................................................................                                47
   2.1             Term Loans ......................................................................................................... 47
   2.2             Revolving Loans ....................................................................................................        49
   2.3             Swing Line Loans................................................................................................ 50
   2.4             Issuance of Letters of Credit and Purchase of Participations Therein ...................52
   2.5             Pro Rata Shares; Availability of Funds..................................................................                    60
   2.6             Use of Proceeds......................................................................................................       61
   2.7             Evidence of Debt; Register; Lenders' Books and Records; Notes .........................61
   2.8             Interest on Loans ....................................................................................................      62
   2.9             Conversion/Continuation               .......................................................................................
                                                                                                                                               65
   2.10            Default Interest....................................................................................................... 65
   2.11            Fees ..................................................................................................................... 66
   2.12            Scheduled Payments ..............................................................................................           67
  2.13             Voluntary PrepaymentdCommitmentReductions; Call Protection ......................67
   2.14            Mandatory Prepayments ........................................................................................               69
   2.15            Application of Prepayments...................................................................................                71
   2.16            General Provisions Regarding Payments...............................................................72
   2.17            Ratable Sharing ...................................................................................................          73
   2.18            Making or Maintaining Eurodollar Rate Loans ......................                                    .......................74
   2.19            Increased Costs; Capital Adequacy ..................................................................... 76
   2.20            Taxes; Withholding, etc.........................              .  ............................................................77
   2.21            Obligation to Mitigate .......................................................................................... 79
   2.22            Defaulting Lenders...............................................................................................80
  2.23             Removal or Replacement of a Lender ................................................................ 81
   2.24            Super-Priority Nature of Obligations and Lenders' Liens ................................... 82
   2.25            Payment of Obligations..........................................................................................             83
  2.26             No Discharge; Survival of Claims .........................................................................                   83
  2.27             Waiver of any Priming Rights ...................... .                     .  .  .............................................83
   2.28            Co-Borrowers.........................................................................................................        83
  2.29             Judgment Currency ................................................................................................           85

SECTION 3 . CONDITIONS PRECEDENT AND CONVERSION TO EXIT
            FACILITIES ..........................................................................................................
                                                                                                                                86
  3.1       Closing Date ...........................................................................................................
                                                                                                                                86
  3.2       Conditions to Each Credit Extension....................................................................90
  3.3
                    . . Option .............................................................................................
            Exit Fac~llt~es                                                                                                     91
         Case 14-50971-CSS                    Doc 466-12               Filed 05/02/20               Page 26 of 371




   3.4        Conditions to Exit Facilities Option ................................................................... 91
                                     ...
   3.5        Conversion to Exit Facihtles..................................................................................
                                                                                                                       98

SECTION 4 .   REPRESENTATIONS AND WARRANTIES....................................................99
  4.1         Organization; Requisite Power and Authority; Qualification................................                               99
  4.2         Equity Interests and Ownership ....................... .                 .  ..............................................
                                                                                                                                       99
  4.3         Due Authorization..................................................................................................      99
  4.4         No Conflict.............................................................................................................99
  4.5         Governmental Consents .......................................................................................           100
                            . .
  4.6         Binding Obhgation...............................................................................................       100
  4.7         Historical Financial Statements ........................................................................ 100
  4.8
                 . .
              Projechons............................................................................................................  101
  4.9         No Material Adverse Change...............................................................................101
  4.10        No Restricted Junior Payments ............................................................................              101
  4.1 1       Adverse Proceedings, etc....................................................................................101
  4.12        Payment of Taxes.................................................................................................101
  4.13        Properties ............................................................................................................ 102
  4.14        Environmental Matters.....................................................................................              102
  4.15        No Defaults ..........................................................................................................  103
  4.16        Material Contracts............................................................................................. 103
  4.17        Governmental Regulation ....................................................................................            103
  4.18        Margin Stock ........................................................................................................   103
  4.19        Employee Matters ................................................................................................       103
  4.20        Employee Benefit Plans .......................................................................................          104
  4.21        Certain Fees ........................................................................................................105
  4.22        Solvency.............................................................................................................105
  4.23        Compliance with Statutes, etc............................................................................ 105
  4.24        Disclosure .....................   .  ..................................................................................106
                                                     . .
  4.25        Secured, Super-Priority Obllgatlons ....................................................................                106
  4.26        Patriot Act ............................................................................................................107

SECTION 5 .   AFFIRMATNE COVENANTS .........................................................................                       107
   5.1        Financial Statements and Other Reports ..............................................................107
  5.2         Existence ..............................................................................................................
                                                                                                                                   112
   5.3        Payment of Taxes and Claims........................................................................... 113
   5.4        Maintenance of Properties ...................................................................................        113
  5.5         Insurance ..............................................................................................................
                                                                                                                                   113
   5.6        Books and Records; Inspections ...................................................................... 114
  5.7         Lenders Meetings .................................................................................................   114
   5.8        Compliance with Laws ........................................................................................         114
  5.9         Environmental ......................................................................................................  114
                   . .
  5.10        Subsidiaries ...................................................................................................... 116
  5.11        Additional Real Estate Assets ..............................................................................          117
  5.12        Interest Rate Protection........................................................................................      117
  5.13        Further Assurances...............................................................................................     117
  5.14        Maintenance of Ratings .......................................................................................        118
  5.15        Final Supplemental DIP Order.............................................................................             118
            Case 14-50971-CSS                       Doc 466-12              Filed 05/02/20               Page 27 of 371




     5.16          Canadian Supplemental Final Order ....................................................................       118
     5.17          Restructuring Advisers.........................................................................................
                                                                                                                                118
     5.18          Intentionally Omitted ...........................................................................................
                                                                                                                                118

SECTION 6 .        NEGATTVE COVENANTS ................................................................................                 118
  6.1              Indebtedness .......................................................................................................119
  6.2
  6.3              No Further Negative Pledges ...............................................................................         126
   6.4             Restricted Junior Payments ................................................................................ 126
   6.5             Restrictions on Subsidiary Distributions .............................................................               127
  6.6              Investments ...................................................................................................... 127
   6.7             Financial Covenants...........................................................................................129
  6.8              Fundamental Changes; Disposition of Assets; Acquisitions ...............................132
  6.9
                                       . . Interests........................................................................ 134
                   Disposal of Subs~d~ary
  6.10             Sales and Lease-Backs.........................................................................................       135
  6.11             Transactions with Shareholders and Affiliates ....................................................                   135
  6.12             Conduct of Business ......................................................................................... 135
  6.13             Amendments or Waivers of Organizational Documents and Certain
                   Agreements ..........................................................................................................136
                   Haul Insurance ..................................................................................................... 136
                   Chapter 11 Claims; Adequate Protection .............................................................136
                   DIP Orders and Canadian Orders ....................                 .  ...............................................136
                   Limitation on Prepayments of Pre-Petition Obligations......................................                          136
                   Fiscal Year .........................................................................................................137
                   Repayment of Indebtedness .................................................................................          137
                   Reclamation Claims .............................................................................................     137
                   Chapter 11 Claims.............................................................................................. 137
                   Limitation on Voluntary Payments and Amendments or Waivers of the
                   Second Lien Credit Agreement............................................................................              137

SECTION 7.         GUARANTY ..................................................................................................... 138
                                         . .
  7.1              Guaranty of the Obhgabons .................................................................................      138
  7.2              Contribution by Guarantors        ........................ .   .  .................................................
                                                                                                                                    138
  7.3              Payment by Guarantors.............. .          .  .................................................................
                                                                                                                                    139
  7.4              Liability of Guarantors Absolute ......................................................................... 139
    7.5            Waivers by Guarantors .......................................................................................    141
    7.6            Guarantors' Rights of Subrogation, Contribution, etc..........................................                   142
    7.7            Subordination of Other Obligations.....................................................................          142
    7.8            Continuing Guaranty........................................................................................ 143
    7.9            Authority of Guarantors or Borrowers.................................................................            143
    7.10           Financial Condition of Borrowers .......................................................................         143
    7.11           Bankruptcy, etc................................................................................................. 143
    7.12           Discharge of Guaranty Upon Sale of Guarantor..................................................                   144

SECTION 8. EVENTS OF DEFAULT; CARVE-OUT EVENT............................... .............144
   8.1     Events of Default .................................................................................................
                                                                                                                           144
  8.2      Carve-Out Events .........................................................................................     150
              Case 14-50971-CSS                      Doc 466-12              Filed 05/02/20               Page 28 of 371




SECTION 9 .         AGENTS ..............................................................................................................150
  9.1               Appointment of Agents ........................................................................................150
  9.2               Powers and Duties................................................................................................    151
  9.3               General Immunity ................................................................................................    151
  9.4               Agents Entitled to Act as Lender .........................................................................           153
  9.5               Lenders' Representations. Warranties and Acknowledgment........                                  .  .................153
  9.6               Right to Indemnity ...............................................................................................   153
  9.7               Successor Administrative Agent. Collateral Agent and Swing Line Lender.......154
  9.8               Collateral Documents and Guaranty................................................................. 155

SECTION 10. MISCELLANEOUS ..........................................................................................156
   10.1     Notices ............................................................................................................... 156
   10.2     Expenses ............................ .    .   .......................................................................... 158
   10.3     Indemnity .............................................................................................................    158
   10.4     Set-Off................................................................................................................    159
   10.5     Amendments and Waivers ................................................................................. 159
   10.6     Successors and Assigns; Participations .............................                       . ............................. 163
   10.7     Independence of Covenants .................................................................................167
   10.8     Survival of Representations, Warranties and Agreements ...............................                                     167
   10.9     No Waiver; Remedies Cumulative .................................... ..................................                     167
   10.10    Marshalling; Payments Set Aside ........................................................................                   167
   10.11    Severability ....................................................................................................... 168
   10.12    Obligations Several; Independent Nature of Lenders' Rights ..............................                                  168
   10.13    Headings ................................... .........................................................................     168
   10.14    APPLICABLE LAW .........................................................................................168
   10.15    CONSENT TO JURISDICTION...................................................................... 168
   10.16    WANER OF JURY TRIAL............................................................................. 169
   10.17
                       . .
            Confidential~ty.....................................................................................................       169
   10.18    Usury Savings Clause ..........................................................................................            170
   10.19    Counterparts .........................................................................................................171
   10.20    Effectiveness........................................................................................................      171
  10.21     Patriot Act ............................................................................................................   171
   10.22    Electronic Execution of Assignments..................................................................                      171
  10.23     Post-Closing Actions ........................................................................................... 172
                                       . . .
   10.24    Joint and Several L~ablhty...................................................................................              172
   10.25
              .  .  .
            L~mltatlonsAct, 2002 ..........................................................................................            172
   10.26    Effect of Restatement ...........................................................................................          172
       Case 14-50971-CSS     Doc 466-12       Filed 05/02/20     Page 29 of 371




APPENDICES:   A-1    Term Loan Commitments
              A-2    LC Commitments
              A-3    Revolving Commitments
              B      Notice Addresses


                     Jurisdictions of Organization and Qualification
                     Equity Interests and Ownership
                     Contingent Liabilities
                     Real Estate Assets
                     Material Contracts
                     Employee Matters
                     Employee Benefit Plans
                     Post-petition Liens
                     Certain Indebtedness
                     Certain Liens
                     Certain Restrictions on Subsidiary Distributions
                     Certain Investments
                     Planned Asset Sales
                     Restructuring Asset Sales
                     Certain Affiliate Transactions
                     Post-Closing Actions


EXHIBITS:     A- 1   Funding Notice
              A-2    Conversion/ContinuationNotice
              A-3    Issuance Notice
              B-1    Term Loan Note
              B-2    Revolving Loan Note
              B-3    Swing L ~ n eNote
              C      Compliance Certificate
              D      [Intentionally Omitted]
              E      Assignment Agreement
              F      Certificate Re Non-bank Status
              G- 1   Closing Date Certificate
              (3-2   Solvency Certificate
              H      Counterpart Agreement
              I      Plcdgc and Security Agree111e11t
              J      Mortgage
              K      Landlord Waiver and Consent Agreement
              L      Intercompany Note
              M      Interim Supplemental DIP Order
              N      Canadian Pledge and Security Agreement
              0      Affirmation Agreement
         Case 14-50971-CSS          Doc 466-12       Filed 05/02/20      Page 30 of 371




                     AMENDED AND RESTATED FIRST LIEN
                SECURED SUPER-PRIORITY DEBTOR IN POSSESSION
                 AND EXIT CREDIT AND GUARANTY AGREEMENT


               This AMENDED AND RESTATED FIRST LIEN SECURED SUPER-
PRIORITY DEBTOR IN POSSESSION AND EXIT CREDIT AND GUARANTY
AGREEMENT, dated as of March 30, 2007, and amended and restated as of May 15, 2007, is
entered into by and among ALLIED HOLDINGS, INC., a Georgia corporation and a debtor and
debtor in possession under Chapter 11 of the Bankruptcy Code (as defined below) ("Holdings"),
ALLIED SYSTEMS, LTD. (L.P.), a Georgia limited partnership and a debtor and debtor in
possession under Chapter 11 of the Bankruptcy Code ("Systems" and, together with Holdings,
the "Borrowers"), CERTAIN SUBSIDIARIES OF BORROWERS, as Subsidiary Guarantors,
the Lenders party hereto f?om time to time, GOLDMAN SACHS CREDIT PARTNERS L.P.
("GSCP"), as Syndi~ationAgent (in such capacity, "Syndication Agent"), and THE CIT
GROUPBUSINESS CREDIT, INC. ("CIT"), as Administrative Agent (together with its
permitted successors in such capacity, "Administrative Agent") and as Collateral Agent
(together with its permitted successor in such capacity, "Collateral Agent").


                                          RECITALS:


              WHEREAS, capitalized terns used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;


               WHEREAS, on July 31, 2005 (the "Petition Date"), Borrowers and each of the
other Debtors filed voluntary petitions for relief (collectively, the "Cases") under Chapter 11 of
the Bankruptcy Code with the Bankruptcy Court, which Cases have been recognized in Canada
pursuant to the Canadian Stay Order;


               WHEREAS, from and after the Petition Date, Debtors are continuing to operate
their respective businesses and manage their respective properties as debtors in possession under
Sections 1107 and 1108 of the Bankruptcy Code;


               WHEREAS, Borrowers and the Agents and the Lenders party thereto previously
entered into the Secured Super-Priority Debtor in Possession and Exit Credit and Guaranty
Agreement, dated as of March 30, 2007 (the "Existing Credit Agreement"), as amended, under
which the Lenders extended to Borrowers certain credit facilities (the "Existing Credit
Facilities") consisting of $230,000,000 aggregate principal amount of Term Loans (the
"Existing Term Loans"), $35,000,000 aggregate principal amount of Revolving Commitments
and $50,000,000 aggregate principal amount of LC Commitments;
          Case 14-50971-CSS           Doc 466-12        Filed 05/02/20       Page 31 of 371




              WHEREAS, Borrowers will refinance a portion of the Existing Term Loans with
the proceeds of a new second lien term loan in an aggregate principal amount equal to
$50,000,000 under a new Second Lien Secured Super-priority Debtor in Possession and Exit
Credit and Guaranty Agreement dated as of May 15,2007;


                WHEREAS, Borrowers have agreed to secure all of their Obligations by granting
to Collateral Agent, for the benefit of Secured Parties, a First Prionty Lien on substantially all of
their assets, including a pledge of all of the Equity Interests of each of their respective Domestic
Subsidiaries, 100% of all the Equity Interests of each of their Canadian Subsidiaries and 65% of
all the Equity Interests of each of their other respective first-tier Foreign Subsldianes;


               WHEREAS, Guarantors have agreed to guarantee the obligations of Borrowers
hereunder and to secure their respective Obligations by granting to Collateral Agent, for the
benefit of Secured Parties, a First Priority Lien on substantially all of their respective assets,
including a pledge of all of the Equity Interests of each of their respective Domestic Subsidiaries
(including Systems), 100% of all the Equity Interests of each of their respective Canadian
Subsidianes and 65% of all the Equity Interests of each of their other respective directly owned
Foreign Subsidiaries; and


                WHEREAS, the Lenders have agreed to grant an option to Borrowers to cause
the Credit Facilities to be converted to the Exit Facilities subject to certain terms and conditions
set forth herein.


               NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:


SECTION 1. DEFINITIONS AND INTERPRETATION

        1.1    Definitions. The following terms used herein, including in the preamble, recitals,
exhibits and schedules hereto, shall have the following meanings:


               "Act" as defined in Section 3.l(r).


               "Adjusted Eurodollar Rate" means, for any Interest Rate Determination Date
with respect to an Jnterest Period for a Eurodollar Rate Loan, the rate per m u m obtained by
dividing (and rounding upward to the next whole multiple of 1/16 of 1%) (i) (a) the rate per
annum (rounded to the nearest 11100 of 1%) equal to the rate determined by Administrative
Agent to be the offered rate which appears on the page of the Telerate Screen which displays an
average British Bankers Association Interest Settlement Rate (such page currently being page
number 3740 or 3750, as applicable) for deposits (for delivery on the first day of such penod)
with a term equivalent to such period in Dollars, determined as of approximately 11:OO a.m.
           Case 14-50971-CSS           Doc 466-12       Filed 05/02/20      Page 32 of 371




(London, England time) on such Interest Rate Determination Date, or (b) in the event the rate
referenced in the preceding clause (a) does not appear on such page or service or if such page or
service shall cease to be available, the rate per annum (rounded to the nearest 11100 of 1%) equal
to the rate determined by Administrative Agent to be the offered rate on such other page or other
service which displays an average British Bankers Association Interest Settlement Rate for
deposits (for delivery on the first day of such period) with a term equivalent to such period in
Dollars, determined as of approximately 11:OO a.m. (London, England time) on such Interest
Rate Determination Date, or (c) in the event the rates referenced in the preceding clauses (a) and
@) are not available, the rate per annum (rounded to the nearest 11100 of 1%) equal to the
offered quotation rate to first class banks in the London interbank market by Deutsche Bank for
deposits (for delivery on the first day of the relevant period) in Dollars of amounts in same day
hnds comparable to the principal amount of the applicable Loan of Administrative Agent, in its
capacity as a Lender, for which the Adjusted Eurodollar Rate is then being determined with
maturities comparable to such period as of approximately 11:00 a.m. (London, England time) on
such Interest Rate Determination Date, by (ii) an amount equal to (a) one                  @) the
Applicable Reserve Requirement.


               "Administrative Agent" as defined in the preamble hereto.


               "Adverse Proceeding" means any action, suit, proceeding, hearing (whether
administrative, judicial or otherwise), governmental investigation or arbitration (whether or not
purportedly on behalf of Holdings or any of its Subsidiaries) at law or in equity, or before or by
any Governmental Authority, domestic or foreign (includ~ngany Environmental Claims),
whether pending or, to the knowledge of Holdings or any of its Subsidiaries, threatened against
or affecting Holdings or any of its Subsidiaries or any property of Holdings or any of its
Subsidiaries.


               "Affected Lender" as defined in Section 2.18(b).


               "Affected Loans" as defined in Section 2.180)


                "Affiliate" means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that Person. For the
purposes of this definition, "control" (including, with correlative meanings, the terms
"controlling", "controlled by" and "under common control with"), as applied to any Person,
means the possession, directly or indirectly, of the power (i) to vote 5% or more (or, for purposes
of the definition of "Controlled Investment Affiliate", 50% or more) of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to direct or cause the
direction of the management and policies of that Person, whether through the ownership of
voting securities or by contract or otherwise.
         Case 14-50971-CSS           Doc 466-12        Filed 05/02/20     Page 33 of 371




              "Affirmation Agreement" shall mean the Affirmation Agreement substantially in
the form of Exhibit 0 hereto.


               "Agent" means each of Administrative Agent, Syndication Agent and Collateral
Agent.


               "Agent Affiliates" as defined in Section 10.1(b)(iii).


               "Aggregate Amounts Due" as defmed in Section 2.17


               "Aggregate Payments" as defined in Section 7.2.


              "Agreement" means this Amended and Restated First Lien Secured Super-
Priority Debtor in Possession and Exit Credit and Guaranty Agreement, dated as of March 30,
2007, and amended and restated as of May 15, 2007, as it may be amended, supplemented or
otherwise modified from time to time.


               "AH Industries" means AH Industries Inc., an Alberta corporation.


                "Applicable Reserve Requirement" means, at any time, for any Eurodollar Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any basic
marginal, special, supplemental, emergency or other reserves) are required to be maintained with
respect thereto against "Eurocurrency liabilities" (as such term is defined in Regulation D) under
regulations issued from time to time by the Board of Governors or other applicable banking
regulator. Without limiting the effect of the foregoing, the Applicable Reserve Requirement
shall reflect any other reserves required to be maintained by such member banks with respect to
(i) any category of liabilities which includes deposits by reference to which the applicable
Adjusted Eurodollar Rate or any other interest rate of a Loan is to be determined, or (ii) any
category of extensions of credit or other assets which include Eurodollar Rate Loans. A
Eurodollar Rate Loan shall be deemed to constitute Eurocurrency liabilities and as such shall be
deemed subject to reserve requirements without benefits of credit for proration, exceptions or
offsets that may be available from time to time to the applicable Lender. The rate of interest on
Eurodollar Rate Loans shall be adjusted automatically on and as of the effective date of any
change in the Applicable Reserve Requirement.


               "Approved Electronic Commnnications" means any notice, demand,
communication, information, document or other material that any Credit Party provides to
Administrative Agent pursuant to any Credit Document or the transactions contemplated therein
which is distributed to the Agents or to the lenders by means of electronic communications
pursuant to Section lO.l(b).
          Case 14-50971-CSS            Doc 466-12        Filed 05/02/20       Page 34 of 371




                "Asset Sale" means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, exclusive license (as licensor or sublicensor), transfer or
other disposition to, or any exchange of property with, any Person (other than Borrower or any
Guarantor Subsidiary), in one transaction or a series of transactions, of all or any part of
Holdings' or any of its Subsidiaries' businesses, assets or properties of any kind, whether real,
personal, or mixed and whether tangible or intangible, whether now owned or hereafter acquired,
leased or licensed, including the Equity Interests of any of Holdings' Subsidiaries, other than (i)
inventory (or other assets) sold, leased or licensed out in the ordinary course of business
(excluding any such sales, leases or licenses out by operations or divisions discontinued or to be
discontinued), (ii) sales or other dispositions of obsolete or worn out rigs and (iii) sales, leases or
licenses out of other assets for aggregate consideration of less than $500,000 with respect to any
transaction or series of related transactions and less than $1,000,000 in the aggregate during any
Fiscal Year.


               "Assignment Agreement" means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as may be
approved by Administrative Agent.


                "Assignment Effective Date" as defined in Section 10.6(b).


                "Authorized Officer" means, as applied to any Person, any individual holding
the position of chairman of the board (if an officer), chief executive officer, president or one of
its vice presidents (or the equivalent thereof), and such Person's chief financial officer, controller,
assistant controller, treasurer or assistant treasurer.


               "Bankruptcy Code" means Title 11 of the United States Code entitled "Bank-
ruptcy," as now and hereafter in effect, or any successor statute; provided, however, that, with
respect to the Cases, "Bankruptcy Code" means Title 11 of the United States Code, as in effect
on the Petition Date and as thereafter amended, if such amendments are made applicable to the
Cases.


               "Bankruptcy Court" means the United States Bankruptcy Court for the Northern
District of Georgia or any other court having competent jurisdiction over the Cases.


                "Base Fiscal Year" as defined in Section 6.7(c)


               "Base Rate" means, for any day, a rate per m u m equal to the greater of (i) the
Prime Rate in effect on such day and (ii) the Federal Funds Effective Rate in effect on such day
plus % of 1%. Any change in the Base Rate due to a change in the Prime Rate or the Federal
Funds Effective Rate shall be effective on the effective day of such change in the Pnme Rate or
the Federal Funds Effective Rate, respectively.
          Case 14-50971-CSS          Doc 466-12       Filed 05/02/20      Page 35 of 371




                "Base Rate Loan" means a Loan bearing interest at a rate determined by
reference to the Base Rate.


               "BenchmarkLIBOR Rate" as defined in Section 2.4(m).


               "Beneficiary"means each Agent, Issuing Bank, Lender and Lender Counterparty.

                "BIA"means the Bankruptcy and Insolvency Act (Canada), as now or hereafter in
effect or any successor statute.


               "Blue Thunder" means Blue Thunder Auto Transport, Inc. or any of its
Subsidiaries or Affiliates.


               "Blue Thunder Equipment" means rigs (including tractors, trailers and related
equipment) purchased from Blue Thunder or any auctioneer acting on behalf of Blue Thunder
and any replacement parts or improvements made thereto.


              "Board of Governors" means the Board of Governors of the United States
Federal Reserve System, or any successor thereto.


               "Borrowers"as defined in the preamble hereto

                "Business Day" means (i) any day excluding Saturday, Sunday and any day
which is a legal holiday under the laws of the State of New York or is a day on which banking
institutions located in such state are authorized or required by law or other governmental action
to close and (ii) with respect to all notices, determinations, fundings and payments in connection
with the Adjusted Eurodollar Rate or any Eurodollar Rate Loans, the term "Business Day" shall
mean any day which is a Business Day described in clause (i) and which is also a day for trading
by and between banks in Dollar deposits in the London interbank market.


               "Canadian Court" means the Ontario Superior Court of Justice (Commercial
List).


               "Canadian Confirmation Order" means an order of the Canadian Court under
Section 18.6 of the CCAA, together with all extensions, modifications and amendments thereto,
in each case in form and substance satisfactory to Agents, giving full effect to the Confirmation
Order, which order shall specifically but not exclusively confirm the Plan and approve and
authorize the transactions contemplated thereby and the granting of liens under the Credit
          Case 14-50971-CSS           Doc 466-12       Filed 05/02/20      Page 36 of 371




Documents and containing a release in favor of Administrative Agent and Syndication Agent and
the Lenders and their respective affiliates.


               "Canadian Credit Party" means any Credit Party incorporated, organized or
otherwise established under the laws of Canada or any political subdivision of Canada.


               "Canadian DIP Order" means the Canadian Interim Order or the Canadian Final
Order, as applicable.


               "Canadian Final Order" means the order entitled "In the Matter of Section 18.6
of the Companies' Creditors Arrangement Act, R.S.C. 1985, c. C-36 and in the matter of Allied
Holdings and those subsidiaries listed on Schedule A hereto" entered by the Canadian Court on
April 16, 2007, as amended, supplemented or otherwise modified by the Canadian Supplemental
Interim Order and Canadian Supplemental Final Order.


               "Canadian Insolvency Law" shall mean any of the BIA and the CCAA, and any
other applicable insolvency or other similar law.


              "Canadian Interim Order" means the order entitled "In the Matter of Section
18.6 of the Companies' Creditors Arrangement Act, R.S.C. 1985, c. C-36 and in the matter of
Allied Holdings and those subsidiaries listed on Schedule A hereto" entered by the Canadian
Court on March 29, 2007, as amended, supplemented or otherwise modified by the Canadian
Supplemental Interim Order and Canadian Supplemental Final Order.


             "Canadian Pledge and Security Agreement" means the Pledge and Security
Agreement, dated as of March 30, 2007, executed by each Canadian Credit Party, a s it may be
amended, supplemented or otherwise modified from time to time.


               "Canadian PPSA" means the Personal Property Security Act (Ontario) and the
Regulations thereunder, as from time to time in effect, provided, however, if the validity,
perfection (or opposability), effect of perfection or of non-perfection or priority of Collateral
Agent's security interest in any Collateral are governed by the personal property security laws or
laws relating to movable property of any jurisdiction other than Ontario, Canadian PPSA shall
mean those pcrsonal property security laws or laws relating to movable property in such other
jurisdiction for the purpose of the provisions hereof relating to such vahdity, perfection (or
opposability), effect of perfection or of non-perfection or priority and for the definitions related
to such provisions.


              "Canadian Stay Order" means, collectively, the order of the Canadian Court
entered on August 5, 2005 under Section 18.6 of the CCAA, together with all extensions,
modifications and amendments thereto, in each case in form and substance reasonably
                                                 7
          Case 14-50971-CSS           Doc 466-12       Filed 05/02/20       Page 37 of 371




satisfactory to the Agent, which, among other matters but not by way of limitation, recognizes
the Cases and imposes a stay of proceedings against creditors and others in Canada.


               "Canadian Subsidiary" means any Subsidiary that is incorporated, organized or
otherwise established under the laws of Canada or any political subdivision of Canada.


                 "Canadian Supplemental Final Order" means an order of the Canadian Court
under Section 18.6 of the CCAA, together wlth all extensions, modifications and amendments
thereto, in each case in form and substance satisfactory to Agents, giving full effect to the Final
Supplemental DIP Order, which order shall specifically but not exclusively provide that each of
the Canadian Credit Parties is authorized to enter into the Credit Documents (as amended and
restated) to which it is a party, and provide, execute and deliver all such guarantees, documents,
security interests and liens as are contemplated in such Credit Documents and granting to the
Collateral Agent a fixed charge, mortgage, hypothec, security interest and lien in all of the
Collateral in which any of the Canadian Credit Parties now or hereafter has an interest ranking in
priority to all other encumbrances.


                "Canadian Supplemental Interim Order" means an order of the Canadian
Court under Section 18.6 of the CCAA, together with all extensions, modifications and
amendments thereto, in each case in form and substance satisfactory to Agents, giving full effect
to the Interim Supplemental DIP Order, which order shall specifically but not exclusively
provide that each of the Canadian Credit Parties is authorized to enter into the Credlt Documents
(as amended and restated) to which it is a party, and provide, execute and deliver all such
guarantees, documents, security interests and liens as are contemplated in such Credit
Documents and granting to the Collateral Agent a fixed charge, mortgage, hypothec, security
interest and lien in all of the Collateral in which any of the Canadian Credit Parties now or
hereafter has an interest ranking in priority to all othm encumbrances.


               "Capital Lease" means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity with GAAP, is or
should be accounted for as a capital lease on the balance sheet of that Person.


               "Carve-Out" means the following claims: (a) quarterly fees pursuant to 28 U.S.C.
5 1930(a)(6), (b) fees payable to the clerk of the Banlcruptcy Court and any agent thereof and (c)
fees and disbursements inc~rrredby the Credit Parties' professionals (other than the Credit Pnrties'
ordinary course professionals) and the professionals of the Committee retained prior to the Exit
Facilities Conversion Date (collectively, the "Professionals") and allowed by order of the
Bankruptcy Court in the aggregate amount not to exceed $1,500,000, in each case incurred prior
to a Carve-Out Event but not yet paid to the extent such fees and expenses are approved by the
Bankruptcy Court, subject to the right of Administrative Agent, the Lenders and any other party
in interest to object to the award of such fees and expenses; provided, however, that the Carve-
Out shall not include, apply to, or be available for any fees or expenses incurred by any party,
including the Credit Parties, any Committee or any Professional in connection with the
           Case 14-50971-CSS          Doc 466-12        Filed 05/02/20      Page 38 of 371




investigation, initiation or prosecution of any claims, defenses or causes of action (as described
in the Interim DIP Order) against the Agents or the Lenders and as otherwise provided in the
Interim DIP Order or Final DIP Order, as applicable; provided, further, prior to a Carve-Out
Event the Credit Parties shall be permitted to pay compensation and reimbursement of expenses
allowed and payable under Sections 328, 330 and 331 of the Bankruptcy Code or otherwise
pursuant to an order of the Bankruptcy Court, as the same may be due and payable, and the same
shall not reduce the Carve-Out, subject to the right of Administrative Agent, the Lenders and any
other party in interest to object to such payments; provided, further, that in the event of any
inconsistency in the definition of "Carve-Out" between the provisions of this Agreement and the
Interim DIP Order or Final DIP Order, the provisions of the Interim DIP Order or Final DIP
Order shall govern.


               "Carve-Out Event" as defined in Section 8.2.


               "Cawe-Out Event Notice" as defined in Section 8.2.


               "Cases" as defined in the recitals hereto


               "Cash" means money, currency or a credit balance in any demand or Deposit
Account.


                 "Cash Equivalents" means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest and principal by the
United States Government or the Government of Canada or (b) issued by any agency of the
United States, in each case maturing within one year after the date of acquisition; (ii) marketable
direct obligations issued by any state of the United States of America or any political subdivision
of any such state or any public instrumentality thereof, in each case maturing within one year
after the date of acquisition and having, at the time of the acquisition thereof, a rating of at least
A-1 from S&P or at least P-1 from Moody's; (iii) commercial paper maturing no more than one
year from the date of acquisition thereof and having, at the time of the acquisition thereof, a
rating of at least A-1 from S&P or at least P-1 from Moody's; (iv) certificates of deposit or
bankers' acceptances maturing within one year after the date of acquisition and issued or
accepted by any Lender or by any commercial bank organized under the laws of the United
States of America or any state thereof or the District of Columbia that (a) is at least "adequately
capitalized" (as defined in the regulations of its primary Federal banking regulator) and @) has
Tier 1 capital (as defined in such regulations) of not less than $100,000,000; (v) fully
collateralized repurchase agreements with a term of not more than 90 days for securities
described in clause (i) above and entered into with a financial institution satisfying the criteria of
clause (iv) above; and (vi) shares of any money market mutual fund that (a) has substantially all
of its assets invested continuously in the types of investments referred to in clauses (i) through (v)
above, (b) has net assets of not less than $500,000,000, and (c) has the highest rating obtainable
from either S&P or Moody's.
             Case 14-50971-CSS        Doc 466-12       Filed 05/02/20       Page 39 of 371




                "CCAA" means Companies' Creditors Arrangement Act (Canada), as now and
hereafter in effect, or any successor statute.


                "Certificate re Non-Bank Status" means a certificate substantially in the form of
Exhibit F.


                "Change of Control" means, at any time on or after the Exit Facilities
Conversion Date (i) prior to a Qualified Public Offering, (a) Sponsor and its Controlled
Investment Affiliates shall not beneficially own and control at least 40% on a fully diluted basis
of the economic and voting interests in the Equity Interests of Holdings, (b) Sponsor and its
Controlled Investment Affiliates fail to elect a majority of the members of the board of directors
(or similar governing body) of Holdings or (c) any Person or "group" (within the meaning of
Rules 13d-3 and 13d-5 under the Exchange Act) shall at any time have acquired beneficial
ownership on a fully diluted basis of the voting andlor economic interests in the Equity Interests
of Holdings greater than the beneficial ownership on a fully diluted basis of the voting andfor
economic interests in the Equity Interests of Holdings owned by the Sponsor and its Controlled
Investment Affiliates at such time; (ii) after a Qualified Public Offering, any Person or "group"
(within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act) other than Sponsor and
its Controlled Investment Affiliates (a) shall have acquired beneficial ownership of 35% or more
on a fully diluted basis of the voting andlor economic interest in the Equity Interests of Holdings
or (b) shall have obtained the power (whether or not exercised) to elect a majority of the
members of the board of directors (or similar governing body) of Holdings; (iii) Holdings shall
cease to beneficially own and control, directly or indirectly, 100% on a fully diluted basis of the
economic and voting interest in the Equity Interests of Systems; (iv) the majority of the seats
(other than vacant seats) on the board of directors (or similar governing body) of Holdings cease
to be occupied by Persons who either (a) were members of the board of directors of Holdings on
the Exit Facilities Conversion Date or @) were nominated for election by the board of directors
of Holdings, a majority of whom were directors on the Exit Facilities Conversion Date or whose
election or nomination for election was previously approved by a majority of such directors.


                "CIT" as defined in the preamble


                "Claim" has the meaning specified in Section 101(5) of the Bankruptcy Code.


               "Class" means with respect to Lenders, each of the following classes of Lenders:
(i) Lenders having Term Loan Exposure, (ii) Lenders having Revolving Loan Exposure and (iii)
Lenders having LC Deposits.


                "Closing Date" means March 30,2007.
          Case 14-50971-CSS           Doc 466-12       Filed 05/02/20      Page 40 of 371




              "Closing Date Certificate" means a Closing Date Certificate substantially in the
form of Exhibit G-l .


              "Collateral" means, collectively, all of the real, personal and mixed property
(including Equity Interests) in which Liens are purported to be granted pursuant to the Collateral
Documents as security for the Obligations.


               "Collateral Agent" as defined in the preamble hereto.


               "Collateral Documents" means the Pledge and Security Agreement, Canadian
Pledge and Security Agreement, the Quebec Security the Collateral Servicing Agreement, the
Mortgages, the Intellectual Property Security Agreements, the Landlord Personal Property
Collateral Access Agreements, if any, and all other instruments, documents and agreements
delivered by any Credit Party pursuant to this Agreement or any of the other Credit Documents
in order to grant to Collateral Agent, for the benefit of Secured Parties, or perfect a Lien on any
real, persohl or mixed property of that Credit Party as security for the Obl~gations.


              "CoUateral Questionnaire" means a certificate in form satisfactory to Collateral
Agent that provides information with respect to the personal or mixed property of each Credit
Party.


              "Collateral Servicing Agreement" means a Collateral Servicing Agreement, in
form and substance reasonably satisfactory to the Collateral Agent, by and among Corporation
Serv~ceCompany, each Credit Patty (other than any Foreign Subsidiary), the Collateral Agent
and the Second Lien Collateral Agent.


               "Committed Capital Expenditures" as defined in Section 6.7(d).


               "Committee" means the Official Committee of Unsecured Creditors appointed in
the Cases pursuant to Section 1102 of the Bankruptcy Code, on August 5,2005, as reconstituted
from time to time.


            "Commitment" means any Revolving Commitment, LC Commitment or Term
Loan Commitment.


               "Commodity Agreement" means any commodity exchange contract, commodity
swap agreement, futures contract, option contract, synthetic cap or other similar agreement or
arrangement, each of which is for the purpose of hedging the commodity risk associated with
Holdings' and its Subsidiaries' operations and not for speculative purposes.
          Case 14-50971-CSS           Doc 466-12       Filed 05/02/20      Page 41 of 371




              "Compliance Certificate" means a Compliance Certificate substantially in the
form of Exhibit C.


               "Confirmation Order" as defined in Section 3.4(e)(iv)


                "Consolidated Adjusted EBITDA" means, for any period, an amount
determined for Holdings and its Subsidiaries on a consolidated basis equal to (i) Consolidated
Net Income for such period, p h , to the extent deducted in determining such Consolidated Net
Income, the sum, without duplication, of amounts for (a) Consolidated Interest Expense for such
period; @) consolidated income, single business, franchise, unitary or gross receipt tax expense
for such period; (c) total depreciation expense for such period; (d) total amortization expense for
such period; (e) the cumulative effect (whether positive or negative) of any change in accounting
principles; (f) management fees and expenses paid during such period pursuant to the
Management Agreement to the extent permitted hereunder; (g) Transaction Costs for such period;
(h) with respect to any period (including any Fiscal Quarter) during Fiscal Year 2006 or 2007,
costs and expenses resulting from administrative expenses paid with respect to the Cases for
professional fees and expenses in an amount up to, but not exceeding in the aggregate for Fiscal
Year 2006 and 2007, $30,000,000; (i) with respect to any period (including any Fiscal Quarter)
during Fiscal Year 2006 or 2007, amounts paid as cure payments or similar costs in connection
with assumptions of executory contracts assumed during the Cases or as part of the Plan in an
amount up to, but not exceeding in the aggregate for Fiscal Year 2006 and 2007, $5,000,000; Cj)
fees and charges related to any events or transactions that are unusual in nature and infrequent in
occurrence, in that it is unrelated to, or only incidentally related to, the current ordinary and
typical activities of Borrowers and would not reasonably be expected to recur in a normal
operating cycle in an amount up to, but not exceeding, $1,000,000 in the aggregate for any
periods occuning during any Fiscal Year and, $3,000,000 in the aggregate from the Closing Date
to the date of determination; (k) with respect to any period (including any Fiscal Quarter) during
Fiscal Year 2007, non-recurring costs and expenses arising from or recognized in connection
with the consummation and effectiveness of the Plan in an amount up to, but not exceeding in the
aggregate for Fiscal Year 2007, $5,000,000; and (1) other non-Cash charges for such period
(excluding any such non-Cash charge to the extent that it represents an accrual or reserve for
potential Cash payment in any future period or amortization of a prepaid Cash payment that was
made in a prior period); and (m) with respect to any period (including any Fiscal Quarter) during
Fiscal Year 2007, amounts paid to Sponsor in connection with a claim by Sponsor for substantial
contribution in accordance with the Plan in an amount up to, but not exceeding, $5,000,000,
minus (ii) to the extent included in determining such Consolidated Net Income, non-Cash gains
for such period (excluding any such non-Cash gain to the extent it represents the reversal of an
accrual or reserve for potential Cash gain in any prior period).


                "Consolidated Capital Expenditures" means, for any period, the aggregate of all
expenditures of Holdings and its Subsidiaries during such period determined on a consolidated
basis that, in accordance with GAAP, are or should be included in "purchase of property and
equipment" or similar items reflected in the consolidated statement of cash flows of Holdings


                                                12
          Case 14-50971-CSS           Doc 466-12       Filed 05/02/20       Page 42 of 371




and its Subsidiaries, but excluding, however, any such expenditures made in connection with a
Permitted Acquisition permitted hereunder.


                "Consolidated Cash Interest Expense" means, for any period, total interest
expense (including that portion attributable to Capital Leases in accordance with GAAP and
capitalized interest) of Holdings and its Subsidiaries on a consolidated basis with respect to all
outstanding Indebtedness of Holdings and its Subsidiaries, including all commissions, discounts
and other fees and charges owed with respect to letters of credit and net costs under Interest Rate
Agreements, but excluding, however, any amount not payable in Cash and any amounts referred
to in Section 2.1 l(0payable on or before the Closing Date.


                "Consolidated Current Assets" means, as at any date of determination, the total
assets of Holdings and its Subsidiaries on a consolidated basis that may properly be classified as
current assets in conformity with GAAP, excluding Cash and Cash Equivalents.


                 "Consolidated Current Liabilities" means, as at any date of determination, the
total liabilities of Holdings and its Subsidiaries on a consolidated basis that may properly be
classified as current liabilities in conformity with GAAP, excluding the current portion of long
term debt.


               "Consolidated Excess Cash Flow" means, for any Fiscal Year, an amount (if
positive) equal to: (i) the sum, without duplication, of (a) Consolidated Adjusted EBITDA for
 such Fiscal Year; plus (b) the Consolidated Working Capital Adjustment for such Fiscal Year;
minus (ii) the sum, without duplication, of (a) scheduled repayments of Indebtedness for
borrowed money (including the implied principal component of scheduled payments made on
 Capital Leases, but excluding repayments of Revolving Loans or Swing Line Loans except to the
 extent the Revolving Commitments are permanently reduced in connection with such
repayments) paid in Cash during such Fiscal Year; (b) Consolidated Capital Expenditures for
 such Fiscal Year (net of any proceeds of (x) any related financings with respect to such
 expenditures, (y) any sales of assets used to finance such expenditures and (z) any Spent
Committed Capital Expenditures deducted in the calculation of Consolidated Excess Cash Flow
 for the preceding Fiscal Year); (c) Consolidated Cash Interest Expense for such Fiscal Year;
(d) with respect to Fiscal Year 2007, any amounts referred to in Section 2.1 1(f) paid on or before
the Closing Date; (e) consolidated income, single business, franchise, unitary or gross receipt tax
expense payable in cash with respect to such FiscaI Year; (f) management fees and expenses paid
during such Fiscal Year pursuaut Lo the Management Agreement to the extent permitted
hereunder; (g) with respect to Fiscal Year 2007, Transaction Costs paid in Cash during such
Fiscal Year; (h) with respect to Fiscal Year 2007, costs and expenses resulting from
administrative expenses with respect to the Cases which are for professional fees and expenses
and are paid in Cash during such Fiscal Year; (i) amounts paid in cash during such Fiscal Year as
cure payments or similar costs in connection with assumptions of executory contracts assumed
during the Cases or as part of the Plan; 0') fees, charges and expenses related to any events or
transactions that ate paid in Cash during such Fiscal Year and are unusual in nature and
infrequent in occurrence, in that it is unrelated to, or only incidentally related to, the current
          Case 14-50971-CSS           Doc 466-12       Filed 05/02/20      Page 43 of 371




ordinary and typical activities of Borrowers and would not reasonably be expected to recur in a
normal operating cycle in an amount up to, but not exceeding, in the aggregate for any periods
occumng during any Fiscal Year $1,000,000 and, $3,000,000 in the aggregate ftom the Closing
Date to the date of determination; (k) with respect to Fiscal Year 2007, non-recumng costs and
expenses paid in Cash during such Fiscal Year arising from or recognized in connection with the
consummation and effectiveness of the Plan; and (1) the amount of Spent Committed Capital
Expenditures paid in Cash within ninety days after the end of such Fiscal Year.


               "Consolidated Interest Expense" means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP and capitalized
interest) of Holdings and its Subsidiaries on a consolidated basis with respect to all outstanding
Indebtedness of Holdings and its Subsidiaries, including all commissions, discounts and other
fees and charges owed with respect to letters of credit and net costs under Interest Rate
Agreements, but excluding, however, any amounts referred to in Section 2.11(f) payable on or
before the Closing Date.


                "Consolidated Net Income" means, for any period, (i) the net income (or loss) of
Holdings and its Subsidiaries on a consolidated basis for such period taken as a single accounting
period determined in conformity with G A M ,-m          (ii) (a) the income (or loss) of any Person
(other than a Subsidiary of Holdings) in which any other Person (other than Holdings or any of
its Subsidiaries) has a joint interest, except to the extent of the amount of dividends or other
distributions actually paid to Holdings or any of its Subsidiaries by such Person during such
period, (b) the income (or loss) of any Person accrued prior to the date it becomes a Subsidiary
of Holdings or is merged into or consolidated with Holdings or any of its Subsidiaries or that
Person's assets are acquired by Holdings or any of its Subsidiaries, (c) the income of any
Subsidiary of Holdings to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of that income is not at the time permitted by operation of the
terms of its charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary, (d) any after-tax gains or losses
attributable to Asset Sales or returned surplus assets of any Pension Plan, and (e) (to the extent
not included in clauses (a) through (d) above) any net extraordinary gains or net extraordinary
losses.


               "Consolidated Total Debt" means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of Holdings and its Subsidiaries determined on a
consolidated basis in accordance with GAAP.


              "Consolidated Working Capital" means, as at any date of determination, the
excess of Consolidated Current Assets over Consolidated Current Liabilities.


              "Consolidated Working Capital Adjustment" means, for any period on a
consolidated basis, the amount (which may be a negat~venumber) by which Consolidated
         Case 14-50971-CSS            Doc 466-12       Filed 05/02/20      Page 44 of 371




Working Capital as of the beginning of such period exceeds (or is less than) Consolidated
Working Capital as of the end of such period.


                "Contractual Obligation"means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust, contract, undertaking,
agreement or other instrument to which that Person is a party or by which it or any of its
properties is bound or to which it or any of its properties is subject.


               "ContributingGuarantors"as defined in Section 7.2.


                "Controlled Foreign Corporation" shall mean a "controlled foreign corporation"
as defined in the Internal Revenue Code.


              "Controlled Investment Affiliate" means any Affiliate of Sponsor which is
organized primarily for making equity or debt investments in Holdings or other similar portfolio
companies.


               "ConversionlContinuatlonDate" means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable Conversion/ContinuationNotice.


                "ConversionlContinuation Notice" means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.


              "Counterpart Agreement" means a Counterpart Agreement substantially in the
form of Exhibit H delivered by a Credit Party pursuant to Section 5.10.

               "CreditDate" means the date of a Credit Extension.


                "Credit Document" means any of this Agreement, the Notes, if any, the
Collateral Documents, the Intercreditor Agreement, any documents executed by the
Administrative Agent in connection with or relating to the LC Deposit Account, any documents
or certificates executed by Borrowers in favor of Issuing Bank relating to Lctters of Credit, and
all other documents, instruments or agreements executed and delivered by a Credit Party for the
benefit of any Agent, Issuing Bank or any Lender in connection herewith.


               "CreditExtension" means the making of a Loan, the issuing of a Letter of Credit
or the making of an LC Deposit.
          Case 14-50971-CSS           Doc 466-12      Filed 05/02/20      Page 45 of 371




              "Credit Facilities" means the credit facilities provided by the Lenders and
Issuing Bank pursuant to this Agreement.


               "Credit Party" means each Borrower and each Guarantor.


              "Currency Agreement" means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar agreement or
arrangement, each of which is for the purpose of hedging the foreign currency risk associated
with Holdings' and its Subsidiaries' operations and not for speculative purposes.


                "Debtors" means Holdings, Systems, and certain Subsidiaries named as debtors
in the Plan, each as debtor in the Cases under Chapter 11 of the Bankruptcy Code.


              "Default" means a condition or event that, after notice or lapse of time or both,
would constitute an Event of Default.


               "Default Excess" means, with respect to any Defaulting Lender, the excess, if any,
of such Defaulting Lender's Pro Rata Share of the aggregate outstanding principal amount of
Loans of all Lenders (calculated as if all Defaulting Lenders (including such Defaulting Lender)
had funded all of their respective Defaulted Loans) over the aggregate outstanding principal
amount of all Loans of such Defaulting Lender.


               "Default Period" means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Funding Default and ending on the earliest of the
following dates: (i) the date on which all Commitments are cancelled or terminated andtor the
Obligations are declared or become immediately due and payable, (ii) the date on which (a) the
Default Excess with respect to such Defaulting Lender shall have been reduced to zero (whether
by the funding by such Defaulting Lender of any Defaulted Loans of such Defaulting Lender or
by the non-pro rata application of any voluntary or mandatory prepayments of the Loans in
accordance with the terms of Section 2.13 or Section 2.14 or by a combination thereof) and @)
such Defaulting Lender shall have delivered to Borrowers and Administrative Agent a wntten
reaffirmation of its intention to honor its obligations hereunder with respect to its Commitments,
and (iii) the date an which Borrowers, Administrative Agent and Requisite Lenders waive all
Funding Defaults of such Defaulting Lender in writing.


               "Defaulted Loan" as defined in Section 2.22.


               "Defaulting Lender" as defined in Section 2.22.
           Case 14-50971-CSS           Doc 466-12        Filed 05/02/20      Page 46 of 371




              "DepositAccount"means a demand, time, savings, passbook or like account with
a bank, savings and loan association, credit union or like organization, other than an account
evidenced by a negotiable certificate of deposit.


               "DIP Order" means the Interim DIP Order or the Final DIP Order, as applicable.


               "DisclosureStatement"means the written disclosure statement that relates to the
Plan, as approved by the Bankruptcy Court pursuant to Section 1125 of the Bankruptcy Code and
Rule 3017 of the Federal Rules of Bankruptcy Procedure, as such disclosure statement may be
amended, modif ed or supplemented from time to time in accordance with applicable law.


                 "Disqualified Equity Interests" means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is convertible or for which
it is exchangeable), or upon the happening of any event or condition (i) matures or is mandatorily
redeemable (other than solely for Equity Interests which are not otherwise Disqualified Equity
Interests), pursuant to a sinking fund obligation or otherwise. (ii) is redeemable at the option of
the holder thereof (other than solely for Equity Interests which are not otherwise Disqualified
Equity Interests), in whole or in part, (lii) provides for the scheduled payments or dividends in
cash, or (iv) is or becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equlty Interests, in each case, prior to the date that is
91 days after the Maturity Date.


               "Dollars" and the sign " $ mean the lawful money of the United States of
America.


               "Domestic Subsidiary" means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.


               "Eligible Assignee" means (i) any Lender, any Affiliate of any Lender and any
Related Fund (any two or more Related Funds being treated as a single Eligible Assignee for all
purposes hereof), and (ii) any commercial bank, insurance company, investment or mutual fund
or other entity that is an "accredited investor" (as defined in Regulation D under the Securities
Act) and which extends credit or buys loans, provided, no Affiliate of Holdings or Sponsor shall
be an Eligible Assignee.


              "Employee Benefit Plan" means, in respect of any Credit Party other than a
Canadian Credit Party, any "employee benefit plan" as defined in Section 3(3) of ERISA whlch
is or was sponsored, maintained or contributed to by, or required to be contributed by, Holdings,
any of its Subsidianes or any of their respective ERISA Affiliates, and in respect of any
Canadian Credit Party, any employee benefit plan of any nature or kind that is not a Pension Plan
         Case 14-50971-CSS            Doc 466-12       Filed 05/02/20       Page 47 of 371




or Multiemployer Plan and is maintained by or contributed to, or required to be maintained by or
contributed to, by such Canadian Credit Party.


               "Environmental Claim" means any investigation, notice, notice of violation,
clam, action, suit, proceeding, demand, abatement order or other order or directive (conditional
or otherwise), by any Governmental Authority or any other Person, arising (i) pursuant to or in
connection with any actual or alleged violation of any Environmental Law; (ii) in connection
with any Hazardous Material or any actual or alleged Hazardous Materials Activity; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health, safety, natural
resources or the environment.


                "Environmental Laws" means any and all current or future foreign or domestic,
federal, state or provincial (or any subdivision of either of them), statutes, ordinances, standards,
decrees, orders-in-council, orders, rules, regulations, judgments, Governmental Authorizations,
or any other requirements of Governmental Authoribes relating to (i) environmental matters,
including those relating to any Hazardous Materials Activity; (ii) the generation, use, storage,
transportation or disposal of Hazardous Materials; or (iii) occupational safety and health,
industrial hygiene, land use (as it relates to Hazardous Materials) or the protection of human,
plant or animal health or welfare (as it relates to Hazardous Materials) or of the environment or
natural resources (including ambient air, surface water, groundwater, wetlands, land surface or
subsurface strata), in any manner applicable to Holdings or any of its Subsidiaries or any Facility.


              "Equity Interests" means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all equivalent
ownership interests in a Person (other than a corporation), including partnersh~pinterests and
membership interests, and any and all warrants, rights or options to purchase or other
arrangements or rights to acquire any of the foregoing.


             "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor thereto.


               "ERISA Affiliate" means, as applied to any Person, (i) any corporation which is a
member of a controlled group of corporations within the meaning of Section 414@) of the
Intemal Revenue Code of which that Person is a member; (ii) any trade or business (whether or
not incorporated) which is a member of a group or Lrades or businesses under common control
within the meaning of Section 414(c) of the Intemal Revenue Code of which that Person is a
member; and (iii) any member of an affiliated service group within the meaning of Section
414(m) or (0) of the Internal Revenue Code of which that Person, any corporation described in
clause (i) above or any trade or business described in clause (ii) above is a member. Any former
ERISA Affiliate of Holdings or any of its Subsidiaries shall continue to be considered an ERISA
Affiliate of Holdings or any such Subsidiary within the meaning of this definition with respect to
the period such entity was an ERISA Affiliate of Holdings or such Subsidiary and with respect to
          Case 14-50971-CSS           Doc 466-12       Filed 05/02/20      Page 48 of 371




liabilities arising after such period for which Holdings or such Subsidiary could be liable under
the Intemal Revenue Code or ERISA.


                 "ERISA Event" means, only to the extent such event would not be discharged by
 the consummation of the Plan on the Plan Effective Date, (i) a "reportable event" within the
 meaning of Section 4043 of ERISA and the regulations issued thereunder with respect to any
 Pension Plan (excluding those for which the provision for 30-day notice to the PBGC has been
 waived by regulation); (ii) the failure to meet the minimum funding standard of Section 412 of
 the Internal Revenue Code with respect to any Pension Plan (whether or not waived in
 accordance with Section 412(d) of the Intemal Revenue Code) or the failure to make by its due
 date a required installment under Section 412(m) of the Internal Revenue Code with respect to
 any Pension Plan or the failure to make any required contibution to a Multiemployer Plan; (iii)
 the provision by the administrator of any Pension Plan pursuant to Section 4041(a)(2) of ERISA
 of a notice of intent to terminate such plan in a distress termination described in Section 4041(c)
 of ERISA; (iv) the withdrawal by Holdings, any of its Subsidiaries or any of their respective
ERISA Affiliates from any Pension Plan with two or more contributing sponsors or the
termination of any such Pension Plan resulting in liability to Holdings, any of its Subsidiaries or
 any of their respective Affiliates pursuant to Section 4063 or 4064 of ERISA; (v) the institution
by the PBGC of proceedings to terminate any Pension Plan, or the occurrence of any event or
 condition which might constitute grounds under ERISA for the termination of, or the
 appointment of a trustee to administer, any Pension Plan; (vi) the imposition of liability on
Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates pursuant to Section
4062(e) or 4069 of ERISA or by reason of the application of Section 4212(c) of ERISA; (vii) the
withdrawal of Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates in a
complete or partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
 any Multiemployer Plan if there is any potential liability therefore, or the receipt by Holdings,
any of its Subsidiaries or any of their respective ERISA Affiliates of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to Section 4241 or 4245 of
ERISA, or that it intends to terminate or has terminated under Section 4041A or 4042 of ERISA;
(viii) the occurrence of an act or omission which could give rise to the imposition on Holdings,
any of its Subsidiaries or any of their respective ERISA Affiliates of fines, penalties, taxes or
related charges under Chapter 43 of the Internal Revenue Code or under Section 409, Section
502(c), (i) or (l), or Section 4071 of ERISA in respect of any Employee Benefit Plan; (ix) the
assertion of a material claim (other than routine claims for benefits) against any Employee
Benefit Plan other than a Multiemployer Plan or the assets thereof, or against Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates in connection with any Employee
Benefit Plan; (x) receipt from the Intemal Revenue Service of notice of the failure of any
Pension Plan (or any other Employce Denefit plat^ intended to be qualified under Section 401(a)
of the Intemal Revenue Code) to qualify under Section 401(a) of the Intemal Revenue Code, or
the failure of any trust forming part of any Pension Plan to qualify for exemption from taxation
under Section 501(a) of the Intemal Revenue Code; or (xi) the imposition of a Lien pursuant to
Section 401(a)(29) or 412(n) of the Internal Revenue Code or pursuant to ERISA with respect to
any Pension Plan.
          Case 14-50971-CSS           Doc 466-12       Filed 05/02/20       Page 49 of 371




                "Eurodollar Rate Loan" means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.


               "Event of Default" means each of the conditions or events set forth in Section 8.1.


               "Exchange Act" means the Securities Exchange Act of 1934, as amended from
time to time, and any successor statute.


               "Executive Officer" means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer, president (or the
equivalent thereof), such Person's chief financial officer or treasurer and (except for purposes of
Sections 5.2 and 6.8) such Person's vice president ofhuman resources and risk management.


               "Existing Credit Agreement" has the meaning specified in the recitals to this
Agreement.


               "Existing Credit Facilities" has the meaning specified in the recitals to this
Agreement.


               "Existing Term Loans" has the meaning specified in the recitals to this
Agreement.


               "Existing DIP Credit Agreement" means the post-petition credit agreement,
dated as of August 1,2005, as amended, among Borrowers, the other credit parties party thereto,
the lenders party thereto and General Electric Capital Corporation, Morgan Stanley Senior
Funding, Inc. and Marathon St~cturedFinance Fund, L.P., as agents.


              "Existing DIP Credit Agreement Reserve Amount" means an amount equal to
the "Reserve" under and as defined in the letter agreement, dated as of March 30, 2007, by and
among each of the Debtors, General Electric Capital Corporation and Morgan Stanley Senior
Funding, Inc.


                "Existing Indebtedness" means all Indebtedness and other Obligations (as
defined therein) outstanding under the Existing DIP Credit Agreement and other documents
related thereto.


               "Exit Facilities" means the Credit Facilities after the Exit Facilities Conversion
Date.
         Case 14-50971-CSS           Doc 466-12       Filed 05/02/20      Page 50 of 371




                "Exit Facilities Conversion Date" means the first date on which a Plan becomes
effective, the Exit Facilities Option has been exercised and each of the conditions to exercising
the Exit Facilities Option set forth in Section 3.4 has been satisfied or waived.


               "Exit Facilities Option" as defined in Section 3.3.


              "Facility" means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased, operated or used by
Holdings or any of its Subsidiaries or any of their respective predecessors or Affiliates.


               "Fair Share" as defined in Section 7.2.


               "Fair Share Contribution Amount" as defined in Section 7 . 2 .


               "Federal Funds Effective Rate" means for any day, the rate per annum
(expressed, as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as published by the
Federal Reserve Bank of New York on the Business Day next succeeding such day; provided, (i)
if such day is not a Business Day, the Federal Funds Effective Rate for such day shall be such
rate on such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Effective Rate for such day shall be the average rate charged to
Administrative Agent, in its capacity as a Lender, on such day on such transactions as
determined by Administrative Agent.


               "Final DIP Order" that certain Final Order under 11 U.S.C. $5 105(a), 362, 363,
and 364 and badanptcy rules 2002, 4001, 6004, and 9014 (1) authorinng Debtors to (a) obtain
new secured post-petition financing to refinance existing post-pet~tionfinancing; (b) convert new
post-petition financing into exit financing; and (c) pay related fees and expenses, and (ii)
granting related relief entered by the Bankruptcy Court on April 13, 2007, as amended,
supplemented or otherwise modified by the Interim Supplemental DIP Order and Final
Supplemental DIP Order.


                "Final Supplemental DIP Order" means an order (in form and substance
substantially similar to the Interim DIP Order and otherwise satisfactory to Syndication Agent
and Administrative Agent) of the Bankruptcy Court pursuant to Section 364 of the Bankruptcy
Code approving this Agreement and the other Credit Documents that (a) has not been modified
or amended without the consent of Administrative Agent and Syndication Agent, or vacated,
reversed, revoked, rescinded, stayed or appealed from, except as Administrative Agent and
Syndication Agent may otherwise specifically consent, @) with respect to which the t ~ m eto
          Case 14-50971-CSS            Doc 466-12        Filed 05/02/20      Page 51 of 371




appeal, petition for certiorari, application or motion for reversal, rehearing, reargument, stay, or
modification has expired, (c) no petition, application or motion for reversal, rehearing,
reargument, stay or modification thereof or for a writ of certiorari with respect thereto has been
filed or granted or the order or judgment of the Bankruptcy Court has been affirmed by the
highest court to which the order or judgment was appealed and (d) is no longer subject to any or
further appeal or petition, application or motion for reversal, rehearing, reargument, stay or
modification thereof or for any writ of certiorari with respect thereto or further judicial review in
any form.


               "Financial Officer Certification" means, with respect to the financial statements
for which such certification is required, the certification of the chief financial officer of Holdings
that such financial statements fairly present, in all material respects, the financial condition of
Holdings and its Subsidiaries as at the dates indicated and the results of their operations and their
cash flows for the periods indicated, subject to changes resulting from audit and normal year-end
adjustments.


               "FinancialPlan" as defined in Section 5.l(i).


                "First Priority" means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien to which such
Collateral is subject, other than any Permitted Lien.


               "Fiscal Quarter"means a fiscal quarter of any Fiscal Year.


             "Fiscal Year" means the fiscal year of Holdings and its Subsidiaries ending on
December 31 of each calendar year.


               "Flood Hazard Property" means any Real Estate Asset subject to a mortgage in
favor of Collateral Agent, for the benefit of the Secured Parties, and located in an area designated
by the Federal Emergency Management Agency as having special flood or mud slide hazards.


               "Foreign Subsidiary"means any Subsidiary that is not a Domestic Subsidiary.


               "Funding Default" as defined in Section 2.22


               "Funding Guarantors"as defined in Section 7.2.


               "Funding Notice" means a notice substantially in the form of Exhibit A-1.
         Case 14-50971-CSS           Doc 466-12       Filed 05/02/20      Page 52 of 371




               "GAAP" means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as of the date of
determination thereof.


               "Governmental Acts" means any act or omission, whether rightful or wrongful,
of any present or future de jure or de facto government or Governmental Authority.


                "Governmental Authority" means any federal, state, provincial, municipal,
national or other government, governmental department, commission, board, bureau, court,
tribunal, agency or instrumentality or polihcal subdivision thereof or any entity, officer or
examiner exercising executive, leg~slative,judicial, regulatory or administrative functions of or
pertaining to any government or any court, in each case whether associated with a state of the
United States, the United States, or a foreign entity or government.


               "Governmental Authorization" means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental Authority.


               "Grantor" as defined in the Pledge and Security Agreement


               "GSCP" as defined in the preamble.

               "Guaranteed Obligations" as defined in Section 7.1


               "Guarantor" means each Domestic Subsidiary of either Borrower and (except as
provided in Section 7.12) each Canadian Subsidiary of either Borrower, excluding in each case,
any Inactive Subsidiary.


               "Guarantor Subsidiary" means eacb Guarantor.


               "Guaranty" means the guaranty of each Guarantor set forth in Section 7.


                "Hazardous Materials" means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Governmental Authority or which may or could
pose a hazard to the health and safety of the owners, occupants or any Persons in the vicinity of
any Facility or to the indoor or outdoor environment.


               "Haul Insurance" means, collectively, (a) Haul Insurance Limited, a Cayman
Islands corporation, and (b) any other captive insurance company hereafter formed by Holdings.
           Case 14-50971-CSS            Doc 466-12        Filed 05/02/20       Page 53 of 371




                "Hazardous Materials Activity" means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the use, manufacture,
possession, storage, holding, presence, existence, location, Release, threatened Release,
discharge, placement, generation, transportation, processing, construction, treatment, abatement,
removal, remediation, disposal, disposition or handling of any Hazardous Materials, and any
corrective action or response action with respect to any of the foregoing.


               "Hedge Agreement" means an Interest Rate Agreement, a Currency Agreement
or a Commodity Agreement entered into with a Lender Counterparty and reasonably satisfactory
to Administrative Agent.


               "Highest Lawful Rate" means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under the laws
applicable to any Lender which are presently in effect or, to the extent allowed by law, under
such applicable laws which may hereafter be m effect and which allow a higher maximum
nonusurious interest rate than applicable laws now allow.


                "Historical Financial Statements" means as of the Closing Date, (i) the audited
financial statements of Holdings and its Subsidiaries, for the Fiscal Years ended December 31,
2003, December 31, 2004 and December 31, 2005, consisting of balance sheets and the related
consolidated statements of income, stockholders' equity and cash flows for such Fiscal Years, (ii)
the unaudited financial statements of Holdings and its Subsidiaries as at the most recent Fiscal
Quarter ending 45 days or more prior to the Closing Date, consisting of a balance sheet and the
related consolidated statements of income, stockholders' equity and cash flows for the twelve
month period, ending on such date, and (ii) the unaudited financial statements of Holdings and
its Subsidiaries as at the most recent calendar month ending 45 days or more prior to the Closing
Date, consisting of a balance sheet and the related consolidated statements of income,
stockholders' equity and cash flows for such month and, in the case of clauses (i), (ii) and (iii),
certified by the chief financial officer of Holdings that they fairly present, in all material respects,
the financial condition of Holdings and its Subsidiaries as at the dates indicated and the results of
their operations and their cash flows for the periods indicated, subject to changes resulting from
audit and normal year-end adjustments.


                "Holdings" as defined in the preamble hereto.


               "Inactive Subsidiary" means any Subsidiary of Holdings that has (i) no assets
other than de minimus assets not exceeding $250,000, (ii) no revenues and (iii) no income.


                "Increased-Cost Lenders" as defined in Section 2.23
            Case 14-50971-CSS           Doc 466-12       Filed 05/02/20       Page 54 of 371




                "Indebtedness", as applied to any Person, means, without duplication, (i) all
 indebtedness for borrowed money; (ii) that portion of obligations with respect to Capital Leases
that is properly classified as a liability on a balance sheet in conformity with GAAP; (iii) notes
payable and bankers acceptances; (iv) any obligation owed for all or any part of the deferred
purchase price of property or services (excluding any such obligations incurred under ERISA),
which purchase price is (a) due more than six months from the date of incurrence of the
obligation in respect thereof or (b) evidenced by a note or similar written instmnent; (v) all
indebtedness secured by any Lien on any property or asset owned or held by that Person (other
than a Lien on leased property (real or personal) granted by the landlord or lessor thereof)
regardless of whether the indebtedness secured thereby shall have been assumed by that Person
or is nonrecourse to the credit of that Person; (vi) the face amount of any letter of credit issued
for the account of that Person or as to which that Person is otherwise liable for reimbursement of
drawings; (vii) Disqualified Equity Interests, (viii) the direct or indirect guaranty, endorsement
(otherwise than for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the obligation which would be
Indebtedness of another; (ix) any obligation which would be Indebtedness of such Person the
primary purpose or intent of which is to provide assurance to an obligee that the obligation of the
obligor thereof will be paid or discharged, or any agreement relating thereto will be complied
with, or the holders thereof will be protected (in whole or in part) against loss in respect thereof;
(x) any liability of such Person for an obligation which would be Indebtedness of another
through any agreement (contingent or otherwise) (a) to purchase, repurchase or otherwise
acquire such obligation or any security therefor, or to provide funds for the payment or discharge
of such obligation (whether in the form of loans, advances, stock purchases, capital contributions
or otherwise) or (b) to maintain the solvency or any balance sheet item, level of income or
financial condition of another if, in the case of any agreement described under subclauses (a) or
(b) of this clause [x), the primary purpose or intent thereof is as described in clause (ix) above;
and (xi) all obligations which would be Indebtedness of such Person in respect of any exchange
traded or over the counter derivative transaction, including any Hedge Agreement, whether
entered into for hedging or speculative purposes; provided, in no event shall obligations under
any Hedge Agreement be deemed "Indebtedness" for any purpose under Section 6.7.


               "Indemnified Liabilities" means, collectively, any and all liabilities, obligations,
 losses, damages (including natural resource damages), penalties, claims (including
 Environmental Claims), actions, judgments, suits, costs (including the costs of any investigation,
 study, sampling, testing, abatement, cleanup, removal, remediation or other response action
necessary to remove, remediate, clean up or abate any Hazardous Materials Activity), expenses
 and disbursements of any kind or nature whatsoever (including the reasonable fees and
disbursements of counsel for Indemnitccs in connection with any iiivestigative, ad~iii~lisl~alive01.
judicial proceeding or hearing commenced or threatened by any Person, whether or not any such
Indemnitee shall be designated as a party or a potential party thereto, and any fees or expenses
incurred by Indemnitees in enforcing this indemnity), whether direct, indirect or consequential
and whether based on any federal, state or foreign laws, statutes, rules or regulations (including
securities and commercial laws, statutes, rules or regulations and Environmental Laws), on
common law or equitable cause or on contract or otherwise, that may be imposed on, incurred by,
or asserted against any such Indemnitee, in any manner relating to or arising out of (i) this
Agreement or the other Credit Documents or the transactions contemplated hereby or thereby
          Case 14-50971-CSS            Doc 466-12       Filed 05/02/20       Page 55 of 371




(including the Lenders' agreement to make Credit Extensions or Issuing Bank's agreement to
issue Letters of Credit or the use or intended use of the proceeds thereof, or any enforcement of
any of the Credit Documents (including any sale of, collection from, or other realization upon
any of the Collateral or the enforcement of the Guaranty)); (ii) the statements contained in the
commitment letter delivered by any Lender to Borrowers with respect to the transactions
contemplated by this Agreement; or (iii) any Environmental Claim or any Hazardous Materials
Activity relating to or arising from, directly or indirectly, any past or present activity, operation,
land ownership, or practice of Holdings or any of its Subsidiaries.


               "Indemnitee" as defined in Section 10.3.


               "Initial Mortgaged Property" as defined in Section 3.4(b)(i).


               "Installment" as defined in Section 2.12.


             "IntelIectual Property" as defined in the Pledge and Security Agreement or the
Canadian Pledge and Security Agreement, as applicable.


                 "Intellectual Property Asset" means, at the time of determination, any interest
(fee, license or otherwise) then owned by any Credit Party in any Intellectual Property.


               "Intellectual Property Security Agreements" has the meaning assigned to that
term in the Pledge and Security Agreement or the Canadian Pledge and Security Agreement, as
applicable.


              "Intercompany Note" means a promissory note substantially in the form of
Exhibit L evidencing Indebtedness owed among the Credit Parties and their Subsidiaries.


               "Intercreditor Agreement" means that certain Intercreditor Agreement, dated as
of the Restatement Date, among the Collateral Agent, Borrower, and the Second Lien Collateral
Agent.


              "Interim DIP Order" means that certain Interim Order under 11 U.S.C. $§
105(a), 362, 363, and 364 and bankruptcy rules 2002, 4001, 6004, and 9014 (i) authorizing
Debtors to (a) obtain new secured post-petition financing to refinance existing post-petition
fmancing; (b) convert new post-petition financing into exit financing; and (c) pay related fees
and expenses, and (ii) granting related relief entered by the Bankruptcy Court on March 26,2007,
as amended, supplemented or otherwise modified by the Interim Supplemental DIP Order and
F~nalSupplemental DIP Order.
         Case 14-50971-CSS           Doc 466-12      Filed 05/02/20      Page 56 of 371




                "Interim Supplemental DIP Order" means an order (in substantially the form of
Exhibit M and otherwise in form and substance satisfactory to Syndication Agent and
Administrative Agent) of the Bankruptcy Court pursuant to Section 364 of the Bankruptcy Code
entered after an interim hearing approving this Agreement and the other Credit Documents, as to
which no stay has been entered and which has not been reversed, vacated or overtumed, and
from which no appeal or motion to reconsider has been timely filed, or if timely filed, such
appeal or motion to reconsider has been dismissed or denied unless Syndication Agent and
Administrative Agent waive such requirement, and which has not been amended, supplemented
or otherwise modified in any respect adverse to the Lenders without the prior written consent of
Syndication Agent and Administrative Agent.


                "Interim Supplemental DIP Order" means an order (in substantially the form of
Exhibit M and otherwise m form and substance satisfactory to Syndication Agent and
Administrative Agent) of the Bankruptcy Court pursuant to Section 364 of the Bankruptcy Code
entered after an interim hearing approving this Agreement and the other Credit Documents, as to
which no stay has been entered and which has not been reversed, vacated or overturned, and
from which no appeal or motion to reconsider has been timely filed, or if timely filed, such
appeal or motion to reconsider has been dismissed or denied unless Syndication Agent and
Administrative Agent waive such requirement, and which has not been amended, supplemented
or otherwise modified in any respect adverse to the Lenders without the prior written consent of
Syndication Agent and Administrative Agent.


                 "Interest Coverage Ratio" means the ratio as of the last day of any Fiscal
Quarter of (i) Consolidated Adjusted EBITDA for the four Fiscal Quarter period then ended to (ii)
Consolidated Interest Expense for such four Fiscal Quarter period; provided that for any
calculation of the Interest Coverage Ratio prior to April 1, 2008, Consolidated Interest Expense
shall be (x) Consolidated Interest Expense for the period from April 1, 2007 through the end of
the Fiscal Quarter for which the Interest Coverage Ratio is being calculated             by (y) the
number of months included in the calculation made under clause (x) and multiplied by (z) twelve
(12); provided fUrther that for purposes of this definition, Consolidated Interest Expense shall
exclude any upfront fees and a n c i l l q costs incurred in cormectlon with the transactions
contemplated hereunder and any amortization thereof and any amortization or write down of fees
relating to the financings being refinanced as part of the transactions contemplated hereunder.


                "Interest Payment Date" means with respect to (i) any Loan that is a Base Rate
Loan, each February 1, May 1, August I and November I of each year, commencing on the first
such dale Lo occur after the Closing Date and the final maturity date of such Loan; and (ii) any
Loan that is a Eurodollar Rate Loan, the last day of each hterest Period applicable to such Loan;
provided, in the case of each Interest Period of longer than three months "Interest Payment Date"
shall also include each date that is three months, or an integral multiple thereof, after the
commencement of such Interest Period.


               "Interest Period" means, in connection with a E~modollarRate Loan, an interest
period of one-, two-, three- or six-months, as selected by Borrowers in the applicable Funding
                                               27
          Case 14-50971-CSS           Doc 466-12        Filed 05/02/20      Page 57 of 371




Notice or ConversiodContinuation Notice, (i) initially, commencing on the Credit Date or
ConversiodContinuation Date thereof, as the case may be; and (ii) thereafter, commencing on
the day on which the immediately preceding Interest Period expires; provided, (a) if an Interest
Period would otherwise expire on a day that is not a Business Day, such Interest Period shall
expire on the next succeeding Business Day unless no hrther Business Day occurs in such
month, in which case such Interest Period shall expire on the immediately preceding Business
Day; (b) any Interest Period that begins on the last Business Day of a calendar month (or on a
day for which there is no numerically co~~esponding    day in the calendar month at the end of such
Interest Period) shall, subject to clauses (c) and (d), of this definition, end on the last Business
Day of a calendar month; (c) no Interest Period with respect to any portion of the Term Loans
shall extend beyond the Maturity Date; and (d) no Interest Period with respect to any portion of
the Revolving Loans shall extend beyond the Revolving Commitment Termination Date.


               "Interest Rate Agreement" means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement or other similar
agreement or arrangement, each of which is for the purpose of hedging the interest rate exposure
associated with Holdings' and its Subsidiaries' operations and not for speculative purposes.


                 "Interest Rate Determination Date" means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest Period.


                "InternalRevenue Code" means the Internal Revenue Code of 1986, as amended
to the date hereof and from time to time hereafter, and any successor statute.


               "Investment" means (i) any direct or induect purchase or other acquisition by
Holdings or any of its Subsidiaries of, or of a beneficial interest in, any of the Securities of m y
other Person (other than a Guarantor Subsidiary); (ii) any direct or indirect redemption,
retirement, purchase or other acquisition for value, by any Subsidiary of Holdmgs from any
Person (other than Holdings or any Guarantor Subsidiary), of any Equity Interests of such Person;
and (iii) any direct or indirect loan, advance (other than advances to employees for moving,
entertainment and travel expenses, drawing accounts and similar expenditures in the ordinary
course of business) or capital contributions by Holdings or any of its Subsidiaries to any other
Person (other than Holdings or any Guarantor Subsidiary), including all indebtedness and
accounts receivable from that other Person that are not current assets or did not arise from sales
to that other Person in the ordinary course of business. The amount of any Investment shall be
the original cost of such Investment plus the cost of all additions thereto, without any
adjustments for increases or decreases in value, or write-ups, wnte-downs or write-offs with
respect to such Investment.


               "Issuance Notice" means an Issuance Notice substantially in the form of
Exhibit A-3.
          Case 14-50971-CSS            Doc 466-12        Filed 05/02/20       Page 58 of 371




              "Issuing Bank" means JPMorgan Chase Bank N.A. or a bank or other legally
authorized Person selected by or acceptable to Administrative Agent in its sole discretion and
guaranteed by Administrative Agent.


               "Joint Venture"means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event shall any corporate
Subsidiary of any Person be considered to be a Joint Venture to which such Person is a party.


                "Landlord Consent and Estoppel" means, with respect to any Leasehold
Property, a letter, certificate or other instrument in writing from the lessor under the related lease,
pursuant to which, among other things, the landlord consents to the granting of a Mortgage on
such Leasehold Property by the Credit Pafly tenant, such Landlord Consent and Estoppel to be in
form and substance acceptable to Collateral Agent in its reasonable discretion, but in any event
sufficient for Collateral Agent to obtain a Title Policy with respect to such Mortgage.


               "LandlordPersonal Property Collateral Access Agreement" means a Landlord
Waiver and Consent Agreement substantially in the form of Exhibit K with such amendments or
modifications as may be approved by Collateral Agent.


              "LC Commitment" means the commitment of a Lender to make LC Deposits
hereunder and "LC Commitments" means such commitments of all Lenders. The amount of
each Lender's LC Commitment, if any, is set forth on Appendix A-2 or in the applicable
Assignment Agreement, subject to any adjustment or reduction pursuant to the terns and
conditions hereof The aggregate amount of the LC Commitments as of the Closing Date is
$50,000,000.


              "LC Commitment Period" means the period from the Closing Date to but
excludmg the LC Commitment Termination Date.


                 "LC Commitment Termination Date" means the earliest to occur of (i) April 13,
2007, if the initial Term Loans are not made on or before that date, (ii) September 30, 2007,
which date shall at the option of Holdings and upon satisfaction of the conditions set forth in
Section 3.4, be deemed extended to the fifth anniversary of the Exit Facilities Conversion Date,
(iii) the date the LC Commitments are permanently reduced to zero pursuant to Section 2.13@),
and (iv) the date of the temination of the LC Commitments pursuant to Section 8.1.


               "LC Deposit" means, with respect to each LC Lender, the amount of such LC
Lender's LC Commitment that such LC Lender shall deposit in such LC Lender's Sub-Account
with Administrative Agent on or after the Closing Date, and that amount shall in turn be
deposited by Administrative Agent in the LC Deposit Account, as such amount may be (a)
reduced or reinstated from time to time as a result of withdrawals from the LC Deposit Account
         Case 14-50971-CSS            Doc 466-12       Filed 05/02/20       Page 59 of 371




debited by Administrative Agent from and payments to the LC Deposit Account credited by
Administrative Agent to the Sub-Account of such LC Lender pursuant to Section 2.4, and (b)
reduced or increased from time to time pursuant to assignments by or to such Lender pursuant to
Section 10.6 and, "LC Deposits" mean such deposits of all LC Lenders.


               "LC Deposit Account" as defined in Section 2.4(i).


              "LC Deposit Return" shall mean the amount earned and received by the
Administrative Agent from lime to time on the investment of the amounts held in the LC Deposit
Account in accordance with Section 2.4(m).


                "LC Depositary Bank" shall mean the Issuing Bank or such other commercial
bank or its affiliates organized under the laws of the United States, or any state thereof or the
District of Columbia that (a) is at least "adequately capitalized" (as defined in the regulations of
its primary Federal b d i n g regulator) and (b) has Tier 1 capital (as defined in such regulations)
of not less than $100,000,000.


               "LC Disbursement" means a payment made by Issuing Bank pursuant to a Letter
of Credit.


               "LC Exposure" means, with respect to any Lender, as of any date of
determination, such Lender's Pro Rata Share of the aggregate LC Deposits and LC Usage (other
than the portion of such LC Usage represented by amounts available for drawing, but not yet
drawn, under Letters of Credit).


           "LC Lender" means a Lender having an interest in the LC Deposit Account or an
LC Commitment.


                "LC Usage" means, as of any date of determination, the sum of (i) the maximum
aggregate amount which is, or at any time thereafter may become, available for drawing under
all Letters of Credit then outstanding, and (ii) the aggregate amount of all LC Disbursements not
theretofore reimbursed by or on behalf of Borrowers.


              "Leasehold Property" means any leasehold interest of any Credit Party as lessee
under any lease of real property, other than any such leasehold interest designated from time to
time by Collateral Agent in its sole discretion as not being required to be included in the
Collateral.


              "Lender" means each financial institution listed on the signature pages hereto as a
Lender, and any other Person that becomes a party hereto pursuant to an Assignment Agreement.
          Case 14-50971-CSS            Doc 466-12        Filed 05/02/20       Page 60 of 371




                "Lender Counterpa~.ty" means each Lender or any Affiliate of a Lender
counte~artyto a Hedge Agreement (including any Person who is a Lender (and any Affiliate
thereof) as of the Closing Date but subsequently, whether before or after entering into a Hedge
Agreement, ceases to be a Lender and any Person who enters into a Hedge Agreement in
connection with the transactions contemplated by the Credit Documents prior to the Closing
Date and is a Lender as of the Closing Date), including each such Affiliate that enters into a
joinder agreement with ColIateral Agent.


               "Letter of Credit" means a commercial or standby letter of credit issued or to be
issued by Issuing Bank pursuant to this Agreement.


               "Leverage Ratio" means the ratio as of the last day of any Fiscal Quarter of
(i) Consolidated Total Debt as of such day to (ii) Consolidated Adjusted EBITDA for the four-
Fiscal Quarter period ending on such date.


                "Lien" means (i) any lien, mortgage, pledge, assignment, security interest,
hypothec, deemed trust, charge or encumbrance of any kind (including any agreement to give
any of the foregoing, any conditional sale or other title retention ageement, and any lease or
license in the nature thereof) and any option, trust or other preferential arrangement having the
practical effect of any of the foregoing and (ii) in the case of Securities, any purchase option, call
or similar right of a third party with respect to such Securities.


               "Loan" means a Term Loan and a Revolving Loan.


               "Management Agreement" means any management agreement entered into on or
aRer the Exit Facilities Conversion Date between the Sponsor or any of its Controlled Investment
Affiliates and Holdings reasonably acceptable to Administrative Agent.


               "Margin Stock" as defined in RegulationU of the Board of Govemors as in
effect from time to time.


                "Material Adverse Effect" means (i) a material adverse effect on andlor matenal
adverse developments with respect to the business, operations, properties, assets or condition
(financial or otherwise) of Holdmgs and its Subsidiaries taken as a whole; (ii) a matenal
impairment of the ability of Credit Parties to fully and timely perform their Obligations; (iii) a
material adverse effect on andor matenal adverse developments with respect to the legality,
validity, binding effect or enforceability against a Credit Party of a Credit Document to which it
is a party; or (iv) a material impairment of the rights, remedies and benefits available to, or
conferred upon, any Agent and any Lender or any Secured Party under any Credit Document.
          Case 14-50971-CSS           Doc 466-12       Filed 05/02/20       Page 61 of 371




               "Material Contract" means (i) any contract or other arrangement between
Holdings or any of its Subsidiaries and their customers that represented 10% or more of the
Consolidated Net Income of Holdings and its Subsidiaries for the most recently ended Fiscal
Year and (ii) any collective bargaining agreement to which Holdings or any of its Subsidiaries is
a party.

                "Material Real Estate Asset" means (i) any fee-owned Real Estate Asset having
a fair market value m excess of $1,500,000 (as reasonably determined by Borrowers) and (ii) all
Leasehold Properties other than those with respect to which the aggregate payments under the
term of the lease are less than $500,000 per m u m .


               "Maturity Date" means the earlier of (i) September 30,2007, which date shall at
the option of Holdings and upon satisfaction or waiver of the conditions set forth in Section 3.4,
be deemed extended to the fifth anniversary of the Exit Facilities Conversion Date, (ii) the Plan
Effective Date, if the conditions set forth in Section 3.4 have not been satisfied or waived on or
prior to such date and (iii) the date that all Loans shall become due and payable in full hereunder,
whether by acceleration or otherwise.


               "Moody's"means Moody's Investor Services, Inc.


                "Mortgage"means a Mortgage substantially in the form of Exhibit J, as it may be
amended, supplemented or otherwise modified from time to time, with respect to real property
located in the United States, and a mortgage or charge under applicable provincial law as may be
required by Collateral Agent, in form and substance satisfactory to Collateral Agent, in order to
grant a First Priority Lien in favor of Collateral Agent for the benefit of the Secured Partles in
real property in which any Canadian Credit Party may have an interest and which is located in a
province of Canada, including, without limitation, applicable Quebec Security, in each case, as it
may be amended, supplemented or otherwise modified from time to time.


              "Multiemployer Plan" means in respect of any Credit Party other than a
Canadian Credit Party, any Employee Benefit Plan which is a "multiemployer plan" as defined in
Section 3(37) of ERISA and in respect of any Canadian Credit Party, any "multiemployer
pension plan" as defined in subsection l(1) of the Pension Benefits Act (Ontario) or section 2 of
the Pensions Benefits Standard Act, 1985 (Canada).


               "NAIC"means The National Association of Insurance Commissioners, and any
successor thereto.


               "Narrative Report" means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations of Holdings and its
Subsidiaries in the form prepared for presentation to senior management thereof for the
          Case 14-50971-CSS           Doc 466-12       Filed 05/02/20      Page 62 of 371




applicable Fiscal Quarter or Fiscal Year and for the period from the beginning of the then current
Fiscal Year to the end of such period to which such financial statements relate.


                "Net Asset Sale Proceeds" means, with respect to any Asset Sale, an amount
equal to: (i) Cash payments (including any Cash received by way of deferred payment pursuant
to, or by monetization of, a note receivable or otherwise, but only as and when so received)
received by Holdings or any of its Subsidiaries from such Asset Sale,           (ii) any bona tide
direct costs incurred in connection with such Asset Sale, including (a) income or gains taxes
payable by the seller as a result of any gain recognized in connection with such Asset Sale, (b)
payment of the outstanding principal amount of, premium or penalty, if any, and ~ntereston any
Indebtedness (other than the Loans) that is secured by a Lien on the stock or assets in question
and that is required to be repaid under the terms thereof as a result of such Asset Sale and (c) a
reasonable reserve for any indemnification payments (fixed or contingent) attributable to seller's
indemnities and representations and warranties to purchaser in respect of such Asset Sale
undertaken by Holdings or any of its Subsidiaries in connection with such Asset Sale.


              "Net Cash Proceeds" means, (i) with respect to any Asset Sale, the Net Asset
Sale Proceeds and (ii) with respect to any Recovery Event, the Net Insurance/Condemnation
Proceeds.


                "Net Insurance/Condemnation Proceeds" means, with respect to any Recovery
Event, an amount equal to: (i) any Cash payments or proceeds received by Holdings or any of its
Subsidiaries in connection with a Recovery Event,        (ii) (a) any actual and reasonable costs
incurred by Holdings or any of its Subsidiaries in connection with the adjustment or settlement
of any claims of Holdings or such Subsidiary in respect of such Recovery Event, and (b) any
bona fide d~rectcosts incurred in connection with any sale of such assets as referred to in clause
(ii) of the definition of Recovery Event, including income taxes payable as a result of any gain
recognized in connection therewith.


             "NonpublicInformation"means information which has not been disseminated in
a manner making it available to investors generally, within the meaning of Regulation FD.


               "Non-US Lender" as defined in Section 2.20(c).


               "Note"means a Term Loan Note, a Revolving Loan Note or a Swing Line Note.


              "Notice" means a Funding Notice, an Issuance Notice, or a Conversion/
Continuation Notice.


              "Obligations" means all obligations of every nature of each Credit Party,
including obligations from time to time owed to the Agents (including former Agents), the
                                                33
           Case 14-50971-CSS           Doc 466-12       Filed 05/02/20       Page 63 of 371




Lenders or any of them and Lender Counterparties, under any Credit Document or Hedge
Agreement with any Credit Party, whether for principal, interest (including interest which, but
for the filing of a petition in badaxptcy with respect to such Credit Party, would have accrued on
any Obligation, whether or not a claim is allowed against such Credit Party for such interest in
the related bankruptcy proceeding), reimbursement of amounts drawn under Letters of Credit,
payments for early termination of Hedge Agreements, fees, expenses, indemnification or
otherwise.


                "ObligeeGuarantor"as defined in Section 7.7.


                "Organizational Documents" means (i) with respect to any corporation, its
certificate or articles of incorporation, amalgamation or organization, as amended, and its by-
laws, as amended, (ii) with respect to any limited partnership, its certificate or declaration of
limited partnership, as amended, and its partnership agreement, as amended, (iii) with respect to
any general partnership, its partnership agreement, as amended, (iv) with respect to any limited
liability company, its articles of organization, as amended, and its operating agreement, as
amended and (v) with respect to an unlimited liability company, its memorandum and articles of
association. In the event any term or condition of this Agreement or any other Credit Document
requires any Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such "Organizational Document" shall only be to a
document of a type customarily certified by such governmental official.


                "PBGC" means the Pension Benefit Guaranty Corporation or any successor
thereto.


               "Pension Plan" means, in respect of any Cred~tParty other than any Canadian
Credit Party, any Employee Benefit Plan, other than a Multiemployer Plan, which 1s subject to
Section 412 of the Internal Revenue Code or Section 302 of ERISA and in respect of any
Canadian Credit Party, each pension, supplementary pension, retirement savings or other
retirement income plan or arrangement of any lund, regstered or non-registered, established,
maintained or contributed to by such Canadian Credit Party for its employees or former
employees, but does not include a Multiemployer Plan or the Canada Pension Plan or the Quebec
Pension Plan that is maintained by the Government of Canada or the Prov~nceof Quebec,
respectively.


                 "PermittedAcquisition"means any acquisition by Holdings or any of its wholly-
owned Subsidiaries after the Exit Facilities Conversion Date, whether by purchase, merger or
otherwise, of all or substantially all of the assets of, all of the Equity Interests of, or a business
line or unit or a division of, any Person; provided,
Case 14-50971-CSS         Doc 466-12        Filed 05/02/20       Page 64 of 371




   (i)     immediately prior to, and after giving effect thereto, no Default or Event
           of Default shall have occurred and be continuing or would result
           therefrom;


   (ii)    all transactions in connection therewith shall be consummated, in all
           material respects, in accordance with all applicable laws and in conformity,
           in all material respects, with all applicable Governmental Authorizations;


   (iii)   in the case of the acquisition of Equity Interests, all of the Equity Interests
           (except for any such Securities in the nature of directors' qualifying shares
           required pursuant to applicable law) acquired or otherwise issued by such
           Person or any newly formed Subsidiary of Holdings in connection with
           such acquisition shall be directly or indirectly owned 100% by Holdings
           or a Guarantor Subsidiary thereof, and Holdings shall have taken, or
           caused to be taken, as of the date such Person becomes a Subsidiary of
           Holdings, each of the actions set forth in Sections 5.10 andlor 5.1 1, as
           applicable;


   (iv)    the Interest Coverage Ratio on a pro forma basis after giving effect to such
           acquisition as of the last day of the Fiscal Quarter most recently ended for
           which financial statements have been delivered pursuant to Section 5.1@)
           or (c) (as determined in accordance with Section 6.7(e)) shall be no less
           than the correlative ratio indicated:
Case 14-50971-CSS        Doc 466-12       Filed 05/02/20         Page 65 of 371




            September 30,2010       1 3.00:1.00              I
            December 31,2010        ( 3.00:1.00              1
    (v)    the Leverage Ratio on a pro forma basis after giving effect to such
           acquisition as of the last day of the Fiscal Quarter most recently ended for
           which financial statements have been delivered pursuant to Section 5.l(b)
           or (c) (as determined in accordance with Section 6.7(e)) shall be no greater
           than the correlative ratio indicated:




   (vi)    Holdings and its Subsidiaries shall be in compliance with the linaicial
           covenants set forth in Section 6.7 on a pro forma basis after giving effect
           to such acquisition as of the last day of the Fiscal Quarter most recently
           ended for which financial statements have been delivered pursuant to
           Section 5.l(b) or (c) (as determined in accordance with Section 6.7(e));


   (vii)   for any proposed acquisition in excess of $5,000,000, Holdings shall have
           delivered to Administrative Agent (A) at least 10 Business Days prior to
         Case 14-50971-CSS           Doc 466-12       Filed 05/02/20       Page 66 of 371




                      such proposed acquisition, (i) a Compliance Certificate evidencing
                      compliance with Section 6.7 as required under clause (vi) above and (ii)
                      all other relevant financial information with respect to such acquired assets,
                      including the aggregate consideration for such acquisition and any other
                      information required to demonstrate compliance with Sectlon 6.7 and (B)
                      promptly upon request by Administrative Agent, (i) a copy of the purchase
                      agreement related to the proposed Permitted Acquisition (and any related
                      documents reasonably requested by Administrative Agent) and (ii)
                      quarterly and annual financial statements of the Person whose Equity
                      Interests or assets are being acquired for the twelve month (12) month
                      period immediately prior to such proposed Permitted Acquisition,
                      including any audited financial statements that are available;


               (viii) any Person or assets or division as acquired in accordance herewith (y)
                      shall be in same business or lines of business in which Holdings andlor its
                      Subsidiaries are engaged as of the Closing Date and (z) shall have
                      generated positive free cash flow (excluding capital expenditures) for the
                      four quarter period most recently ended prior to the date of such
                      acquisition;


               (ix)   an Authorized Officer of Holdings shall certify that Holdings reasonably
                      believes that, after giving effect to the Permitted Acquisition, Holdings
                      and its Subsidiaries shall remain in compliance with Section 6.7(c);


               (x)    during the 30 day period prior to the date of such proposed acquisition, the
                      excess of (x) the aggregate Revolving Commitments over (y) the Total
                      Utilization of the Revolving Commitments shall be no less than
                      $20,000,000 for at least 5 consecutive Business Days at any time during
                      such period; and


               (xi)   the aggregate unused portion of the Revolving Commitments at such time
                      (after giving effect to the consummation of the respective Permitted
                      Acquisition and any financing thereof) shall equal or exceed $20,000,000.


               "PermittedLiens" means each of the Liens permittcd pursuant to Section 6.2.


                "Person"means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, unlimited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies, trusts, banks, trust
companies, land trusts, business trusts or other organizations, whether or not legal entities, and
Governmental Authorities.
          Case 14-50971-CSS           Doc 466-12       Filed 05/02/20      Page 67 of 371




               "Petition Date" has the meaning specified in the recitals to this Agreement.


              "Plan"means the Chapter 11 plan of reorganization with respect to the Debtors
confirmed by the Bankruptcy Court.


               "Plan Effective Date" means the Effective Date as defined in the Plan


               "Planned Asset Sales" means the Asset Sales identified on Schedule 6.8(al.


               "Platform"as defined in Section 5.l(q).


                "Pledge and Security Agreement" means the Amended and Restated Pledge and
Security Agreement, dated as of the Restatement Date, by Borrowers and each Guarantor
substantially in the form of Exhibit I, as it may he amended, supplemented or otherwise modified
from time to time.


               "Prepetition Indebtedness" means all Indebtedness of any of Borrowers and
their Subsidiaries outstanding on the Petition Date immediately prior to the filing of the Cases.


                "Prime Rate" means the rate of interest quoted in The Wall Street Journal,
Money Rates Section as the Prime Rate (currently defined as the base rate on corporate loans
posted by at least 75% of the nation's thirty (30) largest banks), as in effect from time to time.
The Prime Rate is a reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. Agent or any other Lender may make commercial loans or
other loans at rates of interest at, above or below the Prime Rate.


                "Principal Office" means, for each of Administrative Agent, Swing Line Lender
and Issuing Bank, such Person's "Principal Office" as set forth on Appendix B, or such other
office or office of a third party or sub-agent, as appropriate, as such Person may from time to
time designate in writing to Borrowers, Administrative Agent and each Lender.


               "Projections" as defined in Section 4.8.


                "Pro Rata Share"means (i) with respect to all payments, computations and other
matters relating to the Term Loan of any Lender, the percentage obtained by dividing (a) the
Term Loan Exposure of that Lender by @) the aggregate Term Loan Exposure of all Lenders;
(ii) with respect to all payments, computations and other matters relating to the participations in
Letters of Credit, the LC Deposits or the LC Disbursements, the percentage obtained by dividing
(a) the LC Exposure of such Lender by (b) the aggregate LC Exposure of all Lenders; (lii) with
         Case 14-50971-CSS           Doc 466-12       Filed 05/02/20      Page 68 of 371




respect to all payments, computations and other matters relating to the Revolving Commitment
or Revolving Loans of any Lender or participations in Swing Line Loans purchased therein by
any Lender the percentage obtained by dividing (a) the Revolving Exposure of such Lender by (b)
the aggregate Revolving Exposure of all Lenders. For all other purposes with respect to each
Lender, "Pro Rata Share" means the percentage obtained by dividing (A) an amount equal to the
sum of the Term Loan Exposure, the LC Exposure and the Revolving Exposure of that Lender,
by (B) an amount equal to the sum of the aggregate Term Loan Exposure, the aggregate LC
Exposure and the aggregate Revolving Exposure of all Lenders.


            "Public Information" means information which has been disseminated in a
manner making it available to investors generally, withn the meaning of Regulation FD.


               "Qualified Public Offering" shall mean an underwritten public offering of
common stock of Holdings to the extent that net proceeds received by Holdings are contributed
to the equty cap~talof Holdings pursuant to an effective registrahon statement filed with the
Securities and Exchange Commission in accordance with the Securihes Act that results in at least
$50,000,000 of net cash proceeds to Holdings and results in the listing of the common stock of
Holdings on a national securities exchange or the NASDAQ National Market quotation system.


               "Quebec Security" means one or more demand debentures, pledges of debenture
and deeds of hypothec, as may be required by Collateral Agent in order to grant a First Priority
Lien in favor of Collateral Agent for the benefit of the Secured Parties in property or assets in
which any Canadian Credit Party may have an interest and which is located in the Province of
Quebec, in each case, in form and substance satisfactory to Collateral Agent and as may be
amended, supplemented or otherwise modified from time to time.


               "Real Estate Asset" means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.


               "Record Document" means, with respect to any Leasehold Property, (i) the lease
evidencing such Leasehold Property or a memorandum thereof, executed and aclcnowledged by
the owner of the affected real property, as lessor, or (ii) if such Leasehold Property was acquired
or subleased from the holder of a Recorded Leasehold Interest, the applicable assignment or
sublease document, executed and acknowledged by such holder, in each case in form sufficient
to give such constructive notice upon recordation and otherwise in form reasonably satisfactory
to Collateral Agent.


               "Recorded Leasehold Interest" means a Leasehold Property with respect to
which a Record Document has been recorded in all places necessary or desirable, in Collateral
Agent's reasonable judgment, to give constructive notice of such Leasehold Property to third-
party purchasers and encumbrancers of the affected real property.
          Case 14-50971-CSS           Doc 466-12       Filed 05/02/20       Page 69 of 371




               "Recovery Event" means (i) any settlement of or payment in respect of any
property or casualty insurance claim in respect of a covered loss thereunder or (ii) as a result of
the taking of any assets of Holdings or any of its Subsidiaries by any Person pursuant to the
power of eminent domain, condemnation or otherwise, or pursuant to a sale of any such assets to
a purchaser with such power under threat of such a taking.


                "Refunded Swing Line Loans" as defined in Section 2.3(b)(iv).


                "Register" as defined in Section 2.7(b).


                "Regulation D" means Regulation D of the Board of Governors, as in effect &om
time to time.


            "Regulation FD"means Regulation FD as promulgated by the US Securities and
Exchange Commission under the Securities Act and Exchange Act as in effect from time to time.


                "Reimbursement Date" as defined in Section 2.4(d)


              "Reinvestment Deferred Amount" means, with respect to any Reinvestment
Event, the aggregate Net Cash Proceeds received by Holdings or its Subsidiaries in connection
therewith that are not applied pursuant to Section 2.15(b) as a result of the delivery of a
Reinvestment Notice.


             "Reinvestment Event" means any Asset Sale or Recovery Event in respect of
which Holdings has delivered a Reinvestment Notice.


                 "Reinvestment Notice" means a written notice executed by an Authonzed
Officer (i) stating that Holdings (directly or indirectly through a Subsidiary) intends and expects
to use all or a specified portion of the Net Cash Proceeds of an Asset Sale or Recovery Event to
repair or replace the assets which were the subject of such Asset Sale or Recovery Event or to
acquire or improve Useful Assets and (ii) certifying that no Default or Event of Default shall
have occurred and be continuing at such time.


               "Reinvestment Prepayment Amount" means, w~threspect to any Reinvestment
Event, the Reinvestment Deferred Amount relating thereto less any amount expended prior to the
relevant Reinvestment Prepayment Date to repair or replace the assets which were the subject of
the relevant Asset Sale or Recovery Event or to acquire or improve Usefi~lAssets.
          Case 14-50971-CSS           Doc 466-12        Filed 05/02/20      Page 70 of 371




                "Reinvestment Prepayment Date" means, with respect to any Reinvestment
Event, the earlier of (i) the date occuning 270 days after such Reinvestment Event or if Holdings
or its Subsidiaries enter into a legally binding commitment to reinvest the relevant Reinvestment
Deferred Amount within 270 days after such Reinvestment Event, the date occurring 450 days
after such Reinvestment Event and (ii) the date on which Holdings or its Subsidiaries shall have
determined not to use all or any portion of the relevant Reinvestment Deferred Amount to repair
or replace the assets which were the subject of the relevant Asset Sale or Recovery Event or to
acquire or improve Useful Assets, but in the case of this clause (ii) only with respect' to the
portion of the applicable Reinvestment Deferred Amount as to which such determination has
been made.


               "Related Fund" means, with respect to any Lender that is an investment fund,
any other investment fund that invests in commercial loans and that is managed or advised by the
same investment advisor as such Lender or by an Affiliate of such investment advisor.


                "Release" means any release, spill, emission, leaking, pumping, pouring, injection,
escaping, deposit, disposal, discharge, dispersal, dumping, leaching or migration of any
Hazardous Material into the indoor or outdoor environment (including the abandonment or
disposal of any barrels, containers or other closed receptacles containing any Hazardous
Material), including the movement of any Hazardous Material through the air, soil, surface water
or groundwater.


               "Replacement Lender" as defined in Section 2.23


               "Requisite Lenders" means one or more Lenders having or holding Term Loan
Exposure, LC Exposure and/or Revolving Exposure and representing more than 50% of the sum
of (i) the aggregate Term Loan Exposure of all Lenders, (ii) the aggregate LC Exposure of all
Lenders and (iii) the aggregate Revolving Exposure of all Lenders.


               "Restatement Date" means May 15,2007.


                "Restricted Junior Payment" means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of Holdings now or hereafter
outstanding, except a dividend payable solely in shares of that ~ l a of
                                                                      o stoclc to thc holders of that
class; (ii) any redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shates of any class of stock of Holdings now or
hereafter outstanding; (iii) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares of any class of stock of Holdings
now or hereafter outstanding; (iv) management or similar fees payable to Sponsor or any of its
Affiliates and (v) any payment or prepayment of principal of, premium, if any, or interest on, or
redemption, purchase, retirement, defeasance (including in-substance or legal defeasance),
sinking fund or similar payment with respect to the Indebtedness outstanding under the Second
         Case 14-50971-CSS           Doc 466-12      Filed 05/02/20      Page 71 of 371




Lien Credit Agreement or any Indebtedness which is subordinated in right of payment to the
Obligations (other than the conversion of any of such Indebtedness to common Equity Interests
of Holdings).


              "Revolving Commitment" means the commitment of a Lender to make or
otherwise fund any Revolving Loan and to acquire participations in Swing Line Loans hereunder
and "Revolving Commitments" means such commitments of all Lenders in the aggregate. The
amount of each Lender's Revolving Commitment, if any, is set forth on Appendix A-3 or in the
applicable Assignment Agreement, subject to any adjustment or reduction pursuant to the terms
and conditions hereof. The aggregate amount of the Revolving Commitments as of the Closing
Date is $35,000,000.


               "Revolving Commitment Period" means the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.


                "Revolving Commitment Termination Date" means the earliest to occur of
(i) April 13, 2007, if the irutial Term Loans are not made on or before that date; (ii) September
30, 2007, which date shall at the option of Holdings and upon satisfaction of the conditions set
forth in Section 3.4, be deemed extended to the fifth anniversary of the Exit Facilities
Conversion Date, (iii) the date the Revolving Commitments are permanently reduced to zero
pursuant to Section 2.13(b), and (iv) the date of the termination of the Revolving Commitments
pursuant to Section 8.1.


                "Revolving Exposure" means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Revolving Commitments, that Lender's
Revolving Commitment; and (ii) after the termrnation of the Revolving Commitments, the sum
of (a) the aggregate outstanding principal amount of the Revolving Loans of that Lender, (b) in
the case of Swing Line Lender, the aggregate outstanding principal amount of all Swing Line
Loans (net of any participations therein by other Lenders), and (c) the aggregate amount of all
participations therein by that Lender in any outstanding Swing Line Loans.


                  "Revolving Loan" means a loan made by a Lender to Borrowers pursuant to
Section 2.2(a).


            "Revolving Loan Note" means a promissory note in the form of Exhibit B-2, as it
may be amended, supplemented or otherwise modified from time to time.


                  "S&Pnmeans Standard & Poor's Ratings Group, a division of The McGraw Hill
Corporation.
          Case 14-50971-CSS           Doc 466-12        Filed 05/02/20      Page 72 of 371




              "Second Lien Collateral Agent" means the collateral agent under the Second
Lien Credit Agreement.


              "Second Lien Credit Agreement" means the Second Lien Secured Super-
Priority Debtor in Possession and Exit Credit and Guaranty Agreement, dated as of the
Restatement Date, by and among GSCP as sole lead arranger, sole book runner and sole
syndication agent and the other agents and lenders party thereto, as such may be amended,
supplemented or otherwise modified from time to time in accordance with this Agreement.


               "Second Lien Credit Documents" shall mean the "Credit Documents" as defined
in the Second Lien Credit Agreement.

               11
               Second Lien Term Loans" means term loans in an aggregate principal amount
of $50,000,000 made on the Restatement Date under the Second Lien Credit Agreement.


              "Secured Parties" has the meaning assigned to that term in the Pledge and
Security Agreement and the Canadian Pledge and Security Agreement, as applicable.


               "Securities" means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing agreement or
arrangement, options, warrants, bonds, debentures, notes, or other evidences of indebtedness,
secured or unsecured, convertible, subordinated or otherwise, or in general any instruments
commonly known as "securities" or any certificates of interest, shares or participations in
temporary or interim certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.


              "Securities Act" means the Securities Act of 1933, as amended from time to time,
and any successor statute.


             "Solvency Certificate" means a Solvency Certificate of the chief financial officer
ofHoldings substantially in the form of Exhibit G-2.


                "Solvent" means, with respect to the Credit Parties, that as of the date of
determination, both (i) (a) the sum of such Credit Parties' debt (including contingent liabilities)
does not exceed the present fair saleable value of the Credit Parties' present assets; (b) the Credit
Parties' capital is not unreasonably small in relation to their business; an$ (c) the Credit Parties
have not incurred and do not intend to incur, or believe (nor should they reasonably believe) that
they will incur, debts beyond their ability to pay such debts as they become due (whether at
matunty or otherwise); and (ii) the Credit Part~esare "solvent" within the meaning given that
term and similar terns under the Bankruptcy Code and applicable laws relating to fraudulent
transfers and conveyances. For purposes of this definition, the amount of any contingent liability
         Case 14-50971-CSS           Doc 466-12       Filed 05/02/20       Page 73 of 371




at any time shall be computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to become an actual
or matured liability (irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).


               "SpentCommitted Capital Expenditures" as defined in Section 6.7(d)


             "Sponsor" means, collectively, Yucaipa American Alliance Fund I, LP and
Yucaipa American Alliance (Parallel) Fund I, LP.


               "Sub-Account"as defined in Section 2.4(i).


               "SubjectTransaction"as defined in Section 6.7(e)


                "Subsidiary" means, with respect to any Person, any corporation, partnership,
limited liability company, unlimited liability company, association, joint venture or other
business entity of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any contingency) to vote in the
election of the Person or Persons (whether directors, managers, trustees or other Persons
performing similar functions) having the power to direct or cause the direction of the
management and policies thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination thereof; provided,
in determining the percentage of ownership interests of any Person controlled by another Person,
no ownership interest in the nature of a "qualifying share" of the former Person shall be deemed
to be outstanding.


                "Swing Line Lender" means CIT in its capacity as Swing Line Lender hereunder,
together with its permitted successors and assigns in such capacity.


               "Swing Line Loan" means a Loan made by Swing Line Lender to Borrowers
pursuant to Section 2.3.


              "Swing Line Note" means a pplornissory note in the form of Exhibit B-3, as it may
be amended, supplemented or otherwise modified from time to time.


             "Swing Line Subiimit" means the lesser of (i) $10,000,000 and (ii) the aggregate
unused amount of Revolving Commitments then in effect.


               "SyndicationAgent" as defined in the preamble hereto.
          Case 14-50971-CSS            Doc 466-12        Filed 05/02/20        Page 74 of 371




                "Systems" as defined in the preamble hereto.


                 "Tax" means any present or future tax, levy, impost, duty, assessment, charge, fee,
deduction or withholding of any nature and whatever called, by whomsoever, on whomsoever
and wherever imposed, levied, collected, withheld or assessed; provided, "Tax on the overall net
income" of a Person shall be construed as a reference to a tax imposed by the jurisdiction in
which that Person is organized or in which that Person's applicable principal office (andor, in
the case of a Lender, its lending office) is located or in which that Person (andlor, in the case of a
Lender, its lending office) is deemed to be doing business on all or part of the net income, profits
or gains (whether worldwide, or only insofar as such income, profits or gains are considered to
arise in or to relate to a particular jurisdiction, or otherwise) of that Person (andlor, in the case of
a Lender, its applicable lending office).


                "Term Loan" means a loan made by a Lender to Borrowers pursuant to Section
2.l(a).


               "Term Loan Commitment" means the commitment of a Lender to make or
otherwise fund any Term Loan and "Term Loan Commitments" means such commitments of
all Lenders in the aggregate. The amount of each Lender's Term Loan Commitment, if any, is
set forth on Appendix A-1 or in the applicable Assignment Agreement, subject to any adjustment
or reduction pursuant to the terms and conditions hereof. The aggregate amount of the Term
Loan Commitments as of the Restatement Date is $1 80,000,000.


               "Term Loan Commitment Period" means the period from the Closing Date to
but excluding the Term Loan Commitment Termination Date.


                "Term Loan Commitment Termination Date" means the earliest to occur of
(i) April 13, 2007, if the initial Term Loans are not made on or before that date; (ii) September
30, 2007, which date shall at the option of Holdings and upon satisfaction of the conditions set
forth in Section 3.4, be deemed extended to March 30, 2008, (iii) the date the Term Loan
Commitments are permanently reduced to zero pursuant to Section 2.13(b), and (iv) the date of
the termination of the Term Loan Commitments pursuant to Section 8.1.


               "Term Loan Exposure" means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Term Loans of such Lender plus during
the Term Loan Commitment Period, the unfunded Term Loan Commitment of such Lender;
provided, at any time prior to the making of the initial Term Loans, the Term Loan Exposure of
any Lender shall be equal to such Lender's Term Loan Commitment.
          Case 14-50971-CSS           Doc 466-12       Filed 05/02/20    Page 75 of 371




                "Term Loan Funding Period" means the period from the Closing Date to and
including the 6th month anniversary of the Closing Date and, upon satisfaction of the conditions
set forth in Section 3.4, be deemed extended to the one year anniversary of the Closing Date.


              "Term Loan Note" means a promissory note in the form of Exhibit B-I, as it may
be amended, supplemented or otherwise modif ed from time to time.


               "Terminated Lender" as defined in Section 2.23.


               "Title Policy" as defined in Section 3,4(b)(v).


               "Total Utilization of Revolving Commitments" means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding Revolving Loans
(other than Revolving Loans made for the purpose of repaying any Refunded Swing Line Loans,
but not yet so applied) and (ii) the aggregate principal amount of all outstanding Swing Line
Loans.

               "Transaction Costs" means the fees, costs and expenses payable by Borrowers,
or any of Subsidiaries of Borrowers on or before the Closing Date in connection with the
transactions contemplated by the Credit Documents.


              "Type of Loan" means (i) with respect to either Term Loans or Revolving Loans,
a Base Rate Loan or a Eurodollar Rate Loan, and (ii) with respect to Swing Line Loans, a Base
Rate Loan.


                 "UCC" means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.


               "U.S. Lender" as defined in Section 2.20(c).


              "Useful Assets" means, in the case of an Asset Sale, assets useful in the business
of Holdings and its Subsidiaries and, in the case of a Recovery Event, long term or otheiwise
non-current productive assets of the general type used in the business of Holdings and its
Subsidiaries.

       1.2    Accounting Terms. (a) Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned to them in
conformity with GAAP. Financial statements and other information required to be delivered by
Holdings to Lenders pursuant to Section S.l(a), 5.1@) and 5.l(c) shall be prepared in accordance
with GAAP as in effect at the time of such preparation (and delivered together with the
         Case 14-50971-CSS            Doc 466-12       Filed 05/02/20      Page 76 of 371




reconciliation statements provided for in Section 5.l(e), if applicable). Subject to the foregoing,
calculations in connection with the definitions, covenants and other provisions hereof shall
utilize accounting principles and policies in conformity with those used to prepare the Historical
Financial Statements.


               (b)     If at any time the adoption of fresh-start accounting would affect the
computation of any financial ratio or requirement set forth in this Agreement and e~ther
Borrowers or the Requisite Lenders shall so request, Administrative Agent and Borrowers shall
negotiate in good faith to amend such ratio or requirement to preserve the original intent thereof
in light of such adoption of fresh-start accounting (subject to the approval of the Requis~te
Lenders); provided that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP, as applicable, prior to such change therein and (ii)
Borrowers shall provide the reconciliation statements required by Section S.l(e).

        1.3     Interpretation, etc. Any of the terms defined herein may, unless the context
otherwise requires, be used in the singular or the plural, depending on the reference. References
herein to any Section, Appendix, Schedule or Exhibit shall be to a Section, an Appendix, a
Schedule or an Exhibit, as the case may be, hereof unless otherwise specifically provided. The
use herein of the word "include" or "including", when following any general statement, term or
matter, shall not be construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or matters, whether or not
non-limiting language (such as "without limitation" or "but not limited to" or words of similar
import) is used with reference thereto, but rather shall be deemed to refer to all other items or
matters that fall within the broadest possible scope of such general statement, term or matter.
The terms lease and license shall include sub-lease and sub-license, as applicable.


SECTION 2. LOANS AND LETTERS OF CREDIT

       2.1     Term Loans.


               (a)     Loan Commitments. Subject to the terms and conditions hereof, during
the Term Commitment Period, each Lender severally agrees to make Term Loans to Borrowers
in an aggregate amount up to but not exceeding such Lender's Term Loan Commitment;
provided that after giving effect to the making of any Term Loans in no event shall the amount of
Term Loans made hereunder exceed the Term Loan Commitments then in effect. Any amount
borrowed under this Section 2.l(a) and subsequently repaid or prepaid may not be reborrowed.
For the avoidance of doubt, as of the Restatement Date the Term Loans have been fully funded
and the aggregate unfunded Term Loan Commitments equal $0. Subject to Sections 2.13(a) and
2.14, all amounts owed hereunder with respect to the Term Loans shall be paid in full no later
than the Maturity Date.


               (b)     Borrowing Mechanics for Term Loans.
  Case 14-50971-CSS          Doc 466-12       Filed 05/02/20      Page 77 of 371




              (i)       Term Loans shall be made in an aggregate minimum amount of
$5,000,000 and integral multiples of $1,000,000 in excess of that amount.


                (ii)      Whenever any Borrower desires that Lenders make a Tenn Loan,
such Borrower shall deliver to Administrative Agent a fully executed and delivered
Funding Notice no later than 11:OO a.m. (New York City time) at least three Business
Days in advance of the proposed Credit Date m the case of a Eurodollar Rate Loan, and
at least one Business Day in advance of the proposed Credit Date in the case of a
Revolving Loan that is a Base Rate Loan. Except as otherwise provided herein, a
Funding Notice for a Term Loan that is a Eurodollar Rate Loan shall be irrevocable on
and after the related Interest Rate Determination Date, and the applicable Borrower shall
be bound to make a borrowing in accordance therewith.


                (iii)    Notice of receipt of each Funding Notice in respect of Term
Loans, together with the amount of each Lender's Pro Rata Share thereof, if any, together
with the applicable interest rate, shall be provided by Administrative Agent to each
applicable Lender by telefacsirnile with reasonable promptness, but (provided
Administrative Agent shall have received such notice by 11:OO a.m. (New York City
time)) not later than 2:00 p.m. (New York City time) on the same day as Administrative
Agent's receipt of such Notice from such Borrower.


               (iv)      Each Lender shall make its Term Loan available to
Administrative Agent not later than 1:OO p.m. (New York City time) on the applicable
Credit Date, by wire transfer of same day funds in Dollars, at the Principal Office
designated by Administrative Agent. Upon satisfaction or waiver of the conditions
precedent specified herem, Administrative Agent shall make the proceeds of the Term
Loans available to Borrowers on the applicable Credit Date by causing an amount of
same day funds in Dollars equal to the proceeds of all such Term Loans received by
Administrative Agent from Lenders to be credited to the account of Borrowers at the
Principal Office designated by Administrative Agent or to such other account as may be
designated in writing to Administrative Agent by Borrowers.


               (v)      Notwithstanding anything to the contrary herein, Borrowers may
only request the Lenders to make Term Loans on up to three occasions (including the
Closing Date) during the Term Loan Funding Period.


              (vi)       Unless the Term Loan Commitments have been reduced in
accordance with Section 2.13@) or terminated in accordance with Section 8.1, on the last
day of the Term Loan Funding Period, Borrowers shall be deemed to have made a
funding request for a final Term Loan in an aggregate amount equal to the excess of (A)
the Term Loan Commitments and (B) the aggregate principal amount of Term Loans
previously made by the Lenders hereunder. The Credit Date for such final Term Loan
shall be three Business Days after the last day of the Term Loan Funding Period.
         Case 14-50971-CSS          Doc 466-12      Filed 05/02/20      Page 78 of 371




       Administrative Agent shall deliver notice to each Lender with a Term Loan Commitment
       of such request in accordance with paragraph (ii) above.

       2.2    Revolving Loans.


                 (a)     Revolvine. Commitments. During the Revolving Commitment Period,
subject to the terms and conditions hereof, each Lender severally agrees to make Revolving
Loans to Borrowers in an aggregate amount up to but not exceeding such Lender's Revolving
Commitment; provided, that after giving effect to the making of any Revolving Loans in no
event shall the Total Utilization of Revolving Commitments exceed the Revolving Commitments
then in effmt. Amounts borrowed pursuant to this Section 2.2(a) may be repaid and reborrowed
during the Revolving Commitment Period. Each Lender's Revolving Commitment shall expire
on the Revolving Commitment Termination Date and all Revolving Loans and all other amounts
owed hereunder with respect to the Revolving Loans and the Revolving Commitments shall be
paid in full no later than such date.


              (b)    Borrowing Mechanics for Revolving Loans.


                      (i)      Except pursuant to 2.4(d), Revolving Loans that are Base Rate
       Loans shall be made in an aggregate minimum amount of $1,000,000 and integral
       multiples of $250,000 in excess of that amount, and Revolving Loans that are Eurodollar
       Rate Loans shall be in an aggregate minimum amount of $1,000,000 and integral
       multiples of $250,000 in excess of that amount.


                     (ii)      Whenever any Borrower desires that Lenders make Revolving
      Loans, such Borrower shall deliver to Administrative Agent a fully executed and
      delivered Funding Notice no later than 11:OO a.m. (New York City time) at least three
      Business Days in advance of the proposed Credit Date in the case of a Eurodollar Rate
      Loan, and at least one Business Day in advance of the proposed Credit Date in the case of
      a Revolving Loan that is a Base Rate Loan. Except as otherwise provided herein, a
      Funding Notice for a Revolving Loan that is a Eurodollar Rate Loan shall be irrevocable
      on and after the related Interest Rate Determination Date, and the applicable Borrower
      shall be bound to make a borrowing in accordance therewith.


                      (iii)    Notice of receipt of each Funding Notice in respect of Revolving
      Loans, together with the amount of each Lender's Pro Rata Share thereof, if any, together
      with the applicable interest rate, shall be provided by Administrative Agent to each
      applicable Lender by telefacsimile with reasonable promptness, but (provided
      Administrative Agent shall have received such notice by 11:OO a.m. (New York City
      time)) not later than 2:00 p.m. (New York City time) on the same day as Administrative
      Agent's receipt of such Notice from such Borrower.
         Case 14-50971-CSS          Doc 466-12       Filed 05/02/20      Page 79 of 371




                      (iv)     Each Lender shall make the amount of its Revolving Loan
       available to Administrative Agent not later than 1:00 p.m. (New York City time) on the
       applicable Credit Date by wire transfer of same day funds in Dollars, at the Principal
       Office designated by Administrative Agent. Except as provided herein, upon satisfaction
       or waiver of the conditions precedent specified herein, Administrative Agent shall make
       the proceeds of such Revolving Loans available to Borrowers on the applicable Credit
       Date by causing an amount of same day funds in Dollars equal to the proceeds of all such
       Revolving Loans received by Administrative Agent from Lenders to be credited to the
       account of Borrowers at the Principal Office designated by Administrative Agent or such
       other account as may be designated in writing to Administrative Agent by Borrowers.


       2.3    Swing Line Loans.


                (a)     Swine; Line Loans Commitments. During the Revolving Commitment
Period, subject to the terms and conditions hereof, Swing Line Lender hereby agrees to make
Swing Line Loans to Borrowers in the aggregate amount up to but not exceeding the Swlng Line
Sublimit; provided, that after giving effect to the making of any Swing Line Loan, in no event
shall the Total Utilization of Revolving Commitments exceed the Revolving Commitments then
in effect. Amounts borrowed pursuant to this Section 2.3 may be repaid and reborrowed during
the Revolving Commitment Period. Swing L i e Lender's Revolving Commitment shall expire
on the Revolving Commitment Termination Date and all Swing Line Loans and all other
amounts owed hereunder with respect to the Swing Line Loans and the Revolving Commitments
shall be paid in full no later than such date.


              (b)    Borrowing Mechanics for Swing Line Loans.


                    0)       Swing Line Loans shall be made in an aggregate minimum
       amount of $100,000 and integral multiples of $50,000 in excess of that amount.


                       (ii)     Whenever any Borrower desires that Swing Line Lender make a
       Swing Line Loan, such Borrower shall deliver to Administrative Agent a Funding Notice
       no later than 12:OO p.m. (New York City time) on the proposed Credit Date.


                      (iii)    Swmg Line Lender shall make the amot~nto f its Swing Line
       Loan available to Administrative Agent not later than 2:00 p.m.(New York City time) on
       the applicable Credit Date by wire transfer of same day funds in Dollars, at
       Administrative Agent's Principal Office. Except as provided herein, upon satisfaction or
       waiver of the conditions precedent specified herein, Administrative Agent shall make the
       proceeds of such Swing Line Loans available to the applicable Borrower on the
       applicable Credit Date by causing an amount of same day funds in Dollars equal to the
       proceeds of all such Swing Line Loans rece~vedby Administrative Agent from Swing
       Line Lender to be credited to the account of Borrowers at Administrative Agent's
 Case 14-50971-CSS           Doc 466-12       Filed 05/02/20      Page 80 of 371




Principal Office, or to such other account as may be designated in writing to
Adminishative Agent by Borrowers.


                (iv)     With respect to any Swing Line Loans which have not been
voluntarily prepaid by Borrowers pursuant to Section 2.13, Swing Line Lender may at
any time in its sole and absolute discretion, deliver to Administrative Agent (with a copy
to Borrowers), no later than 11:00 a.m. (New York City time) at least one Business Day
in advance of the proposed Credit Date, a notice (which shall be deemed to be a Funding
Notice given by Borrowers, but Borrowers shall not be deemed to have made any
representations and warranties in connection with such deemed Funding Notice)
requesting that each Lender holding a Revolving Commitment make Revolving Loans
that are Base Rate Loans to Borrowers on such Credit Date in an amount equal to the
amount of such Swing Line Loans (the "Refunded Swing Line Loans") outstanding on
the date such notice is given which Swing Line Lender requests Lenders to prepay.
Anything contained in this Agreement to the contrary notwithstanding, (1) the proceeds
of such Revolving Loans made by the Lenders other than Swing Line Lender shall be
immediately delivered by Administrative Agent to Swing Line Lender (and not to
Borrowers) and applied to repay a corresponding portion of the Refunded Swing Line
Loans and (2) on the day such Revolving Loans are made, Swing Line Lender's Pro Rata
Share of the Refunded Swing Line Loans shall be deemed to be paid with the proceeds of
a Revolving Loan made by Swing Line Lender to Borrowers, and such portion of the
Swing Line Loans deemed to be so paid shall no longer be outstanding as Swing Line
Loans and shall no longer be due under the Swing Line Note of Swing Line Lender but
shall instead constitute part of Swing Line Lender's outstanding Revolving Loans to
Borrowers and shall be due under the Revolving Loan Note issued by Borrowers to
Swing Line Lender. Borrowers hereby authorize Administrative Agent and Swing Line
Lender to charge Borrowers' accounts with Administrative Agent and Swing Line Lender
(up to the amount available in each such account) in order to immediately pay Swing
Line Lender the amount of the Refunded Swing Line Loans to the extent the proceeds of
such Revolving Loans,madc by Lenders, including the Revolving Loans deemed to be
made by Swing Line Lender, are not sufficient to repay in full the Refunded Swing Line
Loans. If any portion of any such amount paid (or deemed to be paid) to Swing Line
Lender should be recovered by or on behalf of Borrowers from Swing Line Lender in
bankruptcy, by assignment for the benefit of creditors or otherwise, the loss of the
amount so recovered shall be ratably shared among all Lenders in the manner
contemplated by Section 2.17.


                (v)     If for any reason Revolving Loans are not made pursuant to
Section 2.3(h)(iv) in an amount sufficient to repay any amounts owed to Swing Line
Lender in respect of any outstanding Swing Line Loans on or before the third Business
Day after demand for payment thereof by Swing Line Lender, each Lender holding a
Revolving Commitment shall be deemed to, and hereby agrees to, have purchased a
participation in such outstanding Swing Line Loans, and in an amount equal to its Pro
Rata Share of the applicable unpaid amount together with accrued interest thereon. Upon
one Business Day's notice from Swing Line Lender, each Lender holding a Revolving
         Case 14-50971-CSS          Doc 466-12       Filed 05/02/20      Page 81 of 371




       Commitment shall deliver to Swing Line Lender an amount equal to its respective
       participation in the applicable unpaid amount in same day funds at the Principal Office of
       Swing Line Lender. In order to evidence such participation each Lender holding a
       Revolving Commitment agrees to enter into a participation agreement at the request of
       Swing Line Lender in form and substance reasonably satisfactory to Swing Line Lender.
       In the event any Lender holding a Revolving Commitment fails to make available to
       Swing Line Lender the amount of such Lender's participation as provided in this
       paragraph, Swing Line Lender shall be entitled to recover such amount on demand from
       such Lender together with interest thereon for three Business Days at the rate customarily
       used by Swing Line Lender for the correction of errors among banks and thereafter at the
       Base Rate, as applicable.


                       (vi)     Notwithstanding anything contained herein to the contrary, (1)
       each Lender's obligation to make Revolving Loans for the purpose of repaying any
       Refunded Swing Line Loans pursuant to the second preceding paragraph and each
       Lender's obligation to purchase a participation in any unpaid Swing Line Loans pursuant
       to the immediately preceding paragraph shall be absolute and unconditional and shall not
       be affected by any circumstance, including (A) any set-off, counterclaim, recoupment,
       defense or other right which such Lender may have against Swing Line Lender, any
       Credit Party or any other Person for any reason whatsoever; (B) the occurrence or
       continuation of a Default or Event of Default; (C) any adverse change in the business,
       operations, properties, assets, condition (financial or otherwise) or prospects of any
       Credit Party; (D) any breach of this Ageement or any other Credit Document by any
       party thereto; or (E) any other circumstance, happening or event whatsoever, whether or
       not similar to any of the foregoing; provided that such obligations of each Lender are
       subject to the condition that Swing Line Lender believed in good faith that all conditions
       under Section 3.2 to the making of the applicable Refunded Swing Line Loans or other
       unpaid Swing Line Loans, were satisfied at the time such Refunded Swing Line Loans or
       unpaid Swing Line Loans were made, or the satisfaction of any such condition not
       satisfied had been waived by the Requisite Lenders prior to or at the time such Refunded
       Swing Line Loans or other unpaid Swing Line Loans were made; and (2) Swing Line
       Lender shall not be obligated to make any Swing Line Loans (A) if it has elected not to
       do so afler the occurrence and during the continuation of a Default or Event of Default or
       (B) at a time when a Funding Default exists unless Swing Line Lender has entered into
       arrangements satisfactory to it and Borrowers to eliminate Swing Line Lender's risk with
       respect to the Defaulting Lender's participation in such Swing Ling Loan, including by
       cash collateralizing such Defaulting Lender's Pro Rata Share of the outstanding Swing
       Line Loans.

       2.4    Issuance of Letters of Credit and Purchase of Participations Therein


              (a)     Letters of Credit. During the LC Commitment Period, subject to the terms
and conditions hereof, Administrative Agent agrees to cause the Issuing Bank to issue Letters of
Credit for the account of Borrowers in the aggregate amount up to but not exceeding the
aggregate LC Commitments; provided, (i) each Letter of Credlt shall be denominated in Dollars;
          Case 14-50971-CSS           Doc 466-12        Filed 05/02/20       Page 82 of 371




(ii) the stated amount of each Letter of Credit shall not be less than $100,000 or such lesser
amount as is acceptable to Issuing Bank, (iii) aAer giving effect to such issuance, in no event
shall the LC Usage exceed the amount in the LC Deposit Account; (iv) in no event shall any
standby Letter of Credit have an expiration date later than the earlier of (1) after the Exit
Facilities Conversion Date, the second Business Day prior to the LC Commitment Termination
Date and (2) the date which is one year from the date of issuance of such standby Letter of Credit;
and (v) in no event shall any commercial Letter of Credit (x) have an expiration date later than
the earlier of (1) after the Exit Facilities Conversion Date, the second Business Day prior to the
LC Commitment Termination Date and (2) the date which is 180 days from the date of issuance
of such commercial Letter of Credit or (y) be issued if such commercial Letter of Credit is
otherwise unacceptable to Issuing Bank in its reasonable discretion.


                (b)    Notice of Issuance. Whenever any Borrower desrres the issuance,
amendment, renewal or extension of a Letter of Credit, it shall deliver to Administrative Agent
an Issuance Notice no later than 1:00 p.m. (New York City time) at least three Business Days (in
the case of standby letters of credit) or five Business Days (in the case of commercial letters of
credit), or in each case such shorter period as may be agreed to by Administrative Agent and
Issuing Bank in any particular instance, in advance of the proposed date of issuance. Upon
satisfaction or waiver of the conditions set forth in Section 3.2, Administrative Agent shall cause
Issuing Bank to issue the requested Letter of Credit and such Letter of Credit shall be issued only
in accordance with Issuing Bank's standard operating procedures. Upon receiving notice of the
issuance of any Letter of Cremt or amendment or modification to a Letter of Credit,
Administrative Agent shall promptly notify each LC Lender of such issuance, which notice shall
be accompanied by a copy of such Letter of Credit or amendment or modification to a Letter of
Credit and the amount of such Lender's respective participation in such Letter of Credit pursuant
to Section 2.4(e).


                (c)      Responsibilitv of Issuing Bank With Respect to Requests for Drawings
and Payments. In determining whether to honor any drawing under any Letter of Credit by the
beneficiary thereof, Issuing Bank shall be responsible only to examine the documents delivered
under such Letter of Credit with reasonable care so as to ascertain whether they appear on their
face to be in accordance with the terms and conditions of such Letter of Credit. As between
Borrowers, Administrative Agent and Issuing Bank, Borrowers assume all risks of the acts and
omissions of, or misuse of the Letters of Credit issued by Issuing Bank, by the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of the foregoing,
neither Administrative Agent nor Issuing Bank shall be responsible for: (i) the f m , validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for and issuance of any such Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii) the validity or sufficiency of any instrument transferring or assigning or purporting to transfer
or assign any such Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason; (iii) failure of the
beneficiary of any such Letter of Credit to comply fully with any conditions required in order to
draw upon such Letter of Credit; (iv) errors, omissions, intemptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex or otherwise, whether or not they be in
          Case 14-50971-CSS            Doc 466-12        Filed 05/02/20       Page 83 of 371




cipher; (v) errors in interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such Letter of Credit
or of the proceeds thereof; (vii) the misapplication by the beneficiary of any such Letter of Credit
of the proceeds of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of Issuing Bank, including any Governmental Acts; none of the
above shall affect or impair, or prevent the vesting of, any of Issuing Bank's rights or powers
hereunder. Without limiting the foregoing and in furtherance thereof, any action taken or
omitted by Administrative Agent or Issuing Bank under or in connection with the Letters of
Credit or any documents and certificates delivered thereunder, if taken or omitted in good faith,
shall not give rise to any liability on the part of Administrative Agent or Issuing Bank to
Borrowers. Notwithstanding anything to the contrary contained in this Section 2.4(c), Borrowers
shall retain any and all rights they may have against Administrative Agent and Issuing Bank for
any liability arising solely out of the gross negligence or willful misconduct of such respective
Person.


                (d)    Reimbursement bv Borrowers of Amounts Drawn or Paid Under Letters of
m.        Upon receiving notice that the Issuing Bank has determined to honor a drawing under a
Letter of Credit, Administrative Agent shall immediately notify the applicable Borrower, and
such Borrower shall reimburse such LC Disbursement by paying to Administrative Agent on or
before the Business Day immediately following the date of notice to such Borrower of such LC
Disbursement (the "Reimbursement Date") an amount in Dollars and in same day funds equal
to the amount of such LC Disbursement. Promptly following receipt by Administrative Agent of
any payment from such Borrower pursuant to this paragraph in respect of any LC Disbursement,
Administrative Agent shall distribute such payment to Issuing Bank or, to the extent payments
have been made from the LC Deposit Account pursuant to paragraph (e) below, to the LC
Deposit Account for allocation by Administrative Agent among the Sub-Accounts of the LC
Lenders in accordance with their Pro Rata Shares. Without limiting in any way the foregoing
and notwithstanding anything to the contrary contained herein or in any separate application for
any Letter of Credit, each Borrower hereby acknowledges and agrees that it shall be obligated to
reimburse Administrative Bank (on behalf of the Issuing Bank) upon each LC Disbursement, and
it shall be deemed to be the obligor for purposes of each such Letter of Credit issued hereunder.


              (e)     Lenders' Purchase of Participations in Letters of Credit. (i) Immediately
upon the issuance of each Letter of Credit, each LC Lender shall be deemed to have purchased,
and hereby agrees to irrevocably purchase, from Administrative Agent a participation in all
outstanding obligations incurred by Administrative Agent in connection with the issuance of
Letters of Credit by Issuing Bank and any related LC Disbursement made by Issuing Bank
thereunder in an amount equal to such Lender's Pro Rata Share (with respect to the LC
Commitments) of the maximum amount which is or at any time may become available to be
drawn thereunder. In the event that any Borrower shall fail for any reason to reimburse issuing
Bank in respect of an LC Disbursement as provided in Section 2.4(d), Administrative Agent shall
promptly notify each LC Lender of the unreimbursed amount of such LC Disbursement, and
Administrative Agent shall pay to Issuing Bank, from the LC Deposit Account, for the account
of each LC Lender, an amount equal to such LC Lender's Pro Rata Share of such LC
Disbursement, in Dollars and in same day funds, at the office of Issuing Bank specified in such
          Case 14-50971-CSS            Doc 466-12       Filed 05/02/20       Page 84 of 371




notice, not later than 1:00 p.m. (New York City time) on the first business day (under the laws of
the jurisdiction in which such office of Issuing Bank is located) after the date notified by Issuing
Bank. In the event that the LC Deposit Account is charged by Administrative Agent to
reimburse Issuing Bank pursuant to this Section 2.4(e), the applicable Borrower shall pay over to
Administrative Agent in reimbursement of the applicable LC Disbursement an amount equal to
the amount so charged, as provided in paragraph (d) above, and such payment shall be deposited
by Administrative Agent in the LC Deposit Account. Each LC Lender irrevocably authorizes
Administrative Agent to apply, or to permit the LC Depositary Bank to apply, amounts of its LC
Deposit held in the LC Deposit Account as provided in this Section 2.4(e). Any payment made
from the LC Deposit Account, pursuant to this paragraph to reimburse Issuing Bank for any LC
Disbursement shall not constitute a Loan and shall not relieve any Borrower of its obligation to
reimburse such LC Disbursement.


               (f)     Obligations Absolute. The obligation of Borrowers to reimburse Issuing
Bank for LC Disbursements made by it, the obligation of Borrowers to reimburse each LC
Lender for any payments made to Issuing Bank from the LC Deposit Account to reimburse
Issuing Bank for any LC Disbursement and the obligations of LC Lenders under Section 2.4(e)
shall be unconditional and irrevocable and shall be paid strictly in accordance with the terms
hereof under all circumstances including any of the following circumstances: (i) any lack of
validity or enforceability of any Letter of Credit; (ii) the existence of any claim, set-off, defense
or other right which Borrowers or any Lender may have at any time against a beneficiary or any
transferee of any Letter of Credit (or any Persons for whom any such transferee may be acting),
Issuing Bank, Lender or any other Person or, in the case of a Lender, against Borrowers, whether
in connection herewith, the transactions contemplated herein or any unrelated transaction
(including any underlying transaction between Borrowers or one of its Subsidiaries and the
beneficiary for which any Letter of Credit was procured); (iii) any draft or other document
presented under any Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect; (iv) payment by
Issuing Bank to the beneficiary or as otherwise required by law under any Letter of Credit
against presentation of a draft or other document which does not substantially comply with the
terms of such Letter of Credit; (v) any adverse change in the business, operations, properties,
assets, condition (financial or otherwise) or prospects of Holdings or any of its Subsidiaries; (vi)
any breach hereof or any other Credit Document by any party thereto; (vii) any other
circumstance or happening whatsoever, whether or not similar to any of the foregoing; (viii) the
fact that an Event of Default or a Default shall have occurred and be continuing; or (ix) the return
of the LC Deposits; provided, in each case, that payment by Issuing Bank under the applicable
Letter of Credit shall not have constituted gross negligence or willful misconduct of Issuing
Bank under thc circumstances in qucslion.


                (g)     Indemnification. Without duplication of any obligation of Borrowers
under Section 10.2 or 10.3, in addit~onto amounts payable as provided herein, each Borrower
hereby agrees to protect, indemnify, pay and save harmless Administrative Agent and Issuing
Bank fiom and against any and all claims, demands, liabilities, damages, losses, costs, charges
and expenses (including reasonable fees, expenses and disbursements of counsel and reasonable
allocated costs of internal counsel) which Administrative Agent or Issuing Bank may incur or he
          Case 14-50971-CSS           Doc 466-12       Filed 05/02/20      Page 85 of 371




subject to as a consequence, direct or indirect, of (i) the issuance of any Letter of Credlt by
Issuing Bank, other than, with respect to the Issuing Bank only, as a result of (1) the gross
negligence or willful misconduct of Issuing Bank or (2) the wrongful dishonor by Issuing Bank
of a proper demand for payment made under any Letter of Credit issued by it, or (ii) the failure
of Issuing Bank to honor a drawing under any such Letter of Credit as a result of any
Governmental Act.


                (h)     Issuing Bank Reports. Unless otherwise agreed by Administrative Agent,
Administrative Agent shall cause Issuing Bank to report in writing to Administrative Agent (i)
on or prior to each Business Day on which Issuing Bank issues, amends, renews or extends any
Letter of Credit, the date of such issuance, amendment, renewal or extension, and the aggregate
face amount of the Letters of Credit issued, amended, renewed or extended by it and outstanding
after giving effect to such issuance, amendment, renewal or extension (and whether the amount
thereofhas changed), it being understood that Issuing Bank shall not affect the issuance, renewal,
extension or amendment resulting in an increase in the amount of any Letter of Credit without
first obtaining written confirmation from Administrative Agent that such increase is then
permitted under this Agreement, (ii) on each Business Day on which Issuing Bank makes an LC
Disbursement, the date and amount of such LC Disbursement, (iii) on any Business Day on
which any Borrower fails to reimburse an LC Disbursement required to be reimbursed to Issuing
Bank on such day, the date of such failure and the amount of such LC Disbursement and (iv) on
any other Business Day, such other information as Administrative Agent shall reasonably request
as to the Letters of Credit issued by Issuing Bank and outstanding on such Business Day.


                 (i)     Establishment of LC De~ositAccount and Sub-Accounts. On or prior to
the Closing Date, Administrative Agent shall establish a deposit account (the "LC Deposit
Account") of Administrative Agent at the LC Depositary Bank with the title "Allied Holdings
2007 Credit Agreement LC Deposit Account". Administrative Agent shall maintain records
enabling it to determine at any time the amount of the interest of each LC Lender in the LC
Deposit Account (the interest of each LC Lender in the LC Deposit Account, as evidenced by
such records, being referred to as such LC Lender's "Sub-Account"). Administrative Agent
shall establish such additional Sub-Accounts for assignee LC Lenders as shall be required
pursuant to Section 10.6(g). No Person (including any LC Lender) shall have the right to make
any withdrawal from the LC Deposit Account or to exercise any other right or power with
respect thereto except as expressly provided in paragraph (1) below or in Section 10.6(g).
Without limiting the generality of the foregoing, each party hereto acknowledges and agrees that
the amounts on deposit in the LC Deposit Account are and will at all times be property of
Administrative Agent acting for the benefit of the LC Lenders, and that no amount on deposit at
any time in the LC Deposit Account shall be the property of any of the Credit Parties, constitute
"Collateral" under the Credit Documents or otherwise be available in any manner to satisfy any
Obligations of any of the Credit Parties under the Credit Documents. Each LC Lender agrees
that its right, title and interest in and to the LC Deposit Account shall be limited to the right,
acting through Administrative Agent, to require amounts in its Sub-Account to be applied as
provided in paragraph (I) below and that it will have no right to require the return of its portion
of the amounts in the LC Deposit Account other than as expressly provided in such paragraph (1)
(each LC Lender hereby acknowledging (i) that it* portion of the amounts in the LC Deposit
         Case 14-50971-CSS           Doc 466-12       Filed 05/02/20      Page 86 of 371




Account constitutes payment for its participations in Letters of Credit issued or to be issued
hereunder, (ii) that its portion of amounts in the LC Deposit Account and any investments made
therewith shall secure its obligations to Administrative Agent hereunder in respect of Letters of
Credit (each LC Lender hereby granting to Administrative Agent a security interest in such LC
Lender's portion of the amounts in the LC Deposit Account to secure such obligations) and (iii)
that Administrative Agent shall cause the Issuing Bank to issue, amend, renew and extend
Letters of Credit in reliance on the availability of such LC Lender's portion of the amounts in the
LC Deposit Account to discharge such LC Lender's obligations in accordance with Section 2.4(e)
in connection with any LC Disbursement thereunder). The funding of the LC Deposits, the
establishment and funding of the LC Deposit Account and the agreements with respect thereto
set forth in this Agreement constitute mangements among Administrative Agent, Issuing Bank
and the LC Lenders with respect to the funding obligations of the LC Lenders under this
Agreement, and the amounts in the LC Deposit Account do not constitute a loan or extension of
credit to any Credit Party. Except as otherwise set forth herein, no Credit Party shall have any
responsibility or liability to the LC Lenders, the Agents or any other Person in respect of the
establishment, maintenance, administration or misappropriation of the LC Deposit Account (or
any Sub-Account) or with respect to the investment of amounts held therein, including pursuant
to paragraph (n) below. Administrative Agent hereby waives (and shall use its commercially
reasonable efforts to cause the LC Depositary Bank to waive) any right of setoff against the LC
Deposit Account that it may have under applicable law or otherwise with respect to amounts
owed to it by LC Lenders (it being agreed that such waiver shall not reduce the rights of
Administrative Agent to apply or require the application of the amounts in the LC Deposit
Account in accordance with the provisions of this Agreement).


               Cj)    Funding of LC Deposits.


                      (i)      Subject to the terms and conditions hereof, each LC Lender
       severally agrees to make a deposit in such LC Lender's Sub-Account with Administrative
       Agent on the Closing Date in an aggregate amount up to but not exceeding such LC
       Lender's LC Commitment.


                      (ii)     Each LC Lender shall make the amount of its LC Deposit
       available to Administrative Agent not later than 1:00 p.m. (New York City time) on the
       Closing Date by wire transfer of same day funds in Dollars, at the Principal Office
       designated by Administrative Agent. Except as provided herein, upon satisfaction or
       waiver of the conditions precedent specified herein, Administrative Agent shall deposit
       the proceeds of such LC Deposits into the LC Deposit Account.


                       (iii)     LC Deposits shall be available, on the terms and subject to the
       conditions set forth herein, for application pursuant to Section 2.4(e) to reimburse such
       LC Lender's Pro Rata Share of LC Disbursements that are not reimbursed by Borrowers.
       The obligations of LC Lenders to make the deposits required by this Section 2.4Cj) are
       several, and no LC Lender shall be responsible for any other LC Lender's failure to make
       its deposit as so required.
         Case 14-50971-CSS           Doc 466-12        Filed 05/02/20       Page 87 of 371




               (k)   LC Deposits in LC Deposit Account. The following amounts will be
deposited in the LC Deposit Account at the following times:


                      (i)       Each LC Lender shall make such LC Lender's LC Deposits
       available to Administrative Agent in accordance with Section 2.4(j). Thereafter, the LC
       Deposits shall be available, on the terms and subject to the conditions set forth herein, for
       application pursuant to Section 2.4(e) to reimburse Issuing Bank for such LC Lender's
       Pro Rata Share of LC Disbursements that are not reimbursed by Borrowers.


                     (ii)     On any date prior to the LC Commitment Termination Date on
       which Administrative Agent or Issuing Bank receives any reimbursement payment from
       Borrowers in respect of an LC Disbursement with respect to whlch amounts were
       withdrawn from the LC Deposit Account to reimburse Issuing Bank, subject to
       subparagraph (iii) below, Administrative Agent shall deposit, or Issuing Bank shall
       transfer to Adm~nistrativeAgent, wh~chshall deposit, in the LC Deposit Account, and
       Administrative Agent shall credit to the Sub-Accounts of the LC Lenders, the portion of
       such reimbursement payment to be deposited therein, in accordance with Section 2.4(e).


                     (iii)     If at any time when any amount is required to be deposited in the
       LC Deposit Account under subparagraph (ii) above the sum of such amount and the
       amount held in the LC Deposit Account at such time would exceed the total LC Deposits,
       then such excess shall not be deposited in the LC Deposit Account and shall instead be
       paid to Administrative Agent, which shall pay to each LC Lender its Pro Rata Share of
       such excess.


                       (iv)    Concurrently with the effectiveness of any assignment by any
       LC Lender of all or any portion of its LC Deposit, Administrative Agent shall transfer
       into the Sub-Account of the assignee the corresponding portion of the amount on deposit
       in the assignor's Sub-Account in accordance with Section 10.6(g).


               (I)    Withdrawals From and Closing of LC Deposit Account. Amounts on
deposit in the LC Deposit Account shall be withdrawn and distributed (or transferred, in the case
of subparagraph (iv) below) as follows:


                     (9       On each date on which Issuing Bank is to be reimbursed by the
       LC Lenders pursuant to Section 2.4(e) for any LC Disbursement made by Issuing Bank,
       Administrative Agent shall withdraw kom the LC Deposit Account the amount of such
       unreimbursed LC Disbursement (and Administrative Agent shall debit the Sub-Account
       of each LC Lender in the amount of such LC Lender's Pro Rata Share of such
       umeimbursed LC Disbursement) and apply such amount to reimburse Issuing Bank for
       such LC Disbursement (if such Issuing Bank shall be the LC Depositary Bank) or transfer
       such amount to Admintstrative Agent, which shall apply the amount so transferred to
          Case 14-50971-CSS          Doc 466-12       Filed 05/02/20      Page 88 of 371




       reimburse Issuing Bank (if Issuing Bank shall not be the LC Depositary Bank), all in
       accordance with Section 2.4(e).


                      (ii)     Concurrently with each voluntary reduction of the total LC
       Commitments pursuant to and in accordance with Section 2.13 or 2.15, Administrative
       Agent shall withdraw from the LC Deposit Account and pay to each LC Lender such LC
       Lender's Pro Rata Share of any amount by which the LC Deposits, after giving effect to
       such reduction of the total LC Commitments, would exceed the greater of the total LC
       Commitments and the total LC Usage (and the LC Depositary Bank agrees to pay over
       such amounts in the LC Depos~tAccount to Administrative Agent).


                      (iii)    Concurrently with any reduction of the total LC Commitments to
       zero pursuant to and in accordance with Section 2.13, 2.15 or Section 8, Administrative
       Agent shall withdraw from the LC Deposit Account and pay to each LC Lender such LC
       Lender's Pro Rata Share of the excess at such time of the aggregate amount of the LC
       Deposits over the LC Usage (and the LC Depositary Bank agrees to pay over such
       amounts in the LC Deposit Account to Administrative Agent).


                      (iv)     Concurrently with the effectiveness of any assignment by any
       LC Lender of all or any portion of its LC Deposit, the corresponding portion of the
       assignor's Sub-Account shall be transfemed on the records of Administrative Agent from
       the assignor's Sub-Account to the assignee's Sub-Account in accordance with Section
       10.6(g) and, if required by Section 10.6(g), Administrative Agent shall close such
       assignor's Sub-Account.


                      (v)      Upon the reduction of each ofthe total LC Commitments and the
       LC Usage to zero, Administrative Agent shall withdraw from the LC Deposit Account
       and pay to each LC Lender the entire remaining amount of such LC Lender's LC Deposit,
       and shall close the LC Deposit Account (and the LC Depositary Bank agrees to pay over
       such amounts in the LC Deposit Account to Administrative Agent).


Each LC Lender irrevocably and unconditionally agrees that its LC Deposit may be applied or
withdrawn fiom time to time as set forth in this paragraph (1).


                (m) Investment of Amounts in LC Deposit Account. Administrative Agent
shall use its commercially reasonable efforts to invest, or cause to be invested, the amounts held
from time to time in the LC Deposit Account so as to earn for the account of Administrative
Agent, acting on behalf of each LC Lender, a return thereon for each day at a rate per mum
equal to (i) the one month LIBOR rate as determined by Administrative Agent on such day (or if
such day was not a Business Day, the first Business Day immediately preceding such day) based
on rates for deposits in dollars (as set forth by Bloomberg L.P.-page BTMM or any other
comparable publicly available service as may be selected by Administrative Agent) (the
         Case 14-50971-CSS           Doc 466-12       Filed 05/02/20       Page 89 of 371




"Benchmark LIBOR Rate") minus (ii) 0.15% per annum (based on a 3651366 day year). The
Benchmark LIBOR Rate will be reset on the first Business Day of each month. The LC Deposit
Return accrued through and including the first day of January, April, July and October of each
year shall be paid by the LC Depositary Bank to Administrahve Agent, for payment to each LC
Lender, on the third Business Day following such last day, commencing on the first such date to
occur affer the Closing Date, and on the date on which each of the total LC Deposits and the LC
Usage shall have been reduced to zero. Neither Administrative Agent nor any other Person
guarantees any rate of return on the investment of amounts held in the LC Deposit Account and,
for the avoidance of doubt, Administrative Agent shall not be limited to making investments that
by their terms are expressly based upon or related to an underlying LBOR rate.


               (n)      Sufficiency of LC Deposits to Provide for Undrawn1 Unreimbursed
Letters of Credit. Notwithstanding any other provision of this Agreement, including Sections 2.1
and 2.4, Administrative Agent shall not cause any Letter of Credit to be issued or increased as to
its stated amount if, after giving effect to such issuance or increase, the aggregate amount of the
LC Deposits would be less than the LC Usage.


               (0)    Sahsfactlon of LC Lender Funding Oblizations. Borrowers, Issuing Bank
and Administrative Agent each acknowledge and agree that, notwithstanding any other provision
contained in this Agreement, the deposits by Administrative Agent, on behalf of each LC Lender,
in the LC Deposit Aocount on the Closing Date of funds equal to such LC Lender's LC
Commitment will fully discharge the obhgation of such LC Lender to re~mbursesuch LC
Lender's Pro Rata Share of LC Disbursements that are not reimbursed by Borrowers pursuant to
Section 2.4(d), and that no other or fiuther payments shall be reqmred to be made by any LC
Lender in respect of any such reimbursement obligations.

       2.5     Pro Rata Shares; Availability of Funds.


                (a)    Pro Rata Shares. All Loans and LC Deposits shall be made, and all
participations purchased, by Lenders simultaneously and proportionately to their respective Pro
Rata Shares, it being understood that no Lender shall be responsible for any default by any other
Lender in such other Lender's obligation to make a Loan or LC Deposit requested hereunder or
purchase a participation required hereby nor shall any Term Loan Commitment, LC
Commitment or any Revolving Commitment of any Lender be increased or decreased as a result
of a default by any other Lender in such other Lender's obligation to make a Loan requested
hereunder or purchase a participation required hereby.


              (b)    Availabilitv of Funds. Unless Administrative Agent shall have been
notified by any Lender prior to the applicable Credit Date that such Lender does not intend to
make available to Administrative Agent the amount of such Lender's Loan or LC Deposit
requested on such Credit Date, Administratwe Agent may assume that such Lender has made
such amount available to Administrative Agent on such Credit Date and Administrative Agent
may, in its sole discretion, but shall not be obligated to, make available to Borrowers a
corresponding amount on such Cred~tDate. If such corresponding amount is not in fact made
          Case 14-50971-CSS           Doc 466-12       Filed 05/02/20       Page 90 of 371




available to Administrative Agent by such Lender, Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with interest thereon,
for each day from such Credit Date until the date such amount is paid to Administrative Agent, at
the customary rate set by Administrative Agent for the correction of errors among banks for
three Business Days and thereafter at the Base Rate. If such Lender does not pay such
corresponding amount forthwith upon Administrative Agent's demand therefor, (i) in the case of
Loans, Administrative Agent shall promptly notify Borrowers and Borrowers shall immediately
pay such corresponding amount to Administrative Agent together with interest thereon, for each
day from such Credit Date until the date such amount is paid to Administrative Agent, at the rate
payable hereunder for the applicable Loans and (ii) in the case of LC Deposits, Administrative
Agent may withdraw from the LC Deposit Account such corresponding amount together with
interest thereon, for each day from such Credit Date until the date of such withdrawal by
Administrative Agent, at the rate for LC Deposits provided in Section 2.4(m). Nothing in this
Section 2.5(b) shall be deemed to relieve any Lender from its obligation to fulfill its LC
Commitment, Term Loan Commitments and Revolving Commitments hereunder or to prejudice
any rights that Borrowers may have against any Lender as a result of any default by such Lender
hereunder.

        2.6     Use of Proceeds. The proceeds of the Term Loans made on the Closing Date
shall be applied by Borrowers to (i) pay in full Existing Indebtedness and (ii) pay certain other
fees and expenses relating to the credit facilities established hereunder. The proceeds of the
Terms Loans, Revolving Loans, Swing Line Loans and Letters of Credit made after the Closing
Date shall be applied by Borrowers for working capital and general corporate purposes of
Holdings and its Subsidiaries. No portion of the proceeds of any Credit Extension shall be used
in any manner that causes or might cause such Credit Extension or the application of such
proceeds to violate Regulation T, Regulation U or Regulation X of the Board of Governors or
any other regulation thereof or to violate the Exchange Act. Nothing herein shall in any way
prejudice or prevent any Agent or the Lenders from objecting, for any reason, to any requests,
motions, or applications made in the Bankruptcy Court, including any application of final
allowances of compensation for services rendered or reimbursement of expenses incurred under
Sections 105(a), 330 or 331 of the Bankruptcy Code, by any party in interest. Prior to the Exit
Facilities Conversion Date, Holdings and its Subsidiaries shall not use the proceeds of the Loans
or the Letters of Credit (i) for any purpose that is prohibited under the Bankruptcy Code or (ii) to
commence or prosecute or join in any action against any Agent, Lender or Issuing Bank seeking
(x) to avoid, subordinate or recharacterize the Obligations or any of the Collateral Agent's Liens,
(y) any monetary, injunctive or other afimnative relief against any Agent, Lender or Issuing
Bank or their Collateral in connection with the Credit Documents, or (2) to prevent or restrict the
exercise by any Agent, Lender or Issuing Bank of any of their respective rights or remedies
under the Credit Documents.

       2.7     Evidence of Debt; Register; Lenders' Books and Records; Notes.


               (a)   Lenders' Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of Borrowers to such Lender,
including the amounts of the Loans made by it and each repayment and prepayment in respect
thereof. Any such recordation shall be conclusive and binding on Borrowers, absent manifest
         Case 14-50971-CSS             Doc 466-12       Filed 05/02/20      Page 91 of 371




error; provided. that the failure to make any such recordation, or any error in such recordation,
shall not affect any Lender's Commitments or Borrowers' Obligations in respect of any
applicable Loans, and provided e r , in the event of any inconsistency between the Register
and any Lender's records, the recordations in the Register shall govern.


                 (b)     Register. Administrative Agent (or its agent or sub-agent appointed by it)
shaIl maintain at the Principal Office a register for the recordation of the names and addresses of
Lenders, the Commitments and Loans of each Lender and the LC Commitments and LC
Deposits of each Lender from time to time (the "Register"). The Register shall be available for
inspection by Borrowers or any Lender (with respect to any entry relating to such Lender's Loans
or LC Deposits) at any reasonable time and from time to time upon reasonable prior notice.
Administrative Agent shall record, or shall cause to be recorded, in the Register the
Commitments and the Loans of each Lender and the LC Commitments and the LC Deposits of
each Lender, each in accordance with the provisions of Section 10.6, and each repayment or
prepayment in respect of the principal amount of the Loans and each withdrawal from LC
Deposit Account, and any such recordation shall be conclusive and binding on Borrowers and
each Lender, absent manifest error; provided, failure to make any such recordation, or any error
in such recordation, shall not affect any Lender's Commitments or LC Commitments or
Borrowers' Obligations in respect of any Loan or LC Deposit. Borrowers hereby designate CIT
to serve as Borrowers' agent solely for purposes of maintaining the Register as provided in this
Section 2.7, and Borrowers hereby agree that, to the extent CIT serves in such capacity, CIT and
its officers, directors, employees, agents, sub-agents and affiliates shall constitute "Indemnitees."


                (c)   Notes. If so requested by any Lender by written notice to Borrowers (with
a copy to Administrative Agent) at least two Business Days prior to the Closing Date, or at any
time thereafter, Borrowers shall execute and deliver to such Lender (andior, if applicable and if
so specified in such notice, to any Person who is an assignee of such Lender pursuant to Section
10.6) on the Closing Date (or, if such notice is delivered after the Closing Date, promptly after
Borrower's receipt of such notice) a Note or Notes to evidence such Lender's Term Loan,
Revolving Loan or Swing Line Loan, as the case may be.

       2.8     Interest on Loans


               (a)     Except as otherwise set forth herein, each Loan shall bear interest on the
unpaid principal amount thereof from the date made through repayment (whether by acceleration
or otherwise) thereof as follows:


                       (i)       in the case of Term Loans:


                                 (1)     i f a Base Rate Loan, at the Base Rate plus 3.00%; or
         Case 14-50971-CSS              Doc 466-12     Filed 05/02/20      Page 92 of 371




                                  (2)    if a Eurodollar Rate Loan, at the Adjusted Eurodollar
               Rate plus 4.00%;


                       (ii)     in the case of Revolving Loans:


                                  (1)    if a Base Rate Loan, at the Base Rate plus 1.00%; or


                                (2)      if a Eurodollar Rate Loan, at the Adjusted Eurodollar
               Rate plus 2.00%; and


                       (iii)    in the case of Swing Line Loans, at the Base Rate plus 1.00%.


               (b)     The basis for determining the rate of interest with respect to any Loan
(except a Swing Line Loan which can be made and maintained as Base Rate Loans only), and the
Interest Period with respect to any Eumdollar Rate Loan, shall be selected by Borrowers and
notified to Administrative Agent and Lenders pursuant to the applicable Funding Notice or
ConversiodContinuation Notice, as the case may be; provided, until the earlier of (x) the date 75
days following the Closing Date and (y) the date that Syndication Agent notifies Borrowers that
the primary syndication of the Loans, LC Commitments, Term Loan Commitments and
Revolving Commitments has been completed, as determined by Syndication Agent, the Term
Loans shall be maintained as either (1) Eurodollar Rate Loans having an Interest Period of no
longer than one month or (2) Base Rate Loans. If on any day a Loan is outstanding with respect
to which a Funding Notice or ConversionlContinuation Notice has not been delivered to
Administrative Agent in accordance with the terms hereof specifying the applicable basis for
determining the rate of interest, then for that day such Loan shall be a Base Rate Loan.


               (c)    In connection with Eurodollar Rate Loans there shall be no more than five
( 5 ) Interest Periods outstanding at any time. In the event Borrowers fail to specify between a
Base Rate Loan or a Eurodollar Rate Loan in the applicable Funding Notice or
Conversion/Continuation Notice, such Loan (if outstanding as a Eurodollar Rate Loan) will be
automatically converted into a Base Rate Loan on the last day of the then-current Interest Period
for such Loan (or if outstanding as a Base Rate Loan will remain as, or (if not then outstanding)
will be made as, a Base Rate Loan). In the event Bomwers fail to specifl an Interest Period for
any Eurodollar Rate Loan in the applicable Funding Notice or ConversiotdContinuatlon Notice,
Borrowers shall be deemed to have selected an Interest Period of one month. As soon as
practicable after 11:OO a.m. (New York City time) on each Interest Rate Determination Date,
Administrative Agent shall determine (which determination shall, absent manifest error, be final,
conclusive and binding upon all parties) the interest rate that shall apply to the Eurodollar Rate
Loans for which an Interest rate is then being determined for the applicable Interest Period and
shall promptly give notice thereof (in writing or by telephone confirmed in writing) to Borrowers
and each Lender.
         Case 14-50971-CSS           Doc 466-12       Filed 05/02/20       Page 93 of 371




                (d)     Interest payable pursuant to Section 2.8(a) shall be computed (i) in the
case of Base Rate Loans on the basis of a 365-day or 366-day year, as the case may be, and (ii)
in the case of Eurodollar Rate Loans, on the basis of a 360-day year, in each case for the actual
number of days elapsed in the period during which it accrues. In computing interest on any Loan,
the date of the making of such Loan or the first day of an Interest Period applicable to such Loan
or, with respect to a Term Loan, the last Interest Payment Date with respect to such Term Loan
or, with respect to a Base Rate Loan being converted from a Eurodollar Rate Loan, the date of
conversion of such Eurodollar Rate Loan to such Base Rate Loan, as the case may be, shall be
included, and the date of payment of such Loan or the expiration date of an Interest Period
applicable to such Loan or, with respect to a Base Rate Loan being converted to a Eurodollar
Rate Loan, the date of conversion of such Base Rate Loan to such Eurodollar Rate Loan, as the
case may be, shall be excluded; provided, if a Loan is repaid on the same day on which it is made,
one day's interest shall be paid on that Loan.


               (e)    Except as otherwise set forth herein, interest on each Loan (i) shall accrue
on a daily basis and shall be payable in arrears on each Interest Payment Date with respect to
interest accrued on and to each such payment date; (ii) shall accme on a daily basis and shall be
payable in arrears upon any prepayment of that Loan, whether voluntary or mandatory, to the
extent accrued on the amount being prepaid; and (iii) shall accrue on a daily basis and shall be
payable in arrears at maturity of the Loans, including final maturity of the Loans; provided,
however, with respect to any voluntary prepayment of a Base Rate Loan, accrued interest shall
instead be payable on the applicable Interest Payment Date.


                (0    Borrowers agrees to pay to Administrative Agent, for the account of
Issuing Bank and the LC Lenders as described in paragraph (g) below, with respect to any LC
Disbursement, interest on the amount paid by Issuing Bank in respect of each such LC
Disbursement from the date of such LC Disbursement to but excluding the date such amount is
reimbursed by or on behalf of Borrowers at a rate equal to (i) for the period from the date of such
LC Disbursement to but excluding the appIicable Reimbursement Date, the rate of interest
otherwise payable hereunder with respect to Revolving Loans that are Base Rate Loans, and (ii)
thereafier, a rate which is 2% per m u m in excess of the rate of interest otherwise payable
hereunder with respect to Revolving Loans that are Base Rate Loans.


               (g)    Interest payable pursuant to Section 2.8(0 shall be computed on the basis
of a 3651366-day year for the actual number of days elapsed in the period during which it accrues,
and shall be payable on demand or, if no demand is made, on the date on which the related LC
Disbursement IS reimbursed in full by or on behalf of Borrowers. Interest accrued pursuant to
paragraph ( 0 shall he for the account of Administrative Agent, except that interest accrued on
and after the date of the application of the LC Deposits by Administrative Agent pursuant to
Section 2.4(e) to reimburse Issuing Bank for the applicable LC Disbursement shall be for the
account of the LC Lenders to the extent of such payment and, upon receipt of such amounts,
Administrative Agent shall promptly distribute to each LC Lender (other than a Defaulting
Lender) such Lender's Pro Rata Share of such payments.
          Case 14-50971-CSS           Doc 466-12       Filed 05/02/20       Page 94 of 371




                (h)    For purposes of disclosure pursuant to the Interest Act (Canada), the
annual rates of interest or fees to which the rates of interest or fees provided in this Agreement
and the other Credit Documents (and stated herein or therein, as applicable, to be computed on
the basis of a period of time less than a calendar year) are equivalent are the rates so determined
multiplied by the actual number of days in the applicable calendar year and divided by the
number of days in such period of time.




              (a)     Subject to Section 2.18 and so long as no Default or Event of Default shall
have occurred and then be continuing, Borrowers shall have the option:


                      0)       to convert at any time all or any part of any Term Loan or
        Revolving Loan equal to $1,000,000 and integral multiples of $250,000 in excess of that
        amount ftom one Type of Loan to another Type of Loan; provided, a Eurodollar Rate
        Loan may only be converted on the expiration of the Interest Period applicable to such
        Eurodollar Rate Loan unless Borrowers shall pay all amounts due under Section 2.18 in
        connection with any such conversion; or


                      (ii)       upon the expiration of any Interest Period applicable to any
        Eurodollar Rate Loan, to continue all or any portion of such Loan equal to $1,000,000
        and integral multiples of $250,000 in excess of that amount as a Eurodollar Rate Loan.


                (b)    Borrowers shall deliver a Conversion/Continuation Notice to
Administrative Agent no later than 11:OO a.m. (New York Clty time) at least one Business Day
in advance of the proposed conversion date (in the case of a conversion to a Base Rate Loan) and
at least three Business Days in advance of the proposed convers~on/continuationdate (in the case
of a conversion to, or a continuation of, a Eurodollar Rate Loan). Except as othenvise provided
herein, a Conversion/Continuatlon Not~cefor conversion to, or continuation of, any Eurodollar
Rate Loans (or telephonic notice in lieu thereof) shall be irrevocable on and after the related
Interest Rate Determination Date, and Borrowers shall be bound to effect a conversion or
continuation m accordance therewith.

       2.10     Default Interest. The principal amount of all Loans outstanding and not paid
when due and, to the extent permitted by applicable law, any interest payments on the Loans or
MY fccs or othcr anloulrts owell llereunder and not paid when due, shall thereafter bear interest
(including post-petition interest in any proceeding under the Bankruptcy Code or other
applicable bankruptcy laws) payable on demand at a rate that is 2% per annum in excess of the
interest rate othenvise payable hereunder with respect to the appIicable Loans (or, m the case of
any such fees and other amounts, at a rate which is 2% per annum in excess of the interest rate
otherwise payable hereunder for Base Rate Loans that are Revolving Loans); provided. in the
case of Eurodollar Rate Loans, upon the expiration of the Interest Period in effect at the time any
such increase in Interest rate is effective such Eurodollar Rate Loans shall thereupon become
Base Rate Loans and shall thereafter bear Interest payable upon demand at a rate which is 2% per
         Case 14-50971-CSS            Doc 466-12        Filed 05/02/20       Page 95 of 371




annum in excess of the interest rate otherwise payable hereunder for Base Rate Loans. Payment
or acceptance of the increased rates of interest provided for in this Section 2.10 is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or llmit any rights or remedies of Administrative Agent or any Lender.

        2.11   Fees.


               (a)    Borrowers agree to pay to Lenders having Revolving Exposure
commitment fees equal to (1) the average of the daily difference between (a) the Revolving
Commitments and (b) the aggregate principal amount of all outstanding Revolving Loans times
(2) 0.375%. All fees referred to in this Section 2.11(a) shall be paid to Administrative Agent at
its Principal Office and upon receipt, Administrative Agent shall promptly distribute to each
Lender ~ t Pro
           s Rata Share thereof.


                (b)    Borrowers agree to pay to Lenders having LC Deposits letter of credit fees
equal to (i) sum of the Adjusted Eurodollar Rate plus 4.00% per annum plus 0.15% per annum
times (ii) the average daily amount of total LC Deposits (it being understood that the LC Deposit
Return paid to Administrative Agent on behalf of the LC Lenders pursuant to Section 2.4(m)
during the applicable period referred to in Section 2.1 1(e) shall be credited towards payment of
the fees referred to in this Section 2.1 I@) for such period). All fees referred to in this Section
2.11(b) shall be paid to Administrative Agent at its Principal Office and upon receipt,
Administrative Agent shall promptly distribute to each Lender its Pro Rata Share thereof.


               (c)     Borrowers agree to pay to Lenders having a Term Loan Commitment
ticking fees equal to (1) the average of the daily difference behveen (a) the Term Loan
Commitments and (b) the aggregate of the Term Loans previously made hereunder times (2)
1.75%. All fees referred to in this Section 2.1 1(c) shall be paid to Administrative Agent at its
Principal Office and upon receipt, Administrative Agent shall promptly distribute to each Lender
its Pro Rata Share thereof.


               (d)    (i) Borrowers agree to pay (x) to Administrative Agent, for its own
account, a fronting fee equal to .55% per annum times the average aggregate daily maximum
amount available to be drawn under all Letters of Credit (determined as of the close of business
on any date of determination), and (y) to Administrative Agent, for the account of the Issuing
Bank, such documentary and processing charges (other than fmnting fees) for any issuance,
amendment, transfcr or payment of a Letter of Credit as are in accordance with Issuing Bank's
standard schedule for such charges and as in effect at the time of such issuance, amendment,
transfer or payment, as the case may be; and (ii) Administrative Agent agrees to pay to Issuing
Bank a fronting fee in such amount as may be agreed to by Issuing Bank and Administrative
Agent from time to time.


               (e)    All fees referred to in Section 2.1 ](a), 2.1 I@), 2.11(c) and 2.11(d)(i) shall
be calculated on the basis of a 360-day year and the actual number of days elapsed and shall be
          Case 14-50971-CSS           Doc 466-12       Filed 05/02/20      Page 96 of 371




payable quarterly in arrears on February 1, May 1, August 1 and November I of each year during
the Revolving Commitment Period, commencing on the first such date to occur after the Closing
Date, and on the Revolving Commitment Termination Date.


               (0       In addition to any of the foregoing fees, Borrowers agree to pay to Agents
such other fees in the amounts and at the times separately agreed upon.

       2.12    Scheduled Payments


                 (a)     Prior to the Exit Facilities Conversion Date, the principal amount of the
Term Loans, together with all other amounts owed hereunder with respect thereto, shall be paid
in full no later than the Maturity Date.


               (b)     Following the Exit Facilities Conversion Date, the principal amount of the
Term Loans shall be repaid in consecutive quarterly installments (each, an "Installment") of
0.25% of the original aggregate principal amount thereof after giving effect to the application of
the proceeds of the Second Lien Loans on the Restatement Date, each on the first day of each
calendar quarter of each year commencing on the first day of the calendar quarter following the
Exit Facilities Conversion Date. Notwithstanding the foregoing, (x) such Installments shall be
reduced in connection with any voluntary or mandatory prepayments of the Term Loans, in
accordance with Sections 2.13, 2.14 and 2.15, as apphcable; and (y) the Term Loans, together
with all other amounts owed hereunder with respe~tthereto, shall, in any event, be paid in full no
later than the Maturity Date.

       2.13    Voluntary Prepayments/Commitment Reductions; Call Protection.


               (a)    Voluntary Prepayments.


                       6)       Any time and &om time to time:


                             (1)   with respect to Base Rate Loans, Borrowers may prepay
               any such Loans on any Business Day in whole or in part, in an aggregate
               minimum amount of $1,000,000 and integral multiples of $250,000 in excess of
               that amount;


                                (2)  with respect to Eurodollar Rate Loans, Borrowers may
               prepay any such Loans on any Business Day in whole or in part in an aggregate
               minimum amount of $1,000,000 and integral multiples of $250,000 in excess of
               that amount; and
         Case 14-50971-CSS          Doc 466-12       Filed 05/02/20      Page 97 of 371




                              (3)   with respect to Swing Line Loans, Borrowers may
              prepay any such Loans on any Busmess Day in whole or in part in an aggregate
              minimum amount of $100,000, and in integral multiples of $50,000 in excess of
              that amount.


                     (ii)      All such prepayments shall be made:


                               (1)      upon not less than one Business Day's prior written or
              telephonic notice in the case of Base Rate Loans;


                               (2)      upon not less than three Business Days' prior written or
              telephonic notice in the case of Eurodollar Rate Loans; and


                               (3)    upon written or telephonic notice on the date of
              prepayment, in the case of Swing Line Loans;


in each case given to Administrative Agent or Swing Line Lender, as the case may be, by 12:00
p.m. (New York City time) on the date required and, if given by telephone, promptly confirmed
in writing to Administrative Agent (and Administrative Agent will promptly transmit such
telephonic or original notice for Term Loans or Revolving Loans, as the case may be, by
telefacsimile or telephone to each Lender) or Swing Line Lender, as the case may be. Upon the
giving of any such notice, the principal amount of the Loans specified in such notice shall
become due and payable on the prepayment date specified therein; provided that if specified in
such notice that such prepayment is being made with the proceeds of another transaction, such
prepayment may be contingent on the closing of such other transaction; provided further, that
Borrowers shall pay any amounts payable pursuant to Section 2.18(c) upon the failure of
Borrowers to make such prepayment on the date specified in such notice. Any such voluntary
prepayment shall be applied as specified in Section 2.15(a).


              (b)    Voluntary Commitment Reductions.


                       (9       Borrowers may, upon not less than three Business Days' prior
       written or telephonic notice confirmed in writing to Administrative Agent (which original
       written or telephonic notice Administrative Agent will promptly transmit by telefacsimile
       or telephone to each applicable Lender), at any time and from time to time terminate in
       whole or permanently reduce in part, without premium or penalty, the Revolving
       Commitments in an amount up to the amount by which the Revolving Commitments
       exceed the Total Utilization of Revolving Commitments at the time of such proposed
       termination or reduction; provided, any such pattial reduction of the Revolving
       Commitments shall be in an aggregate minimum amount of $t,000,000 and integral
       multiples of $250,000 in excess of that amount.
         Case 14-50971-CSS           Doc 466-12      Filed 05/02/20      Page 98 of 371




                       (ii)     Borrowers may, upon not less than three Business Days' prior
       written or telephonic notice confirmed in writing to Administrative Agent (which original
       written or telephonic notice Administrative Agent will promptly transmit by telefacsimile
       or telephone to each applicable Lender), at any time and from time to time permanently
       reduce in part, without premium or penalty, the Term Loan Commitments; provided, any
       such reduction of the Term Loan Commitments shall be in an aggregate minimum
       amount of $1,000,000 and integral multiples of $250,000 in excess of that amount.


                       (iii)    Borrowers may, upon not less than three Business Days' prior
       written or telephonic notice confirmed in writing to Administrative Agent (which original
       written or telephonic notice Administrative Agent will promptly transmit by telefacsimile
       or telephone to each applicable Lender and Issuing Bank), at any time and from time to
       time terminate in whole or permanently reduce in part, without premium or penalty, the
       LC Commitment in an amount up to the amount by which the LC Commitments exceed
       the LC Usage at the time of such proposed termination or reduction; provided, any such
       partial reduction of the LC Commitments shall be in an aggregate minimum amount of
       $1,000,000 and integral multiples of $250,000 in excess of that amount.


                      (iv)      kny Borrower's notice to Administrative Agent shall designate
       the date (which shall be a Business Day) of such termination or reduction and the amount
       of any partial reduction, and such termination or reduction of the Revolving
       Commitments, Term Loan Commitments or LC Commitments shall be effective on the
       date specified in such Borrower's notice and shall reduce the Revolving Commitment,
       Term Loan Commitment or LC Commitment of each Lender proportionately to its Pro
       Rata Share thereof.


              (c)    Call Protection. Notwithstanding anything herein to the contrary, in the
event that the Term Loans are prepaid or repaid in whole or in part, or the Revolvmg
Commitments or LC Deposits are reduced in whole or in part, in each case, on or prior to
November 15, 2008 for any reason other than a prepayment required under Section 2.14,
Borrower shall pay to the Administrative Agent for the account of the applicable Lenders a
prepayment premium on the amount so prepaid, repaid or reduced of 1.00% of the percentage of
the amount so prepaid, repaid or reduced.



       2.14   Mandatory Prepayments


              (a)     Asset Sales; Insurance/Condernnation Proceeds. If on any date Holdings
or any of its Subsidiaries shall receive Net Cash Proceeds from any Asset Sale or Recovery
Event, then such Net Cash Proceeds shall be apphed not later than on the th~rdBusiness Day
following the receipt of such Net Cash Proceeds as set forth ~n Section 2.15(b) unless (i) a
Reinvestment Notice shall be delivered in respect thereof, (il) the aggregate Net Cash Proceeds
from the Closmg Date through the applicable date of determination do not exceed $10,000,000
         Case 14-50971-CSS            Doc 466-12       Filed 05/02/20       Page 99 of 371




and (iii) no Event of Default shall have occurred and be continuing at such time; provided that,
notwithstanding the foregomg, on each Reinvestment Prepayment Date, an amount equal to the
Reinvestment Prepayment Amount with respect to the relevant Reinvestment Event shall be
applied as set forth in Section 2.15(b).


                @)     Issuance of Equity Securities. Prior to the end of the Business Day on
which Holdings or its Subsidiaries receive of any Cash proceeds from a capital contribution to,
or the issuance of any Equity Interests of, Holdings or any of their Subsidiaries (other than (i) in
accordance with the implementation of the Plan, (ii) pursuant to any employee stock or stock
option compensation plan, (iii) to Sponsor or any of its Controlled Investment Affiliates or (iv) to
Holdings or any Subsidiary of Holdings) an aggregate amount equal to (A) 100% of such
proceeds prior to the Exit Facilities Conversion Date and (B) 50% of such proceeds on and after
the Exit Facilities Conversion Date, in each case, net of underwriting discounts and commissions
and other reasonable costs and expenses associated therewith, including reasonable legal fees
and expenses, shall be applied by Borrowers as set forth in Section 2.15@).


                (c)    Issuance of Debt. Pnor to the end of the Business Day on which Holdings
or any of its Subsidiaries receives any Cash proceeds fiom the incurrence of any Indebtedness of
Holdings or any of its Subsidiaries (other than with respect to any Indebtedness permitted to be
incurred pursuant to Section 6.1),an aggregate amount equal to 100% of such proceeds, net of
underwriting discounts and commissions and other reasonable costs and expenses associated
therewith, including reasonable legal fees and expenses, shall be applied by Borrowers as set
forth in Section 2.15(b).


                 (d)    Consolidated Excess Cash Flow. In the event that there shall be
Consolidated Excess Cash Flow for any Fiscal Year (commencing with the Fiscal Year ending
December 31, 2007), an aggregate amount equal to (i) 75% of such Consolidated Excess Cash
Flow          (ii) voluntary repayments of the Loans (excluding repayments of Revolving Loans
or Swing Line Loans except to the extent the Revolving Commitments are permanently reduced
in connection with such repayments), shall be applied by Borrowers as set forth in Section 2.15@)
no later than ninety days after the end of such Fiscal Year.


                (e)     Revolving Loans and Swine Loans. Borrowers shall from time to time
prepayjrst, the Swing Line Loans, and second, the Revolving Loans to the extent necessary so
that the Total Utilization of Revolving Commitments shall not at any time exceed the Revolving
Commitments then in effect.


               (f)    Prepawnent Certificate. Concurrently with any prepayment of the Loans
andlor reduction of the Revolving Commitments pursuant to Sections 2.14(a) through 2.14(d),
Holdings shall deliver to Administrative Agent a certificate of an Authorized Officer
demonstrating the calculation of the amount of the applicable net proceeds or Consolidated
Excess Cash Flow, as the case may be. In the event that Holdings shall subsequently determine
that the actual amount received exceeded the amount set forth in such certificate, Holdings shall
        Case 14-50971-CSS           Doc 466-12        Filed 05/02/20      Page 100 of 371




promptly make an additional prepayment of the Loans and/or the Revolving Commitments shall
be permanently reduced in an amount equal to such excess, and Holdings shall concurrently
therewith deliver to Administrative Agent a certificate of an Authorized Officer demonstrating
the derivation of such excess.

       2.15    Application of Prepayments


               (a)     Application of Voluntary Prepaments by Twe of Loans. Any
prepayment of any Loan pursuant to Section 2.13(a) shall be applied as specified by Borrowers
in the applicable notice of prepayment; provided, in the event Borrowers fail to specify the Loans
to which any such prepayment shall be applied, such prepayment shall be applied as follows:


                      first, to repay outstanding Swing Line Loans to the full extent thereof;


                      second, to repay outstanding Revolving Loans to the full extent thereof;
       and


                     third, to prepay the Term Loans on a pro rata basis to reduce the scheduled
       remaining Installments of principal of the Term Loans.


             (b)    Av~licationof Mandatow Prepavments. Subject to Section 2.16(h), any
amount required to be paid pursuant to Sections 2.14(a) through 2.14(d) shall be applied as
follows:


                      first, to prepay the Swing Line Loans to the full extent thereof;


                      second, to prepay the Revolving Loans (without any corresponding
       reduction of the Revolving Commitments until such time as the Term Loans have been
       paid in full from and after which time all such payments shall permanently reduce the
       Revolving Commitments by the amount thereof) and pay any outstanding reimbursement
       obligations with respect to Letters of Credit (without any corresponding reduction of the
       LC Commitments until such time as the Term Loans have been paid in full from and after
       which time all such payments shall permanently reduced the LC Commitments by the
       amount thereof), in each case to the full extent thereof, on a pro rata basis (in accordance
       with the outstanding principal amount of the Revolving Loans and amount of outstanding
       reimbursement obligations with respect to Letters of Credit);


                     third, to prepay the next four scheduled Installments of principal of the
       Term Loans in direct order of maturity;
        Case 14-50971-CSS             Doc 466-12        Filed 05/02/20       Page 101 of 371




                    fourth, to prepay the Term Loans on a pro rata basis to reduce the
       scheduled remaining Installments of principal of the Term Loans; and


                       fifth. to cash collateralize, on a pro rata basis, outstanding Letters of Credit
       and permanently reduce the LC Commitments by the amount of such cash
       collateralization.


               (c)    Application of Prepayments of Loans to Base Rate Loans and Eurodollar
Rate Loans. Considering each Class of Loans being prepaid separately, any prepayment thereof
shall be applied first to Base Rate Loans to the full extent thereof before application to
Eurodollar Rate Loans, in each case in a manner which minimizes the amount of any payments
required to be made by Borrowers pursuant to Section 2.18(c).

       2.16    General Provisions Regarding Payments.


               (a)     All payments by Borrowers of principal, interest, fees and other
Obligations shall be made in Dollars in same day funds, without defense, setoff or counterclaim,
free of any restriction or condition, and delivered to Administrative Agent not later than 12:OO
p.m. (New York City time) on the date due at the Principal Office designated by Administrative
Agent for the account of Lenders; for purposes of computing interest and fees, hnds received by
Administrative Agent after that time on such due date shall be deemed to have been paid by
Borrowers on the next succeeding Business Day


                @)     All payments in respect of the principal amount of any Loan (other than
voluntary prepayments of Revolving Loans) shall be accompanied by payment of accrued
interest on the principal amount being repaid or prepaid, and all such payments (and, in any
event, any payments in respect of any Loan on a date when interest is due and payable with
respect to such Loan) shall be applied to the payment of interest then due and payable before
application to principal.


                 (c)    Administrative Agent (or its agent or sub-agent appointed by it) shall
promptly distribute to each Lender at such address as such Lender shall indicate in writing, such
Lender's applicable Pro Rata Share of all payments and prepayments of principal and interest due
hereunder, together with all other amounts due thereto, including all fees payable with respect
thereto, to the extent received by Administrative Agent.


               (d)     Notwithstanding the foregoing provisions hereof, if any Conversion1
Continuation Notice is withdrawn as to any Affected Lender or if any Affected Lender makes
Base Rate Loans in lieu of its Pro Rata Share of any Eurodollar Rate Loans, Administrative
Agent shall give effect thereto in apportioning payments received thereafter.
         Case 14-50971-CSS           Doc 466-12      Filed 05/02/20      Page 102 of 371




              (e)     Subject to the provisos set forth in the definition of "Interest Period" as
they may apply to Revolving Loans, whenever any payment to be made hereunder with respect
to any Loan shall be stated to be due on a day that is not a Business Day, such payment shall be
made on the next succeeding Business Day and, with respect to Revolving Loans only, such
extension of bme shall be included in the computation of the payment of interest hereunder or of
the Revolving Commitment fees hereunder.


                (      Borrowers hereby authorize Administrative Agent to charge each
Borrower's accounts with Administrative Agent in order to cause timely payment to be made to
Administrative Agent of all principal, interest, fees and expenses due heteunder (subject to
sufficient h d s being available in its accounts for that purpose).


               (g)     Administrative Agent shall deem any payment by or on behalf of
Borrowers hereunder that is not made m same day funds prior to 12:OO p.m. (New York City
time) to be a non-conforming payment. Any such payment shall not be deemed to have been
received by Administrative Agent until the later of (i) the time such funds become available
funds, and (ii) the applicable next Business Day. Administrative Agent shall give prompt
telephonic notice to Borrowers and each applicable Lender (confirmed in writing) if any
payment is non-conforming. Any non-conforming payment may constitute or become a Default
or Event of Default in accordance with the terms of Section 8.l(a). Interest shall continue to
accrue on any principal as to which a non-confommg payment is made until such funds become
available funds (but in no event less than the period from the date of such payment to the next
succeehng applicable Business Day) at the rate determined pursuant to Section 2.10 from the
date such amount was due and payable until the date such amount is paid in full.


               (h)    If an Event of Default shall have occurred and not otherwise been waived
and the maturity of the Obligations shall have been accelerated pursuant to Section 8.1, or any
Event of Default under Section 8.l(f) or (g) shall have occurred, or as to any mandatory
prepayments under Section 2.14 at any time after an Event of Default shall have occurred and
not athenvise been waived in accordance with the terms hereof, then, in each case, all payments
or proceeds received by Agents hereunder in respect of any of the Obligations, shall be applied
in accordance with the application arrangements described in Section 7.2 of the Pledge and
Security Agreement,

        2.17 Ratable Sharing. Except as provided in Section 2.14(e) or Section 2.22, the
Lenders hereby agree among themselves that if any of them shall, whether by voluntary or
mandatory payment (other than a voluntary or mandatory prepayment of Loans made and
applied in accordance with the terms hereof), through the exercise of any right of set-off or
banker's lien, by counterclaim or cross act~onor by the enforcement of any right under the Credit
Documents or otherwise, or as adequate protection of a deposit treated as cash collateral under
the Ban!uuptcy Code, receive payment or reduction of a proportion of the aggregate amount of
principal, interest, amounts payable in respect of Letters of Credit, fees and other amounts then
due and owing to such Lender hereunder or under the other Credit Documents (collectively, the
"Aggregate Amounts Due" to such Lender) which is greater than the proportion received by any
         Case 14-50971-CSS           Doc 466-12       Filed 05/02/20      Page 103 of 371




other Lender in respect of the Aggregate Amounts Due to such other Lender, then the Lender
receiving such proportionately greater payment shall (a) notify Administrative Agent and each
other Lender of the receipt of such payment and (b) apply a portion of such payment to purchase
participations (which it shall be deemed to have purchased from each seller of a participation
simultaneously upon the receipt by such seller of its portion of such payment) in the Aggregate
Amounts Due to the other Lenders so that all such recoveries of Aggregate Amounts Due shall
be shared by all Lenders in proportion to the Aggregate Amounts Due to them; provided, if all or
part of such proportionately greater payment received by such purchasing Lender is thereafter
recovered &om such Lender upon the bankruptcy or reorganization of any Borrower or otherwise,
those purchases shall be rescinded and the purchase prices paid for such participations shall be
returned to such purchasing Lender ratably to the extent of such recovery, but without interest.
Each Borrower expressly consents to the foregoing arrangement and agrees that any holder of a
participation so purchased may exercise any and all rights of banker's lien, set-off or
counterclaim with respect to any and all monies owing by Borrowers to that holder with respect
thereto as fully as if that holder were owed the amount of the participation held by that holder.

       2.18    Making or Maintaining Eurodollar Rate Loans


               (a)    Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be final and conclusive
and binding upon all parties hereto), on any Interest Rate Determination Date with respect to any
Eurodollar Rate Loans, that by reason of circumstances affecting the London interbank market
adequate and fair means do not exist for ascertaining the interest rate applicable to such Loans on
the basis provided for in the definition of Adjusted Eurodollar Rate, Administrative Agent shall
on such date give notice (by telefacsimile or by telephone confirmed in writing) to Borrowers
and each Lender of such determination, whereupon (i) no Loans may be made as, or converted to,
Eurodollar Rate Loans until such time as Administrative Agent notifies Borrowers and Lenders
that the circumstances giving rise to such notice no longer exist, and (ii) any Funding Notice or
ConversioniContinuation Notice ~ v e nby Borrowers with respect to the Loans in respect of
which such determination was made shall be deemed to be a Funding Notice for or
Conversion/ContinuationNotice into Base Rate Loans.


               (b)     -12      or lmprac~icabili~y  of fiurodo11ar R.ate Loans. In the event that
on any date any Lender shall have dctcrmined (which determination shall be final and conclusive
and binding upon all parties hereto but shall be made only after consultation with Borrowers and
Administrative Agent) that the making, maintaining or continuation of its Eurodollar Rate Loans
(i) has become unlawful as a result of compliance by such T,ender in good faith with any law,
treaty, governmental rule, regulation, guideline or order (or would conflict with any such treaty,
governmental rule, regulation, guideline or order not having the force of law even though the
failure to comply therewith would not be unlawful), or (ii) has become impracticable, as a result
of contingencies occumng after the date hereof which materially and adversely affect the
London interbank market or the position of such Lender in that market, then, and in any such
event, such Lender shall be an "Affected Lender" and it shall on that day give notice (by
telefacsimile or by telephone confirmed in writing) to Borrowers and Administrative Agent of
such determination (which notice Administrative Agent shall promptly transmit to each other
         Case 14-50971-CSS           Doc 466-12       Filed 05/02/20       Page 104 of 371




Lender). Thereafter (1) the obligation of the Affected Lender to make Loans as, or to convert
Loans to, Eurodollar Rate Loans shall be suspended until such notice shall be withdrawn by the
Affected Lender, (2) to the extent such determination by the Affected Lender relates to a
Eurodollar Rate Loan then being requested by Borrower pursuant to a Funding Notice or a
ConversiodContinuation Notice, the Affected Lender shall make such Loan as (or continue such
Loan as or convert such Loan to, as the case may be) a Base Rate Loan, (3) the Affected Lender's
obligation to maintain its outstanding Eurodollar Rate Loans (the "Affected Loans") shall be
terminated at the earlier to occur of the expiration of the Interest Period then in effect with
respect to the Affected Loans or when required by law, and (4) the Affected Loans shall
automatically convert into Base Rate Loans on the date of such termination. Notwithstanding
the foregoing, to the extent a determination by an Affected Lender as described above relates to a
Eurodollar Rate Loan then being requested by any Borrower pursuant to a Funding Notice or a
ConversiodContinuation Notice, such Borrower shall have the option, subject to the provisions
of Section 2.18(c), to rescind such Funding Notice or ConversiodContinuation Notice as to all
Lenders by giving notice (by telefacsimile or by telephone confirmed in writing) to
Administrative Agent of such rescission on the date on which the Affected 'Lender gives notice
of its determination as described above (which notice of rescission Administrative Agent shall
promptly transmit to each other Lender). Except as provided in the immediately preceding
sentence, nothing in this Section 2.18(b) shall affect the obligation of any Lender other than an
Affected Lender to make or maintain Loans as, or to convert Loans to, Eurodollar Rate Loans in
accordance with the terms hereof


                 (c)     Com~ensationfor Breakaee or Non-Commencement of Interest Periods.
Borrowers shall compensate each Lender, upon written request by such Lender (which request
shall set forth the basis for requesting such amounts), for all reasonable losses, expenses and
liabilities (including any interest paid by such Lender to Lenders of funds borrowed by it to make
or carry its Eurodollar Rate Loans and any loss, expense or liability susta~nedby such Lender m
connection wth the liquidation or re-employment of such funds but excluding loss of anticipated
profits) which such Lender may sustain: (i) ~ffor any reason (other than a default by such Lender
or a rescission pursuant to Section 2.18(b)) a borrowing of any Eurodollar Rate Loan does not
occur on a date specified therefor m a Funding Notice or a telephonic request for borrowing, or a
conversion to or cont~nuatlonof any Eurodollar Rate Loan does not occur on a date specified
therefor in a Conversion/Continuation Not~ce or a telephonic request for conversion or
continuation; (ii) if any prepayment or other principal payment of, or any conversion of, any of
its Eurodollar Rate Loans occurs on a date prior to the last day of an Interest Period applicable to
that Loan; or (iii) if any prepayment of any of its Eurodollar Rate Loans is not made on any date
specified in a notice of prepayment given by any Borrower.


                (d)    Bookine of Eurodollar Rate Loans. Any Lender may make, carry or
transfer Eurodollar Rate Loans at, to, or for the account of any of its branch offices or the office
of an Affiliate of such Lender.


               (e)    Assum~tionsConcerning Fundine of Eurodollar Rate Loans. Calculation
of all amounts payable to a Lender under this Section 2.18 and under Section 2.19 shall be made
         Case 14-50971-CSS            Doc 466-12       Filed 05/02/20      Page 105 of 371




as though such Lender had actually funded each of its relevant Eurodollar Rate Loans through
the purchase of a Eurodollar deposit bearing interest at the rate obtained pursuant to clause (i) of
the definition of Adjusted Eurodollar Rate in an amount equal to the amount of such Eurodollar
Rate Loan and having a maturity comparable to the relevant Interest Period and though the
transfer of such Eurodollar deposit from an offshore office of such Lender to a domestic office of
such Lender in the United States of America; provided, however, each Lender may fund each of
its Eurodollar Rate Loans in any manner it sees fit and the foregoing assumptions shall be
utilized only for the purposes of calculating amounts payable under this Section 2.18 and under
Section 2.19.

        2.19   Increased Costs; Capital Adequacy.


                (a)     Compensat~onFor Increased Costs and Taxes. Subject to the provisions
 of Section 2.20 (which shall be controlling with respect to the matters covered thereby), in the
 event that any Lender (which term shall include Issuing Bank for purposes of this Section 2.19(a))
 shall determine (which determination shall, absent rnan~festerror, be final and conclusive and
binding upon all parties hereto) that any law, treaty or governmental rule, regulation or order, or
 any change therein or in the interpretation, administrat~onor application thereof (including the
introduction of any new law, treaty or govemmental mle, regulation or order), or any
determination of a court or Governmental Authority, in each case that becomes effective affer the
date hereof, or compliance by such Lender with any guideline, request or direct~veissued or
made after the date hereof by any central bank or other governmental or quasi-governmental
authority (whether or not having the force of law): (i) subjects such Lender (or its applicable
 lending office) to any additional Tax (other than any Tax on the overall net income of such
Lender) with respect to thls Agreement or any of the other Credit Documents or any of its
obligations hereunder or thereunder or any payments to such Lender (or its applicable lending
office) of princ~pal,interest, fees or any other amount payable hereunder; (ii) imposes, modifies
or holds applicable any reserve (including any marginal, emergency, supplemental, special or
other reserve), special deposit, compulsory loan, FDIC insurance or similar requirement against
assets held by, or depos~tsor other liabilities in or for the account of, or advances or loans by, or
other credit extended by, or any other acquisition of funds by, any office of such Lender (other
than any such reserve or other requirements with respect to Eurodollar Rate Loans that are
reflected in the definition of Adjusted Eurodollar Rate); or (iii) imposes any other condition
(other than with respect to a Tax matter) on or affecting such Lender (or its appl~cablelending
office) or its obligations hereunder or the London interbank market; and the result of any of the
foregoing is to increase the cost to such Lender of agreeing to make, making or maintaining
Loans hereunder participating in, issuing or maintaining Letters of Credit or LC Deposits
hereunder or to reduce any amount received or receivable by such Lender (or its applicable
lending office) with respect thereto; then, in any such case, Borrowers shall promptly pay to such
Lender, upon receipt of the statement referred to in the next sentence, such additional amount or
amounts (in the form of an increased rate of, or a different method of calculating, interest or
otherwise as such Lender in its sole discretion shall determine) as may be necessary to
compensate such Lender for any such increased cost or reduction in amounts received or
receivable hereunder. Such Lender shall deliver to Borrowers (with a copy to Administrative
Agent) a written statement, setting forth in reasonable detail the basis for calculating the
        Case 14-50971-CSS           Doc 466-12       Filed 05/02/20      Page 106 of 371




additional amounts owed to such Lender under this Section 2.19(a), which statement shall be
conclusive and binding upon all parties hereto absent manifest error.


                (b)     Capital Adeauacv Adiushnent. In the event that any Lender (which term
shall include Issuing Bank for purposes of this Section 2.19@)) shall have determined that the
adoption, effectiveness, phase-in or applicability after the Closing Date of any law, rule or
regulation (or any provision thereof) regarding capital adequacy, or any change therein or in the
interpretation or administration thereof by any Governmental Authority, central bank or
comparable agency charged with the interpretation or administration thereof, or compliance by
any Lender (or its applicable lending office) with any guideline, request or directive regarding
capital adequacy (whether or not having the force of law) of any such Govenunental Authority,
central bank or comparable agency, has or would have the effect of reducing the rate of return on
the capital of such Lender or any corporation controlling such Lender as a consequence of, or
with reference to, such Lender's Loans, Revolving Commitments, LC Deposits or Letters of
Credit, or participations therein or other obligations hereunder with respect to the Loans or the
Letters of Credit to a level below that which such Lender or such controlling corporation could
have achieved but for such adoption, effectiveness, phase-in, applicability, change or compliance
(taking into consideration the policies of such Lender or such controlling corporation with regard
to capital adequacy), then from time to time, within five Business Days after receipt by
Borrowers from such Lender of the statement referred to in the next sentence, Borrowers shall
pay to such Lender such additional amount or amounts as will compensate such Lender or such
controlling corporation on an after-tax basis for such reduction. Such Lender shall deliver to
Borrowers (with a copy to Administiative Agent) a written statement, setting forth in reasonable
detail the basis for calculating the additional amounts owed to Lender under this Section 2.19@),
which statement shall be conclusive and binding upon all parties hereto absent manifest error.


                (c)    &.       Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation for any increased costs or reduction in amounts received or receivable or
reduction in return on capital shall not constitute a waiver of such Lender's or the Issuing Bank's
nght to demand such compensation; provided that Borrowers shall not be under any obligabon to
compensate any Lender or the Issulng Bank under paragraph (a) or @) of this Section 2.19 with
respect to Increased costs or reductions with respect to any period prior to the date that is 180
days pnor to the date of the delivery of the statement required pursuant to paragraph (a) or (b);
provided further that the foregoing limitation shall not apply to any increased costs or reductions
arising out of the retroactive application of any change in any law, treaty, governmental rule,
regulation or order within such 180-day period.


       2.20    Taxes; Withholding, etc.


               (a)     Payments to Be Free and Clear. All sums payable by any Credit Party
hereunder and under the other Credit Documents shall (except to the extent required by law) be
paid free and clear of, and without any deduction or withholding on account of, any Tax (other
than a Tax on the overall net income of any Lender) imposed, levied, collected, withheld or
assessed by or within the United States of America or any political subdivision in or of the
                                                77
        Case 14-50971-CSS           Doc 466-12       Filed 05/02/20       Page 107 of 371




United States of America or by or within any other julisdiction from or to which a payment is
made by or on behalf of any Credit Party or by any federation or organization of which the
United States of America or any such jurisdiction is a member at the time of payment.


                 @)      withhold in^ of Taxes. If any Credit Party or any other Person is required
by law to make any deduct~onor withholding on account of any such Tax from any sum paid or
payable by any Credit Party to or for the benefit of Administrative Agent or any Lender (which
term shall include Issuing Bank for purposes of this Section 2.20@)) under any of the Cred~t
Documents: (i) Borrowers shall notify Administrative Agent of any such requirement or any
change in any such requirement as soon as Borrowers become aware of it; (ii) Borrowers shall
pay or cause to be pa~dany such Tax before the date on which penalhes attach thereto, such
payment to be made (if the liability to pay is imposed on any Credit Party) for its own account or
(if that liability is imposed on Administrative Agent or such Lender, as the case may be) on
behalf of and in the name of Administrative Agent or such Lender; (iii) the sum payable by such
Creht Party in respect of which the relevant deduction, withholding or payment is required shall
be increased to the extent necessary to ensure that, after the making of that deduction,
withholding or payment, Administrative Agent or such Lender, as the case may be, receives on
the due date a net sum equal to what it would have received had no such deduction, withholding
or payment been requlred or made; and (iv) within thirty days after paying any sum from which
it is required by law to make any deduction or withholding, and withln thirty days after the due
date of payment of any Tax which it is required by clause (ii) above to pay, Borrowers shall
deliver to Administrative Agent evidence satisfactory to the other affected parties of such
deduction, withholding or payment and of the remittance thereof to the relevant taxing or other
authority; provided, no such additional amount shall be required to be paid to any Lender under
clause (iii) above except to the extent that any change after the date hereof (in the case of each
Lender listed on the signature pages hereof on the Closing Date) or after the effective date of the
Assignment Agreement pursuant to which such Lender became a Lender (in the case of each
other Lender) in any such requirement for a deduction, withholding or payment as is mentioned
therein shall result in an increase in the rate of such deduction, withholding or payment from that
in effect at the date hereof or at the date of such Assignment Agreement, as the case may be, in
respect of payments to such Lender.


               (c)     Evidence of Exemption From U.S. Withholding Tax. Each Lender that is
not a United States Person (as such term is defined in Section 7701(a)(30) of the Internal
Revenue Code) for U.S. federal income tax purposes (a "Non-US Lender") shall deliver to
Administrative Agent for transmission to Borrowers, on or prior to the Closing Date (in the case
of each Lender listed on the signature pages hcrcof on the Closiilg Dale) or on or prior to the date
of the Assignment Agreement pursuant to which it becomes a Lender (in the case of each other
Lender), and at such other times as may be necessary in the determination of Borrowers or
Administrative Agent (each in the reasonable exerctse of its discretion), (i) two original copies of
Internal Revenue Service Form W-8BEN or W-8ECI (or any successor forms), properly
completed and duly executed by such Lender, and such other documentation required under the
Intemal Revenue Code and reasonably requested by Borrowers to establish that such Lender is
not subject to deduction or withholding of Un~tedStates federal income tax with respect to any
payments to such Lender of principal, interest, fees or other amounts payable under any of the
        Case 14-50971-CSS           Doc 466-12       Filed 05/02/20       Page 108 of 371




 Credit Documents, or (ii) if such Lender is not a "bank" or other Person described in
 Section 881(c)(3) of the Internal Revenue Code and cannot deliver either Internal Revenue
 Service Form W-8ECI pursuant to clause (i) above, a Certificate re Non-Bank Status together
 with two original mpies of Internal Revenue Service Form W-8BEN (or any successor form),
properly completed and duly executed by such Lender, and such other documentation required
 under the Internal Revenue Code and reasonably requested by Borrowers to establish that such
Lender is not subject to deduction or withholding of United States federal income tax with
 respect to any payments to such Lender of interest payable under any of the Credit Documents.
Each Lender that is a United States person (as such term is d e h e d in Section 7701(a)(30) of the
Internal Revenue Code) for United States federal income tax purposes (a "U.S. Lender") shall
 deliver to Administrative Agent and Borrowers on or prior to the Closing Date (or, if later, on or
prior to the date on which such Lender becomes a party to this Agreement) two original copies of
Internal Revenue Service Form W-9 (or any successor form), properly completed and duly
 executed by such Lender, certifjing that such U.S. Lender is entitled to an exemption from
United States backup withholding tax, or otherwise prove that it is entitled to such an exemption.
 Each Lender required to deliver any forms, certificates or other evidence with respect to United
 States federal income tax withholding matters pursuant to this Section 2.20(c) hereby agrees,
 from time to time after the initial delivery by such Lender of such forms, certificates or other
evidence, whenever a lapse in time or change in circumstances renders such forms, certificates or
 other evidence obsolete or inaccurate in any material respect, that such Lender shall promptly
deliver to Administrative Agent for transmission to Borrowers two new original copies of
 Internal Revenue Service Form W-8BEN or W-8ECI , or a Certificate re Non-Bank Status and
two original copies of Internal Revenue Service Form W-8BEN (or any successor form), as the
case may be, properly completed and duly executed by such Lender, and such other
documentation required under the Internal Revenue Code and reasonably requested by
Borrowers to confirm or estabIish that such Lender is not subject to deduction or withholding of
United States federal income tax with respect to payments to such Lender under the Credit
Documents, or notify Administrative Agent and each Borrower of its inability to deliver any
 such forms, certificates or other evidence. Borrowers shall not be required to pay any additional
 amount to any Non-US Lender under Section 2.20(b)(iii) if such Lender shall have failed (I) to
deliver the forms, certificates or other evidence referred to in the second sentence of this Section
2.20(c), or (2) to notify Administrative Agent and Borrowers of its inability to deliver any such
forms, certificates or other evidence, as the case may be; provided, if such Lender shall have
satisfied the requirements of the first sentence of this Section 2.20(c) on the Closing Date or on
the date of the Assignment Agreement pursuant to which it became a Lender, as applicable,
nothing in this last sentence of Section 2.20(c) shall relieve each Borrower of its obligation to
pay any additional amounts pursuant this Section 2.20 in the event that, as a result of any change
in any applicable law, treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof, such Lender is no longer properly entitled to
deliver forms, certificates or other evidence at a subsequent date establishing the fact that such
Lender is not subject to withholding as described herein.

       2.21 Obligation to Mitigate. Each Lender (which term shall include Issuing Bank for
purposes of this Section 2.21) agrees that, as promptly as practicable after the officer of such
Lender responsible for adm~nisteringits Loans or Letters of Credit, as the case may be, becomes
aware of the occurrence of an event or the existence of a condition that would cause such Lender
to become an Affected Lender or that would entitle such Lender to receive payments under
        Case 14-50971-CSS            Doc 466-12        Filed 05/02/20       Page 109 of 371




Section 2.18, 2.19 or 2.20, it will, to the extent not inconsistent with the internal policies of such
Lender and any applicable legal or regulatory restrictions, use reasonable efforts to (a) make,
issue, fund or maintain its Credit Extensions, including any Affected Loans, through another
ofice of such Lender, or (b) take such other measures as such Lender may deem reasonable, if as
a result thereof the circumstances which would cause such Lender to be an Affected Lender
would cease to exist or the additional amounts which would otherwise be required to be paid to
such Lender pursuant to Section2.18, 2.19 or 2.20 would be materially reduced and if, as
determined by such Lender in its sole discretion, the making, issuing, funding or maintaining of
such Revolving Commitments, Loans or Letters of Credit through such other office or in
accordance with such other measures, as the case may be, would not otherwise adversely affect
such Revolving Commitments, Loans or Letters of Credit or the interests of such Lender;
provided, such Lender will not be obligated to utilize such other office pursuant to this Section
2.21 unless each Borrower agrees to pay all incremental expenses incurred by such Lender as a
result of utilizing such other office as described above. A certificate as to the amount of any
such expenses payable by Borrowers pursuant to this Section 2.21 (setting forth in reasonable
detail the basis for requesting such amount) submitted by such Lender to Borrowers (with a copy
to Administrative Agent) shall be conclusive absent manifest error.

        2.22 Defaulting Lenders. Anything contained herein to the contrary notwithstanding,
in the event that any Lender, other than at the direction or request of any regulatory agency or
authority, defaults (a "Defaulting Lender") in its obligation to fund (a "Funding Default") any
Revolving Loan or make an LC Deposit under Section 2.3(b)(iv) or 2.46) (in each case, a
"Defaulted Loan"), then (a) during any Default Period with respect to such Defaulting Lender,
such Defaulting Lender shall be deemed not to be a "Lender" for purposes of voting on any
matters (including the granting of any consents or waivers) with respect to any of the Credit
Documents; (b) to the extent permitted by applicable law, until such time as the Default Excess
with respect to such Defaulting Lender shall have been reduced to zero, (i) any voluntary
prepayment of the Revolving Loans shall, if any Borrower so directs at the time of making such
voluntary prepayment, be applied to the Revolving Loans of other Lenders as if such Defaulting
Lender had no Revolving Loans outstanding and the Revolving Exposure of such Defaulting
Lender were zero, and (ii) any mandatory prepayment of the Revolving Loans shall, if any
Borrower so directs at the time of making such mandatory prepayment, be applied to the
Revolving Loans of other Lenders (but not to the Revolving Loans of such Defaulting Lender) as
if such Defaulting Lender had funded all Defaulted Loans of such Defaulting Lender, it being
understood and agreed that Borrowers shall be entitled to retain any portion of any mandatory
prepayment of the Revolving Loans that is not paid to such Defaulting Lender solely as a result
of the operation of the provisions of this clause (b); (c) such Defaulting Lender's Revolving
Commitment and outstanding Revolving Loans shall be excluded for purposes of calculating the
Revolving Co~runitmentfee payable to Lenders in respect of any day during any Default Period
with respect to such Defaulting Lender, and such Defaulting Lender shall not be entitled to
receive any Revolving Commitment fee pursuant to Section 2.1 1 with respect to such Defaulting
Lender's Revolving Commitment in respect of any Default Period with respect to such
Defaulting Lender; and (d) the Total Utilization of Revolving Commitments and the aggregate
LC Exposure of all Lenders as at any date of determination shall be calculated as if such
Defaulting Lender had funded all Defaulted Loans of such Defaulting Lender. No Revolving
Commitment or LC Commitment of any Lender shall be increased or othenvise affected, and,
except as otherwise expressly provided in this Section 2.22, performance by each Borrower of its
                                                 80
        Case 14-50971-CSS           Doc 466-12       Filed 05/02/20      Page 110 of 371




obligations hereunder and the other Credit Documents shall not be excused or otherwise
modified as a result of any Funding Default or the operation of this Section 2.22. The rights and
remedies against a Defaulting Lender under this Section 2.22 are in addition to other rights and
remedies which Borrower may have against such Defaulting Lender with respect to any Funding
Default and which Administrative Agent or any Lender may have against such Defaulting
Lender with respect to any Funding Default.

        2.23 Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an "Increased-Cost Lender")
shall give notice to Borrowers that such Lender is an Affected Lender or that such Lender is
entitled to receive payments under Section 2.18,2.19 or 2.20, (ii) the circumstances which have
caused such Lender to be an Affected Lender or which entitle such Lender to receive such
payments shall remain in effect, and (iii) such Lender shall fail to withdraw such notice within
five Business Days after Borrowers' request for such withdrawal; or (b) (i) any Lender shall
become a Defaulting Lender, (ii) the Default Period for such Defaulting Lender shall remain in
effect, and (iii) such Defaulting Lender shall fail to cure the default as a result of which it has
become a Defaulting Lender within five Business Days after Borrower's request that it cure such
default; or (c) in connection with any proposed amendment, modification, termination, waiver or
consent with respect to any of the provisions hereof as contemplated by Section 10.5(b), the
consent of Requisite Lenders shall have been obtained but the consent of one or more of such
other Lenders (each a "Non-Consenting Lender") whose consent is required shall not have been
obtained; then, with respect to each such Increased-Cost Lender, Defaulting Lender or Non-
Consenting Lender (the "Terminated Lender"), Borrowers may, by giving written notice to
Administrative Agent and any Terminated Lender of their election to do so, elect to cause such
Terminated Lender (and such Terminated Lender hereby irrevocably agrees) to assign its
outstanding Loans, its Commitments and its LC Commitments and LC Deposit, if any, in full to
one or more Eligible Assignees (each a "Replacement Lender") in accordance with the
provisions of Section 10.6 and Borrowers shall pay or cause to be paid the fees, if any, payable
thereunder in connection with any such assignment from an Increased Cost Lender or a Non-
Consenting Lender and the Defaulting Lender shall pay the fees, if any, payable thereunder in
connection with any such assignment from such Defaulting Lender; provided, (1) on the date of
such assignment, the Replacement Lender shall pay to Terminated Lender an amount equal to
the sum of (A) an amount equal to the principal of, and all accrued interest on, all outstanding
Loans of the Terminated Lender, (B) an amount equal to the LC Deposit of such Terminated
Lender, together with all accrued LC Deposit Return thereon, (C) an amount equal to all
unreimbursed LC Disbursements that have been funded by such Terminated Lender, together
with a11 then unpaid interest with respect thereto at such time and (D) an amount equal to all
accrued, but theretofore unpaid fees owing to such Terminated Lender pursuant to Section 2.11
and all other amoul~tsowing to such Terminated Lender pursuant to any other provision of any
Credit Document; (2) on the date of such assignment, Borrowers shall pay any amounts payable
to such Terminated Lender pursuant to Section 2.18(c), 2.19 or 2.20; or otherwise as if it were a
prepayment and (3) in the event such Terminated Lender is a Non-Consenting Lender, each
Replacement Lender shall consent, at the time of such assignment, to each matter in respect of
which such Terminated Lender was a Non-Consenting Lender; provided, Borrowers may not
make such election with respect to any Terminated Lender that is also an Issuing Bank unless,
prior to the effectiveness of such election, Borrowers shall have caused each outstanding Letter
of Credit issued thereby to be cancelled. Upon the prepayment of all amounts owing to any
                                                81
        Case 14-50971-CSS            Doc 466-12       Filed 05/02/20       Page 111 of 371




Terminated Lender and the termination of such Terminated Lender's Commitments and LC
Commitments, if any, such Terminated Lender shall no longer constitute a "Lender" for purposes
hereof; provided, any rights of such Terminated Lender to indemnification hereunder shall
survive as to such Terminated Lender.

        2.24 Super-priority Nature of Obligations and Lenders' Liens. Until the Exit
Facilities Conversion Date:


              (a)    The priority of Collateral Agents' and Lenders' Liens on the Collateral
owned by the Credit Parties shaIl be set forth in the Interim DIP Order, the Final DIP Orde~,the
Canadian Interim Order and the Canadian Final Order.


                (b)    All Obligations shall constitute administrative expenses of the Credit
Parties in the Cases, with administrative priority and senior secured status under Sections
364(c)(l), 364(c)(2) and 364(c)(3) of the Bankruptcy Code. Subject to the Carve-Out, such
administrative claim shall have priority over all other costs and expenses of the kinds specified in,
or ordered pursuant to, Sections 105,326,328,330, 331, 503(b), 506(c), 507(a), 507@), 546(c),
726, 1113, 1114 or any other provision of the Bankruptcy Code or otherwise, and shall at all
times be senior to the rights of the Credit Parties, the estates of the Credit Parties, and any
successor trustee or estate representative in the Chapter 11 Cases or any subsequent proceeding
or case under the Bankruptcy Code or any Canadian Insolvency Law. The Liens granted to
Lenders on the Collateral owned by the Credit Parties, and the priorities accorded to the
Obligations shall have the priority and senior secured status afforded by Sections 364(c)(1),
364(c)(2) and 364(c)(3) of the Bankruptcy Code (all as more hlly set forth in the Interim DIP
Order and Final DIP Order), and the Canadian Court (as more fully set forth in the Canadian
Interim Order and the Canadian Final Order) senior to all claims and interests other than the
Carve-Out, Permitted Liens (to the extent provided for in the DIP Orders and Canadian DIP
Orders) and claims of the lenders and agents under the Existing DIP Credit Agreement relating
to the Existing DIP Credit Agreement Reserve Amount.


               (c)     Collateral Agent's Liens on the Collateral owned by the Credit Parties and
Administrative Agent's, Collateral Agent's and Lenders' respective administrative claims under
Sections 364(c)(1), 364(c)(2) and 364(c)(3) of the Bankruptcy Code afforded the Obligations
shall also have priority over any claims arising under Section 506(c) of the Bankruptcy Code
subject and subordinate only to the Carve-Out and the Existing DIP Credit Agreement Reserve
Amount. Except as set forth herein or in the Interim DIP Order, the Final DIP Order, the
Canadian Interim Order or the Canadian Final Order, no other claim having a priority superior or
pari passu to that granted to Administrative Agent and Lenders by the Interim DIP Order, the
Final DIP Order, the Canadian Interim Order and the Canadian Final Order shall be granted or
approved while any Obligations under this Agreement remain outstanding. Except for the Carve
Out, no costs or expenses of administration shall be imposed against Administrative Agent,
Lenders or any of the Collateral under Section 105 or 506(c) of the Bankruptcy Code, or
otherwise, and each of the Credit Parties hereby waives for itself and on behalf of its estate in
bankruptcy, any and all rights under Section 105 or 506(c), or otherwise, to assert or impose or
         Case 14-50971-CSS           Doc 466-12       Filed 05/02/20       Page 112 of 371




seek to assert or impose, any such costs or expenses of administration against Administrative
Agent or the Lenders.

        2.25 Payment of Obligations. Subject to Section 8.1 hereof, upon the maturity
(whether by acceleration or otherwise) of any of the Obligations under this Agreement or any of
the other Credit Documents, Lenders shall be entitled to immediate payment of such Obligations
without further application to or order of the Bankruptcy Court or the Canadian Court.

        2.26 No Discharge; Survival of Claims. The Credit Parties agree that (a) the
Obligations hereunder shall not be discharged by (i) the entry of an order confirming a plan of
reorganization in any Case (and Credit Parties pursuant to Section 1141(d)(4) of the Bankruptcy
Code, hereby waive any such discharge) or under Canadian Insolvency Law, (ii) converting any
of the Cases to a chapter 7 case, (iii) dismissing any of the Cases, or (iv) terminating any of the
proceedings under the CCAA in respect of any of the Canadian Credit Parties or the appointment
of any monitor, trustee in bankruptcy, interim receiver, receiver or receiver-manager or similar
officer or agent with respect to any of the Canadian Credit Parties and (b) the super-priority
administrative claim granted to Administrative Agent and Lenders pursuant to the Interim DIP
Order and the Final DIP Order and the Liens granted to Administrative Agent pursuant to the
Interim DIP Order, the Final DIP Order, the Canadian Intenm Order and the Canadian Final
Order shall not be affected in any manner by the entry of an order confirming a plan of
reorganization in any Case or under Canadian Insolvency Law.

        2.27 Waiver of any Priming Rights. Upon the Closlng Date, and on behalf of
themselves and their estates, and for so long as any Obligations shall be outstandig, Credit
Parties hereby irrevocably waives any right, pursuant to Sections 364(c) or 364(d) of the
Bankruptcy Code or otherwise, to grant any Lien of equal or greater priority than the Liens
securing the Obligations, or to approve a claim of equal or greater priority than the Obligations,
except as expressly permitted under the Interim DIP Order or the Final DIP Order.

        2.28    Co-Borrowers.


                 (a)     Joint and Several Liability. All Obligations of Borrowers under this
Agreement and the other Credit Documents shall be jo~ntand several Obligations of each
Borrower. Anything contained in this Agreement and the other Credit Documents to the
contrary notwithstanding, the Obligations of each Borrower hereunder, solely to the extent that
such Borrower dld not receive proceeds of Loans fiom any borrowing hereunder, shall be limited
to a maximum aggregate amount equal to the largest amount that would not render its
Obligations hereunder subject to avoidance as a fraudulent transfer or conveyance under
Section 548 of the Banknkruptcy Code, 11 U.S.C. 5 548, or any applicable provisions of
comparable state law (collectively, the "Fraudulent Transfer Laws"), in each case after giving
effect to all other liabilrties of such Borrower, contingent or othenv~se,that are relevant under the
Fraudulent Transfer Laws (specifically excluding, however, any liabilities of such Borrower in
respect of intercompany Indebtedness to any other Credit Party or Affiliates of any other Credit
Party to the extent that such Indebtedness would be discharged in an amount equal to the amount
paid by such Credit Party hereunder) and after giving effect as assets to the value (as determined
under the applicable provisions of the Fraudulent Transfer Laws) of any rights to subrogation or
         Case 14-50971-CSS           Doc 466-12       Filed 05/02/20      Page 113 of 371




contribution of such Borrower pursuant to (i) applicable law or (ii) any agreement providing for
an equitable allocation among such Borrower and other Affiliates of any Credit Party of
Obligations arising under Guaranties by such parties.


                (b)    Subroration. Until the Obligations (other than contingent indemnification
 obligations for which no claim has been made) shall have been paid in full in Cash, each
Borrower shall withhold exercise of any right of subrogation, contribution or any other right to
 enforce any remedy which it now has or may hereafter have against the other Borrower or any
other guarantor of the Obligations. Each Borrower further agrees that, to the extent the waiver of
its rights of subrogation, contribution and remedies as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any such rights such Borrower may
have against the other Borrower, any collateral or security or any such other guarantor, shall be
junior and subordinate to any rights Collateral Agent may have against the other Borrower, any
such collateral or security, and any such other guarantor. Borrowers under this Agreement and
the other Credit Documents together desire to allocate among themselves, in a fair and equitable
manner, their Obligations arising under this Agreement and the other Credit Documents.
Accordingly, in the event any payment or distribution is made on any date by any Borrower
under this Agreement and the other Credit Documents (a "Funding Borrower") that exceeds its
Obligation Fair Share (as defined below) as of such date, that Funding Borrower shall be entitled
to a contribution %om the other Borrower in the amount of such other Borrowers' Obligation Fair
Share Shortfall (as defined below) as of such date, with the result that all such contributions will
cause Borrowers' Obligation Aggregate Payments (as defined below) to equal its Obligation Fair
Share as of such date. "Obligation Fair Share" means, with respect to a Borrower as of any
date of determination, an amount equal to (i) the ratio of (X) the Obligation Fair Share
Contribution Amount (as defmed below) with respect to such Borrower to (Y) the aggregate of
the Obligation Fair Share Contribution Amounts with respect to all Borrowers, multiplied by (ii)
the aggregate amount paid or distributed on or before such date by all Funding Borrowers under
this Agreement and the other Credit Documents in respect of the Obligations guarantied.
"Obligation Fair Share Shortfall" means, with respect to a Borrower as of any date of
determination, the excess, if any, of the Obligation Fair Share of such Borrower over the
Obligation Aggregate Payments of such Borrower. "Obligation Fair Share Contribution
Amount" means, with respect to a Borrower as of any date of determination, the maximum
aggregate amount of the Obligations of such Borrower under this Agreement and the other Credit
Documents that would not render its Obligations hereunder or thereunder subject to avoidance as
a fraudulent transfer or conveyance under Section 548 of Title 11 of the United States Code or
any comparable applicable provisions of state law; provided that, solely for purposes of
calculating the Obligation Fair Share Contribution Amount with respect to any Borrower for
purposes of this Section 2.28, any assets or liabilities of such Credit Party arising by virtue of
any rights to subrogation, reimbursement or indemnification or any rights to or Obligations of
contribution hereunder shall not be considered as assets or liabilities of such Borrower.
"Obligation Aggregate Payments" means, with respect to a Borrower as of any date of
determination, an amount equal to (i) the aggregate amount of all payments and distributions
made on or before such date by such Borrower in respect of this Agreement and the other Credit
Documents (including in respect of this Section 2.28)-nr         (ii) the aggregate amount of all
payments received on or before such date by such Borrower from the other Borrower as
contributions under this Section 2.28. The amounts payable as contributions hereunder shall be
         Case 14-50971-CSS           Doc 466-12        Filed 05/02/20       Page 114 of 371




determined as of the date on which the related payment or distribution is made by the applicable
Funding Borrower. The allocation among Borrowers of their Obligations as set forth in this
Section 2.28 shall not be construed in any way to limit the liability of any Borrower hereunder or
under any Credit Document.


               (c)      Representative of Borrowers. Systems hereby appoints Holdings as its
agent, attorney-in-fact and representatwe for the purpose of (I) making any borrowing requests or
other requests required under this Agreement, (ii) the giving and receipt of notices by and to
Borrowers under this Agreement, (iii) the delivery of all documents, reports, financial statements
and written materials required to be delivered by Borrowers under this Agreement, and (iv) all
other purposes incidental to any of the foregoing. Systems agrees that any action taken by
Holdings as the agent, attorney-in-fact and representative of Systems shall be binding upon
Systems to the same extent as if directly taken by Systems.


               (d)     Allocation of Loans. All Loans shall be made to Holdings as borrower
unless a different allocation of the Loans as between Holdings and Systems with respect to any
borrowmg hereunder is included in the applicable Funding Notice.

         2.29 Judgment Currency. If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due from any Credit Party hereunder in the currency expressed to be
payable herein (the "specified cwency") into another currency, the parties hereto agree, to the
fullest extent that they may effectively do so, that the rate of exchangeused shall be that at which
in accordance with normal banking procedures Administrative Agent could purchase the
specified currency with such other currency at Administrative Agent's main New York City
office on the Business Day preceding that on which final, non appealable judgment is given. The
obligations of each Credit Party in respect of any sum due to any Lender or Administrative
Agent hereunder shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following receipt by such
Lender or Administrative Agent (as the case may be) of any sum adjudged to be so due in such
other currency such Lender or Administrative Agent (as the case may be) may in accordance
with normal, reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the sum originally
due to such Lender or Administrative Agent, as the case may be, in the specified currency, each
Credit Party agrees, to the fillest extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or Administrative Agent, as the
case may be, against such loss, and if the amount of the specified currency so purchased exceeds
(a) the sum originally due to any Lender or Administrative Agent, as the case may be, in the
specified currency and (b) any amounts shared with other Lenders as a result of allocations of
such excess as a disproportionate payment to such Lender under Section 2.18, such Lender or
Administrative Agent, as the case may be, agrees to remit such excess to such Credit Party.
         Case 14-50971-CSS            Doc 466-12        Filed 05/02/20       Page 115 of 371




SECTION 3. CONDITIONS PRECEDENT AND CONVERSION TO EXIT FACILITIES

       3.1    Closing Date. The obligation of each Lender to make a Credit Extension on the
Closing Date is subject to the satisfaction, or waiver in accordance with Section 10.5, of the
following conditions on or before the Closing Date:


               (a)     Credit Documents. Administrative Agent shall have received sufficient
copies of each Credit Document originally executed and delivered by each applicable Credit
Party for each Lender.


       (b)             Interim DIP Order, Canadian DIP Order and Other Bankruptcv Court
w.The Bankruptcy Court shall have entered the Interim DIP Order, which shall be certified
by the Clerk. of the Bankruptcy Court as having been duly entered, and the Interim DIP Order
shall be in full force and effecect, shall not be subject to a motion for reconsideration and shall not
have been vacated, reversed, modified, amended or stayed without the written consent of the
Requisite Lenders and, if the Interim DIP Order is the subject of a pending appeal or motion for
reconsideration in any respect, neither the making of the Loans nor the performance by the
Credit Parties of their respective obligations under the Credit Documents shall be the subject of a
presently effective stay pending appeal. The Credit Parties shall have complied in full with the
notice and all other requirements as provided for under the Interim DIP Order. The Canadian
Court shall have issued the Canadian Interim Order and the Canadian Interim Order shall be in
full force and effect, shall not be subject to amotion for reconsideration and shall not have been
vacated, reversed, modified, amended or stayed without the written consent of the Requisite
Lenders and, if the Canadian Interim Order is the subject of a pending appeal or motion for
reconsideration in any respect, neither the making of the Loans nor the performance by the
Credit Parties of their respective obligations under the Credit Documents shall be the subject of a
presently effective stay pending appeal. All orders entered by the Bankruptcy Court pertaining
to cash management and adequate protection shall and all other motions and documents filed or
to be filed with, and submitted to, the Bankruptcy Court in connection therewith shall be in form
and substance reasonably satisfactory to Syndication Agent and Administrative Agent.


                (c)     Organizational Documents: Incumbency. Administrative Agent shall have
received (i) sufficient copies of each Organizational 'Document executed and delivered by each
Credit Party, as applicable, and, to the extent applicable, certified as of a recent date by the
appropriate governmental official, each dated the Closing Date or a recent date prior thereto; (ii)
signature and incumbency certificates of the officers of such Person executing the Credit
Documents to which it is a party; (iii) resolutions of the Board of Directors or similar governing
body of each Credit Party approving and authorizing the execution, delivery and performance of
this Agreement and the other Credit Documents to which it is a party or by which it or its assets
may be bound as of the Closing Date, certified as of the Closing Date by its secretary or an
assistant secretary as being in full force and effect without modification or amendment; (iv) a
good standing certificate or equivalent from the applicable Governmental Authority of each
Credit Party's jurisdiction of incorporation, organization or formation, each dated a recent date
        Case 14-50971-CSS            Doc 466-12       Filed 05/02/20       Page 116 of 371




prior to the Closing Date; and (v) such other documents as Administrative Agent may reasonably
request.


                (d)     Existing Indebtedness. On the Closing Date, Holdings and its Subsidiaries
shall have (i) repaid in full all Existing Indebtedness (other than (x) any contingent obligations
which by their terms survive the termination of the Existing DIP Credit Agreement and the other
documents executed in connection therewith and (y) outstanding letters of credit issued under the
Existing DIP Credit Agreement which are either cash collateralized or secured by a Letter of
Credit issued hereunder), (ii) terminated any commitments to lend or make other extensions of
credit thereunder, (iii) delivered to Administrative Agent and Syndication Agent all documents
or instruments necessary (including a pay-off letter in form and substance reasonably satisfactory
to Administrative Agent) to release all Liens securing Existing Indebtedness or other obligations
of Holdings and its Subsidiaries thereunder being repaid on the Closing Date, and (iv) made
arrangements reasonably satisfactory to Administrative Agent and Syndication Agent with
respect to the cancellation or cash collateralization of any letters of credit outstanding thereunder
or the issuance of Letters of Credit to support the obligations of Holdings and its Subsidiaries
with respect thereto. On the Closing Date, after giving effect to the repayment of the Existing
Indebtedness, Holdings and its Subsidiaries will have no Indebtedness other than (A) the
Obligations, (B) letters of credit outstanding under the Existing DIP Credit Agreement and (C)
other Indebtedness described in Schedule 6.1.


               (e)    Transaction Costs. On or prior to the Closing Date, Borrowers shall have
delivered to Administrative Agent Borrower's reasonable best estimate of the Transaction Costs
(other than fees payable to any Agent).


               (f)  Governmental Authorizations and Consents. Each Credit Party shall have
obtained all Governmental Authorizations and all consents of other Persons, in each case that are
necessary or advisable in connection with the transactions contemplated by the Credit
Documents to occur on or before the Closing Date and each of the foregoing shall be in full force
and effect and in form and substance reasonably sat~sfactoryto Administrative Agent and
Syndication Agent.


               (g)     Personal Pro~ertvCollateral. In order to create in favor of Collateral
Agent, for the benefit of Secured Parties, a valid, perfected First Priority security interest in the
personal property Collateral, the Credit Parties shall have delivered to Collateral Agent:


                      (i)      evidence reasonably satisfactory to Collateral Agent of the
       compliance by each Credit Party of their obligations under the Pledge and Security
       Agreement, the Canadian Pledge and Security Agreement and the Quebec Security and
       the other Collateral Documents to execute, deliver and file or publish UCC and Canadian
       PPSA financing statements and other evidence of registration or publication and delivery
       of originals of securities, instruments and chattel paper along with necessary stock
       powers or endorsements;
        Case 14-50971-CSS           Doc 466-12      Filed 05/02/20      Page 117 of 371




                       (ii)      a completed Collateral Questionnaire dated the Closing Date and
       executed by an Authorized Officer of each Credit Party, together with all attachments
       contemplated thereby together with (A) the results of a recent search, by a Person
       satisfactory to Collateral Agent, of all effective UCC and Canadian PPSA financing
       statements (or equivalent filings) made with respect to any personal or mlxed property of
       any Credit Party in the jurisdictions specified in the Collateral Questionnaire, together
       with copies of all such filings disclosed by such search, and (B) UCC and Canadian
       PPSA termination statements (or similar documents) duly authorized and, if applicable,
       executed by all applicable Persons for filing in all applicable jurisdictions as may be
       necessary to terminate any effective UCC or Canadian PPSA financing statements (or
       equivalent filings) disclosed in such search (other than any such financing statements in
       respect of Permitted Liens);


                     (iii)    a list setting forth the vehicle identification numbers for each
       vehicle owned by each Canadian Credit Party;


                      (iv)       evidence reasonably satisfactory to Collateral Agent that
       Borrowers have retained, at its sole cost and expense, a service provider acceptable to
       Collateral Agent for the tracking of all of UCC or Canadian PPSA financing statements
       (or equivalent filings) of Borrowers and the Guarantors and that will provide notification
       to Collateral Agent of, among other things, the upcoming lapse or expiration thereof.


                @)     Environmental Reports. Administrative Agent and Syndication Agent
shall have received reports and other information, in form, scope and substance satisfactory to
Administrative Agent and Syndication Agent, regarding environmental matters relating to the
Facilities, which reports shall include copies of any and all existing Phase I Environmental Site
Assessment Reports for each of the Facilities.


               (i)     Financial Statements: Proiections. Lenders shall have received from
Holdings (i) the Historical Financial Statements, (ii) pro foma consolidated balance sheets of
Holdings and its Subsidiaries as at the Closing Date, and reflecting the consummation of the
refinancing of the Existing Indebtedness, the related financings and the other transactions
contemplated by the Credit Documents to occur on or prior to the Closing Date, which pro forma
balance sheet shall be in form and substance reasonably satisfactory to Administrative Agent and
Syndication Agent, and (iii) the Projections.


               Cj)    Evidence of insurance. Collateral Agent shall have received a certificate
from Borrower's insurance broker or other evidence reasonably satisfactory to it that all
insurance required to be maintained pursuant to Section 5.5 is in full force and effect, together
with endorsements naming the Collateral Agent, for the benefit of Secured Parties, as additional
insured and loss payee thereunder to the extent required under Section 5.5.
        Case 14-50971-CSS           Doc 466-12       Filed 05/02/20      Page 118 of 371




               (k)    Opinions of Counsel to Credit Parties. Lenders and their respective
counsel shall have received originally executed copies of the favorable written opinions of (i)
Troutman Sanders LLP, counsel for the credit parties and (ii) Gowiing Lafleur Henderson LLP,
special Canadian counsel for the Credit Parties, in each case as to such matters as Administrative
Agent or Syndication Agent may reasonably request, dated as of the Closing Date and otherwise
in form and substance reasonably satisfactory to Administrative Agent and Syndication Agent
(and each Credit Party hereby instructs such counsel to deliver such opinions to Agents and
Lenders).


               (1)     Fees. Borrowers shall have paid to Agents the fees payable on the Closing
Date referred to in Section 2.11(f).


              (m) Closing Date Certificate. Borrowers shall have delivered to Administrative
Agent and Syndication Agent an originally executed Closing Date Certificate, together with all
attachments thereto.


              (n)    Closing Date. Lenders shall have made the initial Term Loans to
Borrowers on or before April 13,2007.


                (0)    No Litigation. There shall not exist any action, suit, investigation,
litigation, proceeding, hearing (other than the Cases) or other legal or regulatory developments,
pending or threatened in any court or before any arbitrator or Governmental Authority that, in the
reasonable opinion of Administrative Agent and Syndication Agent, singly or in the aggegate,
materially impairs the transactions contemplated by the Credit Documents, or that could
reasonably be expected to have a Material Adverse Effect.


                (p)    Letter of Direction. Administrative Agent shall have received a duly
executed letter of direction from Borrowers addressed to GSCP and Administrative Agent, on
behalf of itself and Lenders, directing the disbursement on the Closing Date of the proceeds of
the Loans made on such date.


               (q)    Liquidity. AAer giving effect to the initial borrowings hereunder, the
Syndication Agent shall be satisfied that on the Closing Date (I) the excess of (x) the aggregate
Revolving Commitments over (y) the Total Utilization of thc Revolving Comn~ilrnentsshall be
no less than $35,000,000 and (ii) the amount of available unrestricted Cash and Cash Equivalents
of Borrowers and the other Credit Parties on such date shall not be less than (x) the aggregate
amount of the Term Loans made on the Closing Date less (y) $205,000,000.


               (r)     Patriot Act. At least 5 Business Days prior to the Closing Date, the
Syndication Agent shall have received all documentation and other information required by bank
regulatory authorities under applicable "know-your-customer" and anti-money laundering rules
       Case 14-50971-CSS           Doc 466-12        Filed 05/02/20      Page 119 of 371




and regulations, including the U.S.A. Patriot Act (Title 111 of Pub. L. 107-56 (signed into law
October 26,2001)) (the "Act").

       3.2    Conditions to Each Credit Extension.


               (a)     Conditions Precedent. The obligation of each Lender to make any Loan,
or Administrative Agent to cause Issuing Bank to issue any Letter of Credit, on any Credit Date,
including the Closing Date, are subject to the satisfaction, or waiver in accordance with
Section 10.5, of the following conditions precedent:


                     (0       Administrative Agent shall have received a fully executed and
       delivered Funding Notice or Issuance Notice, as the case may be;


                       (ii)     after making the Credit Extensions requested on such Credit
       Date, (i) the aggregate amount of Term Loans made hereunder shall not exceed the Term
       Loan Commitments then in effect and (ii) the Total Utilization of Revolving
       Commitments shall not exceed the Revolving Commitments then in effect;


                       (iii)   after making the Credit Extensions requested on such Credit
       Date, the total LC Usage shall not exceed the total LC Deposits;


                       (iv)      as of such Credit Date, the representations and warranties
       contained herein and in the other Credit Documents shall be true and correct in all
       material respects on and as of that Credit Date to the same extent as though made on and
       as of that date, except to the extent such representahons and warranties specifically relate
       to an earlier date, in which case such representations and warranties shall have been true
       and correct in all material respects on and as of such earlier date;


                     (v)        as of such Credit Date, no event shall have occurred and be
       continuing or would result from the consummation of the applicable Credit Extension
       that would constitute an Event of Default or a Default;


                      (vi)       as of such Credit Date, to the extent such Credit Date occurs on
       or after the Exit Facilities Conversion Date, each Credit Party represents and warrants
       that such Credit Party is and, upon the incurrence of any Obligation by such Credit Party
       on such Credit Date, will be, Solvent;


                     (vii)      on or before the date of issuance of any Letter of Credit,
       Administrative Agent shall have received all other information required by the applicable
       Issuance Notice, and such other documents or information as Issu~ngBank may
       reasonably require in connection with the issuance of such Letter of Credit; and
          Case 14-50971-CSS           Doc 466-12       Filed 05/02/20      Page 120 of 371




                       (viii)    after giving effect to each Revolving Loan and the use of
        proceeds thereof the aggregate Cash and Cash Equivalents of Holdings and its
        Subsidiaries will not exceed $15,000,000.


On or after the Exit Facilities Conversion Date, any Agent or Requisite Lenders shall be entitled,
but not obligated to, request and receive, prior to the making of any Credit Extension, additional
information reasonably satisfactory to the requesting party confirming the satisfaction of any of
the foregoing if, in the good faith judgment of such Agent or Requisite Lender such request is
warranted under the circumstances.


               (b)    Notices. Any Notice shall be executed by an Authorized Officer in a
writing delivered to Adm~nistrativeAgent. In lieu of delivering a Notice, Borrowers may give
Adrmnistrative Agent telephonic notice by the required time of any proposed borrowing,
conversion/continuation or issuance of a Letter of Credit, as the case may be; provided each such
notice shall be promptly confirmed in writing by delivery of the applicable Notice to
Administrative Agent on or before the applicable date of borrowing, continuation/conversion or
issuance. Neither Administrative Agent nor any Lender shall incur any liability to Borrowers in
acting upon any telephonic notice referred to above that Administrative Agent believes in good
faith to have been given by a duly authorized officer or other person authorized on behalf of
Borrowers or for otherwise acting in good faith.

        3.3      Exit Facilities Option. The Lenders hereby grant Holdings the option (the "Exit
Facilities Option") to cause the Credit Facilities to be converted to Exit Facilities in accordance
with Section 3.5 upon the Plan Effective Date, such option being irrevocable but subject to the
satisfaction of the conditions set forth in Section 3.4 of this Agreement.

        3.4     Conditions to Exit Facilities Option. On and after the Exit Facilities
Conversion Date, the obligations of each Lender to continue to make or hold Loans (or of
Administrative Agent to cause Issuing Bank to issue any Letter of Credit on and after the Exit
Facilities Conversion Date) and to extend the maturity thereof, as respectively set forth in the
definitions of "Revolving Commitment Termination Date", "LC Commitment Termination Date"
and "Term Loan Commitment Termination Date" are subject to the satisfaction, or waiver in
accordance with Section 10.5, of the following conditions on or before the Exit Facilities
Conversion Date:


                (a)   Outside Conversion Date. The Exit Facilities Conversion Date shall occur
not lntcr than September 30,2007.


               @)      Real Estate Collateral. In order to create in favor of Collateral Agent, for
the benefit of Secured Parties, a valid and, subject to any filing andlor recording referred to
herein, perfected First Priority security interest in certain Real Estate Assets, Collateral Agent
shall have received from Borrowers and each applicable Guarantor on or before the Exit
Conversion Date (or such later date as Collateral Agent may agree in its sole discretion):
  Case 14-50971-CSS           Doc 466-12       Filed 05/02/20       Page 121 of 371




              (i)       fully executed and notarized Mortgages, in proper form for
recording in all appropriate places in all applicable jurisdictions, encumbering each
Material Real Estate Asset (each, an "Initial Mortgaged Property");


                (ii)     an opinion of counsel (which counsel shall be reasonably
satisfactory to Collateral Agent) in each jurisdiction in which an Initial Mortgaged
Property is located with respect to the enforceability of the form(s) of Mortgages to be
recorded in such state and such other matters as Collateral Agent may reasonably request,
in each case in form and substance reasonably satisfactory to Collateral Agent;


             (iii)      in the case of each Leasehold Property that is an Initial
Mortgaged Property, (1) a Landlord Consent and Estoppel and (2) evidence that such
Leasehold Property is a Recorded Leasehold Interest;


               (iv)     in the case of each Leasehold Property that is not an Initial
Mortgaged Property and that is, in the reasonable opinion of the Collateral Agent,
material to the operations of Holdings, Borrowers shall use commercially reasonable
efforts to obtain a fully executed and notarized Subordination, Non-Disturbance and
Attornment Agreement in form and substance reasonably satisfactory to the Collateral
Agent;


                (v)       (a) K T A (or equivalent) mortgagee title insurance policies or
unconditional commitments therefor issued by one or more title companies reasonably
satisfactory to Collateral Agent with respect to each Initial Mortgaged Property (each, a
"Title Policy"), in amounts not less than the fair market value of each Initial Mortgaged
Property, together with a title report issued by a title company with respect thereto, dated
not more than thirty days prior to the Exit Facilities Conversion Date and copies of all
recorded documents listed as exceptions to title or otherwise referred to therein, each in
form and substance reasonably satisfactory to Collateral Agent and @) evidence
satisfactory to Collateral Agent that such Credit Party has paid to the title company or to
the appropriate governmental authorities all expenses and premiums of the title company
and all other sums required in connection with the issuance of each Title Policy and all
recording and stamp taxes (including mortgage recording and intangible taxes) payable in
connection with recording the Mortgages for each Initial Mortgaged Property in the
appropriate real estate records;


               (vi)       evidence of flood insurance with respect to each Flood Hazard
Property that is located in a community that participates in the National Flood Insurance
Program, in each case in compliance with any applicable regulations of the Board of
Governors, in form and substance reasonably satisfactory to Collateral Agent; and
         Case 14-50971-CSS            Doc 466-12       Filed 05/02/20       Page 122 of 371




                       (vii)      to the extent necessary to permit the issuance by the title
        company of a lender's policy of title insurance without a survey exception, an ALTA (or
        equivalent) land title survey of all Initial Mortgaged Properties which are not Leasehold
        Properties, certified to the Collateral Agent and the title company and dated not more
        than sixty days prior to the Exit Facilities Conversion Date or such other date as
        Administrative Agent and the title company may approve.


Notwithstanding the foregoing, with respect to any Leasehold Property, if compliance with the
provisions of this Section 3.4(b) requires the consent of or other action by the landlord with
respect to such Leasehold Property and Borrowers and the applicable Subsidiaries of Borrowers
have exercised commercially reasonable efforts (which shall not in any case require any Credit
Party to agree to any concessions) to obtain such consent or other action but are unable to do so,
then such compliance shall not be required as a condition to the conversion of the Credit
Facilities to the Exit Facilities.


               (c)     Personal Propertv Collateral. In order to create in favor of Collateral
Agent, for the benefit of Secured Parties, a valid, perfected First Priority security interest in the
pnsonal property Collateral, Collateral Agent shall have received:


                       (9        evidence reasonably satisfactory to Collateral Agent of the
       compliance by each Credit Party of their obligations under the Pledge and Security
       Agreement, the Canadian Pledge and Security Agreement and the Quebec Hypothec and
       the other Collateral Documents (including, without limitation, their obligations to
       authorize, execute (if applicable), deliver and file or publish UCC and Canadian PPSA
       financing statements and other evidence of regisb-ation or publication, originals of
       securities, instruments and chattel paper and any agreements governing deposit andlor
       securities accounts to the extent required therein);


                      (ii)      a completed updated Collateral Questionnaire dated the Exit
       Facilit~esConversion Date and executed by an Autho~izedOfficer of each Credit Party,
       together with all attachments contemplated thereby together with (A) the results of a
       recent search, by a Person satisfactory to CollateraI Agent, of all effective UCC and
       Canadian PPSA financing statements (or equivalent filmgs) made with respect to any
       personal or mixed property of any Credit Party in the jurisdictions specified in the
       Collateral Questionnaire, together w~thcopies of all such filings disclosed by such search,
       aud (B) UCC and Canadian PPSA termination statements (or similar documents) duly
       authorized and, if applicable, executed by all applicable Persons for filing in all
       applicable jurisdictions as may be necessary to terminate any effectlve UCC and
       Canadian PPSA financing statements (or equivalent filings) disclosed in such search
       (other than any such financing statements in respect of Permitted Liens);


                    (iii)    hlly executed and notarized Intellectual Property Security
       Agreements, in proper form for filing or recording in all appropriate places in all
         Case 14-50971-CSS           Doc 466-12       Filed 05/02/20       Page 123 of 371




       applicable jurisdictions, memorializing and recording the encumbrance of the Intellectual
       Property Assets listed in Schedule 4.7 to the Pledge and Security Agreement;


                       (iv)      evidence that each Credit Party shall have executed and
       delivered any intercompany notes evidencing Indebtedness permitted to be incurred
       pursuant to Section 6.l(b) and made or caused to be made any other filing and recording
       (other than as set forth herein) reasonably required by Collateral Agent;


                       (9        opinions of counsel (which counsel shall be, reasonably
       satisfactory to Collateral Agent) with respect to the creation and perfection of the security
       interests in favor of Collateral Agent in such Collateral and such other matters governed
       by the laws of each jurisdiction in which any Credit Party or any personal property
       Collateral is located as Collateral Agent may reasonably request; and


                     (vi)      evidence that each Credit Party shall have taken or caused to be
       taken any other action, executed and delivered or caused to be executed and delivered
       any other agreement, document and instrument (including without limitation, (i) a
       Landlord Personal Property Collateral Access Agreement executed by the landlord of any
       Leasehold Property and by the applicable Credit P m and (ii) any intercompany notes
       evidencing Indebtedness permitted to be incurred pursuant to Section 6.1 (b)) and made or
       caused to be made any other filing and recording (other than as set forth herein)
       reasonably required by Collateral Agent.


Notwithstanding the foregoing, with respect to any Leasehold Property, if compliance with the
provisions of this Section 3.4(c) requires the consent of or other action by the landlord with
respect to such Leasehold Property and Borrowers and the applicable Subsidiaries of Borrowers
have exercised commercially reasonable efforts (which shall not in any case require any Credit
Party to agree to any concessions) to obtain such consent or other action but are unable to do so,
then such compliance shall not be required as a condition to the conversation of the Credit
Facilities to the Exit Facilities.


                (d)    Payment of Fees. Borrowers shall have paid to the Agents all properly
documented fees and expenses (including reasonable fees and expenses of counsel payable
hereunder) due and payable on or before the Exit Facilities Conversion Date (including all such
fees referred to in Section 2.1 1Q).


               (e)    Plan Conditions. The following events or transactions shall have occurred,
in each case on terms and conditions reasonably satisfactory to Administrative Agent:


                    (0       The Plan and all documents executed in connection with the
       implementation of the Plan shall be reasonably satisfactory in form and substance to
 Case 14-50971-CSS            Doc 466-12       Filed 05/02/20       Page 124 of 371




Administrative Agent and Syndication Agent (it being understood that the plan of
reorganization filed with the Banknptcy Court on March 2, 2007 is reasonably
satisfactory to Administrative Agent and Syndication Agent);


               (ii)      The capitalization of Holdings and its Subsidiaries and the
sources and uses of the funds of Holdings and its Subsidiaries on the Plan Effective Date
and in connection with the implementation of the Plan shall be consistent in all material
respects with the pro forma financial statements and other information delivered to
Lenders prior to the date of this Agreement;


                (iii)     All conditions precedent to the effectiveness of the Plan shall
have been met (or waived), the Plan Effective Date and substantial consummation of the
Plan shall have occurred (or shall be scheduled to occur upon conversion of the Credit
Facilities to the Exit Facilities on the Exit Facilities Conversion Date), and the Plan shall
be in full force and effect;


                 (iv)    The Bankruptcy Court shall have entered an order in form and
substance satisfactory to Administrative Agent and Syndication Agent confirming the
Plan and approving and authorizing the transactions contemplated thereby and the
granting of liens under the Credit Documents and containing a release in favor of
Administrative Agent and the Syndication Agent and the Lenders and their respective
affiliates (the "Confirmation Order") and such Confirmation Order shall be final, valid,
subsisting and continuing and shall not have been reversed, amended, stayed or otherwise
modified and shall not be subject to a motion to stay and shall be in full force and effect;


              (v)      there shall be no motion to revoke confirmation of the Plan
pending and there shall be no petition for rehearing or certiorari pending in respect of
such motion;


               (vi)       all appeal periods relating to the Confirmation Order shall have
expired, and there shall be no petition for rehearing or certiorari pending in respect of the
Confirmation Order wh~chcould reasonably be expected, in the reasonable judgment of
Administrative Agent, to adversely affect the Plan; and


               (vii)     the Canadian Court shall have issued the Canadian Confirmation
Order; the Canadian Confirmation Order shall be in full force and effect, shall not have
been reversed, vacated or stayed and shall not have been amended, supplemented, varied
or otherwise modified without the prior written consent of the Requisite Lenders; and all
appeal periods relating to the Canadian Confirmation Order shall have expired and no
motion or application for leave to appeal shall have been made and notice of appeal shall
have been filed in respect of the Canadian Confirmation Order.
         Case 14-50971-CSS           Doc 466-12       Filed 05/02/20       Page 125 of 371




                (f)    Sponsor Ownership. On the Plan Effective Date, (i) Sponsor and its
Controlled Investment Afiliates shall beneficially own and control at least 40% on a fully
diluted basis of the economic and voting interests in the Equity Interests of Holdings, (ii)
Sponsor and its Controlled Investment Affiliates shall have elected a majority of the members of
the post-effective board of directors (or similar governing body) of Holdings and (iii) no Person
or "group" (within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act) shall
beneficially own on a fully diluted basis voting and/or economic interests in the Equity Interests
of Holdings greater than the beneficial ownership on a fully diluted basis of the voting and/or
economic interests in the Equity Interests of Holdings owned by the Sponsor and its Controlled
Investment Affiliates on such date;


                (g)     Financial Statements. Administrative Agent shall have received a pro
f o m a consolidated balance sheet and any other applicablc financial statements of Holdings and
its Subsidiaries as at the Exit Facilities Conversion Date and reflecting the consummation of the
Plan and the other transactions contemplated by the Plan to occur on or prior to the Exit
Facilities Conversion Date, together with a Financial Officer Certification of Holdings certifying
that such balance sheet and other financial statements accurately present the financial position of
Holdings and its Subsidiaries, in accordance with GAAP, as of such date.


               (h)    Business Plan. Administrative Agent shall have received an updated
business plan showing pro foma compliance with the financial covenants set forth in Section 6.7
through the Maturity Date.


               (i)    Legal Ooinions. Lenders and their respective counsel shall have received
originally executed copies of the favorable written opinions of Latharn & Watkins LLP,
Troutman Sanders LLP or other counsel for the Credit Parties and Gowling Lafleur Henderson
LLP, special Canadian counsel for the Credit Parties, in each case as to such matters as
Administrative Agent or Syndication Agent may reasonably request and dated as of the Exit
Facilities Conversion Date (and each Credit Party hereby instructs such counsel to deliver such
opinions to Agents and Lenders).


             Cj)     .-         The Credit Facilities, after giving effect to the Exit Facilities
Conversion Date, shall have been assigned updated credit ratings by Moody's and S&P.


              (lc)    Noticc of Conversion. IIoldings shall have given the Lenders not less than
ten Business Days' prior written notice of the exercise of the Exit Facilities Option.


                (1)   Solvency Certificate. Admin~strativeAgent and Syndication Agent shall
have received a Solvency Certificate from Holdings and in form, scope and substance reasonably
satisfactory to Administrative Agent and Syndication Agent, and demonstrating that after giving
effect to the consummation of the transactions contemplated by the Plan, the borrowings
         Case 14-50971-CSS            Doc 466-12        Filed 05/02/20      Page 126 of 371




hereunder and under the Second Lien Credit Agreement and any rights of contribution, Holdings
and its Subsidiaries, taken as a whole, are and will be Solvent.


                (m) Officer's Certificate. Borrowers shall have delivered to Administrative
Agent and Syndication Agent an originally executed officer's certificate certifying as to the
matters set forth in Sections 3.4(e)(iii), (0,
                                             @)(i), (q), (r), (s), (t) and (u).


              (n)     Collateral Servicing Ameement. Administrative Agent shall have
received the Collateral Servicing Agreement, executed and delivered by Corporation Service
Company, the Second Lien Collateral Agent and each Credit Party.


              (0)   Afirnation Ameement. Administrative Agent shall have received the
Affirmation Agreement, executed and delivered in accordance with Section 3.5(a).


                (p)    Customer Contracts. Syndication Agent and Administrative Agent shall
be reasonably satisfied that (i) the Credit Parties shall have entered into written contracts with the
five largest customers of the Credit Parties (based on Fiscal Year ended December 31,2006) and
that such contracts are in full force and effect on the Exit Facilities Conversion Date and (ii) in
the reasonable opinion of the Syndication Agent and Administrative Agent, the terms and
conditions of such contracts, taken as a whole (includmg customer concessions), are not
materially worse than the terns and conditions in the contracts with such material customers in
effect on March 16,2007, taken as a whole.


                (q)      Governmental Authorizations and Consents. Each Credit Party shall have
obtained all Governmental Authorizations and all consents of other Persons, in each case that are
necessary in connection with the Plan and each of the foregoing shall be in full force and effect.
All applicable waiting periods shall have expired without any action being taken or threatened by
any competent authority that would restrain, prevent or otherwise impose materially adverse
conditions on the transactions contemplated by or the effectiveness of the Plan and no action,
request for stay, petition for review or rehearing, reconsideration, or appeal with respect to any of
the foregoing shall be pending, and the time for any applicable agency to take action to set aside
its consent on its own motion shall have expired.


               (r)    Yucaipa Indebtedness. Any Indebtedness incurred pursuant to Section
6.l(w) shall have been converted to common equity of Holdings.


               (s)     Representations and Wananties. As of the Exit Facilities Conversion Date,
the representations and warranties contained herein and in the other Credit Documents shall be
true and correct in all material respects on and as of the Exit Facilities Conversion Date to the
same extent as though made on and as of such date, except to the extent such representations and
         Case 14-50971-CSS            Doc 466-12       Filed 05/02/20       Page 127 of 371




warranties specifically relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects on and as of such earlier date.


               (t)   No Default. As of the Exit Facilities Conversion Date, no event shall have
occurred and be continuing or would result £ram the exercise by Holdings of the Exit Facilities
Option that would constitute an Event of Default or a Default.


                (u)     Second L~enCredit Aneement. All conditions to the satisfaction of the
Exit Facilities (as defined under the Second Lien Credit Agreement) shall have been satisfied or
waived in accordance with the terms of the Second Lien Credit Agreement and the documents
executed by the Credit Parties in connection therewith shall be in form and substance satisfactory
to the Administrative Agent.


                (v)     Organizational Documents: Incumbency. Administrative Agent shall have
received (i) sufficient copies of each Organizational Document executed and delivered by each
Credit Party, as applicable, and, to the extent applicable, certified as of a recent date by the
appropriate govemmental official, each dated the Exit Facilities Conversion Date or a recent date
prior thereto; (ii) signature and incumbency certificates of the officers of such Person executing
the Credit Documents to which it is a party; and (iii) resolutions of the Board of Directors or
similar governing body of each Credit Party approving and authorizing the execution, delivery
and performance of the Affirmation Agreement and the other Credit Documents to which it is a
party or by which it or its assets may be bound as of the Exit Facilities Conversion Date, certified
as of the Exit Facilities Conversion Date by its secretary or an assistant secretary as being in full
force and effect without modification or amendment.

       3.5     Conversion to Exit Facilities.


              (a)    In the event that Holdings exercises the Exit Facilities Option and upon (x)
the execution and delivery of the Affirmation Agreement by the Credit Parties in favor of
Administrative Agent, Collateral Agent and the Lenders and (y) the satisfaction (or waiver in
accordance with the terms of this Agreement) of the other conditions precedent set forth in
Section 3.4:


                      (0        Each of the Credit Parties, as reorganized companies under the
       Bmkn~ptcyCode, shall have the same respective rights, obligations and liabilities as
       prior to the Exit Facilities Conversion Date and each such Credit Party shall remain a
       party hereto as a "Borrower" or as a "Guarantor", as applicable; and


                     (ii)       Administrative Agent, the Collateral Agent, the Lenders and the
       Issuing Bank shall retain the same rights, remedies and obligations among themselves as
       they would have had prior to the Exit Facilities Convers~onDate.
         Case 14-50971-CSS           Doc 466-12       Filed 05/02/20       Page 128 of 371




SECTION 4. REPRESENTATIONS AND WARRANTIES


        In order to mduce Lenders to enter into this Agreement and to make each Credit
Extension to be made thereby and Administrative Agent to cause Issuing Bank to issue Letters of
Credit, and the Lenders and the Agents to amend and restate the Existing Credit Agreement on
the Restatement Date, each Credit Party represents and warrants to each Lender and
Administrative Agent, on the Closmg Date, on the Restatement Date and on each Credit Date,
that the following statements are true and correct (it being understood and agreed that the
representations and warranties made on the Closing Date are deemed to be made concurrently
with the consummation of the transactions contemplated hereby):

        4.1     Organization; Requisite Power and Authority; Qualification. Each of
Holdings and its Subsidiaries (other than Inactive Subsidiaries) (a) is duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization as identified in
Schedule 4.1, (b) subject to the entry of the DIP Order and the Canadian DIP Order by the
Banlauptcy Court and the Canadian Court, respectively, has all requisite power and authority to
own and operate its properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Credit Documents to which it is a party and to carry out the
transactions contemplated thereby, and (c) is qualified to do business and in good standing in
every jurisdiction where its assets are located and wherever necessary to cany out its business
and operations, except in jurisdictions where the failure to be so qualified or in good standing has
not had, and could not be reasonably expected to have, a Material Adverse Effect.

        4.2     Equity Interests and Ownership. Except as set forth on Schedule 4.2, the
Equity Interests of each of Holdings and its Subsidiaries has been duly authorized and validly
issued and is fully paid and non-assessable. Except as set forth on Schedule 4.2, as of the date
hereof, there is no existing option, warrant, call, right, commitment or other agreement to which
Holdings or any of its Subsidiaries is a party requiring, and there is no membership interest or
other Equity Interests of any of Holdings' Subsidiaries outstanding which upon conversion or
exchange would require, the issuance by any of Holdings' Subsidiaries of any additional
membership interests or other Equity Interests of any of Holdings' Subsidiaries or other
Securities convertible into, exchangeable for or evidencing the right to subscribe for or purchase,
a membership interest or other Equity Interests of any of Holdings' Subsidiaries. Schedule 4.2
correctly sets forth the ownership interest of Holdings and each of its Subsidiaries in their
respective Subsidiaries as of the Closing Date.

        4.3     Due Authorization. Upon the entry of the DIP Order and the Canadian DIP
Order by the Bankruptcy Court and the Canadian Court, respectively , the cxccution, delivery
and performance of the Credit Documents have been duly authorized by all necessary action on
the part of each Credit Party that is a party thereto.

       4.4   No Conflict. Subject to entry of the DIP Order and the Canadian DIP Order by
the Bankruptcy Court and the Canadian Court, respectively, the execution, delivery and
performance by Credit Parties of the Credit Documents to which they are parties, the
consummation of the Plan, and the consummation of the transactions contemplated by the Credit
Documents do not and will not (a) violate (i) any provision of any law or any govenunental rule
         Case 14-50971-CSS           Doc 466-12        Filed 05/02/20      Page 129 of 371




or regulation applicable to Holdings or any of its Subsidiaries, (ii) any of the Organizational
Documents of Holdings or any of its Subsidiaries, or (iii) any order, judgment or decree of any
court or other agency of government binding on Holdings or any of its Subsidiaries; @) conflict
witb, result in a breach of or constitute (with due notice or lapse of time or both) a default under
any Contractual Obligation of Holdings or any of its Subsidiaries except to the extent such
conflict, breach or default could not reasonably be expected to have a Material Adverse Effect; (c)
result in or require the creation or imposition of any Lien upon any of the properties or assets of
Holdings or any of its Subsidiaries (other than any Liens created under any of the Credit
Documents in.favor of Collateral Agent, on behalf of Secured Parties, Liens granted by the Plan
or Liens securing the obligations under the Second Lien Credit Agreement); or (d) require any
approval of stockholders, members or partners or any approval or consent of any Person under
any Contractual Obligation of Holdings or any of its Subsidiaries, except for (i) such approvals
or consents which will be obtained on or before the Closing Date, (ii) prior to the Exit Facilities
Conversion Date, the confirmation of the Plan in accordance with the provisions of the
Bankruptcy Code and (iii) any such approvals or consents the failure of which to obtain could
not reasonably be expected to have a Material Adverse Effect.

        4.5     Governmental Consents. Upon the entry of the DIP Order and the Canadian
DIP Order by the Bankruptcy Court and the Canadian Court, respectively, the execution,
delivery and performance by Credit Parties of the Credit Documents to which they are parties
and the consummation of the transactions contemplated by the Plan and the Credit Documents do
not and will not require any registration with, consent or approval of, or notice to, or other action
to, with or by, any Governmental Authority except (i) as required by the DIP Order or the
Canadian DIP Order or as othenvise set forth in the Plan, (ii) in the case of consummation of the
Plan, as required by the Bankruptcy Code, (iii) for filings and recordings with respect to the
Collateral to be made, or othenvise delivered to Collateral Agent for filing and/or recordation, on
or prior to the Exit Facilities Conversion Date and (iv) any registration, consent, approval, notice
or action to the extent that the failure to undertake or obtain such registration, consent, approval,
notice or action could not reasonably be expected to have a Material Adverse Effect. No Credit
Party's accounts or receivables are subject to any of the requirements or proceedings applicable
to assignments of accounts under the Financial Administration Act (Canada) or any other similar
law.

        4.6    Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and, subject to the entry of the DIP Order
and the Canadian DIP Order by the Bankruptcy Court and the Canadian Court, respectively, is
the legally valid and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting creditors' nghts
generally or by equitable principles relating to enforceab~lity.

        4.7     Historical Financial Statements. The Historical Financial Statements were
prepared in conformity witb GAAP and fairly present, in all material respects, the financial
position, on a consolidated basis, of the Persons described in such financial statements as at the
respective dates thereof and the results of operations and cash flows, on a consolidated basis, of
the entities described therein for each of the periods then ended, subject, in the case of any such
unaudited financial statements, to changes resulting from audit and normal year-end adjustments
         Case 14-50971-CSS           Doc 466-12        Filed 05/02/20      Page 130 of 371




and completion of financial statement footnotes. As of the Closing Date, except as set forth on
Schedule 4.7, neither Holdings nor any of its Subsidiaries has any contingent liability or liability
for taxes, long-term lease or unusual forward or long-term commitment that is not reflected in
the Historical Financial Statements or the notes thereto and which in any such case is material in
relation to the business, operations, properties, assets, condition (financial or otherwise) or
prospects of Holdings and any of its Subsidiaries taken as a whole.

        4.8     Projections. On and as of the Closing Date, the projections of Holdings and its
Subsidiaries for the period of Fiscal Year 2007 through and including Fiscal Year 2012 (the
"Projections") are based on good faith est~matesand assumptions made by the management of
Holdings; provided, the Projections are not to be viewed as facts and that actual results during
the period or periods covered by the Projections may differ from such Projections and that the
differences may be material; provided further. as of the Closing Date, management of Holdings
believed that the Projections were reasonable.

       4.9    No Material Adverse Change.             Srnce December 31, 2005, no event,
circumstance or change has occurred that has caused or evidences, either in any case or in the
aggregate, a Material Adverse Effect, other than (w) as described in the Disclosure Statement, (x)
the commencement of the Cases and the events typically resulting from the commencement of
the Cases, (y) on and after the Plan Effective Date, such changes and developments that are
contemplated by the Plan and (2) such events, circumstances or changes that have been publicly
disclosed by Holdings or its Subsidiaries.

       4.10 No Restricted Junior Payments. Since the Closing Date, neither Holdings nor
any of its Subsidiaries has directly or indirectly declared, ordered, paid or made, or set apart any
sum or property for, any Restricted Junior Payment or agreed to do so except (I) Restricted
Junior Payments made pursuant to the Plan and (ii) Restricted Junior Payments as permitted
pursuant to Section 6.4.

       4.11 Adverse Proceedings, etc. Except for the Cases, there are no Adverse
Proceedings, individually or in the aggregate, that could reasonably be expected to have a
Material Adverse Effect. Neither Holdings nor any of its Subsidiaries (a) is in violation of any
applicable laws (including Environmental Laws) that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, or @)is subject to or m default with
respect to any final judgments, orders, writs, injunctions, decrees, rules or regulations of any
court or any federal, state, provmncial, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, that, indrvidually or in the
aggregate with respect to clause (a) or (b), could reasonably be expected to have a Material
Adverse Effect. On and after the Plan Effective Date, there are no pre-petition or administrative
claims or pre-petltion Liens other than those expressly contemplated by the Plan to be paid in
connection with the consummat~onof the Plan or to survive the Plan Effective Date.

       4.12    Payment of Taxes. Except as otherwise permitted under Section 5.3, all federal
income and all other material tax returns and reports of Holdings and its Subsidiaries required to
be filed by any of them have been timely filed, and all taxes shown on such tax returns to be due
and payable and all other material assessments, fees and other governmental charges upon
Holdings and its Subsidiaries and upon their respective properties, assets, income, businesses and
         Case 14-50971-CSS             Doc 466-12        Filed 05/02/20        Page 131 of 371




franchises which are due and payable have been paid when due and payable. Holdings knows of
no proposed tax assessment against Holdings or any of its Subsidiaries which is not being
actively contested by Holdings or such Subs~diaryin good faith and by appropriate proceedings;
provided, such reserves or other appropriate provisions, if any, as shall be required in conformity
with GAAP shall have been made or provided therefor.

        4.13    Properties.


                 (a)     Title. Each of Holdings and its Subsidiaries has (i) good, sufficient and
legal title to (in the case of fee interests in real property), (ii) valid leasehold interests in (in the
case of leasehold interests in real or personal property), (iii) valid licensed rights in (in the case
of licensed interests in intellectual property) and (iv) good title to (in the case of all other
personal property), all of their respective properties and assets reflected in their respective
Historical Financial Statements referred to in Section 4.7 or, if more recent, in the most recent
financial statements delivered pursuant to Section 5.1, in each case except for assets disposed of
(x) during the Cases in accordance with applicable requirements of the Bankruptcy Code, (y)
since the date of such financial statements in the ordinary course of business or as otherwise
permitted under Section 6.8. Except as permitted by this Agreement, all such properties and
assets are fiee and clear of Liens.


                (b)     Real Estate. As of the Closing Date, Schedule 4.13(b) contains a true,
accurate and complete list of all Real Estate Assets, describing for each (i) the applicable Credit
Party, (ii) whether its interest in such property is a fee or leasehold interest, (iii) if leased, the
name of the lessor, the lessor's address, and a summary of the lease term and termination rights,
and (iv) the nature for which such property is used. Each agreement listed in clause (ii) of the
immediately preceding sentence that is material to the operations of Holdings and its
Subsidiaries is in full force and effect and Holdings does not have knowledge of any default that
has occurred and is continuing under any such agreement, and each such agreement constitutes
the legally valid and binding obligation of each applicable Credit Party, enforceable against such
Credit Party in accordance with its terns, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting creditors' rights
generally or by equitable principles.

        4.14   Environmental Matters. Neither Holdings nor any of its Subsidiaries nor any of
their respective Facilities or operations are subject to any outstanding written order, consent
decree or settlement agreement with any Person relating to any Environmental Law, any
Environmental Claim, or any Hazardous Materials Activity that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect. Neither Holdings nor any of its
Subsidiaries has reccivedany letter or request for information under Section 104 of the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 5 9604)
or any comparable law that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect. There are and, to each of Holdings' and its Subsidiaries'
knowledge, have been, no conditions, occurrences, or Hazardous Materials Activities which
could reasonably be expected to form the basis of an Environmental Claim against Holdings or
any of its Subsidiaries that, individually or in the aggregate, could reasonably be expected to
         Case 14-50971-CSS            Doc 466-12        Filed 05/02/20      Page 132 of 371




have a Material Adverse Effect. Neither Holdings nor any of its Subsidiaries nor, to any Credit
Party's knowledge, any predecessor of Holdings or any of its Subsidiaries has filed any notice
under any Environmental Law indicating past or present treatment of Hazardous Materials at any
Facility without delivering a copy of such notice to Administrative Agent, and none of Holdings'
or any of its Subsidiaries' operations involves the generation, transportation, treatment, storage or
disposal of Hazardous Materials, including hazardous waste, as defined under 40 C.F.R. Parts
260-270 or any state equivalent except where such operations either are in compliance with
Environmental Laws or where such non-compliance could not reasonably be expected to have a
Material Adverse Effect. Compliance with all current or reasonably foreseeable future
requirements pursuant to or under Environmental Laws could not be reasonably expected to have,
individually or in the aggregate, a Material Adverse Effect. No event or condition has occurred
or is occurring with respect to Holdings or any of its Subsidiaries relating to any Environmental
Law, any Release of Hazardous Materials, or any Hazardous Materials Activity which
individually or in the aggregate has had, or could reasonably be expected to have, a Material
Adverse Effect.

       4.15 No Defaults. Neither Holdings nor any of its Subsidiaries is in default in the
performance, observance or fulfillment of any of the obligations, covenants or conditions
contained in any of its Contractual Obligations other than as a result of the filing of the Cases
(and any payment default directly related to such filing), and no condition exists which, with the
giving of notice or the lapse of time or both, could constitute such a default, except where the
consequences, direct or indirect, of such default or defaults, if any, could not reasonably be
expected to have a Material Adverse Effect.

        4.16 Material Contracts. Schedule 4.16 contains a hue, correct and complete list of
all the Material Contracts in effect on the Closing Date, and except as described thereon, all such
Material Contracts are In full force and effect and no defaults currently exist thereunder (other
than, as a result of the filing of the Cases, any payment default directly related to such filing).

        4.17 Governmental Regulation. Neither Holdings nor any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act of 1940 or a
labor board of any other jurisdiction, statute or regulation which may limit its ability to incur
Indebtedness or which may otherwise render all or any portion of the Obligations unenforceable.
Neither Holdings nor any of its Subsidiaries is a "registered investment company" or a company
"controlled" by a "registered investment company" or a "principal underwriter" of a "registered
investment company" as such terms are defined in the Investment Company Act of 1940.

        4.18 Margin Stock. Neither Holdings nor any of its Subsidiaries is engaged
principally, or as one o f its important activities, in the busincss of extending credit for the
purpose of purchasing or carrying any Margin Stock. No part of the proceeds of the Loans made
to such Credit Party will be used to purchase or cany any such Margin Stock or to extend credit
to others for the purpose of purchasing or carrying any such margin stock or for any purpose that
violates the provisions of Regulation T, U or X of the Board of Governors.

       4.19 Employee Matters. Neither Holdings nor any of its Subsidiaries is engaged in
any unfair labor practice that could reasonably be expected to have a Material Adverse Effect.
Except as otherwise set forth on Schedule 4.19, there is (a) no unfair labor practice complaint
         Case 14-50971-CSS           Doc 466-12       Filed 05/02/20      Page 133 of 371




pending against Holdings or any of its Subsidiaries, or to the knowledge of Holdings and
Borrowers, threatened against any of them before the National Labor Relations Board or a labor
board of any other jurisdiction and no grievance or arbitration proceeding arising out of or under
any collective bargaining agreement.that is so pending against Holdings or any of its Subsidiaries
or to the knowledge of Holdings and Borrowers, threatened against any of them, (b) as. of the
Closing Date, no strike or work stoppage in existence or threatened involving Holdings or any of
its Subsidiaries, and (c) to the knowledge of Holdings and Borrowers, no union representation
question existing with respect to the employees of Holdings or any of its Subsidiaries and, to the
best howledge of Holdings and Borrowers, no union organization activity that is taking place,
except (with respect to any matter specified in clause (a), @) or (c) above, either individually or
in the aggregate) such as is not reasonably likely to have a Material Adverse Effect. The
consummation of the Plan will not give rise to any right of termination, right of renegotiation or
any other right under any collective bargaining agreement or Multiemployer Plan to which
Company or any of its Subsidiaries is bound. All payments due from any Canadian Credit Party
for employee health and welfare insurance have been paid or accrued as a liability on the books
of such Canadian Credit Party and such Canadian Credit Party has withheld and remitted all
employee withholdings to be witbheld or remitted by it and has made all employer contributions
to be made by it, in each case, pursuant to applicable law on account of the Canada Pension Plan
and Quebec Pension Plan maintained by the Government of Canada and the Province of Quebec,
respectively, employment insurance and employee income taxes.

        4.20   Employee Benefit Plans.


                (a)    To the knowledge of Holdings and Borrowers, Holdings, each of its
Subsidiaries and each of their respective ERISA Affiliates are in compliance w ~ t hall applicable
provisions and requirements of ERISA and the Internal Revenue Code and the regulations and
published interpretat~onsthereunder with respect to each Employee Benefit Plan, and have
performed all their obligations under each Employee Benefit Plan. Each Employee Benefit Plan
which is intended to qualify under Section 401(a) of the Internal Revenue Code has received a
favorable determination letter from the Internal Revenue Service indicating that such Employee
Benefit Plan is so qualified and, to the knowledge of Holdings and Borrowers, nothmg has
occurred subsequent to the issuance of such detemnation letter which would cause such
Employee Benefit Plan to lose its qualified status. Except as identified on Schedule 4.20, to the
knowledge of Holdings and Borrowers, no l~abilityto the PBGC (other than required premium
payments), the Internal Revenue Service, any Employee Benefit Plan or any trust established
under Title IV of ERISA has been or is expected to be incurred by Holdings, any of its
Subsidiaries or any of their ERISA Affiliates. To the knowledge of Holdings and Borrowers, no
ERISA Event has occurred and is continuing or 1s reasonnbly cxpccted to occur. Except as
identified on Schedule 4.20 or to the extent required under Sechon 4980B of the Internal
Revenue Code or simlar state laws, no Employee Benefit Plan provides health or welfare
benefits (through the purchase of insurance or otherwise) for any retired or former employee of
Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates. As of the Closing
Date, the present value of the aggregate benefit liabilities under each Pension Plan sponsored,
maintained or contributed to by Holdings, any of its Subsidiaries or any of their ERISA Affiliates
(determined as of the end of the most recent plan year on the basis of the actuarial assumphons
specified for funding purposes in the most recent actuarial valuation for such Pension Plan), did
         Case 14-50971-CSS           Doc 466-12       Filed 05/02/20      Page 134 of 371




not exceed the aggregate cu~rentvalue of the assets of such Pension Plan by an amount in excess
of $7,500,000. Except as identified on Schedule 4.20, as of the most recent valuation date for
each Multiemployer Plan for which the actuarial report is available, the potential liability of
Holdings, its Subsidiaries and their respective ERISA Affiliates for a complete withdrawal from
such Multiemployer Plan (within the meaning of Section 4203 of ERISA), when aggregated with
such potential liability for a complete withdrawal from all Mult~employerPlans, based on
information available pursuant to Section 4221(e) of ERISA is zero. To the knowledge of
Holdings and Borrowers, Holdings, each of its Subsidiaries and each of their ERISA Affiliates
have complied with the requirements of Section 515 of ERISA with respect to each
Multiemployer Plan and are not in material "default" (as defined in Section 4219(c)(5) of ERISA)
with respect to payments to a Multiemployer Plan.


               (b)     In respect of each Canadian Credit Party, the Pension Plans are duly
registered under all applicable laws which require registration (including the Income Tax Act
(Canada) in respect of registered Pension Plans) and to the knowledge of Holdings and
Borrowers no event has occurred which is reasonably likely to cause the loss of such registered
status. All material obligations of each Canadian Credit Party (including fiduciary, contribution,
funding, investment and administration obligations) required to be performed in connection with
the Employee Benefit Plans, the Pension Plans and any funding agreements therefor under the
terms thereof and applicable statutory and regulatory requirements, have been performed in a
timely and proper fashion. To the knowledge of Holdings and Borrowers, there have been no
improper withdrawals or applications of the assets of the Pension Plans or the Employee Benefit
Plans. There are no outstanding disputes concerning the assets or liabilities of the Pension Plans
or the Employee Benefit Plans. There is no Pension Plan in respect of which an event has
occurred that could require immediate or accelerated funding in respect of unfunded liabilities or
other deficit amounts. All contributions, in respect of a multiemployer pension plan required to
be made by a Canadian Credit Party have been paid.

        4.21 Certain Pees. No broker's or finder's fee or commission will be payable with
respect to the transactions contemplated by the Plan or the Credit Documents, except as payable
to the Agents and the Lenders or as otherwise contemplated pursuant to the Plan.

       4.22 Solvency. From and after the Exit Facilities Conversion Date, upon the
incurrence of any Obligation by any Credit Party on any date on which this representation and
warranty is made, the Credit Parties will be, Solvent.

        4.23 Compliance with Statutes, etc. Each of Holdings and its Subsidiaries is in
compliance with all applicable statutes, regulations and orders of, and all applicable restrict~ons
imposed by, all Governmental Authorities, in respect of the conduct of its business and the
ownership of its property (including compliance with all applicable Environmental Laws with
respect to any Real Estate Asset or governing its business and the requirements of any permits
issued under such Environmental Laws with respect to any such Real Estate Asset or the
operations of Holdings or any of its Subsidiaries), except such non-compliance that, individually
or in the aggregate, could not reasonably be expected to result in a Material Adverse Effect.
        Case 14-50971-CSS            Doc 466-12       Filed 05/02/20       Page 135 of 371




        4.24 Disciosure. No representation or warranty of any Credit Party contained in any
Credit Document or in any other documents, certificates or written statements furnished to any
Agent or Lender by or on behalf of Holdings or any of its Subsidiaries for use in connection with
the transactions contemplated hereby, when taken as a whole, contains any untrue statement of a
material fact or omitsto state a material fact (known to Holdings or Borrowers, in the case of any
document not furnished by either of them) necessary in order to make the statements contained
herein or therein not misleading in light of the circumstances in which the same were made;
provided that any projections and pro forma financial information contained in such materials are
based upon good faith estimates and assumptions believed by Holdings or Borrowers to be
reasonable at the time made, it being recognized by Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period or periods covered
by any such projections may differ from the projected results. There are no facts known to
Holdings or Borrowers (other than matters of a general economic nature) that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse Effect and that have
not been disclosed herein or in such other documents, certificates and statements fumished to
Lenders for use in connection with the transactions contemplated hereby.

       4.25 Secured, Super-priority Obligations. On and after the Closing Date and until
the Exit Facilities Conversion Date:


                       (i)       The provisions of the Credit Documents, the Interim DIP Order,
       the Final DIP Order, the Canadian Interim Order and the Canadian Final Order are
       effective to create in favor of the Collateral Agent, for the benefit of the Secured Parties,
       legal, valid and perfected Liens on and security interests in all right, title and interest in
       the Collateral, having the priority provided for herein and in the Interim DIP Order, the
       Final DIP Order, the Canadian Interim Order and the Canadian Final Order and
       enforceable against the Credit Parties.


                       (ii)     Pursuant to subclauses (2) and (3) of clause (c) of Section 364 of
       the Bankruptcy Code, the Interim DIP Order, the Final DIP Order, the Canadian Interim
       Order and the Canadian Final Order, all Secured Obligations are secured by a First
       Priority perfected Lien on the Collateral, subject only to (a) valid, perfected,
       nonavoidable and enforceable Liens existing as of the Petition Date as set forth on
       Schedule 4.25 hereto, @) to the extent such post-petition perfection is expressly permitted
       by the Bankruptcy Code, valid, nonavoidable and enforeceable Llens existing as of the
       Petition Date, but perfected after the Petition Date as set forth on Schedule 4.25, (c)
       claims of the lenders and agents under the Existing DIP Credit Agreement to the Existing
       DIP Credit Agreement Reserve Amount, and (d) the Carve-Out.


                      (iii)    Pursuant to clause (c)(l) of Section 364 of the Bankruptcy Code,
       the Interim DIP Order, the Final DIP Order, the Canadian Interim Order and the
       Canadian Final Order, all Secured Obligations and all other obligations of the Credit
       Parties under the Credit Documents at all times shall constitute allowed super-priority
       administrative expense claims in the Cases having priority over all administrative
         Case 14-50971-CSS            Doc 466-12       Filed 05/02/20       Page 136 of 371




       expenses of the kind specified in clause (b) of Section 503 or clause (b) of Section 507 of
       the Bankruptcy Code, subject only to the Carve-Out.


                     (iv)       The Interim DIP Order, the Final DIP Order, the Canadian
       Interim Order and the Canadian Final Order and the transactions contemplated hereby
       and thereby, are in full force and effect and have not been vacated, reversed, modified,
       amended or stayed without the prior written consent of Requisite Lenders.

        4.26 Patriot Act. To the extent applicable, each Credit Party is in compliance, in all
material respects, with the (iTrading
                                )       with the Enemy Act, as amended, and each of the foreign
assets control regulations of the Untied States Treasury Department (3 1 CFR, Subtitle B, Chapter
V, as amended) and any other enabling legislation or executive order relating thereto, (ii) Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct
Tenorism (USA Patriot Act of 2001), (iii) Part II.1 of the Criminal Code (Canada), (iv) the
United Nations Suppression of Terrorism Regulations (Canada) and (v) Unlted Nations Al-Qaida
and Taliban Regulations (Canada). No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, polltical party, official of
a political party, candidate for political office, or anyone else acting in an official capacity, in
order to obtain, retain or direct business or obtain any improper advantage, in violation of the
United States Foreign Compt Practices Act of 1977, as amended.


SECTION 5. AFFIRMATIVE COVENANTS


        Each Credit Party covenants and agrees that, so long as any Commitment is in effect and
until payment in full of all Obligations (other than contingent indemnification obligations for
which no claim has been made) and cancellation or expiration of all Letters of Credit, each
Credit Party shall perform, and shall cause each of its Subsidiaries to perform, all covenants in
this Section 5.

      5.1     Financial Statements and Other Reports.                  Holdings will deliver to
Administrative Agent:


               (a)     Monthly Reports. As soon as available, and in any event within 30 days
after the end of the first two months in each Fiscal Quarter, commencing with the month in
which the Closing Date occurs, the consolidated balance sheet of Holdings and its Subsidiaries
as at the end of such moiltli and tiic related consolidated statements of income, stockholders'
equity and cash flows of Holdings and its Subsidiaries for such month and for the period from
the beginning of the then current Fiscal Year to the end of such month, setting forth in each case
in comparative form the corresponding figures for the corresponding periods of the previous
Fiscal Year and, except for the cash flow statements, the corresponding figures from the
Financial Plan for the current Fiscal Year, to the extent prepared on a monthly basis, all in
reasonable detail, together with L Financial Officer Certification;
          Case 14-50971-CSS           Doc 466-12        Filed 05/02/20      Page 137 of 371




               (b)    Ouarterlv Financial Statements. As soon as available, and in any event
within 60 days after the end of each of the first three Fiscal Quarters of each Fiscal Year,
commencing with the Fiscal Quarter in which the Closing Date occurs, the consolidated balance
sheets of Holdings and its Subsidiaries as at the end of such Fiscal Quarter and the related
consolidated statements of income, stockholders' equity and cash flows of Holdings and its
Subsid~ariesfor such Fiscal Quarter and for the period kom the beginning of the then current
Fiscal Year to the end of such Fiscal Quarter, setting forth in each case in comparative form the
corresponding figures for the corresponding periods of the previous Fiscal Year and, except for
the cash flow statements, the corresponding figures from the Financial Plan for the current Fiscal
Year, all in reasonable detail, together with a Financial Officer Certification and a Narrative
Report with respect thereto;


                (c)     Annual Financial Statements. As soon as available, and in any event
within (x) for the Fiscal Year ended December 31,2006, 30 days after the Plan Effective Date (it
being understood and agreed that Holdings shall use its commercially reasonable efforts to
deliver the following financial statements as soon as possible after the Closing Date), (y) for the
Fiscal Year ended December 31, 2007, 120 days after the end of such Fiscal Year, and (2) for
each Fiscal year thereafter, 105 days after the end of such Fiscal Year, (A) the audited
consolidated balance sheets of Holdings and its Subsidiaries as at the end of such Fiscal Year and
the related consolidated statements of income, stockholders' equity and cash flows of Holdings
and its Subsidiaries for such Fiscal Year, (B) a report setting forth in each case in comparative
form the corresponding figures for the previous Fiscal Year and, except for the cash flow
statements, the corresponding figures from the Financial Plan for the Fiscal Year covered by
such fmancial statements, in reasonable detail, together with a Financial Officer Certification and
a Narrative Report with respect thereto and (C) with respect to such audited consolidated
financial statements a report thereon of KPMG LLP or other independent certified public
accountants of recognized national standing selected by Holdings, and reasonably satisfactory to
Administrative Agent (which report shall be unqualified as to going concern and scope of audit,
and shall state that such consolidated financial statements fairly present, in all material respects,
the consolidated financial position of Holdings and its Subsidiaries as at the dates indicated and
the results of their operations and their cash flows for the periods indicated in conformity with
GAAP applied on a basis consistent with prior years (except as otherwise disclosed in such
fmancial statements) and that the examination by such accountants in connection with such
consolidated financial statements has been made in accordance with generally accepted auditing
standards) together with a written statement by such independent certified public accountants
stating (1) that their audit examination has included a review of the terms of Section 6.7 of this
Agreement and the related definitions in so far as they relate to accounting or auditing matters
and (2) whather, in connection therewith, any condition or event that constitutes a Default or an
Event of Default under Section 6.7 has come to their attention and, if such a condition or event
has come to their attention, specifying the nature and period of existence thereof;


               (d)   Com~liance Certificate. Together with each delivery of financial
statements of Holdings and its Subsidiaries pursuant to Sections 5.l(b) and 5.l(c) (except for the
delivery of annual financial statements for the Fiscal Year ended December 31, 2006 and
         Case 14-50971-CSS           Doc 466-12        Filed 05/02/20      Page 138 of 371




(ii) quarterly financial statements for the Fiscal Quarter ended on March 31, 2007), a duly
executed and completed Compliance Certificate;


                (e)     Statements of Reconciliation after Change in Accounting Principles. If, as
a result of any change in accounting principles and policies from those used in the preparation
                                                                                      . .         of
the most recent Historical ~inancialstatements- delivered prior to the Closing Date, the
consolidated financial statements of Holdings and its Subsidiaries delivered pursuant to Section
S.l(b) or 5.l(c) will differ in any material respect from the consolidated financial statements that
would have been delivered pursuant to such subdivisions had no such change in accounting
principles and policies been made and such change would have an effect on the calculations
required pursuant to the Compliance Certificate, then, together with the first delivery of such
financial statements after such change, one or more statements of reconciliation for all such prior
financial statements in form and substance reasonably satisfactory to Administrative Agent;


                (f)    Notice of Default. Promptly upon, but in any event within seven Business
Days after, any Executive Officer of any Borrower obtaining knowledge (i) of any condition or
event that constitutes a Default or an Event of Default or that notice has been given to any
Borrower with respect thereto; (ii) that any Person has given any notice to Holdings or any of its
Subsidiaries or taken any other action with respect to any event or condition set forth in Section
8.1@); or (iii) of the occurrence of any event or change that has caused or evidences, either in
any case or in the aggregate, a Material Adverse Effect, a certificate of its Authorized Officer
specifying the nature and period of existence of such condition, event or change, or specifying
the notice given and action taken by any such Person and the nature of such claimed Event of
Default, Default, default, event or condition, and what action such Borrower has taken, is taking
and proposes to take with respect thereto;


                 (g)    Notice of Litigation. Promptly upon, but in any event within seven
Business Days after, any Executive Officer of Holdings or any Borrower obtaining knowledge of
(i) the institution of, or non-frivolous threat of, any Adverse Proceeding claiming damages in
excess of (A) with respect to Adverse Proceedings involving automobile and workers
compensation claims in the ordinary course of business, $1,500,000 and (B) with respect to all
other Adverse Proceedings, $500,000, in each case not previously disclosed in writing by
Borrowers to Lenders, or (ii) any material development in any Adverse Proceeding that, in the
case of either clause (i) or (ii), if adversely determined could be reasonably expected to have a
Material Adverse Effect, or seeks to enjoin or otherwise prevent the consummation of, or to
recover any damages or obtain relief as a result of, the transactions contemplated hereby, written
notice thereof together with such other information as may be reasonably available to Holdings
or Borrowers to enable Lenders and their counsel to evaluate such matters;


              (h)    ERISA and Canadian Pension Plans. (i) Promptly upon, but in any event
within seven Business Days after, an Executive Officer of Holdings or any Borrower becoming
aware of the occurrence of or forthcoming occurrence of any ERISA Event, a written notice
specifying the nature thereof, what action Holdings, any of its Subsidiaries or any of their
respective ERISA Affiliates has taken, is taking or proposes to take with respect thereto and,
         Case 14-50971-CSS           Doc 466-12       Filed 05/02/20       Page 139 of 371




when known, any action taken or threatened by the Internal Revenue Service, the Department of
Labor or the PBGC with respect thereto; (ii) with reasonable promptness, but in any event within
seven Business Days, following the request of Administrative Agent, copies of (1) each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed by Holdings,
any of its Subsidiaries or any of their respective ERISA Affiliates with the Internal Revenue
Service with respect to each Pension Plan; (2) all notices received by Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates from a Multiemployer Plan sponsor
concerning an ERISA Event; and (3) copies of such other documents or govenunental reports or
filings relating to any Employee Benefit Plan as Administrative Agent shall reasonably request;
and (iii) in respect of any Canadian Credit Party, (1) copies of each annual and other return,
repol-t or valuation with respect to each registered Pension Plan as filed with any applicable
Governmental Authority; (2) promptly, but in any event within seven Business Days after,
receipt thereof, a copy of any direction, order, notice, ruling or opinion that any Canadian Credit
Party may receivc from any applicable Governmental Authority with respect to any registered
Pension Plan; and (3) notification within 30 days of any increases having a cost to any Canadian
Credit Party in excess of $100,000 per annum in the aggregate, in the benefits of any existing
Pension Plan or Employee Benefit Plan, or the establishment of any new Pension Plan or
Employee Benefit Plan, or the commencement of contributions to any such plan to which no
Canadian Credit Party was previously contributing.


                (i)    Financial Plan. As soon as practicable and in any event no later than 30
days after the beginning of each Fiscal Year, a consolidated plan and financial forecast for such
Fiscal Year and each Fiscal Year (or portion thereof) through the final maturity date of the Loans
(a "Financial Plan"), including (i) a forecasted consolidated balance sheet and forecasted
consolidated statements of income and cash flows of Holdings and its Subsidiaries for each such
Fiscal Year and an explanation of the assumptions on which such forecasts are based, and
(ii) forecasted consolidated statements of income and cash flows of Holdings and its Subsidiaries
for each month in such Fiscal Year;


                (j)    Insurance Report. As soon as practicable and in any event by the last day
of each Fiscal Year, if requested by Administrative Agent, a certificate from Holdings' insurance
broker(s) in form and substance reasonably satisfactory to Administrative Agent outlining all
material' insurance coverage maintained as of the date of such certificate by Holdings and its
Subsidiaries;


              (k)    Notice of Change in Board of Directors. Together with each delivery of a
Compliance Certificate pursuant to Section 5.l(d), a duly executed and completed cerhficate of
an Authorized Officer describing changes (if any) in the board of directors (or similar governing
body) of Holdings since the Closing Date or since the date of the delivery of the last such
certificate;


               (1)      Notice Regarding Material Contracts. With reasonable promptness,
written notice (i) after any Material Contract of Holdings or any of its Subsidiaries is terminated
(except, with respect to any Material Contract, at the scheduled completion of the term of such
         Case 14-50971-CSS            Doc 466-12       Filed 05/02/20       Page 140 of 371




Matenal Contract) or amended in a manner that is materially adverse to Holdings and its
Subsid~aries,taken as a whole, or (ii) any new Material Contract (other than a renewal of a
previous contract on similar terms and conditions) is entered into, a written statement describing
such event, with copies of such material amendments or new contracts, delivered to
Administrative Agent (to the extent such dellvery is permitted by the terms of any such Material
Contract; provided, no such prohibition on delivery shall be effective if it were bargained for by
Holdings or its applicable Subsidiary with the intent of avoiding compliance with this Section
5.1 (I)), and an explanation of any actions being taken with respect thereto;


                (m) Information Regarding Collateral. (a) Holdings will furnish to Collateral
Agent prompt written notice of any change (i) in any Cred~tParty's corporate name, (ii) in any
Credit Party's identity or corporate structure, (iii) in any Credit Party's jurisdiction of
organization, (iv) in any Credit Party's place of business, chief executive office or domicile, or (v)
in any Credit Party's Federal Taxpayer Identification Number or state organizational
identification number. Holdings agrees not to effect or permit any change referred to in the
preceding sentence unless all filings have been made under the Uniform Commercial Code,
Canadian PPSA or otherwise that are required in order for Collateral Agent to continue at all
times following such change to have a valid, legal and perfected security interest in all the
Collateral as contemplated in the Collateral Documents. Holdings also agrees promptly to notify
Collateral Agent if any material portion of the Collateral is damaged or destroyed;


                (n)    Annual Collateral Verification. Each year, beginning with Fiscal Year
2008, at the time of delivery of annual financ~alstatements with respect to the preceding Fiscal
Year pursuant to Section 5.l(c), Holdings shall deliver to Collateral Agent a certificate of its
Authorized Officer (i) either confirming that there has been no change in such information since
the date of the Collateral Questionnaire delivered on the Closing Date or the date of the most
recent certificate delivered pursuant to this Section andlor identifying such changes and (ii)
certifying that all Uniform Commercial Code and Canadian PPSA financing statements
(including fixtures filings, as applicable) and all supplemental intellectual property security
agreements or other appropriate filings, recordings or registrations, have been filed of record in
each governmental, municipal or other appropriate office in each jurisdiction identified pursuant
to clause (i) above (or in such Collateral Questionnaire) to the extent necessary to effect, protect
and perfect the security interests under the Collateral Documents for a period of not less than 18
months after the date of such certificate (except as noted therein with respect to any continuation
statements to be filed within such period);


                (a)     Cases. The Credit Parties shall immediately provide to each Lender
copies of all material pleadings, notices, orders, agreements, and all other documents served,
filed or entered, as the case may be, in connection with, or in relation to, the Cases;


               (p)    Other Information. (A) Promptly upon, but in any event within seven
Business Days after, their becoming available, copies of (i) all financial statements (and, at any
time after the common stock of Holdings or any of its Subsidiaries is listed on a national
securities exchange or the NASDAQ National Market quotation system, reports, notices and
         Case 14-50971-CSS            Doc 466-12       Filed 05/02/20       Page 141 of 371




proxy statements) sent or made available generally by Holdings to its security holders acting in
such capacity or by any Subsidiary of Holdings to its security holders other than Holdings or
another Subsidiary of Holdings, (ii) all regular and periodic reports and all registration
statement's and prospectuses, if any, filed by Holdings or any of its Subsidiaries with any
securities exchange or with the Securities and Exchange Commission or any governmental or
private regulatory authority, (iii) all press releases and other statements made available generally
by Holdings or any of its Subsidiaries to the public concerning material developments in the
business of Holdings or any of its Subsidiaries and (B) such other information and data with
respect to Holdings or any of its Subsidiaries as from time to time may be reasonably requested
by Administrative Agent or any Lender;


                (q)     Certification of Public Information. Concurrently with the delivery of any
document or notice required to be delivered pursuant to this Section 5.1, Holdings shall indicate
in writing whether such document or notice contains solely Public Information. Holdings and
each Lender acknowledge that certain of the Lenders may be "public-side" Lenders (Lenders that
do not wish to receive material non-public information with respect to Holdings, its Subsidiaries
or their securities) and, if documents or notices required to be delivered pursuant to this Section
5.1 or otherwise are being distributed through IntraLinkshtraAgency, SyndTrak or another
relevant website or other information platform (the "Platform"),any document or notice that
Holdings has not indicated contains solely Public Information shall not be posted on that portion
of the Platform designated for such public-side Lenders. If Holdings has not indicated whether a
document or notice delivered pursuant to this Section 5.1 contains solely Public Information,
Administrative Agent reserves the right to post such document or notice solely on that portion of
the Platform designated for Lenders who wish to receive material nonpublic information with
respect to Holdings, its Subsidiaries and their securities;

              (r)   Amendment to Second Lien Loan Credit Documents. Promptly upon
execution and delivery thereof, copies of any material amendment, restatement, waiver,
supplement or other modification to the Second Lien Credit Agreement, or any other Second
Lien Credit Document, entered into on or after the Restatement Date; and


              (s)     Ouarterlv Fleet Report. Together with each delivery of financial
statements of Holdings and its Subsidiaries pursuant to Sections 5.l(b) and 5.l(c), a report
certified by a Authorized Officer of Holdings reflecting, among other things, information
regarding the fleet of rigs owned by Holdings and its Subsidiaries, including the aggregate
amount of rigs added, refurbished and disposed of by Holdings and its Subsidiaries during the
period covered by such financial statements, in each case, to the bebt knowledge of Holdings at
such time.

        5.2     Existence. Except as otherwise permitted under Section 6.8, each Credit Party
will, and will cause each of its Subsidiaries (other than Inactive Subsidiaries) to, at all times
preserve and keep in full force and effect its existence and all rights and franchises, licenses and
permits material to its business; provided, no Credit Party (other than Borrowers with respect to
existence) or any of its Subsidiaries shall be required to preserve any such existence, right or
franchise, licenses and permits if an Executive Officer of such Credit Party shall determine that
         Case 14-50971-CSS            Doc 466-12        Filed 05/02/20       Page 142 of 371




the preservation thereof is no longer desirable in the conduct of the business of such Person, and
that the loss thereof is not disadvantageous in any material respect to such Person or to Lenders.

         5.3     Payment of Taxes and Claims. Each Credit Party will, and will cause each of its
Subsidiaries to, pay all federal and state and provincial income Taxes and all other material
Taxes imposed upon it or any of its properties or assets or in respect of any of its businesses or
franchises before any penalty or fine accrues thereon, and all claims (including claims for labor,
services, materials and supplies) for sums that have become due and payable and that by law
have or may become a Lien upon any of its properties or assets, prior to the time when any
penalty or fine shall be incurred with respect thereto; provided, no such Tax or claim need be
paid if, prior to the Plan Effective Date, it is subject t o the automatic stay in connection with the
Cases or is otherwise being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted, so long as (a) adequate reserve or other appropriate provision,
as shall be required in conformity with GAAP shall have been made therefor, and @) in the case
of a Tax or claim which has or may become a Lien against any of the Collateral, such contest
proceedings conclusively operate to stay the sale of any portion of the CoIlateral to satisfy such
Tax or claim. No Credit Party will, nor will it permit any of its Subsidiaries to, file or consent to
the filing of any consolidated income tax return with any Person (other than Holdings or any of
its Subsidiaries), except (x) a Subsidiary that is hereafter acquired by Holdings in a Permitted
Acquisition may beincluded in the consolidated tax return of the seller of such Subsidiary, to the
extent such tax return relates to the period prior to the closing of such Permitted Acquisition and
(y) Holdings may be included in the consolidated tax return of another Person if (i) such
inclusion is required as a matter of law, (ii) either no Change of Control has occurred or the
Requisite Lenders have consented to such Change in Control and (iii) tax sharing amgements
have been entered into allocating the related consolidated tax benefits and liabilities among the
relevant parties on an equitable basis, such that the tax benefits and liabilities allocated to
Holdings shall be determined as if a separate consolidated return had been filed by Holdings on
behalf of itself and the other members of the affiliate group of which Holdings would be the
common parent corporation (without regard to the ownership of the capital stock of Holdings).

       5.4     Maintenance of Properties. Each Credit Party will, and will cause each of its
Subsidiaries to, maintain or cause to be maintained in good repair, working order and condition,
ordinary wear and tear excepted, all material properties used or useful in the business of
Holdings and its Subsidiaries and from time to time will make or cause to be made all
appropriate repairs, renewals and replacements thereof.

       5.5       Insurance. Holdings will maintain or cause to be maintained, with financially
sound and reputable insurers, such public liabihty insurance, third party property damage
insurance, business interruption inaurance nnd casualty insurance wit11 respect tu liabililies,
losses or damage in respect of the assets, properties and businesses of Holdings and its
Subsidiaries as may customarily be carried or maintained under similar circumstances by Persons
of established reputation engaged in similar businesses, in each case in such amounts (giving
effect to self-insurance), with such deductibles, covering such risks and otherwise on such terms
and conditions as shall be customary for such Persons. The Lenders and the Agents hereby
acknowledge and agree that as of the Closing Date Haul Insurance is an acceptable provider of
workers' compensation and comprehensive general and auto liability insurance for the Credit
Parties. Without limiting the generality of the foregoing, Holdings will maintain or cause to be
         Case 14-50971-CSS           Doc 466-12        Filed 05/02/20      Page 143 of 371




maintained (a) flood insurance with respect to each Flood Hazard Property that is located in a
community that participates in the National Flood Insurance Program, in each case in compliance
with any applicable regulations of the Board of Governors of the Federal Reserve System, and (b)
replacement value casualty insurance (including self insurance) on the Collateral under such
policies of insurance, with such insurance companies, in such amounts, with such deductibles,
and covering such risks as are at all times camied or maintained under similar circumstances by
Persons of established reputation engaged in similar businesses. Each such policy of insurance
shall (i) name Collateral Agent, on behalf of Secured Parties, as an additional insured thereunder
as its interests may appear, (ii) in the case of each casualty insurance policy, contain a loss
payable clause or endorsement, reasonably satisfactory in form and substance to Collateral Agent,
that names Collateral Agent, on behalf of the Secured Parties, as the loss payee thereunder and
provide for at least thirty days' prior written notice to Collateral Agent of any modification or
cancellation of such policy.

        5.6      Books and Records; Inspections. Each Credit Party will, and will cause each of
its Subsidiaries to, keep proper books of record and accounts in which full, true and correct
entries in conformity in all material respects with GAAP shall be made of all dealings and
transactions in relation to its business and activities. Each Credit Patty which keeps records
relating to Collateral in the Province of Quebec shall at all times keep a duplicate copy thereof at
a location outside of the Province of Quebec. Each Credit Party will, and will cause each of its
Subsidiaries to, permit any authorized representatives designated by any Lender to visit and
inspect any of the properties of any Credit Party and any of its respective Subsidiaries, to inspect,
copy and take extracts from its and their financial and accounting records, and to discuss its and
their affairs, finances and accounts with its and their officers and independent public accountants,
all upon reasonable notice and at such reasonable times during normal business hours and as
often as may reasonably be requested; provided that (i) such Credit Party shall be present during
any discussions with the independent public accountants and (ii) so long as no Default or Event
of Default shall have occurred in such Fiscal Year, the Credit Parties shall not be required to pay
the expenses of more than one visit during any Fiscal Year.

       5.7    Lenders Meetings. Holdings will, upon the request of Administrative Agent or
Requisite Lenders, participate in a meeting of Administrative Agent and Lenders once during
each Fiscal Year to be held at Holdings' corporate offices (or at such other location as may be
agreed to by Holdings and Administrative Agent) at such time as may be agreed to by Holdings
and Administrative Agent.

        5.8     Compliance with Laws. Each Credit Party will comply, and shall cause each of
its Subsidiaries and all other Persons, if any, on or occupying any Facilities to comply, with the
requirements of all applicable lnws, rules, rcgulatiol~sm d orders of any Governmental Authority
(including all Environmental Laws), noncompliance with which could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

       5.9     Environmental.


               (a)     Environmental Disclosure. Holdings will deliver to Administrative Agent
and Lenders:
  Case 14-50971-CSS           Doc 466-12       Filed 05/02/20       Page 144 of 371




               (i)       as soon as practicable following receipt thereof, copies of all
environmental audits, investigations, analyses and reports of any kind or character (other
than those protected by attorney client or work product privileges), whether prepared by
personnel of Holdings or any of its Subsidiaries or by independent consultants,
governmental authorities or any other Persons, with respect to significant environmental
matters at any Facility or with respect to any Environmental Claims, which could
reasonably be expected to result in Borrowers and their Subsidiaries incur^-ing liabilities
or losses under Environmental Laws in excess of $1,000,000 individually or in the
aggregate in a Fiscal Year;


               (ii)      promptly upon, but in any event within seven Business Days
after, an Executive Officer of any Borrower obtaining knowledge of the occurrence
thereof, written notice describing in rcasonable detail (1) any Release required to be
reported to any federal, state or local governmental or regulatory agency under any
applicable Environmental Laws, (2) any remedial action taken by Holdings or any other
Person in response to (A) any Hazardous Materials Activities the existence of which has
a reasonable possibility of resulting in one or more Environmental Claims having,
individually or in the aggregate, a Material Adverse Effect, or (B) any Environmental
Claims that, individually or in the aggregate, have a reasonable possibility of resulting in
a Material Adverse Effect, and (3) such Borrower's discovery of any occurrence or
condition on any real property adjoining or in the vicinity of any Facility that could cause
such Facility or any part thereof to be subject to any material restrictions on the
ownership, occupancy, transferability or use thereof under any Environmental Laws;


               (iii)     as soon as practicable, but in any event within seven Business
Days, followmg the sending or receipt thereof by Holdings or any of its Subsidiaries, a
copy of any and all written comunications with respect to (1) any Environmental
Claims that, individually or in the aggegate, have a reasonable possibility of giving rise
to a Material Adverse Effect, (2) any Release required to be reported to any federal, state
or local governmental or regulatory agency, and (3) any request for information from any
governmental agency that suggests such agency is investigating whether Holdings or any
of its Subsid~ariesmay be potentially responsible for any Hazardous Materials Activity;


               (iv)      prompt written notice describing in reasonable detail (1) any
proposed acquisition of stock, assets, or property by Holdings or any of its Subsidiaries
that could reasonably be expected to (A) expose Holdings or any of its Subsidiaries to, or
result in, Environmental Claims that could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect or (B) affect the ability of Holdings or any
of its Subsidiaries to maintain in full force and effect all material Governmental
Authorizations required under any Environmental Laws for their respective operations
and (2) any proposed action to be taken by Holdings or any of its Subsidiaries to modify
current operations in a manner that could reasonably be expected to subject Holdings or
any of its Subsidiaries to any additional material obligations or requirements under any
Environmental Laws; and
          Case 14-50971-CSS            Doc 466-12        Filed 05/02/20      Page 145 of 371




                        (v)       with reasonable promptness, such other documents and
        information as from time to time may be reasonably requested by Administrative Agent
        in relation to any matters disclosed pursuant to this Section 5.9(a).


                @)      Hazardous Materials Activities. Etc. Each Credit Party shall promptly
take, and shall cause each of its Subsidiariespromptly to take, any and all actions necessary to (i)
cure any violation of applicable Environmental Laws by such Credit Party or its Subsidiaries that
could reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect,
and (ii) make an appropriate response to any Environmental Claim against such Credit Party or
any of its Subsidiaries and discharge any obligations it may have to any Person thereunder where
failure to do so couId reasonably be expected to have, mdividually or in the aggregate, a Material
Adverse Effect.


                 (c)     Each Cred~tParty hereby acknowledges and agrees that no Agent, Lender
or other Secured Party or any of their respective officers, directors, employees, attorneys, agents
and representatives (i) is now, or has ever been, in control of any Facility or any Cred~tParty's
affairs, and (ii) has the capacity or the authority through the provisions of the Credit Documents
or otherwise to direct or influence any (A) Credit Party's conduct with respect to the ownership,
operation or management of any Facility, (B) undertaking, work or task performed by any
employee, agent or contractor of any Credit Party or the manner in whicb such undertaking,
work or task may be carried out or performed, or (C) compliance with Environmental Laws.

        5.10 Subsidiaries. In the event that any Person becomes a Domestic Subsidiary or
Canadian Subsidiary of Holdings or any Domestic Subsidiary or Canadian Subsidiary of
Holdings no longer qualifies as an Inactive Subsidiary, Holdings shall (a) promptly, but in any
event within seven Business Days, cause such Subsidiary to become a Guarantor hereunder and a
Grantor under the Pledge and Security Agreement or the Canadian Pledge and Security
Agreement, as applicable, by executing and delivering to Administrative Agent and Collateral
Agent a Counterpart Agreement and a counterpart agreement to the Intercreditor Agreement in
the form of Annex I1 to the Intercreditor Agreement, and (b) take all such actions and execute
and deliver, or cause to be executed and delivered, all such documents, instruments, agreements,
and certificates as are similar to those described in Sections 3.l(c), 3.l(g), 3.l(h) and 3.l(k) and,
on or after the Exit Facilities Conversion Date, 3.4(b), 3.4(c) and 3.4(i). Except as provided in
the preceding sentence, in the event that any Person becomes a Foreign Subsidiary of Holdings,
and the ownership interests of such Foreign Subsidiary are owned by Holdings or by any
Domestic Subsidiary thereof, Holdings shall, or shaIl cause such Domestic Subsidiary to, deliver,
all such documents, instn~mcnts,agreements, and certificates as are similar to those described in
Sections 3.l(c), and Holdings shall take, or shall cause such Domestic Subsidiary to take, all of
the actions referred to in Section 3.4(c)(i) necessary to grant.and to perfect a First Priority Lien in
favor of Collateral Agent, for the benefit of Secured Parties, under the Pledge and Security
Agreement in 65% of such Equity Interests. With respect to each such Subsidiary, Holdings
shall promptly send to Administrative Agent written notice setting forth with respect to such
Person (i) the date on which such Person became a Subsidiary of Holdings, and (ii) all of the data
required to be set forth in Schedules 4.1 and 4.2 with respect to all Subsidiaries of Holdings; and
such written notice shall be deemed to supplement Schedule 4.1 and 4.2 for all purposes hereof.
         Case 14-50971-CSS           Doc 466-12       Filed 05/02/20       Page 146 of 371




       5.11    Additional Real Estate Assets.


                (a)    In the event that any Credit Party acquires any Leasehold Property (other
than a Material Real Estate Asset), such Credit Party shall promptly use its commercially
reasonable efforts to cause to be executed and delivered, at the option of Collateral Agent in its
reasonable discretion, either (i) a fully executed and notarized Subordination, Non-Disturbance
and Attornment Agreement or (ii) a Landlord Personal Property Access Agreement, in each case
executed by the landlord of such Leasehold Property and in form and substance reasonably
satisfactory to Collateral Agent.


                (b)    In the event that any time on or after the Exit Facilities Conversion Date
any Credit Party acquires a Material Real Estate Asset or a Real Estate Asset owned or leased on
the Exit Facilities Conversion Date becomes a Material Real Estate Asset and such interest has
not otherwise been made subject to the Lien of the Collateral Documents in favor of Collateral
Agent, for the benefit of Secured Parties (excluding, in any event, any Real Estate Asset that is
subject to a Planned Asset Sale; provided such Real Estate Asset is sold by the first anniversary
of the Closing Date), then such Credit Pacty shall promptly take all such actions and execute and
deliver, or cause to be executed and delivered, all such mortgages, documents, instruments,
agreements, opinions and certificates similar to those described in Sections 3.4(b) and 3.4(c) with
respect to each such Matenal Real Estate Asset that Collateral Agent shall reasonably request to
create in favor of Collateral Agent, for the benefit of Secured Parties, a valid and, subject to any
filing andlor recording referred to herein, perfected First Priority security interest in such
Material Real Estate Assets. In addition to the foregoing, Borrowers shall, at the request of
Collateral Agent, deliver, fkom time to time, to Collateral Agent such appraisals as are required
by law or regulation of Real Estate Assets with respect to which Collateral Agent has been
granted a Lien.


               (c)     Notwithstanding the foregoing, with respect to any Leasehold Property, if
compliance with the provisions of Section 5.11(b) requires the consent of or other action by the
landlord with respect to such Leasehold Property and Borrowers and the applicable Subsidiaries
of Borrowers have exercised commercially reasonable efforts (which shall not in any case
require any Credit Party to agree to any concessions) to obtain such consent or other action but
are unable to do so, then such compliance shall not be required.

        5.12 Interest Rate Protection. No later than ninety (90) days following the Exit
Facilities Conversion Date and at all times thereafter until the third anniversary of the Exit
Fac~litiesConversion Date, Holdings shall obtain and cause to be maintained protection against
fluctuations In interest rates pursuant to one or more Interest Rate Agreements in form and
substance reasonably satisfactory to Administrative Agent and Syndication Agent, in order to
ensure that no less than 50% of the aggregate principal amount of the total Indebtedness for
borrowed money of Holdings and its Subsidiaries then outstanding is either (i) subject to such
Interest Rate Agreements or (ii) Indebtedness that bears interest at a fixed rate.

       5.13    Further Assurances.
         Case 14-50971-CSS           Doc 466-12       Filed 05/02/20       Page 147 of 371




               (a)     At any time or from time to time upon the request of Administrative Agent,
each Credit Party will, at its expense, promptly execute, acknowledge and deliver such further
documents and do such other acts and things as Administrative Agent or Collateral Agent may
reasonably request in order to effect fully the provisions of the Credit Documents. In furtherance
and not in limitation of the foregoing, each Credit Party shall take such actions as Administrative
Agent or Collateral Agent may reasonably request flom time to time to ensure that the
Obligations are guarantied by the Guarantors and are secured by substantially all of the assets of
Holdings, and its Subsidiaries and all of the outstanding Equity Interests of the Subsidiaries of
Holdings (subject to limitations contained in the Credit Documents with respect to Foreign
Subsidiaries).


               (b)    Each of the Credit Parties, Administrative Agent, Collateral Agent, the
Lenders and Issuing Bank shall take such actions and execute and deliver such agreements,
instruments or other documents (at the sole cost and expense of the Credit Parties) as
Administrative Agent may reasonably request and solely as are necessary to give effect to the
provisions of Section 3.5 including amending this Agreement and the other Credit Documents to
remove those provisions that apply solely to the period prior to the Exit Facilities Conversion
Date; provided, however that the consent of, or other action by, any of the Lenders or the Issuing
Bank is not a condition precedent to the effectiveness of the provisions of Section 3.5

       5.14 Maintenance of Ratings. At all times, Borrowers shall use commercially
reasonable efforts to maintain ratings issued by Moody's and S&P with respect to its senior
secured debt.

       5.15 Final Supplemental DIP Order. Borrowers shall use their commercially
reasonable efforts to ensure that the Final Supplemental DIP Order with respect to the Interim
Supplemental DIP Order is entered by the Bankruptcy Court no later than May 30,2007.

       5.16 Canadian Supplemental Final Order. Borrowers shall use commercially
reasonable efforts to ensure that the Canadian Supplemental Final Order is issued by the
Canadian Court no later than June 5,2007.

       5.17 Restructuring Advisers. Borrowers shall continue to retain Miller Buckfue &
Co., LLC as restructuring advisers or retain such other advisor reasonably acceptable to
Administrative Agent and on terms and conditions satisfactory to Administrative Agent until the
Plan Effective Date.

       5.18    Intentionally Omitted.


SECTION 6. NEGATIVE COVENANTS

        Each Credit Party covenants and agrees that, so long as any Commitment is in effect and
until payment in full of all Obligations (other than contingent indemnification obligations for
which no claim has been made) and cancellation or expiration of all Letters of Credit, such
        Case 14-50971-CSS            Doc 466-12        Filed 05/02/20       Page 148 of 371




Credit Party shall perform, and shall cause each of its Subsidiaries to perform, all covenants in
this Section 6.

        6.1      Indebtedness. No Credit Party shall, nor shall it permit any of its Subsidiaries to,
directly or indirectly, create, incur, assume or guaranty, or otherwise become or remain directly
or indirectly liable with respect to any Indebtedness, except:


               (a)     the Obligations;


                (b)     Indebtedness of any Guarantor Subsidiary to any Borrower or to any other
Guarantor Subsidiary, or of any Borrower to any other Borrower or any Guarantor Subsidiary;
provided, (i) all such Indebtedness shall be evidenced by the Intercompany Note, which shall be
subject to a First Priority Lien pursuant to the Pledge and Security Agreement or the Canadian
Pledge and Security Agreement, (ii) all such Indebtedness shall be unsecured and subordinated in
right of payment to the payment in full of the Obligations pursuant to the terms of the
Intercompany Note, and (iii) any payment by any such Guarantor Subsidiary under any guaranty
of the Obligations shall result in a pro tanto reduction of the amount of any Indebtedness owed
by such Subsidiary to Borrowers or to any of its Subsidiaries for whose benefit such payment is
made;


                 (c)     Indebtedness in an aggregate principal amount not to exceed $12,500,000
incurred to finance the cash consideration payable in connection with Permitted Acquisitions
consummated after the Exit Facilities Conversion Date that is (i) subordinated to the Obligations
on terms (x) customary at the time for high-yield subordinated debt securities issued in a public
offering or (y) reasonably acceptable to Administrative Agent, (ii) matures after, and does not
require any scheduled amortization or other scheduled payments of principal prior to, the
maturity date of the Term Loans (it being understood that such Indebtedness may have
mandatory prepayment, repurchase or redemptions provisions satisfying the requirement of
clause (iii) hereof), (iii) has terms and conditions (other than interest rate, redemption premiums
and subordination terns), taken as a whole, that are (x) not materially less favorable to Borrower
as the terms and conditions customary at the time for high-yield subordinated debt securities
issued in a public offering or (y) reasonably acceptable to Administrative Agent and (iv) is
incurred by a Borrower or a Guarantor; provided that (1) both immediately prior and after giving
effect to the incurrence thereof, (x) no Default shall exist or result therefrom and (y) Holdings
will be in compliance with the covenants set forth in Section 6.7 and; provided further that a
certificate of an Authorized Officer delivered to Administrative Agent at least 5 Business Days
prior to the incurrence of such Indebtedness, together with a reasonably detailed description of
the material t ' m s and conditions of such Indebtedness or drafts of the documentation relating
thereto, stating that Holdings has determined in good faith that such terms and conditions satisfy
the requirements of this clause (c) shall be conclusive evidence that such terms and conditions
satisfy the foregoing requirement unless Administrative Agent notifies Holdings in writing
within 3 days of receipt of such certificate that it disagrees with such determination;
          Case 14-50971-CSS          Doc 466-12        Filed 05/02/20      Page 149 of 371




                (d)    Indebtedness incurred by Holdings or any of its Subsidiaries arising from
agreements providing for indemnification, adjustment of purchase pnce or similar obligations, or
from guaranties or letters of credit, surety bonds or performance bonds securing the performance
of Holdings or any such Subsidiary pursuant to such agreements, in connection with Permitted
Acquisitions or permitted dispositions of any business, assets or Subsidiary of Holdings or any of
its Subsidiaries;


             (e)     Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal or similar obligations (including in connection with
workers' compensation) incurred in the ordinary course of business;


               (f)    Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts;


               (g)    guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of Holdings and its Subsidiaries in an aggregate
amount not to exceed $1,000,000 at any time;


               01) guaranties by any Borrower of Indebtedness of a Guarantor Subsidiary or
guaranties by a Guarantor Subsidiary of Indebtedness of any Borrower or another Guarantor
Subsidiary with respect, in each case, to Indebtedness otherwise permitted to be incurred
pursuant to this Section 6.1; provided, that if the Indebtedness that is being guarantied is
unsecured andlor subordinated to the Obligations, the guaranty shall also be unsecured andor
subordinated to the Obligations;


                (i)    Indebtedness described in Schedule 6.1, but not any extensions, renewals
 or replacements of such Indebtedness except (i) renewals and extensions expressly provided for
 in the agreements evidencing any such Indebtedness as the same are In effect on the date of this
Agreement and (ii) refinancings, renewals and extensions of any such Indebtedness if the terns
and conditions thereof are not less favorable to the obligor thereon or to the Lenders than the
Indebtedness being refinanced, renewed or extended, and the average life to matunty thereof 1s
greater than or equal to that of the Indebtedness being refinanced, renewed or extended; provided,
such Indebtedness permitted under the immediately preceding clause (i) or (ii) above shall not (A)
include Indebtedness of an obligor that was not an obligor with respect to the Indebtedness being
extended, renewed or refinanced, (B) exceed in a prinoipal amount the Indebtedness bclng
renewed, extended or refinanced plus the amount of any interest, premium, or penalties required
to be paid thereon plus fees and expenses associated therewith or (C) be incurred, created or
assumed if any Default or Event of Default has occurred and is continuing or would result
therefrom;


               6)     Indebtedness in respect of Hedge Agreements entered into in the ordinary
course of business and not for speculative purposes;
        Case 14-50971-CSS            Doc 466-12       Filed 05/02/20      Page 150 of 371




                (k)    Indebtedness of Allied Canada and its Subsidiaries under an unsecured
working capital credit facility provided by The Bank of Nova Scotia or other Canadian lender in
an amount not to exceed $2,600,000 and any (i) renewals and extensions expressly provided for
in the agreements evidencing any such Indebtedness as the same are in effect on the date of this
Agreement and (ii) refinancings, renewals and extens~onsof any such Indebtedness if the terms
and conditions thereof are not less favorable to the obl~gorthereon or to the Lenders than the
Indebtedness being refinanced, renewed or extended, and the average life to maturity thereof is
greater than or equal to that of the Indebtedness be~ngrefinanced, renewed or extended; provided,
such Indebtedness permitted under the immediately preceding clause (i) or (ii) above shall not (A)
include Indebtedness of an obligor that was not an obligor with respect to the Indebtedness being
extended, renewed or refinanced, (B) exceed in a principal amount the Indebtedness being
renewed, extended or refinanced plus the amount of any interest, premium, or penalties required
to be paid thereon plus fees and expenses associated therewith or (C) be mcurred, created or
assumed if any Default or Event of Default has occurred and is continuing or would result
thereffom:


                (I)    (i) Indebtedness with respect to Capital Leases and purchase money
Indebtedness (including any such Indebtedness incurred to finance the acquisition, construction
or improvement of any fixed or capital asset) in an aggregate amount not to exceed at any time
$10,000,000; provided, any such Indebtedness (A) shall be secured only by the asset acquired,
constructed or improved in connection with the incurrence of such Indebtedness, and (B) shall
constitute not more than 100% of the aggregate consideration paid with respect to such asset; and
(ii) refinancings, renewals and extensions of any such purchase money Indebtedness if the terms
and conditions thereof are not less favorable to the obligor thereon or to the Lenders than the
Indebtedness being refinanced, renewed or extended, and the average life to maturity thereof is
greater than or equal to that of the Indebtedness being refinanced, renewed or extended, provided,
any such refinancings, renewals and extensions shall not (A) include Indebtedness of an obligor
that was not an obligor with respect to the Indebtedness being extended, renewed or refinanced,
(B) exceed in a principal amount the Indebtedness being renewed, extended or refinanced plus
the amount of any interest, premium, or penalties required to be paid thereon plus fees and
expenses associated therewith or (C) be incurred, created or assumed if any Default or Event of
Default has occurred and is continuing or would result therefrom;


                 (m) (i) Indebtedness of a Person or Indebtedness attaching to assets of a Person
that, in either case, becomes a Subsidiary or Indebtedness attaching to assets that are acquired by
Holdings or any of its Subsidiaries, in each case after the Exit Facilities Conversion Date as the
result of a Permitted Acquisition, in an aggregate amount not to exceed $10,000,000 at any uric
time outstanding, provided that (x) such Indebtedness existed at the time such Person became a
Subsidiary or at the time such assets were acquired and, in each case, was not created in
anticipation thereof and (y) such Indebtedness is not guaranteed in any respect by Holdings or
any Subsidiary (other than by any such Person that so becomes a Subsidiary or that was a
guarantor prior to becoming a Subsidiary), and (ii) any refinancing, refunding, renewal or
extension of any Indebtedness specified in subclause (i) above, provided, that (1) the principal
amount of any such Indebtedness is not increased above the principal amount thereof outstanding
immediately prior to such refinancing, refunding, renewal or extension plus the amount of any
         Case 14-50971-CSS           Doc 466-12        Filed 05/02/20      Page 151 of 371




interest, premium or penalties required to be paid thereon plus fees and expenses associated
therewith, (2) the direct and contingent obligors with respect to such Indebtedness are not
changed and (3) such Indebtedness shall not be secured by any assets other than the assets
securing the Indebtedness being renewed, extended or refinanced;


               (n)   Indebtedness of Foreign Subsidiaries in an aggregate amount not to exceed
at any time $5,000,000;


                (0)     Indebtedness of Holdings that is subordinated (including, without
limitation, remedy standstills) to the Obligations and is payable in kind in each case on terms
reasonably satisfactory to Administrative Agent that is issued to directors, officers, consultants,
employees or former employees in consideration for the redemption of Equity Interests permttted
by Section 6.4(d) (it being understood that any Indebtedness of Holdings incurred pursuant to
this clause (p) shall not be subject to the $2,000,000 limitation set forth in Section 6.4(d);


                (p)  Indebtedness of any Foreign Subsidiary to (i) any other wholly owned
Foreign Subsidiary or (ii) any other Subsidiary to extent permitted as an Investment pursuant to
Section 6.6(j);


               (q)     Indebtedness representing insurance premiums owing in the ordinary
course of business;


                (r)   unsecured Tndebtedness of Holdings to any Foreign Subsidiary for cash
paid to Holdings in an amount not to exceed the amount of such cash paid to Holdings; provided
that all such Indebtedness shall be subordinated in right of payment to the payment in full of the
Obligations;


               (s)     Indebtedness in an aggregate principal amount not to exceed $20,000,000
(plus any related P K Interest incurred in connection therewith) incurred after the Exit Facilities
Conversion Date to finance the cash consideration payable in connection with Permitted
Acquisitions pursuant to Section 6.8(f) that (i) is subordinated to the Obligations on terms
reasonably satisfactory to Administrative Agent, (ii) matures no earlier than one year after the
Maturity Date, (iii) does not require any mandatory sinking fund, scheduled payment of principal
or interest (other than interest payable solely in additional subordinated Indebtedness that is
permitted under this Section 6.1(s) ("PIK Interest")), mandatory redemption or redemption at
the option of the holders thereof prior to the date which is no earlier than one year after the
Maturity Date and (iv) is incurred by a Borrower or a Guarantor;                    that (1) both
immediately prior and after giving effect to the incurrence thereof, (x) no Default shall exist or
result therefrom and (y) Holdings will be in compliance with the covenants set forth in Section
6.7:
        Case 14-50971-CSS            Doc 466-12        Filed 05/02/20       Page 152 of 371




              (t)    Indebtedness in the form of deferred cash payment obligations undertaken
pursuant to the Plan to pre-petition unsecured creditors with respect to their claims in an
aggregate amount not to exceed $1,000,000;


               (u)     Indebtedness secured solely by split dollar or other life insurance policies
entered into before the Closing Date; provided that recourse for such Indebtedness is limited to
the cash surrender value of such insurance polices;


             (v)     other unsecured Indebtedness of Holdings and its Subsidiaries in an
aggregate amount not to exceed at any time $7,500,000;


                (w) Indebtedness to Sponsor or any Affiliate of Sponsor in an aggregate
principal amount not to exceed $25,000,000 incurred to finance the purchase by Holdings or its
Subsidiaries, directly or indirectly, of any Blue Thunder Equipment and the maintenance, repairs,
taxes, registration fees or other fees or expenses related to the Blue Thunder Equipment or the
purchase or ownership thereof; provided that such Indebtedness (i) matures no earlier than one
year after the initial funding thereof; (ii) is secured solely by the Blue Thunder Equipment
purchased with the proceeds of such Indebtedness; and (iii) does not require any mandatory
sinking fund, scheduled payment of principal or interest, mandatory redemption or redemption at
the option of the holders thereof prior to the maturity date of such Indebtedness; and


               (x) Indebtedness under the Second Lien Credit Agreement in an aggregate
principal amount at any time outstanding not to exceed $50,000,000 and, subject to the terms of
the Intercreditor Agreement, Indebtedness incurred to refinance, renew or replace such
Indebtedness in whole or in part.

        6.2     Liens. No Credit Party shall, nor shall it permit any of its Subsidianes to, directly
or indirectly, create, incur, assume or permit to exist any Lien on or with respect to any property
or asset of any kind (including any document or instrument in respect of goods or accounts
receivable) of Holdings or any of its Subsidiaries, whether now owned or hereafter acquired or
licensed, or any income, profits or royalties therefrom, or file or permit the filing of, or permit to
remain in effect, any financing statement or other similar notice of any Lien with respect to any
such property, asset, income, profits or royalties under the UCC of any State, the Canadian PPSA
or under any similar recording or notice statute or under the intellectual property laws, rules or
procedures, except:


              (a)     Liens in favor of Collateral Agent for the benefit of Secured Parties
granted pursuant to any Credit Document;


               (b)     Liens for Taxes not yet delinquent or are being contested as required
pursuant to Section 5.3;


                                                 123
         Case 14-50971-CSS            Doc 466-12       Filed 05/02/20       Page 153 of 371




               (c)    Liens of landlords, banks (and rights of set-off), of carriers,
warehousemen, mechanics, repainen, workmen and materialmen, and other Liens imposed by
law (other than any such Lien imposed pursuant to Section 401 (a)(29) or 412(n) of the Internal
Revenue Code or by ERISA), in each case incurred in the ordinary course of business (i) for
amounts not yet overdue or (ii) for amounts that are overdue and that (in the case of any such
amounts overdue for a period in excess of thirty days) are being contested in good faith by
appropriate proceedings, so long as such reserves or other appropriate provisions, if any, as shall
be required by GAAP shall have been made for any such contested amounts;


               (d)     Liens incurred in the ordinary course of business in connection with
workers' compensation, unemployment insurance and other types of social security, or to secure
the performance of tenders, statutory obligations, surety and appeal bonds, bids, leases,
government contracts, trade contracts, performance and return-of-money bonds and other similar
obligations (exclusive of obligations for the payment of borrowed money or other Indebtefiness),
so long as no foreclosure, sale or similar proceedings have been commenced with respect to any
portion of the Collateral on account thereof;


                (e)     easements, rights-of-way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not interfere in any material
respect with the ordinary conduct of the business of Holdings or any of its Subsidiaries;


               (f)    any interest or title of a lessor or sublessor under any lease of real estate
permitted hereunder, and leases and subleases of real property by Holdings or any of its
Subsidiaries in the ordinary course of business and not interfen'ng in any respect with the
ordinary conduct of or materially detracting from the value of the business of Holdings or such
Subsidiary;


              (g)     Liens solely on any cash earnest money deposits made by Holdings or any
of its Subsidiaries in connection with any letter of intent or purchase agreement permitted
hereunder;


                (h)    purported Liens evidenced by the filing of precautionary UCC or
Canadian PPSA financing statements relating solely to operating leases of personal property
entered into in the ordinary course of business;


               (i)   Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of goods;


              ti) any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real property;
         Case 14-50971-CSS            Doc 466-12       Filed 05/02/20       Page 154 of 371




               (k)    any interest or title of a licensor under any lease of patents, copyrights,
trademarks, or other intellectual property nghts permitted hereunder, and licenses and
sublicenses of patents, copyrights, trademarks and other intellectual property rights granted by
Holdings or any of its Subsidiaries in the ordinary course of business and not interfering in any
respect with the ordinary conduct of or materially detracting from the value of the business of
Holdings or such Subsidiary;


               (1)     Liens described in Schedule 6.2.;


              (m) Liens securing Indebtedness permitted pursuant to Section 6.1(1); provided
any such Lien shall encumber only the asset acquired, constructed or improved with the proceeds
of such Indebtedness;


               (n)     bankers' Liens, rights ofsetoff and other similar Liens existing solely with
respect to cash and Cash Equivalents on deposit in one or more accounts maintained by any
Subsidiary, in each case granted in the ordinary course of business in favor of the bank or banks
with which such accounts are maintained, securing amounts owing to such bank with respect to
cash management and operating account arrangements, including those involving pooled
accounts and netting arrangements; provided that, unless such Liens are non-consensual and
arise by operation of law, in no case shall any such Liens secure (either directly or indirectly) the
repayment of any Indebtedness;


               (0)     Liens on the assets of Foreign Subsidiaries securing Indebtedness
permitted to be incurred pursuant to Section 6.1 (n);


             @)      Liens arising out of judgments or awards in connection with court
proceedings which do not constitute an Event of Dehult;


               (q)     Liens securing Indebtedness permitted pursuant to Section 6.l(q) and
Section 6.l(u); provided any such Lien shall encumber only the rights and interests under the
insurance policy that secures such Indebtedness;


               (r)     Liens securing the Existing DIP Credit Agreement Reserve Amount;


               (s)   Liens securing Indebtedness permitted pursuant to Section 6.l(w);
provided any such Lien shall encumber only the Blue Thunder Equipment purchased with the
proceeds of such Indebtedness and any improvements made to such Blue Thunder Equipment;
         Case 14-50971-CSS            Doc 466-12       Filed 05/02/20      Page 155 of 371




             (t)     Liens that do not, individually or in the aggregate, secure obligations (or
encumber property with a fair market value) in excess of $5,000,000 at any one time outstanding;
and


              (u)     Liens on the Collateral securing obligations under the Second Lien Credit
Agreement; provided that such Liens are subordinated to the Liens securing the Obligations in
accordance with the terms of the Intercreditor Agreement.


No reference herein to Liens permitted hereunder (including Permitted Liens), including any
statement or provision as to the acceptability of any Liens (including Permitted Liens), shall in
any way constitute or be construed as to provide for a subord~nabonof any rights of the Agents
or the Lenders hereunder or arising under any of the other Credit Documents in favor of such
Liens.

        6.3     No Further Negative Pledges. Except with respect to (a) specific property
encumbered to secure payment of particular Indebtedness or to be sold pursuant to an executed
agreement with respect to a permitted Asset Sale, (b) restrictions by reason of customary
provisions restricting assignments, subletting or other transfers contained in leases, licenses and
similar agreements entered into in the ordinary course of business @rovided that such restrictions
are limited to the property or assets secured by such Liens or the property or assets subject to
such leases, licenses or similar agreements, as the case may be) and (c) the Second Lien Credit
Documents, no Credit Party nor any of its Subsidiaries shall enter into any agreement prohibiting
the creation or assumption of any Lien upon any of its properties or assets, whether now owned
or hereafter acquired, to secure the Obligations.

        6.4     Restricted Junior Payments. No Credit Party shall, nor shall it permit any of its
Subsidiaries through any manner or means or through any other Person to, directly or indirectly,
declare, order, pay, make or set apart, or agree to declare, order, pay, make or set apart, any sum
for any Restricted Junior Payment except that (a) any Subsidiary of Holdings may make
Reshicted Junior Payments to any Credit Party that is a Domestic Subsidiary of Holdings (and,
in the case of a Restricted Payment by a non-wholly owned Subsidiary of Holdings, to each other
owner of Equity Interests of such Subsidiary based on their relative ownership interests), (b) any
Subsidiary of Holdings that is not a Subsidiary Guarantor may make Restricted Payments to any
other Subsidiary of Holdings that is not a Subsidiary Guarantor, (c) Holdings may pay dividends
in the form of its common Equity Interests, (d) so long as no Default or Event of Default shall
have occurred and be continuing or shall be caused thereby, Holdings may repurchase its Equity
Interests owned by directors, officers, consultants, employees and former employees of Holdings
or make payments to directors, officers, consultants, employees and former employees of
Holdings in connection with stock options, stock appreciation rights, "phantom" stock plans or
similar equity incentives or equity based incentives pursuant to management or other incentive
plans or in connection with the termination, death or disability of such directors, officers,
consultants and employees in an aggregate amount not to exceed $1,500,000 (excluding the
principal amount of subordinated notes issued by Holdings under Section 6.1(0)) in any Fiscal
Year, (e) Holdings may make payments pursuant to a Management Agreement as permitted in
accordance with Section 6.11(h), ( f ) Borrowers may make regularly scheduled payments of
         Case 14-50971-CSS             Doc 466-12       Filed 05/02/20       Page 156 of 371



interest in respect of the Second Lien Term Loans in accordance with the terms of the Second
Lien Credit Agreement and the Intercreditor Agreement, and (g) Holdings may make payments
to Sponsor in an aggregate amount not to exceed $5,000,000 in connection with a claim of
substantial contribution by Sponsor in accordance with the Plan.

        6.5      Restrictions on Subsidiary Distributions. Except as provided herein, no Credit
Party shall, nor shall it permit any of its Subsidiaries to, create or otherwise cause or suffer to
exist or become effective any consensual encumbrance or restriction of any kind on the ability of
any Subsidiary of Holdings to (a) pay dividends or make any other distributions on any of such
Subsidiary's Equity Interests owned by Holdings or any other Subsidiary of Holdings, (b) repay
or prepay any Indebtedness owed by such Subsidiary to Holdings or any other Subsidiary of
Holdings, (c) make loans or advances to Holdings or any other Subsidiary of Holdings, or
(d) transfer, lease or license any of its property or assets to Holdings or any other Subsidiary of
Holdings other than restrictions (i) in agreements evidencing Indebtedness permitted by Section
6.1(1) that impose restrictions on the property so acquired, constructed or improved, (ii) by
reason of customary provisions restricting assignments, subletting or other transfers contained in
leases, licenses, joint venture agreements and similar agreements entered into in the ordinary
course of business, (iii) that are or were created by virtue of any transfer of, agreement to transfer
or option or right with respect to any property, assets or Equity Interests not otherwise prohibited
under this Agreement, (iv) described on Schedule 6.5, (v) in agreements or other arrangements
relating to Indebtedness to the extent incurred pursuant to Section 6.l(n) of a Foreign Subsidiary
of Holdings so long as such restrictions apply only to such Foreign Subsidiary and its Foreign
Subsidiaries, (vi) in agreements relating to Indebtedness to the extent incurred pursuant to
Section 6.l(c), (vii) applicable to Haul Insurance or (viii) existing under the Second Lien Credit
Agreement.

        6.6    Investments. No Credit Party shall, nor shall it permit any of its Subsidiaries to,
directly or indirectly, make or own any Investment in any Person, including any Joint Venture,
except:


                (a)    Investments in Cash and Cash Equivalents;


               @)    equity Investments owned as of the Closing Date in any Subsidiary and
Investments made after the Closing Date in Systems and any wholly-owned Guarantor
Subsidiary of Holdings;


                (c)     Investments (i) in any Securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and (ii) deposits, prepayments and
other credits to suppliers made in the ordinary course of business consistent with the past
practices of Holdings and its Subsidiaries;


               (d)     intercompany loans to the extent permitted under Section 6.l(b);
         Case 14-50971-CSS           Doc 466-12       Filed 05/02/20      Page 157 of 371




              (e)    Consolidated Capital Expenditures with respect to Borrowers and the
Guarantors permitted by Section 6.7(d);


               (f)     (i) loans to its respective employees in the ordinary course of business
consistent with past practices for travel and entertainment expenses, relocation wsts and similar
purposes, and stock option financing in an aggregate principal amount not to exceed $1,500,000
at any time outstanding and (ii) leases of rigs to ownerioperators and advances of operating
expenses thereto in the ordinary course of business, provided that such advances for operating
expenses shall not exceed an aggregate amount of $5,000,000 at any time outstanding;


              (g)    Investments made following the Exit Facilities Conversion Date in
connection with Permitted Acquisitions permitted pursuant to Section 6.8;


              (h)      Hedge Agreements entered into by Borrowers or any Subsidiary and
permitted pursuant to this Agreement;


               (i)    Investments described in Schedule 6.6;


               (i)    other Investments in Subsidiaries other than wholly-owned Guarantor
Subsidiaries of Holdings in an aggregate amount not to exceed at any time $7,500,000;


               @)      Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and suppliers, in each case
in the ordinary course of business;


                (1)    non-cash consideration issued by the purchaser of assets in connection
with a sale of such assets to the extent permitted by Section 6.8;


              (m) cashless loans to officers and directom of Holdings and its Subsidiaries to
purchase Equity Interests of Holdings in the ordinary course of business;


               (n)     Holdings may make investments in Haul Insurance in a n~axinluln
aggregate net amount not to exceed the greater of (i) $35,000,000 in any Fiscal Year and (ii) any
amount of capital required to be maintained by Haul Insurance under the laws of its jurisdiction
of incorporation or formation; and


               (0)     additional Investments so long as the aggregate amount invested, loaned
or advanced pursuant to this clause (determined without regard to any write-downs or write-offs
of such investments, loans and advances) does not exceed $5,000,000 in the aggregate.
         Case 14-50971-CSS          Doc 466-12       Filed 05/02/20      Page 158 of 371



       Notwithstanding the foregoing, in no event shall any Credit Party make any Investment
which results in or facilitates in any manner any Restricted Junior payment not otherwise
permitted under the terms of Section 6.4.

       6.7     Financial Covenants.


                (a)     Interest Coveraee Ratio. Holdings shall not permit the Interest Coverage
Ratio as of the end of any Fiscal Quarter, beginning with the Fiscal Quarter ending June 30,2007,
to be less than the correlative ratio indicated:




                (b)     Leverane Ratio. Holdings shall not permit the Leverage Ratio as of the
end of any Fiscal Quarter, beginning with the Fiscal Quarter ending June 30, 2007, to exceed the
correlative ratio indicated:
         Case 14-50971-CSS          Doc 466-12       Filed 05/02/20      Page 159 of 371




              (c)     Consolidated Adjusted EBITDA. Until the Exit Facilities Conversion
Date, permit Consolidated Adjusted EBITDA as of the end of any month, beginning with the
month ending March 30, 2007, for the twelve month period then ended to be less than the
correlative amount indicated:




                      1 September 2007 1 $     3 2 , 0 0 0 , 0 2

               (d)    Maximum Consolidated Capital Exoenditures. Holdings shall not, and
shall not permit its Subsidiaries to, make or incur Consolidated Capital Expenditures in any
Fiscal Year indicated below, in an aggregate amount for Holdings and its Subsidiaries in excess
of the sum of (i) the corresponding amount set forth below opposite such Fiscal Year & (ii)
cash proceeds from a capital contribution to, or the issuance of any Equity Interest in, Holdings
received by Holdings during such Fiscal Year and not required to be applied to prepay Loans
pursuant to Section 2.14@); provided that such proceeds are applied by Holdings no later than
six months afier receipt thereof & (iii) the Permitted Carry-Forward Amount; provided
however, that for purposes of this Section 6.7(d), if during any Fiscal Year (a "Base Fiscal
         Case 14-50971-CSS           Doc 466-12       Filed 05/02/20       Page 160 of 371



Year") Holdings or its Subsidiaries has entered into a legally binding commitment to make or
incur Capital Expenditures during the immediately following Fiscal Year ("Committed Capital
Expenditures"), Holdings and its Subsidiaries may treat up to $7,500,000 of the aggregate
amount of such Committed Capital Expenditures actually expended within ninety days after the
end of such Base Fiscal Year ("Spent Committed Capital Expenditures") as being expended
during such Base Fiscal Year:




For purposes of this Section 6.7(d), "Permitted Carry-Forward Amount" shall mean, for any
Fiscal Year, the greater of (i) 50% of the amount of Consolidated Excess Cash Flow for the
immediately preceding Fiscal Year not required to prepay the Loans pursuant to Section 2.14(d)
and (ii) the amount equal to the excess, if any, (but in no event more than 50%) of the
corresponding amount of permitted Consolidated Capital Expenditures for the immediately
preceding Fiscal Year set forth in the chart above over the sum of (A) the actual amount of
Consolidated Capital Expenditures for such previous Fiscal Year & (B) the amount of Spent
Committed Capital Expenditures actually made within ninety days after the end of such previous
Fiscal Year.


Notwithstanding the foregoing, any purchase by Holdings or its Subsidiaries, directly or
indirectly, of the Blue Thunder Equipment and any maintenance, repairs, taxes, registration fees
or other fees or expenses related to the Blue Thunder Equipment or the purchase or ownership
thereof, in each case made during the 2007 Fiscal Year in an amount up to $25,000,000 shall not
be counted against the Consolidated Capital Expenditures limitation for the 2007 Fiscal Year as
set forth above.


               (e)     Certain Calculations. With respect to any period during which a Permitted
Acquisibon or an Asset Sale has occurred (each, a "Subject Transaction") and (a) such
'Sransacbon is equal to or less than $5,000,000, Borrowers may elect, at the time of the closing of
such Subject Transaction, by providing written notice to Administrative Agent, to include pro
forma calculations with respect to such Subject Transaction and (b) such Transaction is greater
than $5,000,000 Borrowers shall, in each case for purposes of determining compliance witb the
financial covenants set forth in this Section 6.7, Consolidated Adjusted EBITDA shall be
calculated with respect to such period on a pro forma basis (including pro forma adjustments
arising out of events which are drrectly attributable to a specific transaction, are factually
supportable and are expected to have a continuing impact, in each case determined on a basis
         Case 14-50971-CSS            Doc 466-12       Filed 05/02/20      Page 161 of 371



consistent with Article 11 of Regulation S-X promulgated under the Securities Act and as
interpreted by the staff of the Securities and Exchange Commission, which would include cost
savings resulting eom head count reduction, closure of facilities and similar restructuring
charges, which pro forma adjustments shall be certified by the chief financial officer of Holdings)
using the historical (audited, if available) financial statements of any business so acquired or to
be acquired or sold or to be sold and the consolidated financial statements of Holdings and its
Subsidiaries which shall be reformulated as if such Subject Transaction, and any Indebtedness
incurred or repaid in connection therewith, had been consummated or incurred or repaid at the
beginning of such period (and assuming that such Indebtedness bears interest during any portion
of the applicable measurement period prior to the relevant acquisition at the weighted average of
the interest rates applicable to outstanding Loans incurred during such period).


                (f)     Certain Amendments. Notwithstanding anything to the contrary set forth
herein, if the Exit Facilities Conversion Date occurs:


                       (0        on or after June 1,2007 and prior to July 1, 2007, the minimum
        Interest Coverage Ratio and the maximum Leverage Ratio required pursuant to Sections
        6.l(a) and 6.l(b) hereof for the end of any Fiscal Quarter through the Fiscal Quarter
        ending June 30,2008 may be amended with the consent solely of each of the Borrowers
        and of the Administrative Agent, solely in order to account for the financial impact of the
        delayed implementation of revised labor and customer contracts of Borrowers and their
        Subsidiaries as a direct result of the Exit Facility Conversion Date not occurring on or
        before May 31,2007; or


                       (ii)      on or after July 1, 2007 and prior to October 1, 2007, the
        minimum Interest Coverage Ratio and the maximum Leverage Ratio required pursuant to
        Sections 6.l(a) and 6.l(b) hereof for the end of any Fiscal Quarter through the Fiscal
        Quarter ending September 30, 2008 may be amended with the consent solely of each of
        the Borrowers and of the Administrative Agent, solely in order to account for the
        financial impact of the delayed implementahon of revised labor and customer contracts of
        Borrowers and their Subsidiaries as a direct result of the Exit Facility Conversion Date
        not occurring on or before May 31,2007;


        provided, that in the case of each of clauses (i) and (ii) above, the Administrative Agent
        and the Borrowers shall endeavor, to the extent practicable, to preserve the relative
        difference prior to any such amendment between (x) the minimum htere6t Coverage
        Ratio requirement and the projected Interest Coverage Ratio for such periods in
        accordance with the updated business plan delivered to Syndication Agent on or about
        April 11, 2007 or (y) the maximum Leverage Ratio requirement and the projected
        Leverage Ratio for such periods in accordance with the updated business plan delivered
        to Syndication Agent on or about April 11,2007, as applicable.

        6.8     Fundamental Changes; Disposition of Assets; Acquisitions. No Credit Party
shall, nor shall it permit any of its Subsidiaries (other than Inactive Subsidiaries) to, enter into
                                                132
         Case 14-50971-CSS            Doc 466-12        Filed 05/02/20       Page 162 of 371



any transaction of merger, amalgamation or consolidation, reorganization or liquidate, wind-up
or dissolve itself (or suffer any liquidation or dissolution), or convey, sell, lease or license,
exchange, transfer or otherwise dispose of, in one transaction or a series of transactions, all or
any part of its business, assets or property of any kind whatsoever, whether real, personal or
mixed and whether tangible or intangible, whether now owned or hereafter acquired, leased or
licensed, or acquire by purchase or otherwise (other than purchases or other acquisitions of
inventory, materials and equipment and Capital Expenditures in the ordinary course of business)
the business, property or fixed assets of, or stock or other evidence of beneficial ownership of,
any Person or any division or line of business or other business unit of any Person, except:


                (a)    any Subsidiary of Holdings may be merged or amalgamated with or into
Holdings or any Subsidiary of Holdings, or be liquidated, wound up or dissolved, or all or any
part of its business, property or assets may be conveyed, sold, leased, transferred or otherwise
disposed of, in one transaction or a series of transactions, to Holdings or any Subsidiary;
provided, in the case of such a merger or amalgamation, (i) if any Borrower is a party to such
merger or amalgamation, such Borrower shall be the continuing or surviving Person and (ii)
subject to the foregoing clause (i), if any Guarantor Subsidiary is a party to such merger or
amalgamation, such Guarantor Subsidiary shall be the continuing or surviving Person;


                (b)     upon no less than thirty (30) days prior written notice to Administrative
Agent, Holdings may merge with and into any Subsidiary, if the sole purpose and effect of such
merger is to effect a so-called "reincorporation merger" in which the surviving corporation will
be incorporated in the State of Delaware and if all of the following conditions are met: (i) no
Default or Event of Default shall exist at the time of and after giving effect to such merger, (ii)
the Collateral Agent's Liens on the Collateral shall remain a perfected First Priority Lien, and
Holdings shall cause the surviving corporation to execute and deliver to Administrative Agent
such documents, instruments, financing statements, and amendments to Loan Documents as
Administrative Agent or Collateral Agent may reasonably request to continue the perfection and
priority of the Collateral Agent's Liens on the Collateral;


               (c)     sales or other dispositions of assets that do not constitute Asset Sales;


                (d)     Asset Sales, the proceeds of which (valued at the principal amount thereof
in the case of non-Cash proceeds consisting of notes or other debt Securities and valued at fair
market value in the case of other non-Cash proceeds) when aggregated with the proceeds of all
other Asset Sales made within the same Fiscal Year, are no more than $7,500,000 nnd when
aggregated with the proceeds of all other Asset Sales made since the Closing Date, are not more
than $15,000,000; provided (1) the consideration received for such assets shall be in an amount
at least equal to the fair market value thereof (determined in good faith by the board of directors
of Holdings (or similar goveming body) or an Executive Officer of Holdings authorized by such
governing body), (2) no less than 75% thereof shall be paid in Cash, and (3) the Net Asset Sale
Proceeds thereof shall be applied as required by Section 2.14(a);
          Case 14-50971-CSS            Doc 466-12        Filed 05/02/20       Page 163 of 371



                (e)    disposals of obsolete, worn out or surplus property;


               (f)    Permitted Acquisitions consummated following the Exit Facilities
Conversion Date, the consideration for which constitutes (i) not more than $10,000,000 in the
aggregate in any Fiscal Year, and (ii) not more than $25,000,000 in the aggregate from the
Closing Date to the date of determination;


               (g)     Permitted Acquisitions consummated following the Exit Facilities
Conversion Date, the cash consideration for which constitutes not more than $60,000,000 in the
aggregate from the Closing Date to the date of determination; provided that (1) the cash
consideration for such Permitted Acquisitions are funded solely with the proceeds of (i) the sale
by Holdings of Equity Interests (other than Disqualified Equity Interests) to Sponsor or one of its
Controlled Investment Affiliates andlor (ii) Indebtedness permitted pursuant to Sections 6.l(c)
and 6.1(s) and (2) no less than 40% of the cash consideration for such Permitted Acquisitions are
funded with the proceeds of Equity Interests described in clause (i) of this proviso;


                (h)    Investments made in accordance with Section 6.6;


               (i)     any Foreign Subsidiary of Holdings may be merged with or into a wholly-
owned Foreign Subsidiary of Holdings, or be liquidated, wound up or dissolve, or all or any part
of its business, property or assets may be conveyed, sold, leased, transferred or otherwise
disposed of, in one transaction or a series of transactions, to a wholly owned Foreign Subsidiary
of Holdings;


                (j)    the Planned Asset Sales as described on Schedule 6.8(a);


                (k)     sale of terminal locations or related real estate which is no longer needed
or useful in the business of the Credit Parties and having a value, in the case of any single parcel
or related series of parcels sold in one transaction or a series of transaction, does not exceed
$1,500,000; and


             (1)    transactions expressly provided for in the Plan to occur on or substantially
contemporaneously with the Plan Effective Date and described on Schedule 6.8(b).

       6.9     Disposal of Subsidiary Interests. Except for any sale of all of its interests in the
Equity Interests of any of its Subsidiaries in compliance with the provisions of Section 6.8 and
Liens permitted under Sections 6.2(a) no Credit Party shall, nor shall it permit any of its
Subsidiaries to, (a) directly or indirectly sell, assign, pledge or otherwise encumber or dispose of
any Equity Interests of any of its Subsidiaries, except to qualify directors if required by
applicable law; or (b) permit any of its Subsidiaries directly or indirectly to sell, assign, pledge or
otherwise encumber or dispose of any Equity Interests of any of its Subsidiaries, except to
         Case 14-50971-CSS            Doc 466-12       Filed 05/02/20       Page 164 of 371




another Credit Party (subject to the restrictions on such disposition otherwise imposed
hereunder), or to qualify directors if required by applicable law.

        6.10 Sales and Lease-Backs. No Credit Party shall, nor shall it pennit any of its
Subsidiaries to, directly or indirectly, become or remain liable as lessee or as a guarantor or other
surety with respect to any lease of any property (whether real, personal or mixed), whether now
owned or hereafter acquired, which such Credit Party (a) has sold or transferred or is to sell or to
transfer to any other Person (other than Holdings or any of its Subsidiaries), or (b) ~ntendsto use
for substantially tbe same purpose as any other property which has been or is to be sold or
transferred by such Credit Party to any Person (other than Holdings or any of its Subsidiaries) in
connection with such lease unless (1) the sale of such property is permitted pursuant to Section
6.8 and (2) any Capital Lease or Liens arising in connection therewith are permitted by Sections
6.1 and 6.2, as the case may be.

         6.11 Transactions with Shareholders and Affiliates. No Credit Party shall, nor shall
it permit any of its Subsidiaries to, directly or indirectly, enter into or permit to exist any
transaction (including the purchase, sale, lease or exchange of any property or the rendering of
any service) with any Affiliate of Holdings on terms that are less favorable to Holdings or that
Subsidiary, as the case may be, than those that might be. obtained at the time £tom a Person who
is not such a holder or Affiliate; provided, the foregoing restriction shall not apply to (a) any
transaction between or among the Credit Parties; (b) reasonable and customary fees paid to
members of the board of directors (or similar governing body) of Holdings and its Subsidiaries;
(c) compensation arrangements for officers and other employees of Holdings and its Subsidiaries
entered into in the ordinary course of business; (d) transactions described in Schedule 6.1 1; (e)
Restricted Junior Payments permitted pursuant to Section 6.4 (other than those permitted under
Section 6.4(d)), (0Investments may be made to the extent permitted by Sections 6.l(p) and
6.6(j), (g) the provision of officers' and directors indemnification and insurance in the ordinary
course of business to the extent permitted by applicable law, (h) after the Exit Facilities
Conversion Date, payments of management fees pursuant to a Management Agreement in an
aggregate amount not to exceed $1,500,000 per Fiscal Year plus reasonable out-of-pocket
expenses of the manager thereunder; provided that (A) the payments of such amounts shall be
subordinated to the Obligations on terms reasonably satisfactory to Administrative Agent, (B) no
Default or Event of Default shall have occurred and be continuing at the time of such payments
or shall be caused thereby, (C) the Leverage Ratio as of the last day of the Fiscal Quarter most
recently ended for which financial statements have been delivered pursuant to Section 5.l(b) or
Section 5.l(c) shall not exceed 1.75:1.00 and (D) the Consolidated Excess Cash Flow for the
Fiscal Year most recently ended shall be greater than $0; (i) customary cash management
arrangements with Foreign Subsidiaries in the ordinary course of business; and (i) sale for less
than fair market value to management of Holdings or any Subsidiary of any common Equity
Interests of Holdings

         6.12 Conduct of Business. From and after the Closing Date, no Credit Party shall, nor
shall it permit any of its Subsidiaries to, engage in any business other than (i) the businesses
engaged in by such Credit Party on the Closing Date and similar or related businesses and (ii)
such other lines of business as may be consented to by Requisite Lenders.
         Case 14-50971-CSS           Doc 466-12        Filed 05/02/20       Page 165 of 371



       6.13 Amendments or Waivers of Organizational Documents and Certain
Agreements. No Credit Party shall, nor shall it pennit any of its Subsidiaries to, agree to any
amendment, restatement, supplement or other modification to, or waiver of, any of its
Organizational Documents, any Management Agreement or, after the Exit Facilities Conversion
Date, any of its rights under the Plan which in each case is materially adverse ta the Lenders,
without in each case obtaining the prior written consent of Requisite Lenders to such amendment,
restatement, supplement or other modification or waiver.

        6.14 Haul Insurance. Haul Insurance shall have no assets or liabilities other than
those associated with the provision of insurance and services related thereto, and shall not
conduct and or engage in any business activities other than such business and activities as they
relate to the provision of insurance and services related thereto substantially all of which
insurance and related services are provided for the benefit of Holdings or their Subsidiaries. The
insurance and related services of Haul Insurance not provided for the benefit of Holdings or its
Subsidiaries shall be provided to third parties and the insurance premiums charged and collected
with respect thereto shall be segregated &om any cash or other assets of Holdings and its other
Subsidiaries. Haul Insurance shall take appropriate measures (through reinsurance and other
appropriate means) to reduce the insurance risk and exposure relating to such third party
insurance to an amount not in excess of the capital provided to support such activities.

        6.15 Chapter 11 Claims; Adequate Protection. Prior to the Exit Facilities
Conversion Date, no Credit Party shall, nor shall it permit any of its Subsidiariesto, incur, create,
assume, suffer to exist or permit (other than those existing, and disclosed to Syndication Agent,
on the date hereof) any (i) administrative expense, unsecured claim, or other super-priority claim
or Lien (except Permitted Liens) that is pari passu with or senior to the claims of the Secured
Parties against the Credit Parties hereunder, or apply to the Bankruptcy Court or the Canadian
Court for authority to do so, except for the Carve-Out, or (ii) obligation to make adequate
protection payments, or otherwise provide adequate protection, other than as approved by the
Requisite Lenders.

        6.16 DIP Orders and Canadian Orders. Prior to the Exit Facilities Conversion Date,
no Credit Party shall make or permit to be made any change, amendment or modification, or any
application or motion for any change, amendment or modification, to the Interim DIP Order, the
Final DIP Order, the Canadian Interim Order or Canadian Final Order, other than as approved in
writing by the Requisite Lenders.

        6.17 Limitation on Prepayments of Pre-Petition Obligations. Prior to the Exit
Facilities Conversion Date, and except as otherwise permitted pursuant to the Interim DIP Order,
the Final DIP Order, the Canadian Interim Order, Canadian Final Order, the order of the
Bankruptcy Court granting Debtors' Motion for Authority to Pay Prepetition Automobile
Liability Claims and to Enter into a Corrective Endorsement with Respect to One of the
Automobile Policies" entered on September 25, 2006 or otherwise consented to by the Requisite
Lenders, no Credit Party shall (i) make any payment or prepayment on or redemption or
acquisition for value (including, without limitation, by way of depositing with the trustee with
respect thereto money or securities before due for the purpose of paying when due) of any
Prepetition Indebtedness or other pre-Petition Date obligations of any Credit Party, (ii) pay any
interest on any pre-Petition Date Indebtedness of any Credit Party (whether in cash, in kind
          Case 14-50971-CSS           Doc 466-12        Filed 05/02/20      Page 166 of 371



securities or otherwise), or (iii) make any payment or create or permit any Lien pursuant to
Section 361 of the Bankruptcy Code (or pursuant to any other provision of the Bankruptcy Code
authorizing adequate protection), or apply to the Bankruptcy Court or the Canadian Court for the
authority to do any of the foregoing; provided, that (x) Borrowers may make payments for
administrative expenses that are allowed and payable under Sections 328, 330 and 331 of the
Bankruptcy Code, and (y) Borrowers may make payments permitted by the order of the
Bankruptcy Court entered prior to March 16, 2007. In addition, no Credit Party shall permit any
of its Subsidiaries to make any payment, redemption or acquisition which such Credit Party is
prohibited from making under the provisions of this Section 6.17.

       6.18 Fiscal Year. No Credit Party shall, nor shall it permit any of its Subsidiaries to
change its Fiscal Year-end from December 3 1.

        6.19 Repayment of Indebtedness. Except pursuant to the Plan and except as
specifically permitted hereunder, prior to the Exit Facilities Conversion Date no Credit Party
shall make any payment or transfer with respect to any Lien or Indebtedness incurred or arising
prior to the filing of the Cases that is subject to the automatic stay provisions of the Bankruptcy
Code or the Canadian Stay Order whether by way of "adequate protection" under the Bankruptcy
Code or otherwise except pursuant to an order of the Bankruptcy Court or the Canadian Court
after notice and hearing.

        6.20 Reclamation Claims. No Credit Party shall hereafter enter into any agreement to
return any of its inventory to any of its creditors for application against any Prepetition
Indebtedness, trade payables incurred prior to the Petition Date or other prepetition claims under
Section 546(g) of the Bankruptcy Code or otherwise or allow any creditor to take any setoff or
recoupment against such Prepetition Indebtedness, trade payables incurred prior to the Petition
Date or other prepetition claims based upon any such return pursuant to Section 553(b)(1) of the
Banlavptcy Code or otherwise if, after giving effect to any such agreement, setoff or recoupment,
the aggregate amount of Prepetition Indebtedness, prepetition trade payables and other
prepetition claims subject to all such agreements, setoffs and recoupments since the Petition Date
would exceed $400,000. Subject to the foregoing limitation, Borrowers shall be permitted to
make payments in respect of trade payables incurred prior to the Petition Date and wages,
commissions and benefits owed to employees and independent contractors that are in the
ordinary course of business so long as such payments are consistent with orders entered prior to
March 17,2006 and are approved by the Bankruptcy Court.

        6.21 Chapter 11 Claims. No Credit Party shall mcur, create, assume, suffer to exist or
permit any other super-priority administrative claim which is pari passu with or senior to the
claims of Agents and Lenders against Borrowers and the other Credit Parties, except as set forth
in Section 2.24.

       6.22 Limitation on Voluntary Payments and Amendments or Waivers of the
Second Lien Credit Agreement. No Credit Party shall, nor shall it permit any of its
Subs~diariesto, (a) make or offer to make any optional or voluntary payment, prepayment,
repurchase or redemption of, or otherwise voluntarily or optionally defease any Second Lien
Term Loans or segregate funds for any such payment, prepayment, repurchase, redemption or
defeasance or (b) agree to any amendment, restatement, supplement or other modification to, or
         Case 14-50971-CSS           Doc 466-12       Filed 05/02/20      Page 167 of 371



waiver of, any of its rights under the Second Lien Credit Agreement or the other Second Lien
Credit Documents after the Restatement Date that is prohibited under Section 5.3 of the
Intercreditor Agreement without in each case obtaining the prior written consent of Requisite
Lenders to such amendment, restatement, supplement or other modification or waiver.


SECTION 7. GUARANTY

        7.1     Guaranty of the Obligations. Subject to the provisions of Section 7.2,
Guarantors jointly and severally hereby irrevocably and unconditionally guaranty to
Administrative Agent for the ratable benefit of the Beneficiaries the due and punctual payment in
full of all Obligations when the same shall become due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code, 11 U.S.C. § 362(a) or under any other applicable bankruptcy, insolvency or similar law
now or hereafter in effect) (collectively, the "Guaranteed Obligations").

        7.2     Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the "Contributing Guarantors"), in a fair and equitable manner, their
obligations arising under this Guaranty. Accordingly, in the event any payment or distribution is
made on any date by a Guarantor (a "Funding Guarantor") under this Guaranty such that its
Aggregate Payments exceeds its Fair Share as of such date, such Funding Guarantor shall be
entitled to a contribution fkom each of the other Contributing Guarantors in an amount sufficient
to cause each Contributing Guarantor's Aggregate Payments to equal its Fair Share as of such
date. "Fair Share" means, with respect to a Contributing Guarantor as of any date of
determination, an amount equal to (a) the ratio of (i) the Fair Share Contribution Amount with
respect to such Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by @) the aggregate amount paid
or distributed on or before such dateby all Funding Guarantors under this Guaranty in respect of
the obligations Guaranteed. "Fair Share Contribution Amount" means, with respect to a
Contributing Guarantor as of any date of determination, the maximum aggregate amount of the
obligations of such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent transfer or conveyance
under Section 548 of Title 11 of the United States Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect; provided, solely for purposes of calculating
the "Pair Share Contribution Amount" with respect to any Contributing Guarantor for
purposes of this Section 7.2, any assets or liabilities of such Contributing Guarantor arising by
virtue of any rights to subrogation, reimbursement or indemnification or any rights to or
obligations of contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. "Aggregate Payments" means, with respect to a Contributing
Guarantor as of any date of determination, an amount equal to (1) the aggregate amount of all
payments and distributions made on or before such date by such Contributing Guarantor in
respect of this Guaranty (including in respect of this Section 7.2), minus (2) the aggregate
amount of all payments received on or before such date by such Contributing Guarantor kom the
other Contributing Guarantors as contributions under this Section 7.2. The amounts payable as
contributions hereunder shall be determined as of the date on which the related payment or
distribution is made by the applicable Funding Guarantor. The allocation among Contributing
        Case 14-50971-CSS            Doc 466-12       Filed 05/02/20      Page 168 of 371



Guarantors of their obligations as set forth in this Section 7.2 shall not be conshued in any way
to limit the liability of any Contributing Guarantor hereunder. Each Guarantor is a third party
beneficiary to the contribution agreement set forth in this Section 7.2.

        7.3    Payment by Guarantors. Subject t o Section 7.2, Guarantors hereby jointly and
severally agree, in furtherance of the foregoing and not in limitation of any other right which any
Beneficiary may have at law or in equity against any Guarantor by virtue hereof, that upon the
failure of Borrowers to pay any of the Guaranteed Obligations when and as the same shall
become due, whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Banlavptcy Code, 11 U.S.C. 5 362(a) or under any
other applicable bankruptcy, insolvency or similar law now or hereafter in effect), Guarantors
will upon demand pay, or cause to be paid, in Cash, to Administrative Agent for the ratable
benefit of Beneficiaries, an amount equal to the sum of the unpaid principal amount of all
Guaranteed Obligations then due as aforesaid, accrued and unpaid interest on such Guaranteed
Obligations (including interest which, but for Borrowers' becoming the subject of a case under
the Banlauptcy Code, would have accrued on such Guaranteed Obligations, whether or not a
claim is allowed against Borrowers for such interest in the related bankruptcy case) and all other
Guaranteed Obligations then owed to Beneficiaries a s aforesaid.

        7.4    Liability of Guarantors Absolute. Each Guarantor agrees that its obligations
hereunder are irrevocable, absolute, independent and unconditional and shall not be affected by
any circumstance which constitutes a legal or equitable discharge of a guarantor or surety other
than payment in full of the Guaranteed Obligations. In fiutherance of the foregoing and without
limiting the generality thereof, each Guarantor agrees as follows:


              (a)     this Guaranty is a guaranty of payment when due and not of collectability.
This Guaranty is a primary obligation of each Guarantor and not merely a contract of surety;


               @)     Administrative Agent may enforce this Guaranty upon the occurrence of
an Event of Default notwithstanding the existence of any dispute between Borrowers and any
Beneficiary with respect to the existence of such Event of Default;


               (c)    the obligations of each Guarantor hereunder are independent of the
obligations of Borrowers and the obligations of any other guarantor (including any other
Guarantor) of the obligations of Borrowers, and a separate action or actions may be brought and
prosecuted against such Guarantor whether any or not any action is brought against Borrowers or
any of such other guarantors and whether or not any Borrower is joined in any such action or
actions;


               (d)    payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor's liability for any
portion of the Guaranteed Obligations which has not been paid. Without limiting the generality
of the foregoing, if Administrative Agent is awarded a judgment in any s u ~ brought
                                                                             t       to enforce
         Case 14-50971-CSS            Doc 466-12        Filed 05/02/20       Page 169 of 371



any Guarantor's covenant to pay a portion of the Guaranteed Obligations, such judgment shall
not be deemed to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not, except to the extent
satisfied by such Guarantor, limit, affect, modify or abridge any other Guarantor's liability
hereunder in respect of the Guaranteed Obligations;


                (e)     any Beneficiary, upon such terms as it deems appropriate, without notice
or demand and without affecting the validity or enforceability hereof or giving rise to any
reduction, limitation, impairment, discharge or termination of any Guarantor's liability hereunder,
from time to time may (i) renew, extend, accelerate, increase the rate of interest on, or otherwise
change the time, place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance with respect to,
or substitutions for, the Guaranteed Obligations or any agreement relating thereto andlor
subordinate the payment of the same to the payment of any other obligations; (iii) request and
accept other guaranties of the Guaranteed Obligations and take and hold security for the payment
hereof or the Guaranteed Obligations; (iv) release, surrender, exchange, substitute, compromise,
settle, rescind, waive, alter, subordinate or modify, with or without consideration, any security
for payment of the Guaranteed Obligations, any other guaranties of the Guaranteed Obligations,
or any other obligation of any Person (including any other Guarantor) with respect to the
Guaranteed Obligations; (v) enforce and apply any security now or hereafter held by or for the
benefit of such Beneficiary in respect hereof or the Guaranteed Obligations and direct the order
or manner of sale thereof, or exercise any other right or remedy that such Beneficiary may have
against any such security, in each case as such Beneficiary in its discretion may determine
consistent herewith or the applicable Hedge Agreement and any applicable security agreement,
including foreclosure on any such security pursuant to one or more judicial or nonjudicial sales,
whether or not every aspect of any such sale is commercially reasonable, and even though such
action operates to impair or extinguish any right of reimbursement or subrogation or other right
or remedy of any Guarantor against Borrowers or any security for the Guaranteed Obligations;
(vi) exercise the Exit Facilities Option; and (vii) exercise any other rights available to it under the
Credit Documents or any Hedge Agreements; and


                (f)     this Guaranty and the obligations of Guarantors hereunder shall be valid
and enforceable and shall not be subject to any reduction, limitation, impairment, discharge or
termination for any reason (other than payment in full of the Guaranteed Obligations), including
the occurrence of any of the following, whether or not any Guarantor shall have had notice or
knowledge of any of them: (i) any failure or omission to assert or enforce or agreement or
election not to assert or enforce, or the stay or enjoining, by order of court, by operation of law or
otherwise, of the exercise or enforcement of, any claim or demand or any right, power or remedy
(whether arising under the Credit Documents or any Hedge Agreements, at law, in equity or
otherwise) with respect to the Guaranteed Obligations or any agreement relating thereto, or with
respect to any other guaranty of or security for the payment of the Guaranteed Obligations;
(ii) any rescission, waiver, amendment or modification of, or any consent to departure from, any
of the terms or provisions (including provisions relating to events of default) hereof, any of the
other Credit Documents, any of the Hedge Agreements or any agreement or instrument executed
pursuant thereto, or of any other guaranty or security for the Guaranteed Obligations, in each
         Case 14-50971-CSS            Doc 466-12       Filed 05/02/20       Page 170 of 371



case whether or not in accordance with the terms hereof or such Credit Document, such Hedge
Agreement or any agreement relating to such other guaranty or security; (iii) the Guaranteed
Obligations, or any agreement relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect; (iv) the application of payments received from any source (other
than payments received pursuant to the other Credit Documents or any of the Hedge Agreements
or from the proceeds of any security for the Guaranteed Obligations, except to fhe extent such
security also serves as collateral for indebtedness other than the Guaranteed Obligations) to the
payment of indebtedness other than the Guaranteed Obligations, even though any Beneficiary
might have elected to apply such payment to any part or all of the Guaranteed Obligations;
(v) any Beneficiary's consent to the change, reorganization or termination of the corporate
structure or existence of Holdings or any of its Subsidiaries and to any corresponding
restructuring of the Guaranteed Obligations; (vi) any failure to perfect or continue perfection of a
security interest in any collateral which secures any of the Guaranteed Obligations; (vii) any
defenses, set-offs or counterclaims which Borrowers may allege or assert against any Beneficiary
in respect of the Guaranteed Obligations, including failure of consideration, breach of warranty,
payment, statute of frauds, statute of limitations, accord and satisfaction and usury; and (viii) any
other act or thing or omission, or delay to do any other act or thing, which may or might in any
manner or to any extent vary the risk of any Guarantor as an obligor in respect of the Guaranteed
Obligations.

          7.5    Waivers by Guarantors. Each Guarantor hereby waives, for the benefit of
 Beneficiaries: (a) any right to require any Beneficiary, as a condition of payment or performance
 by such Guarantor, to (i) proceed against Borrowers, any other guarantor (including any other
 Guarantor) of the Guaranteed Obligations or any other Person, (ii) proceed against or exhaust
 any security held &om Borrowers, any such other guarantor or any other Person, (iii) proceed
 against or have resort to any balance of any Deposit Account or credit on the books of any
 Beneficiary in favor of Borrowers or any other Person, or (iv) pursue any other remedy in the
 power of any Beneficiary whatsoever; (b) any defense arising by reason of the incapacity, lack of
 authority or any disability or other defense of Borrowers OT any other Guarantor including any
 defense based on or arising out of the lack of validity or the unenforoeability of the Guaranteed
 Obligations or any agreement or instrument relating thereto or by reason of the cessation of the
 liability of Borrowers or any other Guarantor &om any cause other than payment in full of the
 Guaranteed Obligations; (c) any defense based upon any statute or rule of law which provides
that the obligation of a surety must be neither larger in amount nor in other respects more
burdensome than that of the principal; (d) any defense based upon any Beneficiary's errors or
omissions in the administration of the Guaranteed Obligations, except behavior which amouits
to willful misconduct, gross negligence or bad faith, (e) (i) any principles or provisions of law,
statutory or otherwise, which are or might be in conflict with the terms hereof and any legal or
equitable discharge of such Gunrnntor's obligations hereunder, (ii) the benefit of any statute of
limitations affecting such Guarantor's liability hereunder or the enforcement hereof, (iii) any
rights to set-offs, recoupments and counterclaims, and (iv) promptness, diligence and any
requirement that any Beneficiary protect, secure, perfect or insure any security interest or lien or
any property subject thereto; (0 notices, demands, presentments, protests, notices of protest,
notices of dishonor and notices of any action or inaction, including acceptance hereof, notices of
default hereunder, the Hedge Agreements or any agreement or instrument related thereto, notices
of any renewal, extension or modification of the Guaranteed Obligations or any agreement
related thereto, notices of any extension of credit to Borrowers and notices of any of the matters
         Case 14-50971-CSS           Doc 466-12       Filed 05/02/20       Page 171 of 371



referred to in Section 7.4 and any rigM to consent to any thereof; and (g) any defenses or benefits
that may be derived from or afforded by law which limit the liability of or exonerate guarantors
or sureties, or which may conflict with the terms hereof.

        7.6     Guarantors' Rights of Subrogation, Contribution, etc. Until the Guaranteed
Obligations (other than contingent indemnification obligations for which no claim has been made)
shall have been indefeasibly paid in full and the Commitments shall have terminated and all
Letters of Credit shall have expired or been cancelled, each Guarantor hereby waives any claim,
right or remedy, direct or indirect, that such Guarantor now has or may hereafter have against
Borrowers or any other Guarantor or any of its assets in connection with this Guaranty or the
performance by such Guarantor of its obligations hereunder, in each case whether such claim,
right or remedy arises in equity, under contract, by statute, under common law or otherwise and
including (a) any right of subrogation, reimbursement or indemnification that such'Guarantor
now has or may hereafter have against Borrowers with respect to the Guaranteed Obligations, (b)
any right to enforce, or to participate in, any claim, right or remedy that any Beneficiary now has
or may hereafler have against Borrowers, and (c) any benefit oL and any right to participate in,
any collateral or security now or hereafter held by any Beneficiary. In addition, until the
Guaranteed Obligations (other than contingent indemnification obligations for which no claim
has been made) shall have been indefeasibly paid in full and the Commitments shall have
terminated and all Letters of Credit shall have expired or been cancelled, each Guarantor shall
withhold exercise of any right of contribution such Guarantor may have against any other
guarantor (including any other Guarantor) of the Guaranteed Obligations, including any such
right of contribution as contemplated by Section 7.2. Each Guarantor further agrees that, to the
extent the waiver or agreement to withhold the exercise of its rights of subrogation,
reimbursement, indemnification and contribution as set forth herein is found by a court of
competent jutisdiction to be void or voidable for any reason, any rights of subrogation,
reimbursement or indemnification such Guarantor may have against Borrowers or against any
collateral or security, and any rights of contribution such Guarantor may have against any such
other guarantor, shall be junior and subordinate to any rights any Beneficiary may have against
Borrowers, to all right, title and interest any Beneficiary may have in any such collateral or
security, and to any right any Beneficiary may have against such other guarantor. If any amount
shall be paid to any Guarantor on account of any such subrogation, reimbursement,
indemnification or contribution rights at any time when all Guaranteed Obligations (other than
contingent indemnification obligations for which no claim has been made) shall not have been
finally and indefeasibly paid in full, such amount shall be held in trust for Administrative Agent
on behalf of Beneficiaries and shall forthwith be paid over to Administrative Agent for the
benefit of Beneficiaries to be credited and applied against the Guaranteed Obligations, whether
matured or unrnatured, in accordance with the terms hereof.

        7.7    Subordination of Other Obligations. Any Indebtedness of Borrowers or any
Guarantor now or hereafter held by any Guarantor (the "Obligee Guarantor") is hereby
subordinated in right of payment to the Guaranteed Obligations, and any such Indebtedness
collected or received by the Obligee Guarantor afler an Event of Default has occurred and is
continuing shall be held in trust for Administrative Agent on behalf of Beneficiaries and shall
forthwith be paid over to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations but without affecting, impairing or limiting in any
manner the liability of the Obligee Guarantor under any other provision hereof.
         Case 14-50971-CSS            Doc 466-12       Filed 05/02/20      Page 172 of 371



        7.8     Continuing Guaranty. This Guaranty is a continuing guaranty and shall remain
in effect until all of the Guaranteed Obligations shall have been paid in full and the
Commitments shall have terminated and all Letters of Credit shall have expired or been
cancelled. Each Guarantor hereby irrevocably waives any right to revoke this Guaranty as to
future transactions giving rise to any Guaranteed Obligations.

        7.9     Authority of Guarantors or Borrowers. It is not necessary for any Beneficiary
to inquire into the capacity or powers of any Guarantor or any Borrower or the officers, directors
or any agents acting or purporting to act on behalf of any of them.

        7.10 Financial Condition of Borrowers. Any Credit Extension may be made. to any
Borrower or continued from time to time, and any Hedge Agreements may be entered into from
time to time, in each case without notice to or authorization from any Guarantor regardless of the
financial or other condition of Borrowers at the time of any such grant or continuation or at the
time such Hedge Agreement is entered into, as the case may be. No Beneficiary shall have any
obligation to disclose or discuss with any Guarantor its assessment, or any Guarantor's
assessment, of the financial condition of Borrowers. Each Guarantor has adequate means to
obtain information from Borrowers on a continuing basis concerning the financial condition of
any Borrower and their ability to perform its obligations under the Credit Documents and the
Hedge Agreements, and each Guarantor assumes the responsibility for being and keeping
informed of the financial condition of Borrowers and of all circumstances bearing upon the risk
of nonpayment of the Guaranteed Obligations. Each Guarantor hereby waives and relinquishes
any duty on the part of any Beneficiary to disclose any matter, fact or thing relating to the
business, operations or conditions of Borrowers now known or hereaffer known by any
Beneficiary.


        7.11   Bankruptcy, etc.


                (a)   So long as any Guaranteed Obligations (other than contingent
indemnification obligations for which no claim has been made) remain outstanding, no
Guarantor shall, without the prior written consent of Administrative Agent acting pursuant to the
instructions of Requisite Lenders, commence or join with any other Person in commencing any
bankruptcy, reorganization or insolvency case or proceeding of or against Borrowers or any other
Guarantor. The obligations of Guarantors hereunder shall not be reduced, limited, impaired,
discharged, deferred, suspended or terminated by any case or proceeding, voluntary or
involuntary, involving the bankruptcy, insolvency, receivership, reorganization, liquidation or
arrangement of Borrowers or any other Guarantor or by any defense which Borrowers or any
other Guarantor may have by reason of the order, decree or decision of any court or
administrative body resulting from any such proceeding.


               (b)      Each Guarantor acknowledges and agrees that any interest on any portion
of the Guaranteed Obligations which accrues after the commencement of any case or proceeding
referred to in clause (a) above (or, if interest on any portion of the Guaranteed Obligations ceases
to accrue by operation of law by reason of the commencement of such case or proceeding, such
interest as would have accrued on such portion of the Guaranteed Obligations if such case or
          Case 14-50971-CSS           Doc 466-12       Filed 05/02/20       Page 173 of 371



proceeding had not been commenced) shall be included in the Guaranteed Obligations because it
is the intention of Guarantors and Beneficiaries that the Guaranteed Obligations which are
guaranteed by Guarantors pursuant hereto should be determined without regard to any rule of
law or order which may relieve Bol~owersof any portion of such Guaranteed Obligations.
Guarantors will permit any trustee in bankruptcy, receiver, debtor in possession, assignee for the
benefit of creditors or similar Person to pay Administrative Agent, or allow the claim of
Administrative Agent in respect of, any such interest accruing after the date on wh~chsuch case
or proceeding is commenced.


               (c)      In the event that aU or any portion of the Guaranteed Obligations are paid
by Borrowers, the obligations of Guarantors hereunder shall continue and remam in full force
and effect or be reinstated, as the case may be, in the event that all or any part of such payment(s)
are rescinded or recovered directly or indirectly from any Beneficiary as a preference, fraudulent
transfer or otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

        7.12 Discharge of Guaranty Upon Sale of Guarantor. (a) If all of the Equity
Interests of any Guarantor or any of its successors in interest hereunder shall be sold or otherwise
disposed of (including by merger or consolidation) in accordance with the terms and cond~tions
hereof, the Guaranty of such Guarantor or such successor in interest, as the case may be,
hereunder shall automatically be discharged and released without any further actlon by any
Beneficiary or any other Person effective as of the time of such Asset Sale.


               (b)     Notwithstanding anything to the contrary in this Agreement or the other
Loan Documents, if at any time after the Exit Facilihes Convers~onDate, the Guaranty of any
Canadian Subsidiary that is a Controlled Foreign Subsidiary causes, or is reasonably expected to
cause, material adverse tax consequences to Holdings and its Domestic Subsidiaries, taken as a
whole, then the Guaranty of such Canadian Subsidiary shall be discharged and released by
Admmistrative Agent without any further action by any Beneficiary or any other Person;
provided that in the event (whether as a result of an amendment of the Internal Revenue Code or
otherwise) a Guaranty by such Canadian Subsidiary thereafter would not result in material
adverse tax consequences to Holdings and its Domestic Subsidiaries, upon the request of
Administrative Agent, such Canadian Subsidiary shall again become a Guarantor hereunder by
executing a Counterpart Agreement and taking the actions required pursuant to Section 5.10.


SECTION 8. EVENTS OF DEFAULT; CARVE-OUT EVENT

         8.1   Events of Default. If any one or more of the following conditions or events shall
occur:


              (a)    Failure to Make Payments When Due. Failure by Borrowers to pay (i)
when due any installment of principal of any Loan, whether at stated maturity, by acceleration,
by notice of voluntarj prepayment, by mandatory prepayment or otherwise; (ii) when due any
          Case 14-50971-CSS           Doc 466-12        Filed 05/02/20      Page 174 of 371



amount payable in reimbursement of any LC Disbursement; or (iii) any interest on any Loan or
any fee or any other amount due hereunder within three Business Days after the date due; or


               @)      Default in Other A~eements. (i) Failure of any Credit Party or any of
their respective Subsidiaries to pay when due any principal of or interest on or any other amount
payable in respect of the Second Lien Term Loans or one or more items of Indebtedness (other
than (x) Indebtedness referred to in Section 8.l(a) and (y) during the pendency of the Cases,
Indebtedness incurred prior to the commencement of the Cases) with an aggregate principal
amount of $7,500,000 or more, in each case beyond the grace period, if any, provided therefor;
or (ii) breach or default by any Credit Party with respect to any other material term of (1) the
Second Lien Credit Agreement or one or more items of Indebtedness in the aggregate principal
amount referred to in clause (i) above or (2) any loan agreement, mortgage, indenture or other
agreement relating to such item(s) of Indebtedness, in each case beyond the grace period, if any,
provided therefor, if the effect of such breach or default is to cause, or to permit the holder or
holders of that Indebtedness (or a trustee on behalf of such holder or holders), to cause, that
Indebtedness to become or be declared due and payable (or redeemable) prior to its stated
maturity or the stated maturity of any underlying obligation, as the case may be; or


               (c)     Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Section 2.6, Sections 5.l(a), 5.1@),5.l(c), 5.l(d)
and 5.l(f), Section 5.2, 5.15,5.16, 5.17, 5.18 or Section 6; or


                (d)    Breach of Representations. etc. Any representation,warranty, certification
or other statement made or deemed made by any Credit Party in any Credit Document or in any
statement or certificate at any time given by any Credit Party or any of its Subsidiaries in writing
pursuant hereto or thereto or in connection herewith or therewith shall be false in any material
respect as of the date made or deemed m&, or


                 (e)      Other Defaults Under Cred~tDocuments. Any Credit Party shall default in
the performance of or compliance with any term contained herein or any of the other Credit
Documents (other than any Mortgage), other than any such term referred to in any other Section
of this Section 8.1, and such default shall not have been remedied or waived within thirty days
after the earlier of (i) an Authorized Officer of such Credit Party becoming aware of such default
or (ii) receipt by any Borrower of notice kom Administrabve Agent or any Lender of such
default; or


                 (f)     Involuntarv Bankru~tcv:Avpointment of Receiver, etc. Following the
Exit Facilities Conversion Date, (i) a court of competent jurisdiction shall enter a decree or order
for relief in respect of Holdings or any of its Subsidiaries (other than any Inactive Subsidiary) in
an involuntary case or application under the Bankruptcy Code, Canadian Insolvency Law or
under any other applicable bankruptcy, insolvency or similar law now or hereafter in effect,
which decree or order is not stayed; or any other similar relief shall be granted under any
applicable federal, state, or provincial law; or (ii) an involuntary case or application shall be
         Case 14-50971-CSS            Doc 466-12       Filed 05/02/20       Page 175 of 371



commenced against Holdings or any of its Subsidiaries (other than any Inactive Subsidiary)
under the Bankruptcy Code, Canadian Insolvency Law or under any other applicable banktuptcy,
insolvency or similar law now or hereafter in effect; or a decree or order of a court having
jurisdiction in the premises for the appointment of a receiver, receiver-manager, interim receiver,
monitor, administrator, liquidator, sequestrator, trustee, custodian or other officer having similar
powers over Holdings or any of its Subsidiaries, or over all or a substantial part of its property,
shall have been entered; or there shall have occurred the involuntary appointment of a receiver,
receiver-manager, interim receiver, monitor, administrator; liquidator, sequestrator, trustee, or
other custodian of Holdings or any of its Subsidiaries (other than any Inactive Subsidiary) for all
or a substantial part of its property; or a warrant of attachment, execution or similar process shall
have been issued against any substantial part of the property of Holdings or any of its
Subsidiaries (other than any Inactive Subsidiary), and any such event described in this clause (ii)
shall continue for sixty days without having been dismissed, bonded or discharged; or


                 (8)    Voluntaw Bankruptcv: Appointment of Receiver, etc. Following the Exit
Facilities Conversion Date, (i) Holdings or any of its Subsidiaries (other than any Inactive
Subsidiary) shall have an order for relief entered with respect to it or shall commence a voluntary
case or application under the Bankruptcy Code, Canadian Insolvency Law or under any other
applicable bankruptcy, insolvency or similar law now or hereafier in effect, including, without
limitation, filing a notice of intention to make a proposal pursuant to the BIA or shall consent to
the entry of an order for relief in an involuntary case or application, or to the conversion of an
involuntary case or application to a voluntary case or application, under any such law, or shall
consent to the appointment of or taking possession by a receiver, receiver-manager, interim
receiver, monitor, administrator, liquidator, sequestrator, trustee or other custodian for all or a
substantial part of its property; or Holdings or any of its Subsidiaries (other than any Inactive
Subsidiary) shall make any assignment for the benefit of creditors; or (ii) Holdings or any of its
Subsidiaries (other than any Inactive Subsidiary) shall be unable, or shall fail generally, or shall
admit in writing its inability, to pay its debts as such debts become due; or the board of directors
(or similar governing body) of Holdings or any of its Subsidiaries (other than any Inactive
Subsidiary) (or any committee thereof) shall adopt any resolution or otherwise authorize any
action to approve any of the actions referred to herein or in Section 8.l(f); or


               @)     Defaults Under Mortmpes. Any Event of Default under and as defined in
any Mortgage which would reasonably be expected to impair or adversely affect Collateral
Agent's ability to realize upon the Real Estate subject to such Mortgage shall occur and be
continuing.


              (i)      Judments and Attachments. Any money judgment, writ or warrant of
attachment or similar process involving in the aggregate at any time an amount in excess of
$7,500,000 (in either case to the extent not adequately covered by insurance as to which a
solvent and unaffiliated insurance company has acknowledged coverage) shall be entered or filed
against Holdings or any of its Subsidiaries or any of their respective assets (other than the
allowance of claims in the Cases) and shall remain undischarged, unvacated, unbonded or
         Case 14-50971-CSS            Doc 466-12       Filed 05/02/20       Page 176 of 371



unstayed for a period of sixty days (or in any event later than five days prior to the date of any
proposed sale thereunder); or


               6)     Dissolution. Any order, judgment or decree shall be entered against any
Credit Party decreeing the winding up, dissolution or split up of such Credit Party and such order
shall remain undischarged or unstayed for a period in excess of thirty days; or


                (k)     Employee Benefit Plans. (i) There shall occur one or more ERISA Events
which individually or in the aggregate results in or might reasonably be expected to result in
liability of Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates in excess
of $7,500,000 during the term hereof; or (ii) there exists any fact or circumstance that reasonably
could be expected to result in the imposition of a Lien or security interest under Section 412(n)
of the Internal Revenue Code or under ERISA, which individually or in the aggregate results in
or might reasonably be expected to result in liability of Holdings, any of its Subsidiaries or any
of their respective ERISA Affiliates in excess of $2,000,000 during the term hereof; or


               (1)     Chanve of Control. A Change of Control shall occur; or


                (m) Guaranties, Collateral Documents and other Credit Documents. At any
time after the execution and delivery thereof, (i) the Guaranty for any reason, other than the
satisfaction in full of all Obligations, shall cease to be in full force and effect (other than in
accordance with its terms) or shall be declared to be null and void or any Guarantor shall
repudiate its obligations thereunder, (ii) this Agreement or any Collateral Document ceases to be
in full force and effect (other than by reason of a release of Collateral in accordance with the
terms hereof or thereof or the satisfaction in full of the Obligations in accordance with the terms
hereof) or shall be declared null and void, or Collateral Agent shall not have or shall cease to
have a valid and perfected Lien in any Collateral purported to be covered by the Collateral
Documents with the priority required by the relevant Collateral Document, in each case for any
reason other than the failure of Collateral Agent or any Secured Party to take any action within
its control, or (iii) any Credit Party shall contest the validity or enforceability of any Credit
Document in writing or deny in writing that it has any further liability, including with respect to
future advances by Lenders, under any Credit Document to which it is a party or shall contest the
validity or perfection of any Lien in any Collateral purported to be covered by the Collateral
Documents; or


               (n)     Prior to the Exit Facilities Conversion Date, any Case shall be hsmissed
or converted to a case under Chapter 7 of the Bankruptcy Code, or any Credit Party shall file any
pleading requesting dismissal or there shall be filed a motion or other pleading seeking the
termination of any of the proceedings pursuant to section 18.6 of the CCAA in respect of any of
the Canadian Credit Parties; or a motion, any plan of reorganization or disclosure statement shall
be filed by any Credit Party or any other action shall be taken by any Credit Party in any of the
Cases, for the approval of (i) additional financing under Section 364(c) or (d) of the Bankruptcy
Code not othenvise permitted pursuant to this Agreement or (ii) the granting of any Lien (other
         Case 14-50971-CSS            Doc 466-12        Filed 05/02/20       Page 177 of 371



than Permitted Liens or Liens expressly permitted in the Interim DIP Order, the Final DIP Order,
the Canadian Interim Order or the Canadian Final Order) upon or affecting any Collateral which
are pari passu or senior to the Liens on the Collateral in favor of the Collateral Agent, for the
benefit of Agent and Lenders, or (iii) any other action or actions adverse to Administrative
Agent's, the Syndication Agent's, the Collateral Agent's or Lenders' interests under any Credit
Document or their rights and remedies hereunder or their interest in the Collateral; or


                (0)    Prior to the Exit Facilities Conversion Date, the Bankruptcy Court shall
issue or enter an order in any of the Cases granting (i) any other claim having priority senior to
or pari passu with the claims of the Lenders under the Credit Documents or any other claim
having priority over any or all administrative expenses of the kind specified in clause (b) of
Section 503 or clause (b) of Section 507 of the Bankruptcy Code (other than the Carve-Out) or
(ii) any Lien on the Collateral having a priority senior to or pari passu with the 1,iens and security
interests granted herein, except as expressly provided herein, in the Interim DIP Order, the Final
DIP Order, the Canadian Interim Order or the Canadian Final Order; or


               (p)     Prior to the Exit Facilities Conversion Date, any Credit Party shall pay any
prepetition Claim without the consent of Administrative Agent unless otherwise permitted
pursuant to Section 6.17 of this Agreement; or


                (q)     Prior to the Exit Facilities Conversion Date, the Bankruptcy Court or
Canadian Court shall issue or enter an order granting relief from the automatic stay applicable
under Section 362 of the Bankruptcy Code or the Canadian Stay Order to any holder of any
security interest to permit foreclosure on any assets having a book value in excess of $1,000,000
in the aggregate; or


              (I)    Prior to the Exit Facihties Conversion Date, (i) any Credit Party shall fail
to comply wth the terms of the Interim DIP Order, the Final DIP Order, the Canadian Intenm
Order or the Canadian Final Order in any material respect, (ii) the Interim DIP Order, the Final
DIP Order, the Canadian Interim Order or the Canadian Final Order shall be amended,
supplemented, stayed, reversed, vacated or otherwise modified in any respect adverse to the
Lenders without the written consent of the Requisite Lenders, or (iii) any Credit Party shall file a
motion for reconsideration with respect to the Interim DIP Order, the Final DIP Order, the
Canadian Intenm Order or the Canadian Fmal Order; or


                (s)    Prior to the Exit Facilit~esConversion Date, the Bankruptcy Court shall
issue or enter an order appointing a trustee under Chapter 7 or Chapter 11 of the Bankruptcy
Code, or a responsible officer or an examiner with enlarged powers relating to the operation of
the business (powers beyond those set forth in subclauses (3) and (4) of clause (a) of Section
1106 of the Bankruptcy Code) under clause (b) of Section 1106 of the Bankruptcy Code in the
Cases ; or, in Canada, the appointment of a receiver, receiver-manager, interim receiver or
trustee in bankruptcy in respect of any Credit Party; or
         Case 14-50971-CSS            Doc 466-12       Filed 05/02/20       Page 178 of 371



                (t)     Prior to the Exit Facilities Conversion Date, a plan or reorganization (other
than the Plan) is filed and both (i) the treatment of the claims of the Agents and Lenders in such
plan of reorganization is not approved by Administrative Agent and the Syndication Agent and
(ii) except as contemplated by Section 3.5, such plan of reorganization does not provide for the
payment in full in cash of the Obligations on or prior to the date of consummation thereof; or


                (u)    Prior to the Exit Facilities Conversion Date, the Credit Parties or any of
their Subsidiaries shall seek to, or shall support (in any such case by way of any motion or other
pleading filed with the Bankruptcy Court or the Canadian Court or any other writing to another
party-in-interest executed by or on behalf of the Credit Parties or any of their Subsidiaries) any
other Person's motion to, disallow in whole or in part the Lenders' claim in respect of the
Obligations or to challenge the validity and enforceability of the Liens in favor of the Collateral
Agent; or


               (v)   The Canadian Supplemental Interim Order is not issued by the Canadian
Court on or before May 18,2007; or


              (w) The Final Supplemental DIP Order is not entered by the Bankmptcy Court
on or before May 30,2007; or


               (x)    The Canadian Supplemental Final Order is not issued by the Canadian
Court on or before June 5,2007.


THEN, (1) upon the occurrence of any Event of Default described in Section 8.1(f) or 8.l(g),
automatically, and (2) upon the occurrence of any other Event of Default, at the request of (or
with the consent of) Requisite Lenders, upon notice to any Borrower by Administrative Agent, in
each case notwithstandmg the provisions of Section 362 of the Bankruptcy Code or the Canadian
Stay Order and without any application, motion or notice to, hearing before, or order from, the
Bankruptcy Court or the Canadian Court, (A) the Revolving Commitments, if any, of each
Lender having such Revolving Commitments shall immediately terminate; (B) the Term Loan
Commitments, if any, of each Lender having such Term Loan Commitments shall immediately
terminate; (C) the LC Commitments, if any, of each Lender having such LC Commitments and
the obligation of Administrative Agent to cause Issuing Bank to issue Letters of Credit shall
immediately terminate; @) each of the following shall immediately become due and payable, in
each case without presentment, demand. protest or other requirements o f a.ny kind, all of which
are hereby expressly waived by each Credit Party: (I) the unpaid principal amount of and accrued
interest on the Loans, (II) the umeimbursed amounts of LC Disbursements, (111) an amount equal
to the maximum amount that may at any time be drawn under all Letters of Credit then
outstanding (regardless of whether any beneficiary under any such Letter of Credit shall have
presented, or shall be entitled at such time to present, the drafts or other documents or certificates
required to draw under such Letters of Credit), and (IV) all other Obligations (other than
contingent indemnification obligations for which no claim has been made); provided, the
foregoing shall not affect in any way the obligations of Lenders under Section 2.3(b)(v) or
          Case 14-50971-CSS           Doc 466-12        Filed 05/02/20       Page 179 of 371



Section 2.4(e); (E) subject, prior to the Exit Facilities Conversion Date, to the satisfaction of the
notice and other requirements set forth in the Interim DIP Order, Final DIP Order, the Canadian
Interim Order or the Canadian Final Order, Administrative Agent may cause Collateral Agent to
enforce any and all Liens and security interests created pursuant to Collateral Documents; and (F)
Administrative Agent shall direct Borrowers to pay (and Borrowers hereby agree upon receipt of
such notice, or upon the occurrence of any Event of Default specified in Sections 8.l(f) and (g)
to pay) to Administrative Agent such additional amounts of cash as reasonably requested by
Issuing Bank or Administrative Agent, to be held as security for Borrowers' reimbursement
Obligations in respect of Letters of Credit then outstanding.

        8.2    Carve-Out Events.


               (a)     Upon the first date on which the Agents andlor the Lenders are entitled to
exercise remedies as provided in Section 8.1 hereof and notice thereof by Administrative Agent
to the Credit Parties (the "Carve-Out Event Notice"), the right of the Credit Parties to pay
professional fees outslde the Carve-Out shall terminate (a "Carve-Out Event"), and, upon such
occurrence, the Credit Parties, after receipt of the Carve-Out Event Notice from Administrative
Agent, shall provide immediate notice by facsimile to a11 professionals informing them that a
Carve-Out Event has occurred and fiuther advising them that the Credit Parties' ability to pay
professionals is subject to the Carve-Out.


                @)     Notwithstanding anything in this Agreement to the contrary, on and after
the Exit Facilities Conversion Date the right of the Credit Parties to pay professional fees shall be
governed solely in accordance with the Plan and the Confirmation Order.


SECTION 9. AGENTS

        9.1     Appointment of Agents. (a) GSCP is hereby appointed Syndication Agent
hereunder, and each Lender hereby authorizes GSCP to act as Syndication Agent in accordance
with the terms hereof and the other Credit Documents. CIT is hereby appointed Administrative
Agent and Collateral Agent hereunder and under the other Credit Documents and each Lender
hereby authorizes CIT to act as Administrative Agent and Collateral Agent in accordance with
the terms hereof and the other Credit Documents. Each Agent hereby agrees to act in its capacity
as such upon the express conditions contained herein and the other Credit Documents, as
applicable. Except as expressly provided in Section 9.7, the provisions of this Section 9 are
solely for the benefit of Agents and Lenders and no Credit Party shall have any rights as a third
party beneficiary of any of the provision^ thereof. In pcrforming its functions and duties
hereunder, each Agent shall act solely as an agent of Lenders and does not assume and shall not
be deemed to have assumed any obligation towards or relationship of agency or trust with or for
Holdings or any of its Subsidiaries. Syndication Agent, without consent of or notice to any party
hereto, may assign any and all of its rights or obligations hereunder to any of its Affiliates. As of
the Closing Date, OSCP, in its capacity as Syndication Agent, shall not have any obligations but
shall be entitled to all benefits of this Section 9.
          Case 14-50971-CSS           Doc 466-12       Filed 05/02/20      Page 180 of 371




               (b)     For the purpose of holding any secunty granted by any Credit Party
pursuant to the laws of the Province of Quebec to secure payment of any debenture issued by any
Credit Party, Collateral Agent is hereby appointed to act as the person holding the power of
attorney (fond6 de pouvoir) pursuant to article 2692 of the Clvil Code of Quebec to act on behalf
of each of the debentureholders, initially CIT in its capacity as Collateral Agent for the Secured
Parties. Each Person who is or becomes a Lender and each assignee holder of any debenture
issued by any Credit Party shall be deemed to ratify the power of attorney (fond6 de pouvoir)
granted to Collateral Agent hereunder by its execution of an Assignment Agreement or Jo~nder
Agreement. Collateral Agent agrees to act in such capacity. Each party hereto agrees that,
notwithstanding Section 32 of An Act respecting the special powers of legal persons (Quebec),
Collateral Agent, as fondi: de pouvoir, shall also be entitled to act as a debentureholder and to
acquire and/or be the pledgee of any debentures or other t~tlesof indebtedness to be issued under
any deed of hypothec executed by or on behalf of any Credit Party.

        9.2     Powers and Duties. Each Lender irrevocably authonzes each Agent to take such
action on such Lender's behalf and to exercise such powers, rights and remedies hereunder and
under the other Credit Documents as are specifically delegated or granted to such Agent by the
terms hereof and thereof, together with such powers, rights and remedies as are reasonably
incidental thereto. Each Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Credit Documents. Each Agent may exercise such powers, rights
and remedies and perform such duties by or through its agents or employees. No Agent shall
have, by reason hereof or any of the other Credit Documents, a fiduciary relationship in respect
of any Lender; and nothing herein or any of the other Credit Documents, expressed or implied, is
intended to or shall be so construed as to impose upon any Agent any obligations in respect
hereof or any of the other Credit Documents except as expressly set forth herein or therein.
Admimstrative Agent hereby agrees that it shall (i) furnish to GSCP, in its capacity as Arranger,
upon GSCP's request, a copy of the Register, (ii) cooperate with GSCP in granting access to any
Lenders (or potential lenders) who GSCP identifies to the Platform and (iii) maintain GSCP's
access to the Platform.

       9.3     General Immunity.


                 (a)   No Responsibilih, for Certain Matters. No Agent shall be responsible to
any Lender for the execution, effectiveness, genuineness, validity, enforceability, collectability
or sufficiency he~eofor any other Credit Document or for any representations, warranties,
recitals or statements made herein or therein or made in any written or oral statements or in any
financial or other statements, instruments, reports or certificates or any other documents
furnished or made by any Agent to Lenders or by or on behalf of any Credit Party or any Lender
in connection with the Credit Documents and the transactions contemplated thereby or for the
financial condition or business affairs of any Credit Party or any other Person liable for the
payment of any Obligations, nor shall any Agent be required to ascertain or inquire as to the
performance or observance of any of the terms, conditions, provisions, covenants or agreements
contained in any of the Credit Documents or as to the use of the proceeds of the Loans or as to
the existence or possible existence of any Event of Default or Default or to make any disclosures
with respect to the foregoing. Anytlvng contained herein to the contrary notwithstanding,
          Case 14-50971-CSS           Doc 466-12       Filed 05/02/20       Page 181 of 371



Administrative Agent shall not have any liability arising from confirmations of the amount of
outstanding Loans or the Letter of Credit Usage or the component amounts thereof.


                (b)     Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken or omitted by any
Agent under or in connection with any of the Credit Documents except to the extent caused by
such Agent's gross negligence or willful misconduct. Each Agent shall be entitled to refrain
from any act or the taking of any action (including the failure to take an action) in connection
herewith or any of the other Credit Documents or from the exercise of any power, discretion or
authority vested in it hereunder or thereunder unless and until such Agent shall have received
instructions in respect thereof from Requisite Lenders (or such other Lenders as may be required
to give such instructions under Section 10.5) and, upon receipt of such instructions from
Requisite Lenders (or such other Lenders, as the case may be), such Agent shall be entitled to act
or (where so instructed) refrain from acting, or to exercise such power, discretion or authority, in
accordance with such instructions. Without prejudice to the generality of the foregoing, (i) each
Agent shall be entitled to rely, and shall be .fully protected in relying, upon any communication,
instrument or document believed by it to be genuine and correct and to have been signed or sent
by the proper Person or Persons and shall be entitled to rely and shall be protected in relying on
opinions and judgments of attorneys (who may be attorneys for Holdings and its Subsidiaries),
accountants, experts and other professional advisors selected by it; and (ii) no Lender shall have
any right of action whatsoever against any Agent as a result of such Agent acting or (where so
instructed) refraining from acting hereunder or any of the other Credit Documents in accordance
with the instructions of Requisite Lenders (or such other Lenders as may be required to give such
instructions under Section 10.5).


                (c)    Delegation of Duties. Administrative Agent may perfom any and all of its
 duties and exercise its rights and powers under this Agreement or under any other Credit
Document by or through any one or more sub-agents appointed by Administrative Agent.
 Administrative Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective AffiIiates. The exculpatory, indemnification
and other provisions of this Section 9.3 and of Section 9.6 shall apply to any the Affiliates of
Administrative Agent and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities as Administrative
Agent. All of the rights, benefits, and privileges (including the exculpatory and indemnification
provisions) of this Section 9.3 and of Section 9.6 shall apply to any such sub-agent and to the
Affiliates of any such sub-agent, and shall apply to their respective activities as sub-agent as if
such sub-agent and Affiliates were name& herein. Notwithstanding anything herein to the
contrary, with respect to each sub-agent appointed by Administrative Agent, (i) such sub-agent
shall be a thud party beneficiary under this Agreement with respect to all such rights, benefits
and privileges (including exculpatory rights and rights to indemnification) and shall have all of
the rights and benefits of a third party beneficiary, including an independent right of action to
enforce such rights, benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person, against any or all of
the Credit Parties and the Lenders, (ii) such rights, benefits and privileges (including exculpatory
rights and rights to indemnification) shall not be modified or amended without the consent of
         Case 14-50971-CSS           Doc 466-12        Filed 05/02/20       Page 182 of 371




such sub-agent, and (iii) such sub-agent shall only have obligations to Administrative Agent and
not to any Credit Party, Lender or any other Person and no Credit Party, Lender or any other
Person shall have any rights, directly or indirectly, as a third party beneficiary or otherwise,
against such sub-agent.

         9.4     Agents Entitled to Act as Lender. The agency hereby created shall in no way
impair or affect any of the rights and powers of, or impose any duties or obligations upon, any
Agent in its individual capacity as a Lender hereunder. With respect to its participation in the
Loans and the Letters of Credit, each Agent shall have the same rights and powers hereunder as
any other Lender and may exercise the same as if it were not performing the duties and functions
delegated to it hereunder, and the term "Lender" shall, unless the context clearly otherwise
indicates, include each Agent in its individual capacity. Any Agent and its Affiliates may accept
deposits from, lend money to, own securities of, and generally engage in any kind of banking,
trust, financial advisory or other business with Holdings or any of its Affiliates as if it were not
performing the duties specified herein, and may accept fees and other consideration from
Borrowers for services in connection herewith and otherwise without having to account for the
same to Lenders.

        9.5    Lenders' Representations, Warranties and Acknowledgment.


                (a)     Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Holdings and its Subsidiaries in connection
with Credit Extensions hereunder and that it has made and shall continue to make its own
appraisal of the creditworthiness of Holdings and its Subsidiaries. No Agent shall have any duty
or responsibility, either initially or on a continuing basis, to make any such investigation or any
such appraisal on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the making of the
Loans or at any time or times thereafter, and no Agent shall have any responsibility with respect
to the accuracy of or the completeness of any information provided to Lenders.


              (b)     Each Lender, by delivering its signature page to this Agreement or an
Assignment Agreement and funding its Term Loan, LC Deposit and/or Revolving Loans on the
Closing Date, shall be deemed to have acknowledged receipt of, and consented to and approved,
each Credit Document and each other document required to be approved by any Agent, Requisite
Lenders or Lenders, as applicable on the Closing Date.

        9.6    Right to Indemnity. Each Lender, in proportion to its Pro Rata Share, severally
agrees to indemnify each Agent, to the extent tkat such Agent shall not have been reimbursed by
any Credit Party, for and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including counsel fees and disbursements) or
disbursements of any kind or nature whatsoever which may be imposed on, incurred by or
asserted against such Agent in exercising its powers, rights and remedies or performing its duties
hereunder or under the other Credit Documents or otherwise in its capacity as such Agent in any
way relating to or arising out of this Agreement or the other Credit Documents; provided, no
Lender shall be liable for any portion of such liabilities, obligations, losses, damages, penalties,
         Case 14-50971-CSS           Doc 466-12       Filed 05/02/20      Page 183 of 371



actions, judgments, suits, costs, expenses or disbursements resulting from such Agent's gross
negligence or willful misconduct. If any indemnity fumished to any Agent for any purpose shall,
in the opinion of such Agent, be insufficient or become impaired, such Agent may call for
additional indemnity and cease, or not commence, to do the acts indemnified against until such
additional indemnity is furnished; provided, in no event shall this sentence require any Lender to
indemnify any Agent against any liability, obligation, loss, damage, penalty, action, judgment,
suit, cost, expense or disbursement in excess of such Lender's Pro Rata Share thereof; and
provided further, this sentence shall not be deemed to require any Lender to indemnify any
Agent against any liability, obligation, loss, damage, penalty, action, judgment, suit, cost,
expense or disbursement described in the proviso in the immediately preceding sentence.

         9.7    Successor Administrative Agent, Collateral Agent and Swing Line Lender.
 Administrative Agent may resign at any time by giving thirty days' prior written notice thereof to
 Lenders and Borrowers. Upon any such notice of resignation, Requisite Lenders shall have the
 right, with the consent of Borrowers (such consent (x) not to be unreasonably withheld or
 delayed and (y) not required if an Event of Default has occurred and is continuing), to appoint a
 successor Administrative Agent. Upon the acceptance of any appointment as Administrative
 Agent hereunder by a successor Administrative Agent, that successor Administrative Agent shall
 thereupon succeed to and become vested with all the rights, powers, privileges and duties of the
 retiring Administrative Agent and the retiring Administrative Agent shall promptly (i) transfer to
 such successor Administrative Agent all sums, Securities and other items of Collateral held
 under the Collateral Documents, together with all records and other documents necessary or
 appropriate in connection with the performance of the duties of the successor Administrative
 Agent under the Credit Documents, and (ii) execute and deliver to such successor Administrative
 Agent such amendments to financing statements, and take such other actions, as may be
 necessary or appropriate in connection with the assignment to such successor Administrative
Agent of the security interests created under the Collateral Documents, whereupon such retiring
Administrative Agent shall be discharged from its duties and obligations hereunder. If the
Requisite Lenders have not appointed a successor Administrative Agent, Administrative Agent
 shall have the right to appoint a financial institution to act as Administrative Agent hereunder
 and in any case, Administrative Agent's resignation shall become effective on the thirtieth day
after such notice of resignation. Ifneither the Requisite Lenders nor Administrative Agent have
appointed a successor Administrative Agent, the Requisite Lenders shall be deemed to succeeded
to and become vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent; provided that, until a successor Administrative Agent is so appointed by
the Requisite Lenders or Administrative Agent, Administrative Agent, by notice to Borrowers
and the Requisite Lenders, may retain its role as Collateral Agent under any Collateral Document.
Except as provided in the immediately preceding sentence, any resignation of CIT or its
successor as Administrative Agent pnrsuant to this Section shall also oonstitute the resignation of
CIT or its successor as Collateral Agent. After any retiring Administrative Agent's resignation
hereunder as Administrative Agent, the provisions of this Section 9 and Sections 2.4(g) and 10.3
shall inure to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent hereunder. Any successor Administrative Agent appointed pursuant to
this Section shall, upon its acceptance of such appointment, become the successor Collateral
Agent for all purposes hereunder. If CIT or its successor as Administrative Agent pursuant to
this Section has resigned as Administrative Agent but retained its role as Collateral Agent and no
successor Collateral Agent has become the Collateral Agent pursuant to the immediately
        Case 14-50971-CSS            Doc 466-12       Filed 05/02/20      Page 184 of 371




preceding sentence, CIT or its successor may resign as Collateral Agent upon notice to
Bol~owersand the Requisite Lenders at any time. Any resignation of CIT or its successor as
Administrative Agent pursuant to this Section shall also constitute the resignation of CIT or its
successor as Swing Line Lender, and any successor Administrative Agent appointed pursuant to
this Section shall, upon its acceptance of such appointment, become the successor Swing Line
Lender for all purposes hereunder. In such event (a) Borrowers shall prepay any outstanding
Swing Line Loans made by the retiring Administrative Agent in its capacity as Swing Line
Lender, (b) upon such prepayment, the retiring Administrative Agent and Swing Line Lender
shall surrender any Swing Line Note held by it to Borrowers for cancellation, and (c) Borrowers
shall issue, if so requested by successor Administrative Agent and Swing Line Loan Lender, a
new Swing Line Note to the successor Administrative Agent and Swing Line Lender, in the
principal amount of the Swing Line Sublimit then in effect and with other appropriate insertions.
Notwithstanding anything herein to the contrary, in the eventof any resignation by ClT or its
successor as Administrative Agent (each, a "Resigning Agent"), such resignation shall become
effective as set forth above; provided however, that such resignation shall not be effective solely
with respect to the Resigning Agent's rights and obligations as Administrative Agent under
Section 2.4 and any other provision of this Agreement M any other Credit Document directly
relating to the L/C Deposits and Letters of Credit (including the funding into, or withdrawal of
any amounts from, any L/C Deposit Account and including, for the avoidance of doubt, such
Resigning Agent's rights as Administrative Agent under Sections 2.11(d), 9.3,9.6, 10.2, 10.3 and
10.5(c)(iv)) until the earlier to occur of: (i) the date the successor Administrative Agent shall
have entered into a guarantee arrangement with the Issuing Bank with respect to any outstanding
Letters of Credit which results in the concurrent release of such Resigning Agent from any
liability under any existing guarantee with respect to such Letters of Credit or (ii) the date all
outstanding Letters of Credit have been replaced by new Letters of Credit issued hereunder
which are not guaranteed by such Resigning Agent.


       9.8     Collateral Documents and Guaranty.


               (a)     Agents under Collateral Documents and Guaranty. Each Secured Party
hereby fiuther authorizes Administrative Agent or Collateral Agent, as applicable, on behalf of
and for the benefit of Secured Parties, to be the agent for and representative of the Secured
Parties with respect to the Guaranty, the Collateral and the Collateral Documents; provided that
neither Administrative Agent nor Collateral Agent shall owe any fiduciary duty, duty of loyalty,
duty of care, duty of disclosure or any other obligation whatsoever to any holder of Obligations
with respect to any Hedge Agreement. Subject to Section 10.5, without further written consent
or authorization from any Secured Party, Administrative Agent or Collateral Agent, as applicable
may execute any documents or instruments necessary to (i) in connection with a sale or
disposition of assets permitted by this Agreement, release any Lien encumbering any item of
Collateral that is the subject of such sale or other disposition of assets or to which Requisite
Lenders (or such other Lenders as may be required to give such consent under Section 10.5) have
otherwise consented or (ii) release any Guarantor from the Guaranty pursuant to Section 7.12 or
with respect to which Requisite Lenders (or such other Lenders as may be required to give such
consent under Section 10.5) have otherwise consented.
         Case 14-50971-CSS            Doc 466-12       Filed 05/02/20       Page 185 of 371




                (b)    Ri&t to Realize on Collateral and Enforce Guaranty. Anything contained
in any of the Credit Documents (including the Intercreditor Agreement) to the contrary
notwithstanding, Borrowers, Administrative Agent, Collateral Agent and each Secured Party
hereby agree that (i) no Secured Party shall have any right individually to realize upon any of the
Collateral or to enforce the Guaranty, it being understood and agreed that all powers, rights and
remedies hereunder may be exercised solely by Administrative Agent, on behalf of the Secured
Parties in accordance with the terms hereof and all powers, rights and remedies under the
Collateral Documents may be exercised solely by Collateral Agent, and (ii) in the event of a
foreclosure by Collateral Agent on any of the Collateral pursuant to a public or private sale or
other disposition, Collateral Agent or any Lender may be the purchaser or licensor of any or all
of such Collateral at any such sale or other disposition and Collateral Agent, as agent for and
representative of Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities unless Requisite Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such public sale, to use and apply any of the Obligations as a
credit on account of the purchase price for any collateral payable by Collateral Agent at such sale
or other disposition.

              (c)    Rights under Hedge Aqeements. No Hedge Agreement will create (or be
deemed to create) in favor of any Lender Counterparty that is a party thereto any rights in
connection with the management or release of any Collateral or of the obligations of any
Guarantor under the Credit Documents except as expressly provided in Section lO.S(c)(v) of this
Agreement and Section 7.2 of the Pledge and Security Agreement.

       9.9    Intercreditor Agreement. Each Lender hereby consents to and approves each and
all of the provisions of the Intercreditor Agreement and irrevocably authorizes and directs the
Collateral Agent to execute and deliver the Intercreditor Agreement and to exercise and enforce
its rights and remedies and perform its obligations thereunder.


SECTION 10.            MISCELLANEOUS

        10.1    Notices.


               (a)     Notices Generally. Any notice or other communication herein required or
permitted to be given to a Credit Party, Syndication Agent, Collateral Agent, Administrative
Agent, Swing Line Lender or Issuing Bank, shall be sent to such Person's address as set forth on
Appendix B or in the other relevant Credit Document, and in the case of any Lender, the address
as indicated on Appendix B or otherwise indicated to Adn~illinisiraliveAgent in writing. Except as
otherwise set forth in paragraph (b) below, each notice hereunder shall be in writing and may be
personally served, telexed or sent by telefacsimile or United States mail (certified, return receipt)
or courier service and shall be deemed to have been given when delivered in person or by courier
service and signed for against receipt thereof, upon receipt of telefacsimile or telex, or three
Business Days after depositing it in the United States mail with postage prepaid and properly
addressed; provided, no notice to any Agent shall be effective until received by such Agent;
provided further, any such notice or other communication shall at the request of Administrative
        Case 14-50971-CSS               Doc 466-12         Filed 05/02/20         Page 186 of 371



Agent be provided to any sub-agent appointed pursuant to Section 9.3(c) hereto as designated by
Administrative Agent from time to time.


               @)       Electronic Communications.


                       (9        Notices and other communications to the Lenders and Issuing
       Bank hereunder may be delivered or furnished by electronic communication (including e-
       mail and Internet or intranet websites, including the Platform) pursuant to procedures
       approved by Administrative Agent, provided that the foregoing shall not apply to notices
       to any Lender or Issuing Bank pursuant to Section 2 if such Lender or Issuing Bank, as
       applicable, has notified Administrative Agent that it is incapable of receiving notices
       under such Section by electronic communication. Administrative Agent or any Borrower
       may, in its discretion, agree to accept notices and other communications to it hereunder
       by electronic communications pursuant to procedures approved by it, provided that
       approval of such procedures may be limited to particular notices or communications.
       Unless Administrative Agent otherwise prescribes, (i) notices and other communications
       sent to an e-mail address shall be deemed received upon the sender's receipt of an
       achowledgement from the intended recipient (such as by the "return receipt requested"
       function, as available, rebrn e-mail or other written acknowledgement), provided that if
       such notice or other communication is not sent during the normal business hours of the
       recipient, such notice or communication shall be deemed to have been sent at the opening
       of business on the next Business Day for the recipient, and (ii) notices or communications
       posted to an Internet or intranet website shall be deemed received upon the deemed
       receipt by the intended recipient at its e-mail address as described in the foregoing
                          cation that such notice-or c o m m u n i c a ~ s a a i l a b l e d d e n t i . f + g
                          stherefor.


                      (ii)      Each of the Credit Parties understands that the distribution of
       material through an electronic medium is not necessarily secure and that there are
       confidentiality and other risks associated with such distribution and agrees and assumes
       the risks associated with such electronic distribution, except to the extent caused by the
       willful misconduct or gross negligence of Administrative Agent.


                     (iii)     The Platform and any Approved Electronic Communications are
      provided "as is" and "as available". None of the Agents or any of their respective officers,
      directors, employees, agents, advisors or representntivcs (the "Agent Affiliates") warrant
      the accuracy, adequacy, or completeness of the Approved Electronic Communications or
      the Platform and each expressly disclaims liability for errors or omissions in the Platform
      and the Approved Electronic Communications. No warranty of any kind, express,
      implied or statutory, including any warranty of merchantability, fitness for a particular
      purpose, non-infringement of third party rights or freedom £rom viruses or other code
      defects is made by the Agent Affiliates in connection with the Platform or the Approved
      Electronic Communications.
        Case 14-50971-CSS            Doc 466-12       Filed 05/02/20      Page 187 of 371




                      (iv)    Each of the Credit Parties, the Lenders, Issuing Bank and the
        Agents agree that Administrative Agent may, but shall not be obligated to, store any
        Approved Electronic Communications on the Platfonn in accordance with Administrative
        Agent's customary document retention procedures and policies.

          10.2 Expenses. Whether or not the transactions contemplated hereby shall be consum-
 mated, each Borrower agrees to pay promptly (a) all the actual and reasonable costs and
 expenses of Administrative Agent for the preparation, negotiation, execution and administration
 of the Credit Documents and the transactions contemplated thereby (including any costs and
 expenses incurred in connection with the establishment, maintenance and administration of the
LC Deposit Account) and any consents, amendments, waivers or other modifications thereto; @)
 all the costs of furnishing all opinions by counsel for Borrowers and the other Credit Parties; (c)
the reasonable fees, expenses and disbursements of counsel to Agents (in each case including
reasonable allocated costs of internal counsel) in connection with the negotiation, preparation,
 execution and administration of the Credit Documents and any consents, amendments, waivers
or other modifications thereto and any other documents or matters requested by Borrowers; (d)
all the actual costs and reasonable expenses of creating, perfecting and recording Liens in favor
of Collateral Agent, for the benefit of the Secured Parties, including filing and recording fees,
expenses and taxes, stamp or documentary taxes, search fees, title insurance premiums and
reasonable fees, expenses and disbursements of counsel to each Agent and of counsel providing
any opinions that any Agent or Requisite Lenders may reasonably request in respect of the
Collateral or the Liens created pursuant to the Collateral Documents; (e) all the actual costs and
reasonable fees, expenses and disbursements of any auditors, accountants, consultants or
appraisers; ( f ) all the actual costs and reasonable expenses (including the reasonable fees,
expenses and disbursements of any appraisers, consultants, advisors and agents employed or
retained by Collateral Agent and its counsel) in connection with the custody or preservation of
any of the Collateral; (g) all other actual and reasonable costs and expenses incurred by each
Agent in connection with the syndication of the Loans and Commitments and the negotiation,
preparation and execution of the Credit Documents and any consents, amendments, waivers or
other modifications thereto and the transactions contemplated thereby; and (h) after the
occurrence of a Default or an Event of Default, all reasonable costs and expenses, including
reasonable attorneys' fees (including reasonable allocated costs of internal counsel) and
reasonable costs of settlement, incurred by any Agent and Lenders in enforcing any Obligations
of or in collecting any payments due from any Credit Party hereunder or under the other Credit
Documents by reason of such Default or Event of Default (including in connection with the sale,
lease or license of, collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty) or in connection with any refinancing or restructuring of the credit
arrangements provided hereunder in the nature of a "work-out" or pursuant to any insolvency or
bankruptcy cases or proceedings.

        10.3   Indemnity


               (a)     In add~tionto the payment of expenses pursuant to Section 10.2, whether
or not the transactions contemplated hereby shall be consummated, each Credit Party agrees to
defend (subject to Indemnitees' selection of counsel (which shall be reasonably acceptable to
Borrowers)), indemnify, pay and hold harmless, each Agent and Lender and the officers, partners,
         Case 14-50971-CSS           Doc 466-12        Filed 05/02/20      Page 188 of 371




members, d~rectors,trustees, advisors, employees, agents, sub-agents and Affiliates of each
Agent and each Lender (each, an "lndemnitee"), from and against any and all Indemnified
Liabihties; provided, no Credit Party shall have any obligation to any Indemnitee hereunder with
respect to any Indemnified Liabilities to the extent such Indemnified Liabilities arise from the
gross negligence or willful misconduct of that Indemnitee. To the extent that the undertakings to
defend, indemnify, pay and hold harmless set forth in this Section 10.3 may be unenforceable in
whole or in part because they are violative of any law or public policy, the applicable Credit
Party shall contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities incurred by
Indemnitees or any of them.


                 @)     To the extent permitted by applicable law, no Credit Party shall assert, and
each Credit Party hereby waives, any claim against each Lender, each Agent and their respective
Afiliates, directors, employees, attorneys, agents or sub-agents, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or actual damages)
(whether or not the claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement) arising out of, in connection with, arising out of, as a result of, or in any way
related to, this Agreement or any Credit Document or any agreement or instnunent contemplated
hereby or thereby or referred to herein or therein, the transactions contemplated hereby or
thereby, any Loan or the use of the proceeds thereof or any act or omission or event occurring in
connection therewith, and each Credit Party hereby waives, releases and agrees not to sue upon
any such claim or any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor.

        10.4 Set-Off. In addition to any rights now or hereafter granted under applicable law
and not by way of limitation of any such rights, upon the occurrence of any Event of Default
each Lender is hereby authorized, in each case notwithstanding the provisions of Section 362 of
the Bankruptcy Code, and without any application, motion or notice to, hearing before, or order
from, the Bankruptcy Court, by each Credit Party at any time or from time to time subject to the
consent of Administrative Agent (such consent not to be unreasonably withheld or delayed),
without notice to any Credit Party or to any other Person (other than Administrative Agent), any
such notice being hereby expressly waived, to set off and to appropriate and to apply any and all
deposits (general or special, including Indebtedness evidenced by certificates of deposit, whether
matured or unmatured, but not including trust accounts) and any other Indebtedness at any time
held or owing by such Lender to or for the credit or the account of any Credit Party against and
on account of the obligations and liabilities of any Credit Party to such Lender hereunder, the
Letters of Credit and participations therein and under the other Credit Documents, including all
claims of any nature or description arising out of or connected hereto, the Letters of Credit and
participations therein or with any other Credit Document, irrespective of whether or not (a) such
Lender shall have made any demand hereunder or @) the principal of or the interest on the Loans
or any amounts in respect of the Letters of Credit or any other amounts due hereunder shall have
become due and payable pursuant to Section 2 and although such obligations and liabilities, or
any of them, may be contingent or unmatured.

       10.5    Amendments and Waivers.
        Case 14-50971-CSS          Doc 466-12       Filed 05/02/20       Page 189 of 371




               (a)    Reauisite Lenders' Consent. Subject to the add~tionalrequirements of
Sections 10.5(b) and 10.5(c), no amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any d e p m e by any Credit Party thereftom,
shall in any event be effective without the written concurrence of the Requisite Lenders;
provided that Administrative Agent may, with the consent of each Borrower only, amend,
modify or supplement this Agreement to cure any ambiguity, omission, defect or inconsistency,
so long as such amendment, modification or supplement does not adversely affect the rights of
any Lender or Issuing Bank.


               (b)    Affected Lenders' Consent. Without the written consent of each Lender
(other than a Defaulting Lender) that would be affected thereby, no amendment, modification,
termination, or consent shall be effective if the effect thereof would:


                      (i)      extend the scheduled final maturity of any Loan or Note;


                      (ii)     waive, reduce or postpone any scheduled repayment b u t not
       prepayment);


                   (iii)    extend the stated expiration date of any Letter of Credit beyond
       the LC Commitment Termination Date;


                      (iv)      extend the date on which any LC Deposit is required to be made
       by, or returned to, any LC Lender.


                      (v)       reduce the rate of interest on any Loan (other than any waiver of
       any increase in the interest rate applicable to any Loan pursuant to Section 2.10) or any
       fee or any premium payable hereunder;


                      (vi)     extend the time for payment of any such interest or fees;


                       (vii)     reduce the principal amount of any Loan or any reimbursement
       obligation in respect of any Letter of Credit;


                       (viii)    amend, modify, terminate or waive any provision of Section
      2.13(b)(iii), this Section 10.5(b), Section 10.5(c) or any other provision of this Agreement
      that expressly provides that the consent of all Lenders is required;


                    (ix)     amend the definition of "Requisite Lenders" or "Pro Rata
      Share"; provided, with the consent of Requisite Lenders, additional extensions of credit
        Case 14-50971-CSS           Doc 466-12       Filed 05/02/20      Page 190 of 371



      pursuant hereto may be included in the determination of "Requisite Lenders" or "Pro
      Rata Share" on substantially the same basis as the Term Loan Commitments, the Term
      Loans, the LC Commitments, the LC Deposits, the Revolving Commitments and the
      Revolving Loans are included on the Closing Date;


                       (4        release all or substantially all of the Collateral or all or
       substantially all of the Guarantors from the Guaranty except as expressly provided in the
       Credit Documents; or


                       (xi)      consent to the assignment or transfer by any Credit Party of any
      of its rights and obligations under any Credit Document.


                (c) Other Consents. No amendment, modification, termination or waiver of
any provision of the Credit Documents, or consent to any departure by any Credit Party
therefi-om, shall:


                      0)        increase any Commitment of any Lender over the amount
      thereof then in effect without the consent of such Lender, provided, no amendment,
      modification or waiver of any condition precedent, covenant, Default or Event of Default
      shall constitute an increase in any Commitment of any Lender;


                     (ii)     amend, modify, terminate or waive any provision hereof relating
       to the Swing Line Sublimit or the Swing Line Loans without the consent of Swing Line
       Lender;


                     (iii)      alter the required application of any repayments or prepayments
      as between Classes pursuant to Section 2.15 without the consent of Lenders holding more
      than 50% of the aggregate Term Loan Exposure of all Lenders, LC Exposure of all
      Lenders or Revolving Exposure of all Lenders, as applicable, of each Class which is
      being allocated a lesser repayment or prepayment as a result thereof; provided, Requisite
      Lenders may waive, in whole or in part, any prepayment so long as the application, as
      between Classes, of any portion of such prepayment which is still required to be made is
      not altered;


                      (ivj      amend, modify, terminate or waive any provision of Section 2.4
      or this Section lO.S(c)(iv) without the written consent of Administrative Agent (including
      any Person acting as Administrative Agent under Section 2.4 pursuant to the last sentence
      of Section 9.7);


                    (v)        amend, modify, terminate or waive any provision of Section
      2.16(h) without the written consent of one or more Lenders having or holding Revolving
                                              161
         Case 14-50971-CSS            Doc 466-12        Filed 05/02/20       Page 191 of 371




        Exposure and representing more than 50% of the sum of the aggregate Revolving
        Exposure of all Lenders;


                      (vi)    amend, modify or waive this Agreement or the Pledge and
        Security Apeement so as to alter the ratable treatment of Obligations arising under the
        Credit Documents and Obligations arising under Hedge Agreements or the definition of
        "Lender Counterparty," "Hedge Agreement," "Obligations," or "Secured
        Obligations" m each case in a manner adverse to any Lender Counterparty with
        Obligations then outstanding without the written consent of any such Lender
        Counterparty;


                        (vii)     amend, modify, terminate or waive any provision of Section 9 as
        the same applies to any Agent, or any other provision hereof as the same applies to the
        rights or obligations of any Agent, in each case without the consent of such Agent;


                      (viii)     amend, modify, terminate or waive any provision of Section
        2.24,4.25,6.15, or 6.21, without the written consent of each Lender;


                       (ix)       amend, modify, terminate or waive any provision of Section 3.4
        that provides for the satisfaction of Administrative Agent with any conditions set forth
        therein, without the written consent of Administrative Agent; or


                       (x)     amend, modify, terminate or waive any provision of the
        Intercreditor Agreement without the consent of Lenders holding more than 50% of the
        aggregate Revolving Exposure of all Lenders if any such amendment, modification,
        termination or waiver would have, as among all Classes, a disproportionately adverse
        effect on the rights under this Agreement or any other Credit Document of Lenders
        holding Revolving Exposure.


                (d)     Execution of Amendments, etc. Administrative Agent may, but shall have
no obligation to, with the concurrence of any Lender, execute amendments, modifications,
waivers or consents on behalf of such Lender. Any waiver or consent shall be effective only in
the specific instance and for the specific purpose for which it was given. No notice to or demand
on any Credit Party in any case shall entitle any Credit Party to any other or further notice or
demand in similar or other circumstances. Any amendment, modification, termination, waiver or
consent effected in accordance with this Section 10.5 shall be binding upon each Lender at the
time outstanding, each future Lender and, if signed by a Credit Party, on such Credit Party. In
addition, Administrative Agent may, with the consent of Borrowers, amend, modifi, supplement
or execute a restatement of this Agreement (i) to cure any typographical error, defect or
inconsistency or (ii) to reflect the terms of this Agreement after giving effect to the Exit Facilities
Conversion Date and the provisions of Section 3.5 (including the deletion of any provisions
         Case 14-50971-CSS           Doc 466-12        Filed 05/02/20       Page 192 of 371




hereof which are no longer operative); provided that any such amendment, modification or
supplement shall not adversely affect any Lender or Issuing Bank in any material respect.

        10.6   Successors and Assigns; Participations.


                (a)    Generally. This Agreement shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of the parties hereto and the
successors and assigns of Lenders. No Credit Party's rights or obligations hereunder nor any
interest therein may be assigned or delegated by any Credit Party without the prior written
consent of all Lenders. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, Affiliates of each of the
Agents and Lenders) any legal or equitable right, remedy or claim under or by reason of this
Agreement.


                (b)     Reeister. Borrowers, Administrative Agent and Lenders shall deem and
treat the Persons listed as Lenders in the Register as the holders and owners of the corresponding
Commitments, LC Deposits and Loans listed therein for all'purposes hereof, and no assignment
or transfer of any such Commitment, LC Deposit or Loan shall he effective, in each case, unless
and until recorded in the Register following receipt of an Assignment Agreement effecting the
assignment or transfer thereof, in each case, as provided in Section 10.6(d). Each assignment
shall be recorded in the Register on the Business Day the Assignment Agreement is received by
Administrative Agent, if received by 12:OO noon New York City time, and on the following
Business Day if received after such time, prompt notice thereof shall be provided to Borrowers
and a copy of such Assignment Agreement shall be maintained, as applicable. The date of such
recordation of a transfer shall be referred to herein as the "Assignment Effective Date." Any
request, authority or consent of any Person who, at the time of making such request or giving
such authority or consent, is listed in the Register as a Lender shall be conclusive and binding on
any subsequent holder, assignee or transferee ofthe corresponding Commitments, LC Deposits
or Loans.


                (c)     Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this Agreement, including all
or a portion of its Commitment, LC Deposit or Loans owing to it or other Obligations (provided,
however, that pro rata assignments shall not be required and each assignment shall be of a
uniform, and not varying, percentage of all rights and obligations under and in respect of any
applicable Loan and any relaled Commitments):


                    (0       to any Person meeting the criteria of clause (i) of the definition
       of the term of "Eligible Assignee" upon the giving of notice to Borrowers and
       Adm~nistrativeAgent; and
        Case 14-50971-CSS            Doc 466-12        Filed 05/02/20      Page 193 of 371




                       (ii)      to any Person meeting the criteria of clause (ii) of the definition
        of the term of "Eligible Assignee" upon giving of notice to Borrowers and Administrative
        Agent and, in the case of assignments of Revolving Loans or Revolving Commitments to
        any such Person (except in the case of assignments made by or to GSCP), consented to
        by each Borrower and Administrative Agent (such consent not to be (x) unreasonably
        withheld or delayed or, (y) in the case of Borrowers, required at any time an Event of
        Default shall have occurred and then be continuing); provided, further each such
        assignment pursuant to this Section 10.6(c)(ii) shall be in an aggregate amount of not less
        than (A) $1,000,000 (or such lesser amount as may be agreed to by Borrowers and
        Administrative Agent or as shall constitute the aggregate amount of the Revolving
        Commitments and Revolving Loans of the assigning Lender) with respect to the
        assignment of the Revolving Commitments and Revolving Loans and (B) $1,000,000 (or
        such lesser amount as may be agreedto by Borrowers and Administrative Agent or as
        shall constitute the aggregate amount of the Term Loans of the assigning Lender) with
        respect to the assignment of Term Loans. Assignments by Related Funds shall be
        aggregated for purposes of determining compliance with such minimum assignment
        amounts.


               (d)     Mechanics. Assignments and assumptions of Loans, LC Deposits and
Commitments shall only be effected by manual execution and delivery to Administrative Agent
of an Assignment Agreement. Assignments shall be effective as of the Assignment Effective
Date. In connection with all assignments there shall be delivered to Administrative Agent such
forms, certificates or other evidence, if any, with respect to United States federal income tax
withholding matters as the assignee under such Assignment Agreement may be required to
deliver pursuant to Section 2.20(c).


                (e)    Revresentations and Warranties of Assignee. Each Lender, upon
execution and delivery hereof or upon succeeding to an interest in the Commitments, LC
Deposits, and Loans, as the case may be, represents and warrants as of the Closing Date or as of
the Assignment Effective Date that (i) it is an Eligible Assignee; (ii) it has experience and
expertise in the making of or investing in commitments or loans such as the applicable Commit-
ments, LC Deposits or Loans, as the case may be; and (iii) it will make or invest in, as the case
may be, its Commitments, LC Deposits or Loans for its own account m the ordinary course and
without a view to distribution of such Commitments, LC Deposits or Loans withln the meaning
of the Securities Act or the Exchange Act or other federal securities laws ( ~ beingt      understood
that, subject to the provisions of this Section 10.6, the disposition of such Commitments, LC
Deposits or Loans or any interests therein shall at all times remain within its exc,liasive control).


               (f)     Effect of Assiment. Subject to the terms and conditions of this Section
 10.6, as of the Assignment Effective Date with respect to any Assignment Agreement (i) the
assignee thereunder shall have the rights and obligations of a "Lender" hereunder to the extent of
its interest in the Loans, LC Deposits and Commitments as reflected in the Register and shall
thereafter be a party hereto and a "Lender" for all pulposes hereof; (ii) the assigning Lender
thereunder shall, to the extent that nghts and obligations hereunder have been assigned to the
        Case 14-50971-CSS           Doc 466-12        Filed 05/02/20      Page 194 of 371




assignee, relinquish its rights (other than any rights which survive the termination hereof under
Section 10.8) and be released from its obligations hereunder (and, in the case of an assignment
covering all or the remaining portion of an assigning Lender's rights and obligations hereunder,
such Lender shall cease to be a party hereto on such Assignment Effective Date; provided,
anything contained in any of the Credit Documents to the contrary notwithstanding, such
assigning Lender shall continue to be entitled to the benefit of all indemnities hereunder as
specified herein with respect to matters arising out of the prior involvement of such assigning
Lender as a Lender hereunder); (iii) the Commitments shall be modified to reflect any
Commitment of sucb assignee and any Commitment of such assigning Lender, if any; and (iv) if
any such assignment occurs &er the issuance of any Note hereunder, the assigning Lender shall,
upon the effectiveness of such assignment or as promptly thereafter as practicable, surrender its
applicable Notes to Administrative Agent for cancellation, and thereupon each Borrower shall
issue and deliver new Notes, if so requested by the assignee and/or assigning Lender, to such
assignee and/or to such assigning Lender, with appropriate insertions, to reflect the new
Revolving Commitments and/or outstanding Loans of the assignee and/or the assigning Lender.


               (g)    LC Deposits. In connection with each assignment of an LC Deposit, the
LC Deposit of the assigning LC Lender shall not be released, but shall Instead be purchased by
the relevant assignee, and the amount of such LC Deposit shall contlnue to be held in the LC
Deposit Account for application (to the extent not already applied) in accordance with Section
2.4 to satisfy such assignee's obligations in respect of the LC Usage. Each LC Lender agrees that
immediately prior to each such assignment (i) Administrative Agent shall establish a new Sub-
Account in the name of the assignee, (ii) a corresponding portion of the amount held in the LC
Deposit Account credited by Administrative Agent to the Sub-Account of the assigning LC
Lender shall be purchased by the assignee and shall be transferred from the assigning LC
Lender's Sub-Account to the assignee's Sub-Account and (iii) if after giving effect to sucb
assignment the LC Deposit of the assigning LC Lender shall be zero, Administrative Agent shaU
close the Sub-Account of such assigning LC Lender.


               (h)    Participations.


                       0)       Each Lender shall have the right at any time to sell one or more
       participations to any Person (other than Holdings, any of its Subsid~ariesor any of its
       Affihates) m all or any part of its Commitments, Loans or in any other Obligation.


                      (ii)       The holder o1 any such participation, other than an Affiliate of
       the Lender granting such participation, shall not he entitled to require such Lender to take
       or omit to take any action hereunder except with respect to any amendment, modification
       or waiver that would (A) extend the final scheduled maturity of any Loan, Note or Letter
       of Credit [unless such Letter of Credit is not extended beyond the LC Termination Date)
       in which such participant is participating, or reduce the rate or extend the time of
       payment of interest or fees thereon (except in connection with a waiver of applicability of
       any post-default increase in interest rates) or reduce the principal amount thereof, or
       increase the amount of the participant's participation over the amount thereof then in
        Case 14-50971-CSS             Doc 466-12       Filed 05/02/20       Page 195 of 371




       effect (it being understood that a waiver of any Default or Event of Default or of a
       mandatory reduction in the Commitment shall not constitute a change in the terms of
       such participation, and that an increase in any Commitment or Loan shall be permitted
       without the consent of any participant if the participant's participation is not increased as
       a result thereofl, (B) consent to the assignment or transfer by any Credit Party of any of
       its rights and obligations under this Agreement or (C) release all or substantially all of the
       Collateral under the Collateral Documents (except as expresslyprovided in the Credit
       Documents) supporting the Loans hereunder in which such participant is participating.


                       (iii)      Each Borrower agrees that each participant shall be entitled to
      the benefits of Sections 2.18(c), 2.19 and 2.20 and subject to the provisions of Section
      2.23 to the same extent as if it were a Lender and had acquired its interest by assignment
      pursuant to paragraph (c) of this Section; provided, (x) a participant shall not be entitled
      to receive any greater payment under Section 2.19 or 2.20 than the applicable Lender
      would have been entitled to receive with respect to the participation sold to such
      participant, unless the sale of the participation to such participant is made with such
      Borrower's prior written consent and (y) a participant that would be a Non-US Lender if
      it were a Lender shall not be entitled to the benefits of Section 2.20 unless each Borrower
      is notified of the participation sold to suchparticipant and such participant agrees, for the
      benefit of each Borrower, to comply with Section 2.20 as though it were a Lender;
      provided further that, except as specifically set forth in clauses (x) and (y) of this
      sentence, nothing herein shall require any notice to any Borrower or any other Person in
      connection with the sale of any participation. The Lender who has assigned to any
      participant that, by virtue of application of the provisions of this Section 10.6(h)(iii), is
      subject to replacement under Section 2.23 agrees that such Lender can also be replaced
      pursuant to the provisions of Section 2.23. To the extent permitted by law, each
      participant also shall he entitled to the benefits of Section 10.4 as though it were a Lender,
      provided such Participant agrees to be subject to Section 2.17 as though it were a Lender.


               (i)    Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 10.6:


                      (0       any Lender may assign andlor pledge all or any portion of its
      Loans, the other Obligations owed by or to such Lender, and its Notes, if any, to secure
      obligations of such Lender including any Federal Reserve Bank as collateral security
      pursuant to Regulation A of the Board of Governors and any operating circular issued by
      sutili Federal Reserve Bank; and


                      (ii)     notwithstanding anything to the contrary in this Section 10.6,
      any Lender may sell participations (or othenvise transfer its rights) in or to all or a
      portion of its rights and obligations under the Credit Documents (including all its rights
      and obligations with respect to the Term Loans, Revolving Loans and Letters of Credit)
      to one or more lenders or other Persons that provide financing to such Lender;
         Case 14-50971-CSS            Doc 466-12        Filed 05/02/20       Page 196 of 371




        provided, that no Lender, as between Borrowers and such Lender, shall be relieved of any
        of its obligations hereunder as a result of any such assignment, pledge, participation or
        other transfer and provided fUrther, that in n o event shall the applicable Federal Reserve
        Bank, pledge, trustee, lender or other financing source described in the preceding clauses
        (i) or (ii) be considered to be a "Lender" or b e entitled to require the assigning, selling or
        transfening Lender to take or omit to take any action hereunder.

       10.7 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of a Default or an Event of
Default if such action is taken or condition exists.

        10.8 Survival of Representations, Warranties and Agreements. All representations,
warranties and agreements made herein shall survive the execution and deIivery hereof and the
making of any Credit Extension. Notwithstanding anythingherein or implied by law to the
contrary, the agreements of each Credit Party set forth in Sections 2.18(c), 2.19, 2.20, 10.2, 10.3
and 10.4 and the agreements of Lenders set forth in Sections 2.17, 9.3(b) and 9.6 shall survive
the payment of the Loans, the retum of the LC Deposits, the cancellation or expiration of the
Letters of Credit and the reimbursement of any amounts drawn thereunder, and the termination
hereof.

        10.9 No Waiver; Remedies Cumulative. No failure or delay on the part of any Agent
or any Lender in the exercise of any power, right or privilege hereunder or under any other
Credit Document shall impair such power, right or privilege or be construed to be a waiver of
any default or acquiescence therein, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other power, right or
privilege. The rights, powers and remedies given to each Agent and each Lender hereby are
cumulative and shall be in addition to and independent of all rights, powers and remedies
existing by virtue of any statute or   of law or in any of the other Credit Documents or any of
the Hedge Agreements. Any forbearance or failure to exercise, and any delay in exercising, any
right, power or remedy hereunder shall not impair any such right, power or remedy or be
construed to be a waiver thereof, nor shall it preclude the further exercise of any such right,
power or remedy.

        10.10 Marshalling; Payments Set Aside. Neither any Agent nor any Lender shall be
under any obligation to marshal any assets in favor of any Credit Party or any other Person or
against or in payment of any or all of the Obligations. To the extent that any Credit Party makes
a payment or payments to Administrative Agent or Lenders (or to Administrative Agcnt, on
behalf of Lenders), or any Agent or Lenders enforce any security interests or exercise their rights
of setoff, and such payment or payments or the proceeds of such enforcement or setoff or any
part thereof are subsequently mvalidated, declared to be fraudulent or preferential, set aside
andlor required to be repaid to a trustee, receiver or any other party under any bankruptcy law,
any other state or federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligatmon or part thereof originally intended to be satisfied, and all Liens, rlghts
and remedies therefor or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had not occurred.
         Case 14-50971-CSS           Doc 466-12        Filed 05/02/20      Page 197 of 371




        10.11 Severability. In case any provision in or obligation hereunder or under any other
Credit Document shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of such provision or
obligation in any otherjurisdiction, shall not in any way be affected or impaired thereby.

        10.12 Obligations Several; Independent Nature of Lenders' Rights. The obligations
of Lenders hereunder are several and no Lender shall be responsible for the obligations or
Commitment of any other Lender hereunder. Nothing contained herein or in any other Credit
Document, and no action taken by Lenders pursuant hereto or thereto, shall be deemed to
constitute Lenders as a partnership, an association, a joint venture or any other kind of entity.
The amounts payable at any time hereunder to each Lender shall be a separate and independent
debt, and each Lender shall be entitled to protect and enforce its rights arising out hereof and it
shall not be necessary for any other Lender to be joined as an additional party in any proceeding
for such purpose.

       10.13 Headings.     Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or be given any
substantive effect.

     10.14 APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

      10.15 CONSENT TO JURISDICTION.    ALL JUDICIAL PROCEEDINGS
BROUGHT AGAINST ANY CREDIT PARTY ARISING OUT OF OR RELATING
HERETO OR ANY OTHER CREDIT DOCUMENT, OR ANY OF THE OBLIGATIONS,
MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION I N THE STATE, COUNTY AND CITY OF NEW YORK. BY
EXECUTING AND DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR
ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A)
ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE
JURISDICTION AND VENUE OF SUCH COURTS; (B) WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN
ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE
CREDIT PARTY AT ITS ADDRESS PROVIDED I N ACCORDANCE WITH SECTION
10.1; @) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE
CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND
OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT; AND (E) AGREES THAT AGENTS AND LENDERS RETAIN THE RIGHT
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY
OTHER JURISDICTION. AT ALL TIMES PRIOR TO THE EXIT FACILITIES
         Case 14-50971-CSS          Doc 466-12       Filed 05/02/20      Page 198 of 371




CONVERSION DATE, THE PARTIES HERETO SUBMIT TO THE JURISDICTION OF
THE UNITED STATES BANKRUPTCY COURT FOR THE NORTHERN DISTRICT OF
GEORGIA.

     10.16 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO
HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR
UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING
ESTABLISHED. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-
ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY
COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS
AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY
HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT
TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY
RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE
DEALINGS. EACH PARTY HERETO RIRTHER WARRANTS AND REPRESENTS
THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT
IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY
OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER
SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH
OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWAIS, SUPPLEMENTS OR MODIFICATIONS
HERETO OR ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER
IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

        10.17 Confidentiality. Each Agent, and each Lendei (which term shall for the purposes
of this Section 10.17 include Issuing Bank) shall hold all non-public information regarding
Holdings and its Subsidiaries and their businesses obtained by such Lender pursuant to the
requirements hereof in accordance with such Lender's customary procedures for handling
confidential information of such nature, it being understood and agreed by Holdings that, in any
event, each Agent and each Lender may make (i)disclosures of such informution to Affiliates of
such Lender or Agent and to their respective agents and advisors (and to other Persons
authorized by a Lender or Agent to organize, present or disseminate such information in
connection with disclosures otherwise made in accordance with this Section 10.17) so long as, in
the case of any such Affiliates, such Persons have been advised of the confidential nature of such
information and instructed to maintain the confidentiality of such information and, in the case of
any such agents and advisors, such Persons have (A) a duty to keep such information
confidential or (B) have agreed to keep such information confidential, (ii) disclosures of such
information reasonably required by any bona fide or potential assignee, pledgee, transferee or
         Case 14-50971-CSS            Doc 466-12       Filed 05/02/20       Page 199 of 371




participant in connection with the contemplated assignment, pledge, transfer or participation of
any Loans or any participations therein or by any direct or indirect contractual counterparties (or
the professional advisors thereto) to any swap or derivative transaction relating to any Borrower
and its obligations (provided, such assignees, pledgees, transferees, participants, counterparties
and advisors are advised of and agree to be bound by either the provisions of this Section 10.17
or other provisions at least as restrictive as this Section 10.17), (iii) disclosure to any rating
agency when required by it, provided that, prior t o any disclosure, such rating agency shall
undertake in writing to preserve the confidentiality of any confidential information relating to the
Credit Parties received by it &om any of the Agents or any Lender, and (iv) disclosures required
or requested by any governmental agency or representative thereof or by the NAIC or pursuant
to legal or judicial process; provided, unless specifically prohibited by applicable law or court
order, each Lender and each Agent shall make reasonable efforts to notify Borrowers of any
request by any governmental agency or representative thereof (other than any such request in
connection with any examination of the financial condition or other routine examination of such
Lender by such governmental agency) for disclosure of any such non-public information prior to
disclosure of such information. In addition, each Agent and each Lender may disclose the
existence of this Agreement and the information about this Agreement to market data collectors,
similar services providers to the lending industry, and service providers to the Agents and the
Lenders in connection with the administration and management of this Agreement and the other
Credit Documents.

        10.18 Usury Savings Clause.


                 (a)     Notwithstanding any other provision herein with respect to each Credit
Party other than a Canadian Credit Party, the aggregate interest rate charged with respect to any
of the Obligations, including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the rate of interest
(determined without regard to the preceding sentence) under this Agreement at any time exceeds
the Highest Lawful Rate, the outstanding amount of the Loans made hereunder shall bear interest
at the Highest Lawful Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set forth in this
Agreement had at all times been in effect. In addition, if when the Loans made hereunder are
repaid in full the total interest due hereunder (taking into account the increase provided for above)
is less than the total amount of interest which would have been due hereunder if the stated rates
of interest set forth in this Agreement had at all times been in effect, then to the extent permitted
by law, Borrowers shall pay to Administrative Agent an amount equal to the difference between
the amount of interest paid and the amount of interest which would have been paid if the Highest
Lawful Rate had at all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and Borrowers to conform strictly to any applicable usury laws. Accordingly, if any
Lender contracts for, charges, or receives any consideration which constitutes interest in excess
of the Highest Lawful Rate, then any such excess shall he cancelled automatically and, if
previously paid, shall at such Lender's option be applied to the outstanding amount of the Loans
made hereunder or be refunded to Borrowers.
         Case 14-50971-CSS           Doc 466-12       Filed 05/02/20       Page 200 of 371




               (b)      If any provision of this Agreement or of any of the other Credit
Documents would obligate any Canadian Credit Party to make any payment of interest or other
amount payable to any Agent or any Lender in an amount or calculated at a rate which would be
prohibited by law or would result in a receipt by such Agent or such Lender of interest at a
criminal rate (as such terms are construed under the Criminal Code (Canada)) then,
notwithstanding such provisions, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or ~ a t of
                                                   c interest, as the case may be, as would not be
so prohibited by law or so result in a receipt by such' Agent or such Lender of interest at a
criminal rate, such adjustment to be effected, to the extent necessary, as follows: (1) firstly, by
reducing the amount or rate of interest required to be paid to 'such Agent or such Lender under
Section 2.8, and (2) thereafter, by reducing any fees, commissions, premiums and other amounts
required to be paid to such Agent or such Lender which would constitute "interest" for purposes
of Section 347 of the Criminal Code (Canada). Notwithstanding the foregoing, and after giving
effect to all adjustments contemplated thereby, if an Agent or Lender shall have received an
amount in excess of the maximum permitted by that section of the Criminal Code (Canada), such
Canadian Credit Party shall be entitled, by notice in writing to such Agent or such Lender, to
obtain reimbursement from such Agent or such Lender in an amount equal to such excess and,
pending such reimbursement, such amount shall be deemed to be an amount payable by such
Agent or such Lender such Canadian Credit Party. Any amount or rate of interest referred to in
this Section 10.18 shall be determined in accordance with GAAP as an effective annual rate of
interest over the term that the applicable Loan remains outstanding on the assumption that any
charges, fees or expenses that fall within the meaning of "interest" (as defmed in the Criminal
Code (Canada)) shall, if they relate to a specific period of time, be pro-rated over that period of
time and otherwise be pro-rated over the period from the Closing Date to the Maturity Date and,
in the event of a dispute, a certificate of a actuary appointed by Administrative Agent shall be
conclusive for the purposes of such determination.

       10.19 Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, but dl such
counterparts together shall constitute but one and the same instrument.

         10.20 Effectiveness. This Agreement shall become effective upon the execution of a
counterpart hereof by each of the parties hereto and receipt by Holdings and Administrative
Agent of written or telephonic notification of such execution and authorization of delivery
thereof.

       10.21 Patriot Act. Each Lender and Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies each Borrower that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies such Borrower, which
information includes the name and address of such Borrower and other information that will
allow such Lender or Administrative Agent, as applicable, to identify such Borrower in
accordance with the Act.

        10.22 Electronic Execution of Assignments. The words "execution," "signed,"
"signature," and words of like import in any Assignment Agreement shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of which shall be of the
same legal effect, valid~tyor enforceability as a manually executed signature or the use of a
         Case 14-50971-CSS           Doc 466-12       Filed 05/02/20      Page 201 of 371



paper-based recordkeeping system, as the case may be, to the extent and as provided for in any
applicable law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act.

        10.23 Post-Closing Actions. Notwithstanding anything to the contrary contained in this
Agreement or the other Loan Documents, the parties hereto acknowledge and agree that
Holdings and its Subsidiaries shall be required to take the actions specified in Schedule 10.23 as
promptly as practicable, and in any event within the time periods set forth in Schedule 10.23 or
such other time periods as Administrative Agent may agree. The provisions of Schedule 10.23
shall be deemed incorporated by reference herein as fully as if set forth herein in their entirety.
All provisions of this Agreement and the other Credit Documents (including, without limitation,
all conditions precedent, representations, warranties, certificates, borrowing notices, covenants,
events of default and other agreements herein and therein) shall be deemed modified to the
extent necessary to effect the foregoing (and to permit the taking of the actions described above
within the time periods required above, rather than as otherwise provided in the Credit
Documents); provided that (a) to the extent any representation and warranty would not be true
because the foregoing actions were not taken on the Closing Date, the respective representation
and warranty shall be required to be true and correct in all material respects at the time the
respective action is taken (or was required to be taken) in accordance with the foregoing
provisions of this Section 10.23 and (b) all representations and warranties relating to the
Collateral Documents shall be required to be true immediately after the actions required to be
taken by this Section 10.23 have been taken (or were required to be taken). The patties hereto
acknowledge and agree that the failure to take any of the actions required above within the
relevant time periods required above shall give rise to an immediate Event of Default pursuant to
this Agreement.

         10.24 Joint and Several Liability. Notwithstanding any other provision contained
herein or in any other Credit Document, if a "secured creditor" (as that term is defined under the
 Bankruptcy and Insolvency Act (Canada)) is determined by a court of competent jurisdiction not
 to include a Person to whom obligations are owed on a joint or joint and several basis, then any
 Canadian Credit Party's Obligations (and the Obligations of each other Credit Party with respect
thereto), to the extent such Obligations are secured, only shall be several obligations and not
joint orjoint and several obligations.

         10.25 Limitations Act, 2002. Each of the parties hereto agree that any and all
limitation periods provided for in the Limitations Act, ZOO2 (Ontario), as amended from time to
time, shall be excluded from application to the Obligations and any undertaking, covenant,
indemnity or other agreement of any Credit Party provided for in any Crodit Document to which
it is a party in respect thereof, in each case to fullest extent permitted by such Act.

        10.26 Effect of Restatement. This Agreement shall, except as otherwise expressly set
forth herein, supersede the Existing Credit Agreement from and after the Restatement Date with
respect to the Loans, LC Deposits and Letters of Credit outstanding under the Existing Credit
Agreement as of the Restatement Date. The parties hereto acknowledge and agree, however, that
except to the extent contemplated hereby with respect to the prepayment of the Existing Term
Loans with the proceeds of the Second Lien Term Loans (a) this Agreement and all other Credit
          Case 14-50971-CSS            Doc 466-12       Filed 05/02/20       Page 202 of 371




Documents executed and deltvered herewith do not constitute a novation, payment and
reborrowing or termination of the Obligations under the Existing Credit Agreement and the other
Credit Documents as in effect prior to the Restatement Date, (b) such Obligations are in all
respects continuing with only the terms being modified as provided in this Agreement and the
other Credit Documents, (c) the liens and security interests in favor of the Collateral Agent for
the benefit of the Secured Parties securing payment of such Obligations are in all respects
continuing and in full force and effect with respect to all Obligations and (d) all references in the
other Credit Documents to the Credit Agreement shall be deemed to refer without further
amendment to this Agreement.


                           [Remainder of page intentionally left blank]
     Case 14-50971-CSS               Doc 466-12          Filed 05/02/20          Page 203 of 371




       IN WITNESS WHEREOF, the parties hereto have causedthis Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as of the date first
written above.

                                       AUIED HOLDINGS, lNC.


                                       BY                   &,d/Y
                                            Thomas H. King
                                            Executive Vice President and ChiefFinancial


                                       ALLIED SYSTEMS, LTD.(L.P.)

                                       By: Allied Automotive Gruup,Inc.,
                                           its Managing General Partner


                              . - : Y B
                                                 Thomas H.King
                                                 Executive Vice President and Assistant
                                                 Treasuret

                                       ACE OPERATIONS, LLC
                                       AXIS NETHERLANDS,LEC

                                       By: AXIS Group, Ina,
                                             its Sole Member and Manager


                                            BY         M2=d'4,
                                                 Thomas H.GngU
                                                 Executive Vice President and
                                                 Assistant Tmmrer




                                     Signmure Page lo Amended ond Restated F i m Lien Credit Agreerncnl
        Case 14-50971-CSS   Doc 466-12          Filed 05/02/20          Page 204 of 371




                               ALLIED AUTOMOTIVE
                                               -- . GROUP. INC.
                               ALLIED FREIGHT BROKER LLC
                               ALLlED SYSTEMS (CANADA) COMPANY
                               AXIS CANADA COMPANY
                               AXIS GROUP, INC.
                               COMlMERCLAL CARRIERS, INC.
                               COUDIN TRANSPORT LLC
                               C T SBUVICES, INC.
                               F.J. BOUTELL DRIVEAWAY LLC
                               GACS INCORPORATED
                               QAT, INC
                               UMXLU: -

                               TERMMAL SERV1CT-S LLC
                               TRANSPORT SUPPORT LLC

                               By:
                                     Thomas H. Kine
                                     Executive vicehident and
                                     Assistant Treasurer

                               AXIS ARETA, LLC
                               LOGISTJC SYSTEMS, LU:
                               LOGISTIC TECKNOLOGY, LLC

                               By: AX International Limited,
                                   its Sole Manba and Manager


                                     By:
                                           Thomas H.Kine  "
                                           Executive Vice President and
                                           Assistant Treasurer




                            Signahire Page lo Ammded mi Rerlated First Liar Credil Agrrenrcnl
1231309Ne York S a w I A
Case 14-50971-CSS   Doc 466-12   Filed 05/02/20   Page 205 of 371




                         WLDMAN S A W S CREDlT PARTNERS LS,
Case 14-50971-CSS   Doc 466-12        Filed 05/02/20       Page 206 of 371




                     TBE CIT GROUP/BUSINESS CREDlT, INC.,
                     as AdministrativeAgent, Collataal Agcnt, Swing
                     Line Lender and a 6&er




                          Title: vp




                    SignahirePap 1oAmonded ondResmTadFLslLisn Cmdil Agreement
            Case 14-50971-CSS                Doc 466-12          Filed 05/02/20   Page 207 of 371



                                                                             APPENDIX A-l
                                                       TO CREDIT AND GUARANTY AGREEMENT


                                           Term Loan Commitments




    Goldman Sachs Credit Partners L.P.                        $1 80,000,000.00           100%




1
       The term loans will be fully funded on the Restatement Date.


                                                 APPENDIX A-1 -1
          Case 14-50971-CSS             Doc 466-12   Filed 05/02/20   Page 208 of 371




                                                                     APPENDIX A-2
                                               TO CREDIT AND GUARANTY AGREEMENT



                                         LC Commitments


                                                                           --

/1 Goldman Sachs Credit Partners L.P.      1      % 50.000.000.00      1        100%    I




                                         APPENDIX A-2-1
Case 14-50971-CSS    Doc 466-12   Filed 05/02/20   Page 209 of 371




                                                 APPENDIX A-3
                           TO CREDIT AND GUARANTY AGREEMENT


                    Revolving Commitments




                      APPENDIX A-3-1
         Case 14-50971-CSS          Doc 466-12       Filed 05/02/20   Page 210 of 371




                                                                   APPENDIX B
                                           TO CREDIT AND GUARANTY AGREEMENT


                                      Notice Addresses

F F ALLIED HOLDINGS, INC.
F F ALLIED SYSTEMS, LTD. (L.P.)
b FACE OPERATIONS, LLC.
b F AH INDUSTRIES, INC.
F FALLIED AUTOMOTIVE GROUP, INC.
F F ALLIED FREIGHT BROKER LLC
F F ALLIED SYSTEMS (CANADA) COMPANY
F FAXIS ARETA, LLC
F FAXIS CANADA COMPANY
b F AXIS GROUP, INC.
F F AXIS NETHERLANDS, LLC
F FCOMMERCIAL CARRIERS, INC.
b F CORDIN TRANSPORT LLC
F F C T SERVICES, INC.
F F F.J. BOUTELL DRIVEAWAY LLC
b FGACS INCORPORATED
F F LOGISTIC SYSTEMS LLC
F F LOGISTIC TECHNOLOGY, LLC
F F QAT, INC.
F F RMX LLC
F F TERMINAL SERVICES LLC
F F TRANSPORT SUPPORT LLC

       160 Clairemont Avenue
       Suite 200
       Decatur, Georgia 30030
       Attention: Chief Financial Officer/Assistant Treasurer
       Facsimile: 404-370-4206

in each case, with a copy to:

       Troutman Sandcrs LLP
       600 Peachtree Street, N.E.
       Suite 5200
       Atlanta, GA 30308
       Attention: Hazen H. Dempster, Esq
       Fzcsimile: 404-962-6544




                                       APPENDIX B-l
         Case 14-50971-CSS         Doc 466-12   Filed 05/02/20   Page 211 of 371



GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Syndication Agent and a Lender:

       Goldman Sachs Credit Partners L.P
       C/OGoldman, Sachs & Co,
       30 Hudson Street, 17th Floor
       Jersey City, NJ 07302
       Attention: SBD Operations
       Attention: Pedro Ramirez
       Telecopier: (212) 357-4597
       Email: gsd.link@gs.com

with a copy to:

       Goldman Sachs Credit Partners L.P.
       1 New York Plaza
       New York, New York 10004
       Attention: Rob Schatzman
       Telecopier: (212) 902-3000




                                      APPENDIX B-2
        Case 14-50971-CSS           Doc 466-12      Filed 05/02/20   Page 212 of 371




THE CIT GROUPIBUSINESS CREDIT, MC.,
as Administrative Agent, Collateral Agent,
Swing Line Lender and a Lender


Administrative Agent's Principai Office:

       The CIT GroupBusiness Credit, Inc
       30 S. Wacker Drive
       30th Floor
       Chicago, IL 60606
       Attn: Portfolio Manager
       Facsimile: 312-906-5827

Swing Line Lender's Principal Office:

       The CIT GroupiBusiness Credit, Inc.
       30 S. Wacker Drive
       30th Floor
       Chicago, E. 60606
       Attn: Portfolio Manager
       Facsimile: 3 12-906-5827

with acopy to:

       Hunton & Williams LLP
       200 Park Avenue
       New York, New York 10166
       Attn: Bruce W. Moorhead, Jr., Esq.
       Facsimile: 212-309-1883




                                           APPENDIX B-3
      Case 14-50971-CSS      Doc 466-12   Filed 05/02/20   Page 213 of 371




JPMorgan Chase Bank, N.A.,
as Issuing Bank




      Attention:
      Facsimile:




                                APPENDIX B-4
Case 14-50971-CSS     Doc 466-12      Filed 05/02/20    Page 214 of 371




                           SCHEDULE 4.l(a)

             Jurisdictions of Oreanization and Qualification

      Credit Party                             StateIProvince
                                               of Organization
          Case 14-50971-CSS                Doc 466-12          Filed 05/02/20         Page 215 of 371




                                    Equity Interests and Ownership

Agreements that would require issuance of additional membership interests or other Equity
Interests: None.

                                  Ownershia Interests in Subsidiaries'

Name of Credit Partv or                     Jurisdiction      Ownership of outstanding Capital Stock*

Allied Holdings, Inc.                       Georgia           Parent company, publicly owned
Allied ~utomotiveGroup, Inc.                Georgia           Allied Holdings, Inc.
AH Industries Inc.                          Alberta           Allied Holdings, Inc.
Axis Group, Inc.                            Georgia           Allied Holdings, Inc.
Haul Insurance Limited                      Cayman            Allied Holdings, Inc.
QAT, Inc.                                   Florida           Allied Automotive Group, Inc.
Transport Support LLC                       Delaware          Allied Automotive Group, Inc.
F. J. Boutell Driveaway LLC                 Delaware          Allied Automotive Group, Inc.
Allied Freight Broker LLC                   Delaware          Allied Automotive Group, Inc.
GACS Incorporated                           Georgia           Allied Automotive Group, Inc.
Allied Systems (Canada) Company             Nova Scotia       Allied Automotive Group, Inc. (90%);
                                                              QAT, Inc. (1 0%)
Allied Systems, Ltd. (L.P.)                 Georgia           Allied Automotive Group, Inc. (79% GP
                                                              interest; 1%LP interest); QAT, Inc (20%
                                                              LP interest)
RMX LLC                                     Delaware          Allied Systems, Ltd. (L.P.)
Commercial Carriers, Inc.                   Michigan          GACS Incorporated
AX Intemational Limited ( m a               Bermuda           Axis Group, Inc.
Kar-Tainer International Limited)
Axis Netherlands, LLC                       Georgia            Axis ~ r o u pInc.
                                                                              ,
C T Services, Inc.                          Michigan           Axis Group, Inc.
Terminal Services LLC                       Delaware           Axis Group, Inc.
Axis Canada Company                         Nova Scotia        Axis Group, Inc.
Ace Operations, LLC                         Georgia            Axis Group, Inc.
Axis Areta, LLC                             Georgia            AX International Limited
Logistic Systems, LLC                       Georgia            AX International Limited
Logistic Technology, LLC                    Georgia            AX International Limited
Cordln Transport LLC                        Delaware           C T Services, Inc.
Axis Log~stica,S. de R.L. de C.V.           Mexico             Logistic Systems, LLC (2%); Logistic
                                                               Technology, LLC (98%)
Arrendadora de Equipo para el               Mexico             Axis Areta, LLC (99%); AX International

I
 Allied Systems Holdings, Inc., a Delaware corporation, has been formed but, as of the Closing Date, has not been
organized. Therefore, the shares in this new entity have not, as of the Closing Date, been issued. When it is
organized, all of the shares in Allied Systems Holdings, Inc. will be issued to Allied Holdings, Inc.
         Case 14-50971-CSS           Doc 466-12     Filed 05/02/20     Page 216 of 371




Transporte de Autom6viles, S.de                     Limited (1 %)
R.L. de C.V.
Axis Operadora Hermosillo, S.A.      Mexico         Axis Group, Inc. (1%); Axis Areta, LLC
de C.V.                                             (99 %)
Axis Operadora Mexico, S.A. de       Mexico         Axis Group, Inc. (99%); Axis Areta, LLC
C.V.                                                (1%)
Axis Operadora Guadalajara, S.A.     Mexico         Axis Group, Inc. (99%); Axis Areta, LLC
de C.V.                                             (1%)
Axis Operadora Monterrey, S.A.       Mexico         Axis Group, Inc. (99%); Axis Areta, LLC
de C.V.                                             (1%)
Axis Traslados, S. de R.L. de C.V.   Mexico         Axis Logistics, S. de R.L. de C.V. (66%);
                                                    Axis OperadoraHermosillo, S.A. de C.V.
                                                    (33%)
*   Unless otherwise noted, ownership is 100%.




                                     Schedule 4.2 - Page 2
Case 14-50971-CSS   Doc 466-12     Filed 05/02/20   Page 217 of 371




                      SCHEDULE 4.7

                    Contineent Liabilities


                           None.
Case 14-50971-CSS   Doc 466-12   Filed 05/02/20   Page 218 of 371




                      SCHEDULE 4.11

                    Adverse Proceedings


                          None
                                          Case 14-50971-CSS                  Doc 466-12                 Filed 05/02/20               Page 219 of 371




                                                                                               SCHEDULE 4.13

                                                                                              Real Estate Assets



  Company   1      Terminal       j      Address
                                                              Fee Owned1
                                                               Landlord
                                                                                      I       LL Address                    L Term                     Use                  Termiuation
                                                                                                                                                                               Rights

                                                                                                                   Mo - Mo                 Use of 1,200 s f . of office
Systems                               Facility                                            Mills ON M3Blll                                  area, mcluding employee
(Cmada)                               65 Passamore                                                                                         parking and common
                                      Avenue                                                                                               washrooms and 1.75 acres
                                      Scarborough,                                                                                         of land to be used for
                                      ON MlV4T2                                                                                            Office and vehicle
                                                                                                                                           parking.

                                                           GE Capital             1 2300 Meadowvale                                        Modular building
                                                                                          Blvd. Mississauga
                                                                                          ON LSN 5P9
Allied          Bramalea              23 Automatic         Marcoux Bros.                  2815 Lome Avenue         1011103-9130108with     Used far truck repair and
Svstems
(CaTada)
Conoanv     I
                                      Rd.
                                      Brampton, Ont.
                                                       I
                                                                 - LM.
                                                           Truck~ng
                                                                                  I       Saskatton, SK S7J
                                                                                          05s
                                                                                                               I
                                                                                                                   r i ~ h of
                                                                                                                           t renewal for
                                                                                                                   one 5 year option
                                                                                                                    I
                                                                                                                                           associated oftices and
                                                                                                                                           parking.
                                                                                                                                                                          per holdover
                                                                                                                                                                          provision
                                                                                                                                                                                          I
                                      North Park           Chrysler Canada                Gate 2 North Park        Verbal
                                      Drive, Gate 2                                       Drive, Bramalea ON
                                      Between                                             L614Y6
                                      Torbram
                                      Airport Rd.
                                      Bramalea, ON
                                      L6T 4Y6
                                                           GE Ca~ital                     2300 Meadowvale          Mo - Mo                 Modular building
            I                 1                        1                          I Blvd, Mississauga, I


                                           -
            1                                          1                          I ON L5N 5P9                 I
Allied      I        -
                Burlineton
                              /
                              /       4320 Harvester   1   1186521      Ontario
                                                                                  /
                                                                                  1 4320 Harvester Road, 1         12/1/05 - 11130109      Used for general offices
systems
(Canada)
Company
            I                         ~oad
                                      Burlmeton,
                                      Onlario
                                                                                          Filington ON L ~ L


                                      L7L5S4
                           Case 14-50971-CSS                   Doc 466-12       Filed 05/02/20          Page 220 of 371




                                                  Fee Owned1

                                                                                                                                                                   I
  Company     Terminal       Address                                    L L Address             L Term                        Use                Termination
                                                   Landlord                                                                                        Rights
Allied      Calgary      6710               Canadian Pacific      400, 125-9 Avenue      411 5183-6130102 with    Used for office and
Systems                  Ozdendale Rd..     Limited               Southeast, Calgary,    I renewal term of 5      automobile service and
(Canada)                 s.E.                                     Alberta T2G OP6        years to be exercised    truck maintenance facilil
Company                  Calgary, AB                                                     during last year of L.   and any other business
                         R C 3A9                                                                                  reasonably incidental to
                                                                                         L renewed pursuant       the operation of a motor
                                                                                         Lo letter dated March    vehicle haulaway
                                                                                         7,2002 for additional    business. (3.45 acres)
4llied                   2709 De La         Canadian National     1060 University St,                             Use of 81,105 square fee
Systems                  Rontonde           Railway Company       Zoom 10.167            month to month           for parking and               mninate L upon
Canada)                  a a m y , PQ                             vlontreal Quebec       3ursuant to holdover     maneuvering automobile        0 days written
Zompany                  26X 2M2                                  O B 3A2                xovision.                carrier trucks and trailers   otice (during
                                                                                                                  and servicing the LL's        oldover)
                                                                                                                  adjacent automobile
                                                                                                                  :ompound.
iliied                   5 1 Creditstone    Canadiah National     70 Central Parkwa)     111194 until             Used for handling and         :ither party may
;ystems                                     Railway               Nest Suite 500         enninated                itorage of vehicles.          srminate L uoon
Canada)                                                           vfississauea ON                                                               0 days written
:ompany
\]lied                                      Canadian National                                                                                   year wrinen
iystems                                     Railway
Canada)                                                           dontteal Quebec
                                                                  13B 3A2
                                            Autoport Limited      '.O.Box 9 Eastem       vlo - Mo since 1999      Jsed for maintaining a
:ystcms                                 .                         'assage, Nova Scotii                            railer as an office.
Canada)                    Talahassee                             13G 1M4
:ompan?                  ive.
                         ;hearwater, NS
                         1011AO
~t11ed                   1151Colonel        Fee                   JIA
iystems                  'albot Rd.
Canada)                  .ondon, ON
:ompany                  .16P 112




                                                                  Schedule 4.13(b) -Page 2
Case 14-50971-CSS   Doc 466-12   Filed 05/02/20   Page 221 of 371
                                Case 14-50971-CSS                  Doc 466-12        Filed 05/02/20          Page 222 of 371



                                            -




  Company         Terminal       Mdress               Fee Owned/          L L Address               L Term                    Use                 Termination
                                                      Landlord                                                                                        Rights
Allied          Windsor      2282 Walker        Chrysler Canada       2282 Walker Road       11/1/87 until        Used for storing and          Terminable by
Systems                      Road               LTD.                  Windsar, ON plant      terminated           loadina of vehicles           either party upor
(Canada)                     Windsor, ON                              #I)                                         manufactured or               6 months writter
Company                      (Plant #I)                                                                           distributed bv.LL.. and to    notice
                                                                                                                  deliver vehicles to carrier
           -
Allied          Winnipeg     736 Marion         Canadian National     P.O. Box 70449                                                            LL may
Systems                      Street             Railway Company       Station A Toronto                                                         terminate upon
(Canada)                     Winnipeg, MB                             ON M5W2X5                                   for the servicing and         60 days written
Company                      RZJ OK6                                                                              undercoating of motor         notice
                                                                                                                  vehicles.

                                                Canadian Pacific      Suite 110 Granville                         Compound
                                                                      Square
                                                                      200 Granville Street
                                                                      Vancouver BC

4llied                       737 Pllnquet       Fee                                                               Office                        N/A
Systems                      Ave
:Canada)                     Winrupeg, MB
3ompany


p--

4llied                       I 02 Woodward      The Atchison,        One Santa Fe Plaza      1/1/90 until         Used for office, parking,     Either party
iwtema Ltd.                  3E                 Topeka and Santa     920 Southeast           :minated             snd three truck docks.        upon 30 days
 L.P.)                       r\lbuauerque,      Fe Railway           Quincy St Topeka                                                           written notice
                             VM 87102                                Kansas 66612
9llicd                       1749 S h ~ pAve.                        1749 Ship Avenue                             Used for one person           NIA
3ysterns Ltd.                kncharage, AK                           Anchorage AK                                 ~ f f i c eand a driver's
:L.P.)                       39501                                   99501                                        reporting area, and
                                                                                                                  ~quipmentparking area.




                                                                      Schedule 4.13(b) -Page 4
Case 14-50971-CSS   Doc 466-12   Filed 05/02/20   Page 223 of 371
                                             Case 14-50971-CSS                    Doc 466-12          Filed 05/02/20                Page 224 of 371




      Company

    Allied
                           Terminal

                       Buffalo
                                             Address

                                          75 Ransier Dr.
                                                           I         Fee Owned1
                                                                      Landlord

                                                               Erie County
                                                                                             LL Address


                                                                                       Suite 300 Liberty
                                                                                                              I            L Term


                                                                                                                  511199-1213 1/09
                                                                                                                                        I               Use


                                                                                                                                            Allied shall build a
                                                                                                                                                                                Termination


                                                                                                                                                                              NIA
                                                                                                                                                                                  Rlghts


    Systems 1id.                          West Seneca,         Indushial               Blvd 424 Main Stieet                                 15,000 (+or -) v.,arehouSe
    (L.P.)                                NY 14224             Develooment             Buffalo NY 14202                                     and distribution facility
                                                                                                                                            and install machinery and
                                                                                                                                            equipment on the
                                                                                                                                            Premises.

                                                                                                                                            Reshiction: No portion of
                                                                                                                                            the Premises may be used
                                                                                                                                                                          !
                                                                                                                                            for retail sales.

    Ailied             Columb~a           11 1 Burroughs       Fee                     N1A                        NIA                       Office                            NIA
    Systems Ltd.                          Ave.
    (L.P.)                                Cavce. SC

    Allied             Commerce                                                        100 NW 12" Avenue          Verbal                    Office
    Systems Ltd.                          Highway 334                                  Deerfield Beach F'L
    (L.P.)                                Commerce, GA                                 33442
                                          30529
                                                                                                                                            Office
    Systems Ltd.                          Avenue South
1   (L.P.)         1                  1   Cottage Grove,   I                       1                          I                         1                                 I                    1
                                          MN 55016                                                                                      1
    Allied    .        Dearbom            21500 Mound          Chrysler                l200@Lynn                  7111864130196             Used for automobile               Either party
    Systems Ltd.                          Road - Lot B         Corporation             Townsend Drive                                       shipping and storage lot          upon 30 days
    (L.P.)                                Warren, MI                                   Highland Park MI                                     adjacent to Chrysler Plant,       written notice




               1775223-8   noc
                                                                                       Schedule 4.13@) - Page 6
                              Case 14-50971-CSS                Doc 466-12      Filed 05/02/20          Page 225 of 371




  Company         Terminal      Address             Fee Owned1        LL Address              L Term                       Use               Termination
                                                     Landlord                                                                                  Rights
Allied         Decatur       160 Clairemont   Lepercq Corporate   355 Lexington Ave    111198-12131107 wid      Used for general office    NIA
Systems Ltd.                 Ave.             Income Fund L.P.    14' Floor            kx'o 5 year options t$   purposes
(L.P.)                       Decztur, GA                          NY,NY 10017          zxtend
                             30030
                                              Sublease
                                              Agreements with     All Subleases:
                                              B. Sheppard
                                              Consulting          Are located at 160
                                              State Farm          Clairemont Avenue
                                              CRS Insurance       Decatur, GA 30030
                                              Fidelity
                                              Cafi 160
                                              Prime Property
                                              Dr. Marvin Winter
                                              Talley, French
                                              Thompson Rollins

                                              Management
                                              Agreement with
                                              Prime Property

Allied         )edge City    i301 Wyoming     Fee                                                               lffice                     q!A
Systems Ltd.                 \ve.
(L.P.)                       )earborn, MI
                             S 126

                             ,302 Wyoming     Fee
                             Lvenue
Allied         )oraville     OGO Motors       General Motors      3044 West Grand      122!49-8/30/50           Jse relating to T's        day be
Systems Ltd.                 ndushial         Corporation         31vd Detroit, MI     .auto-rcnews itself      lusiness of transporting   ermmated at
(LP.1                        )oraville, GA                        18202                nnually until            .L's automobiles and       ny time by
                             0362                                                      minated.                 rucks.                     ither party

                                              Williams Scotsman   13 10 Alcovy Road    40 - MO                  Iffice 1 Modular Trailer
                                                                  Jacula GA 30019




                                                                  Schedule 4.13(b) - Page 7
                                    Case 14-50971-CSS                   Doc 466-12        Filed 05/02/20               Page 226 of 371




I I
  Company         Terminal          Address              Fee Owned1
                                                          Landlord
                                                                          I       LL Address
                                                                                                  I           L Term          I                Use
                                                                                                                                                                     ciTermination


Sptems Ltd.




Allied
Sfltems Ltd.
               t
               East Brookfield




               Flat Rock
                                 22 Phillip A.
                                 Quinn
                                 Memorial
                                 highway, Route

                                 Spencer, MA
                                 01532

                                 22400 Vreeland    Mazda Motor of
                                                                              Spencer, MA 01532




                                                                           7755 lwine C h Dr
                                                                                                  i
                                                                                                       1/26/05 until
                                                                                                      terminated




                                                                                                       1/1/93 until
                                                                                                                                  Used for performing
                                                                                                                                  services to auto
                                                                                                                                  manufacturers at the
                                                                                                                                  Terminal. Also two
                                                                                                                                  offices.



                                                                                                                                  Used for offices related to
                                                                                                                                                                     may be
                                                                                                                                                                     termmated at
                                                                                                                                                                     any tlme by
                                                                                                                                                                     e~therparty upon
                                                                                                                                                                     30 days wntten
                                                                                                                                                                     notlce


                                 Rd.               America, Inc.           Irvine CA 9271 8-          terminated                  business of vehicle                until terminated
(L.P.)                           Woodhaven,                                2906                                                   transport.
                                 MI 48183
Al-ied         Flint             4101 Boliday      D&R Properties,         41247 Huron River          4/1/05 - 1013 1/07          Used for oftice and
Syjtems Ltd.                     Drive             Inc.                    Drive Bellerille MI                                    vehicle repair business
(Lp.)                            Flint, MI 48507                           48111                                                  and activities related,
                                                                                                                                  including parking of


                                                                                                                                                                     ---I
                                                                                                                                  hansport and employee
                                                                                                                                  vehicles.
Allied         Fremant           45250 Fremont     Toyota                 100 NW 12'"ve               1996 until terminated       To be used for as long as           Month to Month
Systems Ltd.
(L.P.)
                                 Blvd Fremont.                            Deerfield Beach FL          Verbal                                                     I      1
                                                                                                                                  Allied hauls ~ o y o t a s f r o m until terminated
                                 CA 94538                                 33442                                                   this site.
Allied         Fremontl          1031 Bayshore     BeniciaIndustries,     1344 World Trade        8/1/82 until                    Used as office mace               I L mav be
Systems Ltd.   Benicia           Road              Inc.                   Center Baltimore MU     terminated                                                     /    terminated at       I
(L.P.)                           Benicia, CA                              2 1202                                                                                      any time by
                                 94510                                                                                                                                either party upon
                                                                                                                                                                      30 days written
                                                                                                                                                                      notice
Allied         Ft Wayne          12502 Fogwell     Fee                    NIA                     N/A                             Office
Systems Ltd.                     Parkway
(L.p )                           Roanoke, IN
                                 46783




                                                                              Schedule 4.13(b) - Page 8
             Case 14-50971-CSS                              Doc 466-12       Filed 05/02/20                    Page 227 of 371




     n
     0                                                                                      w
    58
    .n z
                                                                                         .-...
                                                                                           c
                                                                                           0
     ,E a                                                                                  k
                 4
                 2                       <z            sz                                4
                                                                                         0
                                                                                         m
                          c   L




                                                                                         -m
                                                                                         .-c
                                                                                         .mE
                                                                                           w
                                                                                        a
                                                                                        5
                                                            0




-
                     N
                                   ?%
                                  'EN 5e               u
                                                                                        b%
                                                                                        u I3
                                                                                                                       I

    e                             zm.$
                                  4&sg&;*:a                          2e                  e6
                                                                                         zg
                                     !u m
                                  bo !
                                     o bi ,,
                                          v
                                            *
                                              2.5
                                                       ..-           3 3>
                                                                     D
                                                                                       .'o
                                                                                        m m "i
                                  r E 3 q ~ g j g55,                                     5 8.0
                                                                                       gag
              58                  =
                                  zm; g- ud $b gn 2s g
                                                     n ; j- zm
                                                       g                               8 0-
                                                                                       m a 2

                     h
                                  6
                                  E
                                  +
                                  S
                                                                     --
                                                                     u
                                                                     E
                                                                     w
                                                                            2;
                                                                                2-
                                                                                        g
                                                                                                           ?
                                                                                                           g
                                                                                                                  m
                                                                                                                  8
                                                                                                                 'Ew
                                        a                            s      3   Y       0
                                        I)
                                                                     5      w g z ?m                   g
                                                                                                                zm
                                                                                                           Ij '!sz
                                  -
                                  -
                                  .-                  X              -
                                                                     5      m . s >b                       4.; 2 . 5
                                  Z E                 c              <      + 5 0 5
                                                                            m4EU
                                                                                                       3
                                                                                                       2
                                                                                                           $ t m E
                                                                                                           m$Zg
                         0
    V)
    8
             w s
                 ZU
                         g                            5 '7; *
                                                                w

                                                                                       -q5 w -
                                                                                                   s
    $       -2. r- $
                   zs
                                                      -
                                                      g..       $2
             0 t ,Fw
             %$zZ                                     ?.g'3:
                                                      "i w
                                                            0


                                                             lir-
                                                                w




    -*                                                -w>
    .-                                  M
                                        0
             c
                                        E             .-
                                                                                       .--
             0                                                                           ,n
    @       2
                                        -"            -                                -
                                        O
                                        2
            2                                         9                                i!
            L?                          8             'd                               m
                                                                                       C


    X
    9
    n
                 $
                 i
                                             s C            -
                                                            2
                                                            a                                 2
    5       m E
                 m
                                             0   -.                                            m

    u       -4 ?w 'at !
            ,""?                       Z$f+ZE-
                                       -.-< <sUz< z' ?%d+                              z- g -e,
                                                                                       4      5$
                                 Case 14-50971-CSS                 Doc 466-12        Filed 05/02/20         Page 228 of 371




   Company        Tenninal         Address              Fee Owned1          LL Address                 L Term                 Use                 Termination
                                                        Landlord                                                                                    Rights
Allied         Jessup          8575 D O ~ S ~ Y CSX (L with State      500 Water Sheet        716194-7/1/2018     Used for the purpose of       LL and Tenant
Systems Ltd.                   Run Rd.          of MD)                 Jacksonville FL                            constructing and              agree that if
(L.P.)                         Jessup, MD                              32202                                      maintaining an                underlying L is
                               20794                                                                              automobile haul-away         terminated, S-
                                                                                                                  facility and for all         Tenant shall
                                                                                                                  purposes reasonably          have the right to
                                                                                                                  related.                     terminate or
                                                                                                                                               attom to LL or
                                                                                                                                               any other party
                                                                                                                                               who succeeds to
                                                                                                                                               the position of
                                                  HR Ewell             PO Box 64895                                                            LL
                                                                       Baltimore MD 21264     Mo - Mo             Truck Parking
Alied          Kansas City     1240 & 1241        Fee                  NIA                    NIA                 Office                       N/A
Systems Ltd.                   Claymmo Rd.
(L.P.)                         Kansas City,
                               MO64119
                               (two properties)

                                                  Williams Scotsman    821 1 Town Ctr Drive   Mo - Mo             Mo'dular Building
                                                                       Baltimore MD 21236
Allied         Lawrenceville   1500 Winder        Fee                  NIA                    NIA                 Office                       NIA
Systems Ltd.                   Hwy #8
(L.P.)                         Dacula, GA
                               30019
                                                  Wil!iams Scotsman    2310 Alcovy Road       Mo - Mo             Storage
                                                                       Dacula GA 30019
Allied         Long Beach      791 Edison         Toyota               l00NW 1 2 " ~ v e      Verbal              Office
Systems Ltd.                   Avenue                                  Deerfield Beach FL
(L.P.)                         Long Beach,                             33442
                               CA 90813
Allied         Long Beach      21 119 South       Auto Truck Center,   1650 W. 139'"treet     12130105-12130106   Used for storing,            The License may
Systems Ltd.                   Wilmirtgton        kc.                  Gardena CA 90249       Mo - Mo             retrieving, and inspecting   be terminated at
(Lp.)                          Avenue,                                 Jim Hausen                                 vehicles.                    any time by
                               Carson, CA                                                                                                      either party upon
                                                                                                                                               30 days written
                                                                                                                                               notice




                                                                       Schedule 4.13(b) - Page 10
Case 14-50971-CSS   Doc 466-12   Filed 05/02/20   Page 229 of 371
                                 Case 14-50971-CSS                  Doc 466-12       Filed 05/02/20              Page 230 of 371




    Company         Terminal       Address              Fee OPvnedl           LL AdiJres~                 L Term                    Use
                                                         Landlord                                                                                    Termination
                                                                                                                                                       Rights
 Allied          Midlothian     335 Old Hwy.      Fee                   NIA                      NIA                     Office                    N/A
 Systems Ltd.                   67 North
 (L.P.)                         Midlathian, TX
                                76065

                                                 Sublease to Mazda      7755 h i n e Ctr Dnve    Verbal                  Office
                                                 North America          lrvine CA 92618


                                                 Sublease to The       One Santa Fe Plaza        Mo - Mo                Parking
                                                 Atchison Topeka       920 Southeast
                                                 and Santa Fe          Quincy Sheet Topeka
                                                 Railway (BNSF)        KS 66612
Allied          Mira Loma      4500 Etiwanda     Union Pacific         4500       Etiwanda      Verbal                  Office                    NIA
Systems Ltd.                   Avenue Mira                             Avenue Mira Loma
(L.P.)                         Lome CA                                 CA 91 752
                               91752
Allied          Moraine        3200              General Motors        3044 W Grand Blvd        12/10/01-1/9/02 then    Used for inspection,      90 days written
Systems Ltd.                   Springbaro Pike   Corporation           Detroit MI 48202         continuing thereafter   storage, and loading of   notice
(LP.1                          Moraine, OH                                                      until cancelled by      LL's automobiles and
                               45439                                                            either party.           trucks.


                                                 Williams Scotsman     821 1 Town Ch. Drive     Mo - Mo                 2 modular buildings.
                                                                       Baltimore MD 21236
                                                                                                Mo - Mo currently       Maintenance Facility
                                                 Brewer Investments    5 14 Gamewell Drive      working an new lease
                                                                       Miamisburg       OH
                                                                       45342                                                                                         ,          ,
Allied          Nashville      743 Harding       CSX Transponation,    500 Water Street          I118173 until          Used for automobile
                                                                                                                                                                         -v
                                                                                                                                                                          .~'


Systems Ltd.                                                                                                                                      10 days written
                               Place             Inc.                  Jacksonville FL          terminated.             handling facility.        notice
(L.P.)                         Nashville, TN                           32202
                               3721 1
Allied          New Boston     36806 Sibley      CSX (TDSI)            500 Water Street                                 Office                    Effective until
Sptems Ltd.                    Rd New Boston                           lacksonville FL                                                            terminated by 30
(
-   L   k                      MI 48164                                32202                                                                      days notice




                                                                       Schedule 4.13(b) - Page 12
                                                         Case 14-50971-CSS                Doc 466-12             Filed 05/02/20            Page 231 of 371




    I     Company

        Allled
                            I      Terminal

                                New Castle
                                                  1   500 Lambson      S
                                                                             Fee Owned/
                                                                              Landlord

                                                                                  h
                                                                                                        LL Address


                                                                                                  a Lambsonm
                                                                                                  502         LN
                                                                                                                         I   Mor- Mo
                                                                                                                                    L Term


                                                                                                                                          o
                                                                                                                                                  I             Use


                                                                                                                                                        c for trucking
                                                                                                                                                      Used          k          p
                                                                                                                                                                                     Termination
                                                                                                                                                                                        Rights


        S>sterns Ltd.                                 Lane             Enterprises, LLC, as       New Castle DE                                       terminal offices
        (Lp                                           New Castle, DE   assigned by Cochran        19720
                                                      19720            Realty

                                                      114 Eay West     Bay West, Inc.             19 Davldson LN New         311106-3/1/08 then   Used for the parking,            30 days written
                                                      Boulevard                                   Castle DE 19720            month to month       repair, maintenance, and         notice
                                                      New Castle, DE                              Harold West                                     storage of trucks,
                                                                                                                                                  automobiles and other
                                                                                                                                                  vehicles which are used in
                                                                       Adon Mobile                1642 Paysphere Cir         Mo - Mo Verbal       connection with Tenant's
                                                                                                  Chicago 1L 60674                                business operations. All
                                                                                                                                                  vehicles stored on the
                                                                                                                                                  premises should be
                                                                                                                                                  currently registered for

    Allied                      New Detroit                            Fee                        NIA
    S F e m s Ltd.                                    Elliott
    (L.P.)                                            Detroit, MI
                                                      4821 1                                  I
    Alied                       New Orleans                            The Alabama Great      1   600 W Peachtree St
    Systems Ltd.                                      Almonaster       Southern Railroad          Suite 1650 Atlanta,    terminated               operation hauling            terminated at
    (LJ'.)                                            Ave.             Company (Norfolk           GA 30308-3603                                   vehicles, and related        any time by
                                                      New Orleans,                                                                                maintenance, and for         either party upon
                                                      LA 70126                                                                                    parking automob~lesin        30 days written
                                                                                                                                                  connection with T's          notice
                        1
                                                      1401 E.
                                                                       -
                                                                       General Drive
                                                                                     -                   -
                                                                                     365 Taff Vineland Dr 7115104-6130107
                                                                                                                          --                      business.
                                                                                                                                                  Used for paved and           Either party
                                                      Landstreet Rd.   Holdings, LLC              Suite 105 Orlando FL                            fenced storage area.         upon 60 days
                                                      Orlando, FL                                 32824                                                                        written notice
                        I                     1 32824

1                       1
    Allied              1 Palm Center         1       14201            Total Distribution         1401 E Landstreet      11119192 until           Used for operating an        upon 30 days
    Systems Ltd.                                      Corparate Way    Services, Inc. (CSX)       Road Orlando FL        terminated.              automotive haulaway          written notice
    (LJ'.)                                            Jupiter, FL                                 32824                                           facility including vehicle
                                                      33478                                                                                       maintenance, washing,




                   1775223-S DOC
                                                                                                  Schedule 4.13(b) - Page 13
Case 14-50971-CSS   Doc 466-12   Filed 05/02/20   Page 232 of 371
                                   Case 14-50971-CSS                    Doc 466-12        Filed 05/02/20        Page 233 of 371




   Company          Terminal         Address               Fee Owned/            LL Address              L Term                      Use               Termination
                                                            Laadlord
                                                                                                                                                         Rights
 Allied          San Diego       1309 West 24'"asha          Services       1301 Cana! Blvd       Month to Month until    Used for administration    fiis is a month
 Systems Ltd.                    Street                                     Richmond VA 94804     terminated              and loading                to month L
 (L.P.)                          National City,
                                 CA 51950                                                                                                            based on verbal
                                                                                                                                                     agreement
Allied           Shelbyville     200 Kentucky         Norfolk Southern      600 West Pe3chuee    6/1/03 until            Used for office space in   upon 30 days
Systems Ltd.                     Streei                                     Street Suite 1650    terminated              connection with business   written notice
(L.P.)                           Shelbyville, KY                            Atlanta GA 30308-                            of transportation and
                                 40065                                      3603                                         management of auto
                                                                                                                         cargo units.

                                                      Pamela Pridemore      P.O. Box 1322        Ma -Ma                  Vehicle storage            90 Days notice
                                                                            Shelbyvllle KY
                                                                            40066
Axis Group,     South Brooklyn   74 aues at 3 9 ' h i t y of New York       110 William Street   11/1/06-12/31121        Used for off loading,      NIA
lnz.                             Sheer Pier         Dept. of Small          New York, NY                                 loading, and vehicle
                                 South Brooklyn Business Senices            10038                                        inspections.
                                 Marine
                                 Terminal
                                 B r o o k l ~ NY
                                               ,
                                 11232
Anied           Tampa            6901 Anderson      CSX                     500 Water Street                             Office                     N/A
Systems Ltd.                     Rd.                                        Jacksonville FL
(L.P.)                           Tampa, FL                                  32202
                                 33634
                                                    Resun Leasing           3 155 NW 44' Ave     5/06 - 5108             Modular building
                                                                            Ocala FL 34482
                                                      Sublease UPS
                                                      Autogistics
                                                      $35O/mo
Allied          Titusville       6855 Tico Road       Space Coast Airport   4756 Meriot Drive    L #I :                  L#l:                       L#l a n d m
Systems Ltd.                     Titusville, FL       Business Center,      Rockledge EL 32955   1/06 until terminated   Used for parking yard      L may be
(L.P.)                           32780                Inc.                                       L #2:                   L #Z:                      terminated at
                                                                                                 1106 until terminated   Unit #I: Termina1,and      any time, by
                                                                                                                         dispatch office            either party upon
                                                                                                                         Unit #2: Mechanics         30 days written
                                                                                                                         Garage                     notice


          1775223-8.DOC
                                                                            Schedule 4.13(b) - Page 15
                                     Case 14-50971-CSS                  Doc 466-12       Filed 05/02/20            Page 234 of 371




   Company            Terminal         Address            Fee Oirnedf           LL Address                 L Term                       Use               Termination
                                                           Landlord
                                                                                                                                                            Rights
 Allied           Twin Oaks       2527 Market       Robert Herr             Box 8 Quarryville PA    11/3/04-10131/05        Used for parking tractor    upon 90 days
 Systems Ltd.                     Streer                                    17566
 (L.P.)                                                                                             then month to m o n ~ 5 trailers and operating a    written notice
                                  UPP~                                                              until teminated.        motor carrier operation.
                                  Chichestei
                                  Towrship,
                                  Delaware
                                  County, Aston,
                                  PA
Allied            Wayne           Wayr;e, MI       Ford                    36555 Michigan Ave                               Dffice                     NIA
Systems Ltd.                                                               Wayne MI 48 184
(L.P.)
                                                   GE Capital              51300 1-94 North        Mo - Mo                  Used for portable ofice
                                                                           Service Drive
                                                                           Belleville MI 481 11-
                                                                           2268
Allied           Wentzville       755 Pm Road      501 Partnership         501 First Capital       05106 - 08-07            Office                     N/A
Sptems Ltd.                       Wentzville MO                            Drive Suite 5 St
(L.P.)                            63385                                    Charles MO 63301
                                                                           Dan Cleanser
Aliied           West Chicago .   225 S. k e s s   Toyota Mator Sales      225 Kress Road West     Verbal at least 1997     Used for dispatcher        Month to Month
Systems Ltd.                      Rd.                                      Chicago IL 601 26       until present
(L.P.)                            West Chicago,
                                  IL 60186         Union Pacific           1800 Famam St           3/20103 until            Used for modular ofice     30 days written
                                                   Railroad                Omaha NE 68 102         terminated (auto         bldg and employee          notice
                                                                                                   renews annually)         parking.
Allied
Systems Ltd.
                 Winston-Salem    3625 Williston
                                  Rd.
                                                   Norfolk Southern        1200 Peachtree Street
                                                                           12* Floor Atlanta GA
                                                                                                   311199-2128103           -m
                                                                                                                            loading, unloading,
(L.P.)                            Walkertown.                              30309                   2"'Amdt to L dated       storing automobiles, and   termination
                                                                                                                                                       provision  at 8 9
                                  NC 27051                                                          12/28/05 extends        other equipment required   of the z " ~
                                                                                                   term through 2/28/09     to transport automobiles   amendment
                                                                                                   with right to renew      on the large parcel of
                                                                                                   for two consecutive      property and parking on
                                                                                                   terms of 3 years each.   the smaller parcel of
                                                                                                                            property.
CT Services,     CT Seruices,     200 Buell Rd.,   Lease is not                                                             Office
lnc.             Inc.             Ste. B-7         locatable
                                  Rochesta, NY
                                  14624

          1775223.8.DOC
                                                                          Schedule 4.13(b) - Page 16
                                       Case 14-50971-CSS                    Doc 466-12           Filed 05/02/20               Page 235 of 371




!
       Company

 CT Semites,
                 i      Terminnl

                     CT Services,    20 Oak Hollow
                                                      I       Fee Owned1
                                                               Landlord .
                                                                                I       LL Address
                                                                                                         I          L Term
                                                                                                                                    I           Use                           Termhatian
                                                                                                                                                                                Rights

                                     Suite 240            Limited Partnership       W Big Beaver Road        option to renew for



                                                                                                                                                                 4I
                                     Southfield, MI                                 Suite 1200 Troy MI       additional five year
 CT Services         CT Secices,
                                                                                                                                                                         LL may
                                                          Susquehanne and                                    auto-renewing          autos totfrom railcars, to           termiuate at
                                    North Bergen,
                                    NJ 07047
                                                          Western Railway
                                                          Corporation
                                                                                                             annually until
                                                                                                             terminated
                                                                                                                                    and from facilities,
                                                                                                                                    temporary storage while
                                                                                                                                                                     (   anytime upojl
                                                                                                                                                                         180 days wntten
                                                                                                                                    awaiting hansit                      notice

                                                                                                                                                                         T may terminate
                                                                                                                                                                         at anytime if
                                                                                                                                                                         economics of
                                                                                                                                                                         auto hauling in
                                                                                                                                                                         NJ adversely
                                                                                                                                                                         change upon 60
                                                                                                                                                                         dayswrinen
                                                                                                                                                                         notice to LL



                                                                                                                                                                          -
Cordic                                                                                                                                                                   Agreement
                 Cordin             2801 Schaefer     Grand Trunk               277 Front Sheet West     411185-3/31/88              Used for operation of
Transport                                                                                                                                                                Either party may
                 Trailsport         Rd.               Western RR                Floor 5 Toronto ON                                   LL's automotive                     terminate L upon
                                    Dearbom, MI       Company                   M5V 2 x 7                Term extended to           compound for loading- and
                                         .                                                                                                                               60 davs written


Axis Group,
                                                                                                         12/31/05 pursuant to
                                                                                                         letter dated 10122102
                                                                                                                                     unloading automobiles,
                                                                                                                                    and storage of vehicles in
                                                                                                                                    connection thereof.
                                                                                                                                                                 I       notic;
                 Axis Group,        1500 Lomita       Hunt Enterprises          4416 West 154'"          4/15/04414/09 plus         Used for a 20 acre rear              NIA
inc.             Inc.               Boulevard                                   Street                   one 5 year option to       portion of a larger 38.48
                                    Wilrningion,                                Lawndale CA 90260        renew                      acre parcel, including
                                    CA                                                                                              22,330 square foot metal
                                                                                                                                    indushial building.




                                                                                Schedule 4.13(b) - Page 17
                                  Case 14-50971-CSS                    Doc 466-12        Filed 05/02/20         Page 236 of 371



                                               -

  Company          Terminal         Address                 Fee Owned/            LL Address              L Term                     Use              Termination
                                                            Landlord
                                                                                                                                                        Rights
Terminal        Terminal
                                                                                               I
                                 1 acre ~n            Fee                   NIA                    NIA                   Storage
Szrvices Inc.   Services LLC    Soldoma,                                                                                                             NIA
                                Alaska (lot 16
                                block 2 -
                                Stubblefield
                                Sub&vls!on)
Te~minal        Terminal        2551 S. 800           Clifford Burton and                                                Used for receiving,         NIA
Services LLC    S e ~ c e LLC
                          s     West                  Brian Burton                                                       preparing, and
                                Salt Lake C ~ t y ,                                                                      transporting vehicles.
                                Utah
Terminal        Terminal        20462 ~4~             Alexander &                                                        Use of 121,250 square       NIA
Services LLC    Services LLC    Avenue South          Baldwin. Inc.         Honolulu Hawaii        (5 years, 3 months)   feet of general office,
                                Kent,                                       36813                                        receiving, storing,
                                Wash~ngton                                                                               shipping, assembly,
                                98032                                                                                    accessory installation,
                                                                                                                         vehicle inspection, light
                                See also:                                                                                manufacturing.
                                7 ~Street
                                      " ~
                                Kent, WA




                                                                            Schedule 4.13(b) - Page 18
Case 14-50971-CSS   Doc 466-12     Filed 05/02/20   Page 237 of 371




                      SCHEDULE 4.14

                    Environmental Matters


                           None.
             Case 14-50971-CSS                   Doc 466-12               Filed 05/02/20     Page 238 of 371




                                                   SCHEDULE 4.16

                                                  Material Contracts


1.      Agreement between Allied Automotive Group, Inc. and Ford Motor Company dated Apnl 3, 1992,
assigned to UPS Autogistics, Inc., together with all amendments, restatements and modifications.

2.       Agreement between Allied Systems, Ltd. (L.P.) and Daimler Chrysler Corporation dated as of December 1,
1999, together with all amendments, restatements and modifications.

3.     Master Transportation Agreement between Allied Automotive Group, lnc. and General Motors
Coporation, dated as of January 2,2004, together with all amendments, restatements and modifications.
4.         The Credit Parties listed below have entered into the following collective bargaining agreements:

1      Collective Dargaining       1        Allied Company            1            Union               1     Effective Dates    /
             Agreement.
    National Master Automobile         Allied Systems, Ltd. (L.P.);       Teamsters National               6/1/03 -5/31/06

'   Transporters Agreement;
    4 Supplemental Agreements
    (Eastern, Central-Sonthem,
                                       F.J. Boutell Driveaway
                                       Company, Inc.; Transport
                                       Support, 1nc.'
                                                                          Automobile Transporters
                                                                          lndushy Negotiating
                                                                          Committee ("TNATINC") -
    Westem, Michigan Office                                               vanous Teamster locals
    Workers)'                      1
    Janesville, WI (2 CBAs)        I Allied Systems, Ltd. (L.P.) 1 United Auto Workers Local           ( 71:102   - 6/30106
                                                                        95
    Renton, WA                         Terminal Service CO.'            Teamsters Local 763                5/1/02 - 4130106
    Union City, IN                     Transport Suppoa Inc.            Teamstem Local 135                 6/1/03- 5/31/08
    Anchorage, AL                      Allied Systems, Ltd.             Teamsters Local 959                1111103 - 513 1/08
    Henderson, CO                      Allied Systems, Ltd.             lntanational Association of        6/1/03 - 5/31/08
                                                                                              -
                                                                        Machinists DisWict Lodee
                                                                      / 86Local Lodge 606
    Marysville, OH                 I Allied Systems, Ltd.             I International Association of   1 6/1/05 - 5131108
                                                                        Machinists District Lodge 54
    Mishawaka, IN                      Transport Support, Inc.          Teamsters Local 364                611103-5/31/08
    Eastem Canada Car Carriers         Allied Systems (Canada)          Teamsters Locals 938, 880,         11/1/02 - 10/31/05
                                       Company                          106,69
    Vancouver, BC                      Allied Svstems (Canada)
                                   /   company
                                                                        Teamsters Local 214
                                                                                                       J 1/1/03   - 12/31/06

    Canadian Prairies              /   Allied Systems (Canada)        /   Westem Canada Counsel of     1 4/1/01 - 12131105
                                   /   company                        1 Teamsters (Teamster Locals 1                                1


  The Knal 2003-2008 collective bargaining agreement, applicable to Allied Systems, Ltd. (L.P.) ("Systems") only, has not heen
published or printed. The documents delivered to the h d m i s t n . d ~ eAgent -- specifically, the 1999-2003 version of the C B h ,
plus highhghts documents containing language editions and deletions for the 2003-2008 C B h -- are thc best most current
documents summarizing the new 2003-2008 CBA. One item missing from the lughlights documents is an express provision that
the 2003-2008 CBA should be applicable to Systems only. Sysrems does not concede that it is subject to any CBA between
TNATINC and the NATLD (the National jiutomobile Transporters Labor Division, the multi-employer bargaining association
from which Systems withdrew in early 2002, well before the negotiations for this new CBA began).
  Now, FJ. Boutd Driveaway U C andTransport Support, LLC.
  Now, Terminal Services. LLC.
        Case 14-50971-CSS           Doc 466-12         Filed 05/02/20        Page 239 of 371




                        I Company
Dearborn MI             1 Cordin Transport, Inc.   1   Teamsters Local 299       1 5/31/05 - 5/31/08
Renton, WA Machinists   I Terminal Service Co.     I   Machiits Local 206        1 10/31/04- 10/31/08




                                    Schedule 4.16 -Page 2
Case 14-50971-CSS   Doc 466-12   Filed 05/02/20   Page 240 of 371



                      SCHEDULE 4.19

                     Employee Matters


                          None
         Case 14-50971-CSS          Doc 466-12       Filed 05/02/20      Page 241 of 371




                                      SCHEDULE 4.20

                                   Emplovee Benefit Plans


Compliance with Section 515 of ERISA

       Allied Systems, Ltd. allegedly failed to comply with the requirements of Section 515 of
ERISA with respect to the Teamsters Union 25 Health Services and Insurance Plan. The parties
entered into a settlement agreement in regard to the alleged violation on May 25,2005.

Liability to Employee Benefit Plan or Trust under Title IV of ERISA

      The Borrowers have a continuing obligation to contribute to the following single-
employer Employee Benefit Plans under Title IV of ERISA:

       Allied Defined Benefit Pension Plan
       Allied Systems, Ltd. UAW Local 95 Unit 2 Retirement Income Plan
       Allied Systems, Ltd. Office Workers UAW Local 95 Pension Plan and Trust

      The Borrowers also have a continuing obligation under various collective bargaining
agreements to contribute to the following multiemployer plans:

       Central States, Southeast and Southwest Areas Pension Fund
       Western Conference of Teamsters Supplemental Benefit Plan
       Western Conference of Teamsters Pension Plan
       LB. of T. Union Local No. 710 Pension Fund
       Central Pennsylvania Teamster Defined Benefit Plan
       Teamsters Pension Trust Fund of Philadelphia and Vicinity
       Teamsters Joint Council No. 83 of Virginia Pension Fund
       Freight Drivers and Helpers Local Union No. 557 Pension Plan
       Trucking Employees of North Jersey Welfare Fund Inc. -Pension Plan
       New England Teamster & Trucking Industry Pension Fund
       National Pension Plan
       Automotive Machinists Pension Plan
       Alaska Teamster-Employer Pension Plan
       lntemational Brotherhood of Teamsters No. 528 Money Purchase Pension Plan
       Teamsters Local Uuion No. 115 Pension Plan
       Soutl~er~lStates Savings arid Retirement Plan Trust Fund
       International Brotherhood of Teamsters No. 528 Money Purchase Pension Plan

       Central States, Southeast and Southwest Areas Health and Welfare Fund
       Western Teamsters Welfare Trust
       Teamsters Health & Welfare Fund of Philadelphia and Vicinity
       Automobile Transporters Welfare Fund of New York
       Health Fund 9 17
            Case 14-50971-CSS          Doc 466-12       Filed 05/02/20       Page 242 of 371
                                'I,
          I B of T Union Local 710 Health and Welfare Fund
          Teamsters Joint Council No. 83 of Virginia Health & Welfare Fund
          Teamsters Union 25 Health Services and Insurance Plan
          New York State Teamsters Council Health & Hospital Fund
          Trucking Employees of North Jersey Welfare Fund, Inc. (Local 560
          Michigan Conference of Teamsters Welfare Fund
          Teamsters Local 170 Health and Welfare Fund
          Teamsters Local 251 Health Services and Insurance Plan
          Alaska Teamsters Employer Welfare Plan
          Teamsters Misc.
          Joint Council of Teamsters Welfare
          Teamsters Death Benefit Trust Fund
          Northwest IAM Benefit Trust - Denta
          Machinists Health & Welfare Trust Fund
          Teamsters Miscellaneous Security Fund
          Joint Council of Teamsters No. 42 Welfare Trust Fund
          International Association ofMachinists Northwest Welfare Plan
          Northwest IAM Benefit Trust
          Washington Teamsters Welfare Trust
          Freight Drivers and Helpers Local Union No. 557 Health and Welfare Fund

ERISA Events

      An ERISA Event may have occurred due to a partial withdrawal from the Automotive
Machinists Pension Plan.

Health or Welfare Benefits for Retirees or Former Emplovees

         Certain retirees of the Borrowers receive health benefits under the Allied Retiree Benefit
Plan.

       Some of the multiemployer health and welfare funds to which the Bonowers contribute
provide for retiree health benefits.

Pension Plans

         The Borrowers maintain the following Pension Plans:

         Allied Defined Benefit Pension Plan
         Allied Systems, Ltd. UAW Local 95 Unit 2 Retirement Income Plan
         Allied Systems, Ltd. Office Workers UAW Local 95 Pension Plan and Trust

Potential for Liability for Withdrawal from Multiemolover Plans

       The Borrowers contribute to, or have contributed to, the following Multiemployer Plans
(within the meaning of Section 4203 of ERISA):

1775?23_U.DOC
                                       Schedule 4.20 -Page 2
         Case 14-50971-CSS          Doc 466-12        Filed 05/02/20      Page 243 of 371




       Central States, Southeast and Southwest Areas Pension Fund
       Western Conference of Teamsters Supplemental Benefit Plan
       Western Conference of Teamsters Pension Plan
       Teamsters Pension Trust Fund of Philadelphia & Vicinity
       I.B. of T. Union Local No. 710 PensionFund
       Teamsters Joint Council No. 83 of Virginia Pension Fund
       Freight Drivers and Helpers Local Union No. 557 Pension Plan
       Trucking Employees of North Jersey Welfare Fund Inc. -Pension Plan
       Central Pennsylvania Teamster Defined Benefit Plan
       New England Teamster & Trucking Industry Pension Fund
       National Pension Plan
       Automotive Machinists Pension Plan
       Alaska Teamster-Employer Pension Plan
       Teamsters Local Union No. 115 Pension Plan

       Most of these Multiemployer Plans are believed to have unfunded vested benefits, for
which the potential liability for a complete withdrawal would be greater than zero.

Canadian Plans

        Eastern Canada Car Carriers Pension Plan - multi-employer defined benefit plan
        registered under the Pension Benefits Standards Act, 1985 (Canada) that covers
        bargaining employees. This pension plan has a funding deficit on both a solvency and
        going-concern basis. The potential liability for withdrawal could be greater than zero.

        Allied Systems (Canada) Company Pension Plan - single employer defined contribution
        pension plan that covers non-bargaining employees.

        Manulife Financial policy numbers G90540A, G90540B, G90540C, and G90540D -
        provide supplemental health and welfare benefits to all employees in Canada
        (bargaining and non-bargaining)

        There are 34 retired employees of one or more Canadian Cred~tParties who receive
        post-retirement hfe, dependent life, health, and dental benefits under one or more
        policies issued by The Manufacturers Life Insurance Company.

        There are 3 former employees of a predecessor company to the Canad~anCredit Parties
        who receive, and until attainment of age G5 will corilinue to ~eceive,health and welfare
        benefits funded by the Canadian Credit Parties.




                                     Schedule 4.20 - Page 3
      Case 14-50971-CSS      Doc 466-12      Filed 05/02/20      Page 244 of 371




                             SCHEDULE 4.25(ii)

                                    Liens

Barrow County, Georeia

Debtor:           Allied Systems, Ltd. (L.P.)
Secured Party:    Banc One Leasing Corporation
File No.:         007-2004-000802       1-23-2004
Collateral:       Leased equipment

Debtor:           Allied Systems, Ltd. (L.P.)
Secured Party:    Banc One Leasing Corporation
File No.:         007-2004-005066       4-23-2004
Collateral:       Leased equipment

Debtor:           Allied Systems, Ltd. (L.P.)
Secured Party:    Banc One Leasing Corporation
File No.:         007-2005-000382        1-7-2005
Collateral:       Leased equipment

DeKalb County. Georgia

Debtor:           Allied Systems, Ltd. (L.P.)
Secured Party:    BTM Financial & Leasing Corporation B-4
File No.:         442001005128           7-1 1-2001
Collateral:       Precautionary filing - equipment lease

Debtor:           Allied Automotive Group, Inc.
Secured Party:    Hewlett-Packard Company
File No.:         442001004273           6-5-2001
Collateral:       Precautionary filing leased equipment

Debtor:           Allied Systems, Ltd. (L.P.)
Secured Party:    Merrill Lynch Capital, a division of Merrill Lynch Business
                  Financial Senices Inc.
File No.:         442004001630          4-2 1-2004
Collaleral:       Leased equipment

Debtor:           Allied Systems, Ltd. (L.P.)
Secured Party:    Memll Lynch Capital, a d~visionof Memll Lynch Business
                  F~nanc~alServices Inc.
File No.:         442004002180          5-26-2004
Collateral:       Leased equipment
     Case 14-50971-CSS     Doc 466-12       Filed 05/02/20      Page 245 of 371




Debtor:          Allied Systems, Ltd. (L.P.)
Secured Party:   Merrill Lynch Capital, a division of Memll Lynch Business
                 Financial Services Inc.
File No.:        442004003380          8-6-2004
Collateral:      Leased equipment

Debtor:          Allied Systems, Ltd. LP
Secured Party:   DaimlerChrysler Financial Services Americas LLC
                 W a Mercedes Benz Credit Corporation
File No.:        441999006027            7-19-1999
collatefal:      Leased tractor trailers

Debtor:          Allied Systems, Ltd. (L.P.)
Secured Party:   BaricBoslon Leasing Inc.
File No.:        060199819424          9-8-1 998
Collateral:      Leased equipment

Debtor:          Allied Systems, Ltd. L.P.
Secured Party:   Mercedes -Ben2 Credit Corporation
File No.:        441000003039          3-29-2000
Collateral:      Trailers

Debtor:          Allied Holdings, Inc.
Secured Party:   The CIT Ciroup/Business Credit, Inc., as Collateral Agent
File No.:        060200704134          4-3-2007
Collateral:      All assets

Debtor:          Allied Holdings, Inc.
Secured Party:   Yucaipa Transportation, LLC
File No.:        044200701663          5-8-2007
Collateral:      Purchased Title Vehicles

Debtor:          Ace Operations, LLC
Secured Party:   Yucaipa Transportation, LLC
File No.:        044200701323         4-12-2007
Collateral:      Purchased Titled Vehicles

Debtor:          Ace Operations, LLC
Secured Party:   'I'he CIT Group/Business Credit. as Collateral Agent
File No.:        060200704135         4-3-2007
Collaterat:      All assets

Debtor:          Allied Automotive Group, Inc.
Secured Party:   Yucaipa Transportation, LLC
File No.:        044200701321          4-12-2007
Collateral:      Purchased Title Vehicles


                          Schedule 4.25(ii) - Page 2
     Case 14-50971-CSS      Doc 466-12       Filed 05/02/20     Page 246 of 371




Debtor:          Allied Automotive Group, Inc.
Secured Party:   The CIT Group/Business Credit, Inc., as Collateral Agent
File No.:        060200704136        4-3-2007
Collateral:      All assets

Debtor:          Axis Areta, LLC
Secured Party:   Yucaipa Transportation, LLC
File No.:        044200701324          4-12-2007
Collateral:      Purchased Title Vehicles

Debtor:          Axis Areta, LLC
Secured Party:   The CIT Group/Business Credit, Inc, as Collateral Agent
File No.:        060200704137       4-3-2007
Collateral:      All assets

Debtor:          Axis Areta, LLC
Secured Party    Yucaipa Transportation, LLC
File No.:        044200701325         4-12-2007
Collateral:      Purchased Title Vehicles

Debtor:          Axis Areta, LLC
Secured Party:   The CIT OroupiBusiness Credit, Inc, as Collateral Agent
File No.:        060200704142       4-3-2007
Collateral:      All assets

Debtor:          Axis Areta, LLC
Secured Party:   Yucaipa Transportation, LLC
File No.:        044200701326         4-12-2007
Collateral:      Purchased Title Vehicles

Debtor:          Axis Areta, LLC
Secured Party:   The CIT GroupiBusiness Credit, Inc, as Collateral Agent
File No.:        060200704141       4-3-2007
Collateral:      All assets

Debtor:          Axis Areta, LLC
Secured Party:   Yucaipa Transportation, LLC
File No.:        044200701322         4-12-2007
Collateral:      Purchased Title Vehicles

Debtor:          GACS Incorporated
Secured Party:   Yucaipa Transportation, LLC
File No.:        044200701327          4-12-2007
Collateral:      Purchased Title Vehicles



                          Schedule 4.25(ii) - Page 3
          Case 14-50971-CSS       Doc 466-12       Filed 05/02/20       Page 247 of 371




Debtor:              GACS Incorporated
Secured Party:       The CIT GrouplSusiness Credit, Inc., as Collateral Agent
File No.:            06020074140        4-3-2007
Collateral:          All assets

Debtor:              Logistic Systems, LLC
Secured Party:       Yucaipa Transportation, LLC
File No.:            044200701328         4-12-2007
Collateral:          Purchased Title Vehicles

Debtor:               Logistic Systems, LLC
Secured Party:        The CIT GrouplSusiness Credit, Inc., as Collateral Agent
File No.:             060200704139         4-3-2007
Collateral:           All assets

Debtor:               Logistic Technology, LLC
Secured Party:        Yucaipa Transportation, LLC
File No.:             044200701329         4-12-2007
Collateral:           Purchased Title Vehicles

Debtor:               Logistic Technology, LLC
Secured Party:        The CIT GrouplSusiness Credit, Inc., as Collateral Agent
File No.:             060200704138         4-3-2007
Collateral:           All assets

Debtor:               Allied Holdings, Inc.*
Lien Creditor:        Internal Revenue Service
File No.:             Lien Book 220, Page 166       8-1 5-2005

*Allied Holdings believes that the above-described federal tax lien is void because it was
filed in violation of the automatic stay provisions of Section 362(a)(5) of the Bankruptcy
Code.

Fultors County, Georgia

Debtor:               Allied Systems, Ltd. (L.P.)
Secured Party:        BancBoston Leasing Inc.
Secured Party:        060199819424           9-18-1998
Collateral:           Prccautionary filing - Lease Agremnenl

Debtor:               Allied Systems, Ltd. (L.P.)
Secured Party:        Fleer Capital Corporation
                      BancBoston Leasing Inc.
File No.:             060199909461          5-12-1 999
Collateral:           Leased equipment



1775221.8.DOC
                                Schedule 4.25(ii) - Page 4
      Case 14-50971-CSS        Doc 466-12       Filed 05/02/20     Page 248 of 371




Debtor:             Allied Systems, Ltd. (L.P.)
Secured Party:      Fleet Capital Corporation, successor by merger to BancBoston
                    Leasing Inc.
File No.:           060200215363          11-8-2002
Collateral:         Leased equipment

Debtor:             Axis Areta, LLC
Secured Party:      The CIT GroupiBusiness Credit, Inc, as Collateral Agent
File No.:           060200704133       4-3-2007
Collateral:         All assets

Delaware Secretary of State

Debtor:             Allied Freight Broker LLC
Secured Party:      The CIT GroupBusiness Credit, Inc., as Collateral Agent
File No.:           2007 1240059 4-3-2007
Collateral:         All assets

Debtor:             Allied Freight Broker LLC
Secured Party:      Yucaipa Transportation, LLC
File No.:           2007 1348720 4-1 1-2007
Collateral:         Purchased Title Vehicles

Debtor:             Transport Support LLC
Secured Party:      The CIT GroupBusiness Credit, Inc., as Collateral Agent
File No.;           20071240109         4-3-2007
Collateral:         All assets

Debtor:             Transport Support LLC
Secured Party:      Yucaipa Transportation, LLC
File No.:           2007 1348415         4-1 1-2007
Collateral:         Purchased Title Vehicles

Debtor:             Terminal Services LLC
Secured Party:      The CIT GroupBusiness Credit, Inc., as Collateral Agent
File No.:           20071239994         43-2007
Collateral:         All assets

Debtor.             Tenninal Services LLC
Secured Party:      Yucaipa Transportation LLC
File No.:           2007 1348456         4- 11-2007
Collateral:         Purchased Title Vehlcles




                              Schedule 4.25(ii) - Page 5
      Case 14-50971-CSS         Doc 466-12      Filed 05/02/20      Page 249 of 371




Debtor:             F.J. Boutell Driveaway LLC
Secured Party:      The CIT Group/Business Credit, Inc., as Collateral Agent
File No.:           2007 1239820         4-3-2007
Collateral:         All assets

Debtor:             F.J. Boutell Driveaway LLC
Secured Party:      YucaipaTransportation,LLC
File No.:           2007 1348605         4-1 1-2007
Collateral:         Purchased Title Vehicles

Debtor:             Cordin Transport LLC
Secured Party:      The CIT GrouplBusiness Credit, Inc., as Collateral Agent
File No.:           2007 1239721        4-3-2007
Collateral:         All assets

Debtor:             Cordin Transport LLC
Secured Party:      Yucaipa Transportation, LLC
File No.:           2007 1348647         4-1 1-2007
Collateral:         Purchased Title Vehicles

Debtor:             RMX LLC
Secured Party:      The CIT GroupiBusiness Credit, Inc., as Collateral Agent
File No.:           2007 1239929       4-3-2007
Collateral:         All assets

Debtor:              RMX LLC
Secured Party:       Yucaipa Transportation LLC
File No.:            2007 1348530         4-1 1-2007
Collateral:          Purchased Title Vehicles

Florida Secretary of State

Debtor:              QAT, Inc.
Secured Party:       The CIT GroupiBusiness Credit, Inc., as Collateral Agent
File No.:            200705211663       4-3-2007
Collateral:          All assets

Debtor:              QAT, Inc.
Secured Party:       Yucaipa Transportation, LLC
File No.:            200705275351         4-1 1-2007
Collateral:          Purchased Title Vehicles




                              Schedule 4.25(ii) - Page 6
      Case 14-50971-CSS        Doc 466-12      Filed 05/02/20    Page 250 of 371




Michigan Department of State

Debtor:.           C T Services, Inc.
Secured Party:    US Bancorp
File No.:          2004191278-7         9-29-2004
Collateral:        Office equipment

Debtor:            Commercial Carriers, Inc.
Secured Party:     The CIT GroupBusiness Credit, Inc.
File No.:          2007052127-6         4-3-2007
Collateral:        All assets

Debtor:            Commercial Carriers, Inc.
Secured Party:     Yucaipa Transportation, LLC
File No.:          2007057275-4         4-11-2007
Collateral:        Purchased Title Vehicles

Debtor:            CT Services, Inc.
Secured Party:     The CIT GroupBusiness Credit, Inc., as Credit Agent
File No.:          2007052128-8       4-30-2007
Collateral:        All assets

Debtor:            CT Services, Inc.
Secured Party:     Yucaipa Transportation, LLC
File No.:          2007057274-2         4-11-2007
Collateral:        Purchased Title Vehicles

Alberta, Canada

Debtor:            AH Industries Lnc.
Secured Party:     The CIT Croup/Business Credit, Inc
File No.:          07032920980 3-29-2007
Collateral:        All personal property

Debtor:            AH Industries Inc.
Secured Party:     Goldman Sachs Credit Partners, L.P.
File No.:          07050412217 5-4-2007
Collateral:        All personal property

Debtor:            AH Industries Inc.
Secured Party:     Goldman Sachs Credit Partners, L.P.
File No.:          07050412266 5-4-2007
Collateral:        All personal property




                             Schedule 4.25(ii) - Page 7
       Case 14-50971-CSS           Doc 466-12        Filed 05/02/20      Page 251 of 371




Debtor:               AH Industries Jnc.
Secured Party:        The CIT GroupiBusiness Credit, Inc
File No.:             07050412563 5-4-2007
Collateral:           All personal property

Nova Scotia, Canada

Debtor:               Allied Systems (Canada) CompanyICompagnie Systemes
                         Allied (Canada)
Secured Party:        The CIT Group/Business Credit, Jnc.
File No.:             12228706             3-29-2007
Collateral:           Personal property

Debtor:               Allied Systems (Canada) Company/CompagnieSystemes
                         Allied (Canada)
Secured Party:        The CIT GroupiBusmess Credit, Inc.
File No.:             12232120      3-300.-2007
Collateral:           Personal property

Debtor:               Axis Canada Company
Secured Party:        The CIT GroupiBusiness Credit, Inc.
File No.:             12228722       3-29-2007
Collateral:           All personal property

Numerous Jurisdictions

Fixture filings filed in connection with the Existing DIP Credit Agreement
(the Credit Parties are in the process of terminating these fixture filings)




                                 Schedule 4.25(ii) -Page 8
                             Case 14-50971-CSS                Doc 466-12          Filed 05/02/20      Page 252 of 371




                                                                      SCHEDULE 6.l(i)


                                                                    exist in^ Indebtedness
Allied Holdings, Inc. Series k and Series B 8 518% Senior Notes due 2007 -Indenture

Senior Secured-Super-Priority Debtor In Possession And Exit Credit and Guaranty Agreement, dated as of March 30, 2007, among Allied Holdings, Inc., a
Georgia corporation, and Allied Systems, Ltd. (L.P.), a Georgia Limited partnership, as Borrowers, certain Subsidiaries of Allied Holdings, Inc., as guarantors,
each as a debtor and debtor in possession, the lenders party thereto, Goldman Sachs Credit Partners L.P., as lead arranger and syndication agent, and The CIT
GrouplBusiness Credit, Inc., as adminisaative agent and collateral agent                                                                                           '-2':


Intercompany Note, dated as of March 30,2007, executed by and between the Credit Parries to evidence intercompany indebtedness


Reimbursement Obligations with respect to the letters of credit listed on the following chart:


        Applicant            I             Beneficiary                         Issuing Bank             LOC #                         Description
Issued from GE Senior Cmdii Facili@
Allied Systems, Ltd. (L.P.)      ScotiaBank                             Wachovia                    SM216052W         Canadian Cash Management
Allied Holdings, Inc.            State of Florida                       Wachovia                    SM220127W         WC Self-Ins FL
Allied Systems, Ltd. (L.P.)      Greenwich Insurance Co.                Svenska Handelsbanken       SO6081            WC Self-Ins MO
Allied Systems, Ltd. (L.P.)      Reliance Insurance Co.                 Svenska Handelsbanken       SO5337                                        - uromam
                                                                                                                      Collateral for Auto Liability  . -    89
                                                                                                                      to 96
Allied Systems, Ltd. (L.P.)      State of Georgia                       Svenska Handelsbanken       SO5363            WC Self-Ins GA
Allied Systems, Ltd. (L.P.)      State of Ohio                          Svenska Handelsbanken       SO5336            WC Self-Ins OH
Allied Systems, Ltd. (L.P.)      State of Kentucky                      Svenska Handelsbanken       SO6105            WC Self-Ins KY                               v
Allied Holdings, Inc.            Ryder System, Inc.                     Svenska Handelsbanken       SO6120            Ryder Legal Settlement
Allied Holdings, Inc.            American Alternative Insurance         Svenska Handelsbanken       SO5362            Collateral for excess auto liability     -
Allied Holdings, Inc.            National Union (AIG)                   Svenska Handelsbanken       SO6039            Collateral for 200612007 Auto Liability
       Case 14-50971-CSS      Doc 466-12      Filed 05/02/20   Page 253 of 371




                              SCHEDULE 6.2(1)

                                Certain Liens


Barrow County, Georgia

Debtor:           Allied Systems, Ltd. (L.P.)
Secured Party:    Banc One Leasing Corporation
File No.:         007-2004-000802        1-23-2004
Collateral:       Leased equipment

Debtor:           Allied Systems, Ltd. (L.P.)
Secured Party:    Banc One Leasing Corporation
File No.:         007-2004-005066       4-23-2004
Collateral:       Leased equipment

Debtor:           Allied Systems, Ltd. (L.P.)
Secured Party:    Banc One Leasing Corporation
File No.:         007-2005-000382        1-7-2005
Collateral:       Leased equipment

DeKalb County. Georgia

Debtor:           Allied Systems, Ltd. (L.P.)
Secured Party:    BTM Financial & Leasing Corporation B-4
File No.:         442001005128           7-11-2001
Collateral:       Precautionary filing - equipment lease

Debtor:           Allied Automotive Group, Inc.
Secured Party:    Hewlett-Packard Company
File No.:         442001004273           6-5-2001
Collateral:       Precautionary filing leased equipment

Debtor:           Allied Systems, Ltd. (L.P.)
Secured Party:    Menill Lynch Capital, a division of Memll Lynch Business
                  Financial Services Inc.
File No.:         442004001630           4-21-2004
Collateral:       Leased equipniellt

Debtor:           Allied Systems, Ltd. (L.P.)
Secured Party:    Memll Lynch Capital, a division of Memll Lynch Business
                  Financial Services Inc.
File No.:         442004002180           5-26-2004
Collateral:       Leased equipment
      Case 14-50971-CSS     Doc 466-12       Filed 05/02/20     Page 254 of 371




Debtor:          Allied Systems, Ltd. (L.P.)
Secured Party:   Merrill Lynch Capital, a division of Memll Lynch Business
                 Financial Services Inc.
File No.:        442004003380           8-6-2004
Collateral:      Leased eqGpment

Debtor:          Allied Systems, Ltd. LP
Secured Party:   DaimlerChrysler Financial Services Americas LLC
                 M a Mercedes Benz Credit Corporation
File No.:        441999006027            7-19-1999
Collateral:      Leased tractor trailers

Debtor:          Allied Systems, Ltd. (L.P.)
Secured Party:   BancBoston Leasing Inc.
File No.:        060199819424          9-8-1998
Collateral:      Leased equipment

Debtor:          Allied Systems, Ltd. L.P.
Secured Party:   Mercedes -Benz Credit Corporation
File No.:        441000003039          3-29-2000
Collateral:      Trailers

Debtor:          Allied Holdings, Inc.
Secured Party:   The CIT GrouplBusiness Credit, Inc., as Collateral Agent
File No.:        060200704134          4-3-2007
Collateral:      All assets

Debtor:          Allied Holdings, Inc.
Secured Party:   Yucaipa Transportation, LLC
File No.:        044200701663          5-8-2007
Collateral:      Purchased Title Vehicles

Debtor:          Ace Operations, LLC
Secured Party:   Yucaipa Transportation, LLC
File No.:        044200701323         4-12-2007
Collateral:      Purchased Titled Vehicles

Debtor:          Ace Operations, LLC
Secured Party:   The CIT GroupIBusiness Credit. ns Collateral Agent
File No.:        060200704135        4-3-2007
Collateral:      All assets

Debtor:          Allied Automotive Group, Inc.
Secured Party:   Yucaipa Transportation, LLC
File No.:        044200701321         4-12-2007
Collateral:      Purchased Title Vehicles


                           Schedule 6.2(1) - Page 2
      Case 14-50971-CSS     Doc 466-12       Filed 05/02/20     Page 255 of 371




Debtor:          Allied Automotive Group, Inc.
Secured Party:   The CIT GroupBusiness Credit, Inc., as Collateral Agent
File No.:        060200704136        4-3-2007
Collateral:      All assets

Debtor:          Axis Areta, LLC
Secured Party:   Yucaipa Transportation, LLC
File No.:        044200701324          4-12-2007
Collateral:      Purchased Title Vehicles

Debtor:          Axis Areta, LLC
Secured Party:   The CIT GrouplBusiness Credit, Inc, as Collateral Agent
File No.:        060200704137       4-3-2007
Collateral:      All assets

Debtor:          Axis Areta, LLC
Secured Party:   Yucaipa Transportation, LLC
File No.:        044200701325         4-12-2007
Collateral:      Purchased Title Vehicles

Debtor:          Axis Areta, LLC
Secured Party:   The CIT GroupBusiness Credit, Inc, as Collateral Agent
File No.:        060200704142      4-3-2007
Collateral:      All assets

Debtor:          Axis Areta, LLC
Secured Party:   Yucaipa Transportation, LLC
File No.:        044200701326         4-12-2007
Collateral:      Purchased Title Vehicles

Debtor:          Axis Areta, LLC
Secured Party:   The CIT GroupBusiness Credit, Inc, as Collateral Agent
File No.:        060200704141       4-3-2007
Collateral:      All assets

Debtor:          Axis Areta, LLC
Secured Party:   Yucaipa Transportation, LLC
Filc No.:        044200701322         4-12-2007
Collateral:      Purchased Title Vehicles

Debtor:          GACS Incorporated
Secured Party:   Yucaipa Transportation,LLC
File No.:        044200701327          4-12-2007
Collateral:      Purchased Title Vehicles



                           Schedule 6.2(1) - Page 3
       Case 14-50971-CSS           Doc 466-12       Filed 05/02/20      Page 256 of 371




Debtor:               GACS Incorporated
Secured Party:        The CIT Group/Business Credit, Inc., as Collateral Agent
File No.:             06020074140        4-3-2007
Collateral:           All assets

Debtor:               Logistic Systems, LLC
Secured Party:        Yucaipa Transportation, LLC
File No.:             044200701328         4-12-2007
Collateral:           Purchased Title Vehicles

Debtor:               Logistic Systems, LLC
Secured Party:        The CIT Group/Business Credit, Inc., as Collateral Agent
File No.:             060200704139         4-3-2007
Collateral:           All assets

Debtor:               Logistic Technology, LLC
Secured Party:        Yucaipa Transportation, LLC
File No.:             044200701329         4-12-2007
Collateral:           Purchased Title Vehicles

Debtor:               Logistic Technology, LLC
Secured Party:        The CI'I GrouplBusiness Credit, Inc., as Collateral Agent
File No.:             060200704138         4-3-2007
Collateral:           All assets

Debtor:               Allied Holdings, hc.*
Lien Creditor:        Internal Revenue Service
File No.:             Lien Book 220, Page 166        8-15-2005

*Allied Holdings believes that the above-described federal tax lien is void because it was
filed in violation of the automatic stay provisions of Section 362(a)(5) of the Bankruptcy
Code.

Fulton County, Georgia

Debtor:               Allied Systems, Ltd. (L.P.)
Secured Party:        BancBoston Leasing Inc.
Secured Party:        060199819424           9-18-1 998
Collateral:           Precautionary filing - Lease Agreement

Debtor:                Allied Systems, Ltd. (L.P.)
Secured Party:         Fleet Capital Corporation
                       BancBoston Leasing Inc.
File No.:              060199909461          5-12-1999
Collateral:            Leased equipment



1175zLi.nmc
                                 Schedule 6.2(1) - Page 4
      Case 14-50971-CSS       Doc 466-12       Filed 05/02/20     Page 257 of 371



Debtor:            Allied Systems, Ltd. (L.P.)
Secured Party:     Fleet Capital Corporation, successor by merger to BancBoston
                   Leasing Inc.
File No.:          060200215363          11-8-2002
Collateral:        Leased equipment

Debtor:            Axis Areta, LLC
Secured Party:     The CIT Group/Business Credit, Inc, as Collateral Agent
File No.:          060200704133       4-3-2007
Collateral:        All assets

Delaware Secretaw of State

Debtor:            Allied Freight Broker LLC
Secured Party:     The CIT GroupiBusiness Credit, Inc., as Collateral Agent
File No.:          2007 1240059 4-3-2007
Collateral:        All assets

Debtor:            Allied Freight Broker LLC
Secured Party:     Yucaipa Transportation, LLC
File No.:          2007 1348720 4-1 1-2007
Collateral:        Purchased Title Vehicles

Debtor:            Transport Support LLC
Secured Party:     The CIT GroupIBusiness Credit, Inc., as Collateral Agent
File No.;          2007 1240109        4-3-2007
Collateral:        All assets

Debtor:            Transport Support LLC
Secured Party:     Yucaipa Transportation, LLC
File No.:          2007 1348415         4-1 1-2007
Collateral:        Purchased Title Vehicles

Debtor:            Terminal Services LLC
Secured Party:     The CIT Group/Business Credit, Inc., as Collateral Agent
File No.:          20071239994         43-2007
Collateral:        All assets

Debtor:            Terminal Services LLC
Secured Party:     Yucaipa Transportation LLC
File No.:          2007 1348456         4- 11-2007
Collateral:        Purchased Title Vehicles




                             Schedule 6.2(1) -Page 5
      Case 14-50971-CSS         Doc 466-12       Filed 05/02/20     Page 258 of 371




Debtor:             F.J. Boutell Driveaway LLC
Secured Party:      The CIT GroupIBusiness Credit, Inc., as Collateral Agent
File No.:           2007 1239820         4-3-2007
Collateral:         All assets

Debtor:             F.J. Boutell Driveaway LLC
Secured Party:      Yucaipa Transportation, LLC
File No.:           2007 1348605         4-1 1-2007
Collateral:         Purchased Title Vehicles

Debtor:             Cordin Transport LLC
Secured Party:      The CIT GrouplBusiness Credit, Inc., as Collateral Agent
File No.:           2007 1239721        4-3-2007
Collateral:         All assets

Debtor:             Cordin Transport LLC
Secured Party:      Yucaipa Transportation, LLC
File No.:           2007 1348647         4-1 1-2007
Collateral:         Purchased Title Vehicles

Debtor:              RMX LLC
Secured Party:       The CIT Group/Business Credit, Inc., as Collateral Agent
File No.:            2007 1239929       4-3-2007
Collateral:          Ail assets

Debtor:              RMX LLC
Secured Party:       Yucaipa Transportation LLC
File No.:            20071348530          4-1 1-2007
Collateral:          Purchased Title Vehicles

Florida Secretary of State

Debtor:              QAT, Inc.
Secured Party:       The CIT Group/Business Credit, Inc., as Collateral Agent
File No.:            20070521 1663      4-3-2007
Collateral:          All assets

Debtor:              QAT, Inc.
Secured Party:       Yucaipa Transportation, LLC
File No.:            200705275351         4-1 1-2007
Collateral:          Purchased Title Vehicles




                               Schedule 6.2(1) - Page 6
     Case 14-50971-CSS         Doc 466-12       Filed 05/02/20   Page 259 of 371




Michican Department of State

Debtor:           C T Services, Inc.
Secured Party:    US Bancorp
File No.:         2004191278-7            9-29-2004
Collateral:       Office equipment

Debtor:           Commercial Caniers, Inc.
Secured Party:    The CIT GroupiBusiness Credit, Inc.
File No.:         2007052127-6        4-3-2007
Collateral:       All assets

Debtor:           Commercial Camers, Inc.
Secured Party:    Yucaipa Transportation, LLC
File No.:         2007057275-4          4-1 1-2007
Collateral:       Purchased Title Vehicles

Debtor:            CT Services, Inc.
Secured Party:     The CIT GroupIBusiness Credit, Inc., as Credit Agent
File No.:          2007052 128-8      4-30-2007
Collateral:        All assets

Debtor:            CT Services, Inc.
Secured Party:     Yucaipa Transportation, LLC
File No.:          2007057274-2         4-1 1-2007
Collateral :       Purchased Title Vehicles

Alberta, Canada

Debtor:            AH Industries Inc.
Secured Party:     The CIT GroupIBusiness Credit, Inc.
File No.:          07032920980 3-29-2007
Collateral:        All personal property

Debtor:            AH Industries Inc.
Secured Party:     Goldman Sachs Credit Partners, L.P
File No.:          07050412217 5-4-2007
Collateral:        All personal property

Debtor:            AH Industries Inc.
Secured Party:     Goldman Sachs Credit Partners, L.P.
File No.:          07050412266 5-4-2007
Collateral:        All personal property




                               Schedule 6.2(1) - Page 7
      Case 14-50971-CSS           Doc 466-12       Filed 05/02/20       Page 260 of 371




Debtor:               AH Industries Inc.
Secured Party:        The CIT GmuplBusiness Credit, Inc.
File No.:             07050412563 5-4-2007
Coilaterai:           All personal property

Nova Scotia Canada

Debtor:               Allied Systems (Canada) CompanylCompagnie Systemes
                         Allied (Canada)
Secured Party:        The CIT GroupiBusiness Credit, Inc.
File No.:             12228706             3-29-2007
Collateral:           Personal property

Debtor:               Allied Systems (Canada) CompanyICompagnie Systemes
                         Allied (Canada)
Secured Party:        The CIT GrouplBusiness Credit, Inc.
File No.:             12232120      3-300.-2007
Collateral:           Personal property

Debtor:               Axis Canada Company
Secured Party:        The CIT GrouplBusiness Credit, Inc
FileNo.:              12228722       3-29-2007
Collateral:           All personal property

Numerous Jurisdictions

Fixture filings filed in connection with the Existing DIP Credit Agreement
(the Credit Parties are in the process of terminating these furture filings)




                                 Schedule 6.2(1) - Page 8
Case 14-50971-CSS    Doc 466-12      Filed 05/02/20        Page 261 of 371




                      SCHEDULE 6.5(iv)

        Certain Restrictions on Subsidiary Distributions


                             None
     Case 14-50971-CSS          Doc 466-12       Filed 05/02/20      Page 262 of 371




                                  SCHEDULE 6.6(i)

                                 Certain Iuvestments

Axis Group, Inc. owns 25% of the shares issued by Auto Logistics Solutions, Inc., which
is a defunct company, and, accordingly, this interest has no value.
     Case 14-50971-CSS            Doc 466-12       Filed 05/02/20      Page 263 of 371




                                  SCHEDULE 6.8(a)
                                  Planned Asset Sales


The Borrowers anticipate that the real property located at 25 Southside Industrial
Parkway, Atlanta, Georgia 30354 will be sold.
Case 14-50971-CSS    Doc 466-12      Filed 05/02/20   Page 264 of 371




                      SCHEDULE 6.8 @I

                    Restructuring Asset Sales


                             None.
     Case 14-50971-CSS           Doc 466-12       Filed 05/02/20      Page 265 of 371




                                 SCHEDULE 6.11(d)

                            Certain Affiliate Transactions


       The Company is a party to split dollar insurance agreements with certain of its

officers and directors.
Case 14-50971-CSS   Doc 466-12     Filed 05/02/20   Page 266 of 371




                     SCHEDULE 10.23

                    Post-Closinp Actions


                           None,
FILED: NEW YORK COUNTY CLERK 01/18/2012                                        INDEX NO. 650150/2012
NYSCEF DOC. NO. 3 Case 14-50971-CSS   Doc 466-12   Filed 05/02/20   Page 267 of 371NYSCEF: 01/18/2012
                                                                         RECEIVED




                           EXHIBIT B
Case 14-50971-CSS   Doc 466-12   Filed 05/02/20   Page 268 of 371
Case 14-50971-CSS   Doc 466-12   Filed 05/02/20   Page 269 of 371
Case 14-50971-CSS   Doc 466-12   Filed 05/02/20   Page 270 of 371
Case 14-50971-CSS   Doc 466-12   Filed 05/02/20   Page 271 of 371
Case 14-50971-CSS   Doc 466-12   Filed 05/02/20   Page 272 of 371
Case 14-50971-CSS   Doc 466-12   Filed 05/02/20   Page 273 of 371
Case 14-50971-CSS   Doc 466-12   Filed 05/02/20   Page 274 of 371
Case 14-50971-CSS   Doc 466-12   Filed 05/02/20   Page 275 of 371
Case 14-50971-CSS   Doc 466-12   Filed 05/02/20   Page 276 of 371
Case 14-50971-CSS   Doc 466-12   Filed 05/02/20   Page 277 of 371
Case 14-50971-CSS   Doc 466-12   Filed 05/02/20   Page 278 of 371
Case 14-50971-CSS   Doc 466-12   Filed 05/02/20   Page 279 of 371
Case 14-50971-CSS   Doc 466-12   Filed 05/02/20   Page 280 of 371
Case 14-50971-CSS   Doc 466-12   Filed 05/02/20   Page 281 of 371
Case 14-50971-CSS   Doc 466-12   Filed 05/02/20   Page 282 of 371
Case 14-50971-CSS   Doc 466-12   Filed 05/02/20   Page 283 of 371
Case 14-50971-CSS   Doc 466-12   Filed 05/02/20   Page 284 of 371
FILED: NEW YORK COUNTY CLERK 01/18/2012                                        INDEX NO. 650150/2012
NYSCEF DOC. NO. 4 Case 14-50971-CSS   Doc 466-12   Filed 05/02/20   Page 285 of 371NYSCEF: 01/18/2012
                                                                         RECEIVED




                           EXHIBIT C
Case 14-50971-CSS   Doc 466-12   Filed 05/02/20   Page 286 of 371
Case 14-50971-CSS   Doc 466-12   Filed 05/02/20   Page 287 of 371
Case 14-50971-CSS   Doc 466-12   Filed 05/02/20   Page 288 of 371
Case 14-50971-CSS   Doc 466-12   Filed 05/02/20   Page 289 of 371
Case 14-50971-CSS   Doc 466-12   Filed 05/02/20   Page 290 of 371
Case 14-50971-CSS   Doc 466-12   Filed 05/02/20   Page 291 of 371
Case 14-50971-CSS   Doc 466-12   Filed 05/02/20   Page 292 of 371
Case 14-50971-CSS   Doc 466-12   Filed 05/02/20   Page 293 of 371
Case 14-50971-CSS   Doc 466-12   Filed 05/02/20   Page 294 of 371
Case 14-50971-CSS   Doc 466-12   Filed 05/02/20   Page 295 of 371
Case 14-50971-CSS   Doc 466-12   Filed 05/02/20   Page 296 of 371
Case 14-50971-CSS   Doc 466-12   Filed 05/02/20   Page 297 of 371
Case 14-50971-CSS   Doc 466-12   Filed 05/02/20   Page 298 of 371
Case 14-50971-CSS   Doc 466-12   Filed 05/02/20   Page 299 of 371
Case 14-50971-CSS   Doc 466-12   Filed 05/02/20   Page 300 of 371
FILED: NEW YORK COUNTY CLERK 01/18/2012                                        INDEX NO. 650150/2012
NYSCEF DOC. NO. 5 Case 14-50971-CSS   Doc 466-12   Filed 05/02/20   Page 301 of 371NYSCEF: 01/18/2012
                                                                         RECEIVED




                           EXHIBIT D
     Case 14-50971-CSS         Doc 466-12      Filed 05/02/20      Page 302 of 371



ORIGINAL
                    IN THE SUPERIOR COURT OF FULTON COUNTY
                                 STATE OF GEORGIA

ALLIED SYSTEMS HOLDINGS, INC.,
YUCAIPA AMERICAN ALLIANCE                           1
FUND I, LP, and YUCAIPA AMERICAN                    1
ALLIANCE (PARALLEL) FUND I, LP,                     ) Civil Action No. 2009-CV- 177574
                                                    1
                     Plaintiffs,                    1
v.                                                  )
                                                    1
THE CIT GROUP/BUSINESS CREDIT, WC., )
                                                    1
                     Defendant.                     )
v.

MARK GENDRESKE, GUY RUTLAND, IV,
BRIAN CULLEN, JOS OPDEWEEGH, IRA
TOCHNER and DEREX WALKER
                                                    1
                                                    )
                                                    )
                                                    1
                                                                                 -
                                                    )
                     Counterclaim Defendants.       )

                   VERIFIED ANSWER AND COUNTERCLAIMS
             OF DEFENDANT THE CIT GROUPBUSINESS CREDIT, INC.

               Defendant The CIT Group/Business Credit, Inc. ("CIT"), by its attorneys, answers

Plaintiffs' verified complaint dated November 13, 2009 (the "Complaint") as follows:

               1.     States that insofar as paragraph 1 of the Complaint purports to state a legal

conclusion, no response is required, and otherwise denies the allegations contained in paragraph

1 of the Complaint, except admits that CIT is the Administrative Agent under the Amended and

Restated First Lien Secured Super-priority Debtor in Possession and Exit Credit and Guaranty

Agreement dated as of May 15,2007 (which is attached as Tab A to the Complaint), as

subsequently further amended by Limited Waiver and Amendment No. 1 to Credit Agreement

and Pledge and Security Agreement dated as of May 29,2007, Amendment No. 2 to Credit

Agreement dated as of June 12,2007, and Amendment No. 3 to Credit Agreement dated as of

April 17, 2008 (the "Credit Agreement").
    Case 14-50971-CSS            Doc 466-12       Filed 05/02/20      Page 303 of 371




               2.      Admits that plaintiff Allied Holdings, Inc. and its affiliate, Allied Systems,

Ltd. (L.P.) (collectively, "Allied"), are borrowers under the Credit Agreement and that Allied

provides distribution, logistics and transportation services to the automotive industry, and denies

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

contained in paragraph 2 of the Complaint.

                3.      States that insofar as paragraph 3 of the Complaint purports to state a legal

conclusion, no response is required, admits that CIT is the Administrative Agent under the Credit

Agreement and refers to the Credit Agreement for its terms, and otherwise denies the allegations

contained in paragraph 3 of the Complaint.

               4.       States that insofar as paragraph 4 of the Complaint purports to state a legal

conclusion, no response is required, and otherwise denies the allegations contained in paragraph

3 of the Complaint, except refers to (i) a document entitled, "Assignment and Assumption

Agreement" between Yucaipa American Alliance Fund, I, LP and Yucaipa American Alliance

(Parallel) Fund I, LP (collectively, "Yucaipa") and ComVest Investment Partners III, L.P.

("ComVest") (the "Purported Assignment Agreement") for its terms and (ii) a document entitled,

"Amendment No. 4 to Credit Agreement" between Allied and ComVest, dated as of August 21,

2009 (the "Purported Fourth Amendment"), for their contents.

               5.      States that insofar as paragraph 5 of the Complaint purports to state a legal

conclusion, no response is required, denies knowledge or information sufficient to form a belief

as to the truth of the allegations contained in paragraph 5 insofar as they relate to "Allied and its

operations" and "Allied's business," and otherwise denies the allegations contained in paragraph

5 of the Complaint, except refers to the Credit Agreement for its terms.
    Case 14-50971-CSS           Doc 466-12       Filed 05/02/20      Page 304 of 371




               6.      States that insofar as paragraph 6 of the Complaint purports to state a legal

conclusion, no response is required, denies knowledge or information sufficient to form a belief

as to the truth of the allegations contained in the second and third sentences of paragraph 6 of the

Complaint, except admits that Allied is in default under the Credit Agreement, that beneficiaries

drew upon existing letters of credit and that Yucaipa requested issuance of additional letters of

credit and refers to the Credit Agreement for its terms, and denies the remaining allegations

contained in paragraph 6 of the Complaint.

               7.      States that insofar as paragraph 7 of the Complaint purports to state a legal

conclusion, no response is required, and otherwise denies the allegations contained in paragraph

7 of the Complaint, except admits that in addition to its role as Administrative Agent and

Collateral Agent under the Credit Agreement, CIT is a lender to Allied pursuant to a revolving

credit facility, and refers to the Credit Agreement and the Amended and Restated Pledge and

Security Agreement ("First Lien") dated May 15, 2007 (the "Security Agreement") for their

terms.

               8.      States that insofar as paragraph 8 of the Complaint purports to state a legal

conclusion, no response is required, denies knowledge or information sufficient to form a belief

as to the truth of the allegations contained in the first sentence of paragraph 8 of the Complaint

and otherwise denies the allegations contained in paragraph 8 of the Complaint.

               9.      Denies the allegations contained in paragraph 9 of the Complaint, except

admits that Plaintiffs purport to bring this action for a declaration of the items enumerated in

paragraph 9.

                                             PARTIES
               10.     Admit.
    Case 14-50971-CSS             Doc 466-12       Filed 05/02/20     Page 305 of 371




                  1 1.   Denies knowledge or information sufficient to form a belief as to the truth

of the allegations contained in paragraph 1 1 of the Complaint.

                  12.    Denies knowledge or information sufficient to form a belief as to the truth

of the allegations contained in paragraph 12 of the Complaint.

                  13.    States that the third sentence of paragraph 13 of the Complaint purports to

state a legal conclusion, as to which no response is required, denies that CIT's principal place of

business is in New Jersey and otherwise admits the allegations contained in paragraph 13 of the

Complaint.

                  14.    States that paragraph 14 of the Complaint purports to state a legal

conclusion as to which no response is required.

                                                FACTS

                  15.    Denies knowledge or information sufficient to form a belief as to the truth

of the allegations contained in paragraph 15 of the Complaint.

                  16.    Admits that Allied provides distribution, logistics and transportation

services to the automotive industry, and denies knowledge or information sufficient to form a

belief as to the truth of the remaining allegations contained in paragraph 16 of the Complaint.

                  17.    Admits the allegations contained in the first, second and third sentences of

paragraph 17, and denies knowledge or information sufficient to form a belief as to the truth of

the remaining allegations contained in paragraph 17 of the Complaint except refers to the

restructuring plan referenced therein for its terms.

                  18.    Admit, and further refers to the Credit Agreement for its complete and

accurate terms.

                  19.    Refers to the Credit Agreement for its terms, and the identification of the

parties thereto, and otherwise denies the allegations contained in paragraph 19 of the Complaint.
     Case 14-50971-CSS          Doc 466-12       Filed 05/02/20      Page 306 of 371




                 20.   Refers to the Credit Agreement (including Section 1, "Definitions and

Interpretations" and Section 10.6(b)) for its terms, and otherwise denies the allegations contained

in paragraph 20 of the Complaint.

                 21.   Refers to the Credit Agreement (including Section 1, "Definitions and

Interpretations") for its terms, and otherwise denies the allegations contained in paragraph 21 of

the Complaint.

                 22.   Refers to the Credit Agreement (including Section 9.3) for its terms, and

otherwise denies the allegations contained in paragraph 22 of the Complaint.

                 23.   Refers to the Credit Agreement (including Sections 10.5 and 10.6) for its

terms, and otherwise denies the allegations contained in paragraph 23 of the Complaint.

                 24.   Denies the allegations contained in paragraph 24 of the Complaint, except

admits that Allied, each of Grantor Parties and CIT, as Collateral Agent, entered into the Security

Agreement (which is attached as Tab B to the Complaint), pursuant to which, among other

things, the certain security interests were granted, and refers to the Security Agreement for its

terms.

                 25.   Denies the allegations contained in paragraph 25 of the Complaint, except

admits that CIT and Allied entered into certain account control agreements with certain

depository banks pursuant to the Credit Agreement and the Security Agreement in order to

perfect the Lenders' security interests, and refers to the Credit Agreement, the Security

Agreement and the account control agreements for their terms.

                 26.   States that insofar as paragraph 26 purports to state a legal conclusion, no

response is required, refers to Section 8.1 of the Credit Agreement and Section 8 of the Security
    Case 14-50971-CSS            Doc 466-12      Filed 05/02/20      Page 307 of 371




Agreement for their terms, and otherwise denies the allegations contained in paragraph 26 of the

Complaint.

                27.    Admits receiving notification in August 2008 of Allied's default of the

financial covenants of the Credit Agreement, except denies knowledge or information sufficient

to form a belief as to the truth of the remainder of the allegation contained in paragraph 27 of the

Complaint.

                28.    Denies the allegations contained in paragraph 28 ofthe Complaint, except

admits that CIT delivered: (i) a Control Notice dated December 15,2008 to LaSalIe National

Bank Association (alWa Bank of America); (ii) a Control Notice dated December 16,2008 to

JPMorgan Chase Bank ("JPMorgan"); and (iii) a Control Notice dated December 15,2008 to

The Bank of Nova Scotia (together, the "Control Notices"), and refers to each of those Control

Notices for their contents.

                29.    Denies the allegations contained in paragraph 29 of the Complaint, except

admits that Events of Default existed and continue to exist under the Credit Agreement and

admits that CIT received a letter from the Requisite Lenders (which did not include Yucaipa)

dated December 16,2008 providing certain directions and instructions, and refers to the letter for

its contents.

                30.    States that insofar as paragraph 30 purports to state a legal conclusion, no

response is required, admits that Allied removed funds from other Depository Banks subject to

account control agreements with CIT, denies the allegations contained in the first sentence of

paragraph 30 of the Complaint with respect to CIT's alleged conduct, and denies knowledge or

information sufficient to form a belief as to the truth of the remaining allegations contained in

paragraph 30 of the Complaint.
     Case 14-50971-CSS           Doc 466-12       Filed 05/02/20      Page 308 of 371




                 3 1.   States that insofar as paragraph 3 1 purports to state a legal conclusion, no

response is required; admits that (i) JPMorgan continues to refuse to provide Allied access to

approximately $2 million in its lockbox accounts, and (ii) that Allied Systems Holdings, Inc.

filed an action against CIT in the United States District Court for the Northern District of

Georgia, C.A. No. 1:08-CV-03807-ODE (the "December Complaint"), which was voluntarily

withdrawn without prejudice by Allied Systems Holdings, Inc., and refers to the December

Complaint for its contents; and otherwise denies the allegations contained in paragraph 3 1 of the

Complaint.

                 32.    States that insofar as the allegations contained in paragraph 32 of the

Complaint purport to state a legal conclusjon, no response is required; refers to a February 4,

2009 Consent Solicitation by Allied and a related offer by Yucaipa for their terms; and denies

knowledge or information sufficient to form a belief as to the truth of the allegations contained in

the second and third sentences of paragraph 32 of the Complaint, except refers to the Purported

Fourth Amendment (which is attached as Tab C to the Complaint), for its terms.

                 33.    States that insofar as the allegations contained in paragraph 33 purport to

state a legal conclusion, no response is required, denies knowledge or information sufficient to

form a belief as to the truth of the remaining allegations contained in paragraph 33 of the

Complaint, except refers to the Purported Assignment Agreement (which is attached as Tab D to

the Complaint), for its terms, and otherwise denies the allegations contained in paragraph 33 of

the Complaint.

                 34.    States that insofar as the allegations contained in paragraph 34 of the

Complaint purport to state a legal conclusion, no response is required, and otherwise denies the

allegations contained in paragraph 34 of the Complaint.
     Case 14-50971-CSS           Doc 466-12       Filed 05/02/20      Page 309 of 371




                 35.    States that insofar as the allegations contained in paragraph 35 of the

Complaint purport to state a legal conclusion, no response is required; admits (i) that CIT has not

recorded the Purported Assignment Agreement in the Register, (ii) that counsel to Yucaipa sent a

letter dated October 26,2009 to counsel to CIT (the "October 26, 2009 letter") (which is attached

as Tab E to the Complaint), and (iii) counsel to CIT sent a letter to counsel to Yucaipa dated

October 29,2009 (the "October 29,2009 letter7')(which is attached as Tab F to the Complaint),

and refers to those letters for their contents; and otherwise denies the allegations contained in

paragraph 35 of the Complaint.

                 36.    Denies the allegations contained in paragraph 36 of the Complaint.

                 37.    States that insofar as the allegations contained in paragraph 37 of the

Complaint purport to state a legal conclusion, no response is required; admits (i) CIT received a

letter from Yucaipa and Allied dated September 17,2009, and refers to that letter for its contents

and (ii) that, prior to August 2 1,2009, CIT had indicated that it was willing to enter into new

account control agreements with JPMorgan, as JPMorgan required; and otherwise denies the

allegations contained in paragraph 37 of the Complaint.

                 38.    Denies the allegations contained in paragraph 38 of the Complaint, except

admits CIT received a letter from Yucaipa and Allied dated October 10,2009, and refers to that

letter for its terms.

                 39.    Denies the allegations contained in paragraph 39 of the Complaint, except

admits that, among other things, Allied has admitted that it has been in default of the financial

covenants in the Credit Agreement since August 2008 and that, as a result, those Letters of

Credit issued under the Credit Agreement, which had one-year terms, could not be extended or
    Case 14-50971-CSS              Doc 466-12     Filed 05/02/20      Page 310 of 371




renewed, and that when the beneficiaries under outstanding Letters of Credit were not paid by

Allied, they drew upon the Letters of Credit, and refers to the Credit Agreement for its terms.

                40.      Denies knowledge or information sufficient to form a belief as to the truth

of the allegations contained in paragraph 40 of the Complaint.

                 41.     States that insofar as paragraph 41 purports to state a legal conclusion, no

response is required, and otherwise admits that the third sentence quotes a portion of Section

2.4(b) of the Credit Agreement, and denies the remaining allegations contained in paragraph 41

of the Complaint, except refers to Sections 2.4 and 3.2 of the Credit Agreement for their terms.

                 42.     States that insofar as paragraph 42 purports to state a legal conclusion, no

response is required, and otherwise denies the allegations contained in paragraph 42 of the

Complaint, except admits that CIT received a letter from ComVest dated April 23,2009, and

refers to that letter for its terms.

                43.      States that insofar as paragraph 43 purports to state a legal conclusion, no

response is required, and otherwise denies the allegations contained in paragraph 43 of the

Complaint, except admits that, on or about August 3 1, 2009, Yucaipa, through its counsel, raised

certain issues in respect of issuance of replacement letters of credit.

                44.      Denies the allegations contained in paragraph 44 of the Complaint.

                45.      Denies the allegations contained in paragraph 45 of the Complaint.

                46.      Admits the allegations contained in paragraph 46 of the Complaint.

                47.      Denies the allegations contained in paragraph 47 of the Complaint.

                48.      States that insofar as paragraph 48 purports to state a legal conclusion, no

response is required, refers to the Credit Agreement and Security Agreement for their terms and

otherwise denies the allegations contained in paragraph 48 of the Complaint.
    Case 14-50971-CSS          Doc 466-12       Filed 05/02/20       Page 311 of 371




               49.     States that insofar as paragraph 49 purports to state a legal conclusion, no

response is required, refers to Section 7.2 of the Security Agreement for its terms and otherwise

denies the allegations contained in paragraph 49 of the Complaint.

               50.     Denies the allegations contained in paragraph 50 of the Complaint.

               5 1.    Refers to Section 8.1 of the Credit Agreement for its terms, admits that

Allied could file for bankruptcy protection, and otherwise denies the allegations contained in

paragraph 51 of the Complaint.

               52.     States that insofar as paragraph 52 purports to state a legal conclusion, no

response is required, refers to the Credit Agreement for its terms, and otherwise denies the

allegations contained in paragraph 52 of the Complaint.

               53.     Denies the allegations contained in the first sentence of paragraph 53 of

the Complaint, denies the allegations that CIT's issuance of control notices (see supru T/ 28) was

unauthorized, and denies knowledge or information sufficient to form a belief as to the truth of

the remaining allegations contained in paragraph 53 of the Complaint.

               54.    Denies the allegations contained in paragraph 54 of the Complaint.

                  WITH RESPECT TO THE FIRST CAUSE OF ACTION:
                                 DECLARATORY JUDGMENT
               55.    Repeats and realleges its responses to the allegations of paragraphs 1

through 54 of the Complaint as though fully set forth herein.

               56.    States that insofar as paragraph 56 of the Complaint purports to state a

legal conclusion, no response is required, and otherwise denies the allegations contained in

paragraph 56 of the Complaint, except refers to the Credit Agreement for its terrns.

               57.    States that insofar as paragraph 57 purports to state a legal conclusion, no

response is required, admits that Cornvest purportedly executed the Purported Fourth
    Case 14-50971-CSS           Doc 466-12       Filed 05/02/20     Page 312 of 371




Amendment (and refers to that document for its terms), and otherwise denies the remaining

allegations contained in paragraph 57 of the Complaint.

               58.     States that insofar as paragraph 58 purports to state a legal conclusion, no

response is required, and otherwise denies the allegations contained in paragraph 58 of the

Complaint, except refers to the Credit Agreement for its terms.

               59.     States that insofar as paragraph 59 purports to state a legal conclusion, no

response is required, and otherwise denies the allegations contained in paragraph 59 of the

Complaint, except refers to the Credit Agreement for its terms.

               60.     States that insofar as paragraph 60 purports to state a legal conclusion, no

response is required, admits that ComVest and Yucaipa purportedly executed the Purported

Assignment Agreement, and denies the remaining allegations contained in paragraph 60 of the

Complaint.

               61.     States that insofar as paragraph 61 purports to state a legal conclusion, no

response is required, and otherwise denies the allegations contained in paragraph 61 of the

Complaint.

               62.     States that insofar as paragraph 62 purports to state a legal conclusion, no

response is required, and denies knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph 62 as to Yucaipa's performance under the Credit

Agreement, and denies the remaining allegations contained in paragraph 62 of the Complaint.

               63.     Admits that CIT is Administrative Agent, refers to the Credit Agreement

for its terms, and otherwise denies the allegations contained in paragraph 63 of the Complaint.

               64.     Denies the allegations contained in paragraph 64 of the Complaint, except

refers to the October 26,2009 Letter for its contents.
     Case 14-50971-CSS           Doc 466-12       Filed 05/02/20       Page 313 of 371




               65.     States that insofar as paragraph 65 of the Complaint purports to state a

legal conclusion, no response is required; admits that (i) there is a justiciable dispute about the

validity of the Purported Fourth Amendment and the Purported Assignment Agreement, and (ii)

counsel for CIT sent the October 29,2009 letter and refers to that letter for its contents; and

otherwise denies the allegations contained in paragraph 65 of the Complaint.

               66.     States that insofar as paragraph 66 of the Complaint purports to state a

legal conclusion, no response is required, and admits plaintiffs are seeking the relief described in

paragraph 66 of the Complaint, but denies that plaintiffs are entitled to that relief.

      WITH RESPECT TO THE SECOND CAUSE OF ACTION (ALLIED ONLY):
                            CONVERSION

               67.     Repeats and realleges its responses to the allegations of paragraphs 1

through 66 of the Complaint as though fully set forth herein.

               68.     States that insofar as paragraph 68 of the Complaint purports to state a

legal conclusion, no response is required, and otherwise denies the allegations contained in

paragraph 68 of the Complaint.

               69.     States that insofar as paragraph 69 of the Complaint purports to state a

legal conclusion, no response is required, and otherwise denies the allegations contained in

paragraph 69 of the Complaint.

               70.     Denies the allegations contained in paragraph 70 of the Complaint.

      WITH RESPECT TO THE THIRD CAUSE OF ACTION (YUCAIPA ONLY):
                        BREACHOFCONTRACT

               71.     Repeats and realleges its responses to the allegations of paragraphs 1

through 70 of the Complaint as though fully set forth herein.

               72.     Denies the allegations contained in paragraph 72 of the Complaint,
     Case 14-50971-CSS           Doc 466-12      Filed 05/02/20     Page 314 of 371




               73.    Denies knowledge or information sufficient to form a belief as to the truth

of the allegations contained in paragraph 73 of the Complaint.

               74.    States that insofar as paragraph 74 of the Complaint purports to state a

legai conclusion, no response is required, and otherwise denies the allegations contained in

paragraph 74 of the Complaint.

               75.     States that paragraph 75 of the Complaint purports to state a legal

conclusion, and accordingly no response is required.

               76.     States that insofar as paragraph 76 of the Complaint purports to state a

legal conclusion, no response is required, and otherwise denies the allegations contained in

paragraph 76 of the Complaint.

               77.    Denies the allegations contained in paragraph 77 of the Complaint.

               78.    States that insofar as paragraph 78 of the Complaint purports to state a

legal conclusion, no response is required, and otherwise denies the allegations contained in

paragraph 78 of the Complaint.

     WITH RESPECT TO THE FOURTH CAUSE OF ACTION (YUCAIPA ONLY):
               TORTIOUS INTERFERENCE WITH CONTRACT

               79.    Repeats and realleges its responses to the allegations of paragraphs 1

through 78 of the Complaint as though fully set forth herein.

               80.    States that insofar as paragraph 80 of the Complaint purports to state a

legal conclusion, no response is required, and otherwise denies the allegations contained in

paragraph 80 of the Complaint.

               81.    Denies the allegations contained in paragraph 8 1 of the Complaint.
    Case 14-50971-CSS            Doc 466-12     Filed 05/02/20      Page 315 of 371




               82.     States that insofar as paragraph 82 of the Complaint purports to state a

legal conclusion, no response is required, and otherwise denies the allegations contained in

paragraph 82 of the Complaint.

               83.     States that insofar as paragraph 83 of the Complaint purports to state a

legal conclusion, no response is required, and otherwise denies the allegations contained in

paragraph 83 of the Complaint.

               84.     Denies the allegations contained in paragraph 84 of the Complaint.

               85.     States that insofar as paragraph 85 of the Complaint purports to state a

legal conclusion, no response is required, and otherwise denies the allegations contained in

paragraph 85 of the Complaint.

               86.     States that insofar as paragraph 86 of the Complaint purports to state a

legal conclusion, no response is required, and otherwise denies the allegations contained in

paragraph 86 of the Complaint.

     WITH RESPECT TO THE FIFTH CAUSE OF ACTION (YUCAIPA ONLY):
    TORTIOUS INTERFERENCE WITH PROSPECTIVE BUSINESS ADVANTAGE

               87.    Repeats and realleges its responses to the allegations in paragraphs 1

through 86 of the Complaint as though fully set forth herein.

               88.    Denies knowledge or information sufficient to form a belief as to the truth

of the allegations contained in paragraph 88 of the Complaint.

               89.    Denies the allegations contained in paragraph 89 of the Complaint.

               90.    States that insofar as paragraph 90 of the Complaint purports to state a

legal conclusion, no response is required, and otherwise denies the allegations contained in

paragraph 90 of the Complaint.
    Case 14-50971-CSS            Doc 466-12      Filed 05/02/20       Page 316 of 371




               91.     States that insofar as paragraph 91 of the Complaint purports to state a

legal conclusion, no response is required, and otherwise denies the allegations contained in

paragraph 9 1 of the Complaint.

               92.     Denies the allegations contained in paragraph 92 of the Complaint.

               93.     States that insofar as paragraph 93 of the Complaint purports to state a

legal conclusion, no response is required, and otherwise denies the allegations contained in

paragraph 93 of the Complaint.

               94.     States that insofar as paragraph 94 of the Complaint purports to state a

legal conclusion, no response is required, and otherwise denies the allegations contained in

paragraph 94 of the Complaint.

               95.     States that insofar as paragraph 95 of the Complaint p q o r t s to state a

legal conclusion, no response is required, and otherwise denies the allegations contained in

paragraph 95 of the Complaint.

       WITH RESPECT TO THE SIXTH CAUSE OF ACTION (YUCAIPA ONLY):
                        SPECIFIC PERFORMANCE

               96.     Repeats and realleges its responses to the allegations of paragraphs 1

through 95 of the Complaint as though fully set forth herein.

               97.    Denies the allegations contained in paragraph 97 of the Complaint.

               98.    Denies knowledge or information sufficient to form a belief as to the truth

of the allegations contained in paragraph 98 of the Complaint.

               99.    States that insofar as paragraph 99 of the Complaint purports to state a

legal conclusion, no response is required, and otherwise denies the allegations contained in

paragraph 99 of the Complaint.
    Case 14-50971-CSS           Doc 466-12       Filed 05/02/20      Page 317 of 371




               100.    States that insofar as paragraph 100 of the Complaint purports to state a

legal conclusion, no response is required, and denies that CIT breached the Credit Agreement.

               10 1.   States that insofar as paragraph 101 of the Complaint purports to state a

legal conclusion, no response is required, and otherwise denies the allegations contained in

paragraph 10 1 of the Complaint.

               WITH RESPECT TO THE SEVENTH CAUSE OF ACTTON:
                            PUNITIVE DAMAGES

               102.    Repeats and realleges its responses to the allegations of paragraphs I

through 101 of the Complaint as though fully set forth herein

               103.    States that insofar as paragraph 103 of the Complaint purports to state a

legal conclusion, no response is required, and otherwise denies the allegations contained in

paragraph 103 of the Complaint.

               104.    States that insofar as paragraph 104 of the Complaint purports to state a

legal conclusion, no response is required, and otherwise denies the allegations contained in

paragraph 104 of the Complaint.

                WITH RESPECT TO THE EIGHTH CAUSE OF ACTION:
                              ATTORNEYS' FEES

               105.    Repeats and realleges its responses to the allegations of paragraphs 1

through 104 of the Complaint as though fully set forth herein.

               106.    States that insofar as paragraph 106 of the Complaint purports to state a

legal conclusion, no response is required, and otherwise denies the allegations contained in

paragraph 106 of the Complaint.

                                    PRAYER FOR RELIEF

           CIT denies that Plaintiffs are entitled to any relief requested in the Complaint.
    Case 14-50971-CSS             Doc 466-12       Filed 05/02/20      Page 318 of 371




                                       ADDITIONAL DENIAL

                 In further response to the Complaint, CIT denies each and every allegation not

 expressIy admitted herein and denies any liability to Plaintiffs whatsoever.

                                    AFFIRMATIVE DKFENSES

                                 FIRST AFFIRMATIVE DEFENSE

                  Plaintiffs have failed to state a claim upon which relief can be granted.

                               SECOND AFFIRMATIVE DEFENSE

             Plaintiff Allied Holdings' claims are barred by their own material breaches of the
Credit Agreement.

                                THIRD ARFIRMATIVE DEFENSE

                 Plaintiffs' claims are barred by the doctrines of waiver, estoppel, ratification and
laches.

                               FOURTH AFFIRMATIVE DEFENSE

                 Plaintiffs' claims are barred by the doctrine of inpari delicto.

                                 FlFTI1 AFFIRMATIVE 1)EFEIVSE

                 Plaintiffs' claims are barred by the doctrine of unclean hands.

                                SIX'I'H AFFIRMATIVE DEFENSE
                 Plaintiffs' claims are barred in whole or in part because Plaintiffs have failed to

mitigate any damages they may have suffered.

                              SEVENTH AFFIRMATIVE DEFENSE

                 Plaintiffs' claims may be barred in whole or in part by the failure to join

indispensable parties.

                               EIGHTH AFFIRMATIVE DEFENSE

          CIT hereby gives notice that it intends to rely upon such other and further defenses as

may become available or apparent during the discovery proceedings in the action and hereby
     Case 14-50971-CSS          Doc 466-12      Filed 05/02/20      Page 319 of 371




reserves the right to amend its Answer and to assert any such further defense or claim by

appropriate motion.

       WHEREFORE, defendant CIT respectfully requests that this Court enter judgment

dismissing the Complaint with prejudice and awarding CIT its costs and such other relief as the

Court deems just and proper.

     COUNTERCLAIMS OF DEFENDANT CIT GROUP/BUSINESS CREDIT, INC.

       COMES NOW, Defendant and Counterclaim Plaintiff The CIT GroupiBusiness Credit,

Inc. ("CIT") and asserts the following Counterclaims against Plaintiffs and Counterclaim

Defendants Allied Systems Holdings, Inc., Yucaipa American Alliance Fund, I LP, Yucaipa

American Alliance (Parallel) Fund I, LP, Mark Gendreske, Guy Rutland, IV, Brian Cullen, Jos

Opdeweegh, Ira Tochner and Derex Walker. In support of its Counterclaims, CIT states as

follows:

                                             PARTIES


        I.     The CIT Group/Business Credit, Inc. ("CIT") is a corporation organized under the

laws of the State of New York, with its principal place of business at 505 Fifth Avenue, New

York, New York 10036. CIT is registered to do business in the State of Georgia.

       2.      Allied Systems Holdings, Inc. ("Allied Holdings") is a corporation organized

under the laws of the State of Delaware with its principal place of business at 2302 Parklake

Drive, Suite 600, Atlanta, Georgia, 30345.

       3.      Upon information and belief, Y ucaipa American Alliance Fund, I LP and Y ucaipa

American Alliance (Parallel) Fund I, LP (collectively, with Yucaipa American Alliance Fund, I

LP, "Yucaipa") are limited partnerships organized under the laws of the State of Delaware, with

their principal place of business at 91 30 West Sunset Boulevard, Los Angeles, California, 90069.
    Case 14-50971-CSS          Doc 466-12       Filed 05/02/20      Page 320 of 371




       4.      Upon information and belief, the fo1lowing individuals were directors of Allied

Holdings as of August 21,2009: Mark Gendreske, Guy Rutland, IV, Brian Cullen, Jos

Opdeweegh, Ira Tochner and Derex Walker (the "Director Defendants").

                                JURISDICTION AND VENUE

       5.      This Court has personal jurisdiction over Allied Holdings and Yucaipa and has

venue in respect of CIT's Counterclaims because Allied Holdings and Yucaipa have voluntarily

availed themselves of this Court by filing a Complaint against CIT, and because the following

counterclaims are either compulsory or permissive.

       6.      This Court has subject matter jurisdiction over CIT's counterclaims.

       7.      This Court has personal jurisdiction over the Director Defendants because each of

them is either a resident of Georgia or has availed himself of Georgia by serving as a director of

a corporation whose principal place of business is in Georgia.

                                              FACTS

                     Allied Holdings' 2007 Emergence from Bankruptcy

       8.      Allied Holdings emerged from bankruptcy in the spring of 2007, pursuant to a

plan of reorganization that resulted in, among other things, Yucaipa becoming the majority

shareholder of Allied. Yucaipa's shares in Allied Holdings, according to filings that Yucaipa

made with the Securities and Exchange Commission in May 2007, were obtained in exchange

for unsecured claims that Yucaipa had in respect of certain unsecured notes. Upon information

and belief, Yucaipa purchased notes at a significant discount to par.

       9.      In addition to its status as controlling shareholder, Yucaipa also secured other

rights pursuant to Allied Holdings' plan of reorganization that has enabled it to exercise

significant control over Allied Holdings since, at least, May 2007. Among other things: (i)
     Case 14-50971-CSS            Doc 466-12       Filed 05/02/20       Page 321 of 371




Yucaipa, pursuant to a stockholders' agreement, obtained (and has continued to exercise) the

right to appoint a majority of the members of Allied Holdings' board of directors, (ii) one of

Yucaipa's affiliates entered into a management agreement (i.e., the Monitoring and Management

Services Agreement) with Allied Holdings that provided Yucaipa significant control over the

day-to-day business operations of Allied Holdings for a minimum of $1.5 million per year and

(iii) Yucaipa has continued to appoint senior management of Allied Holdings such that the

members of senior management are entirely beholden to Yucaipa.

        10.    To finance its May 2007 emergence from bankruptcy, Allied Holdings also

entered into the Amended and Restated First Lien Secured Super-priority Debtor in Possession

and Exit Credit and Guaranty Agreement dated as of May 15,2007 (the "Credit Agreement"), a

senior secured first priority credit facility pursuant to which Allied Holdings (and certain of its

affiliates) borrowed $265 million. The $265 million facility has three components: (i) $180

million in aggregate principal amount of term loans (the "Term Loans"), (ii) a $35 million

revolving credit facility (the "Revolver"), and (iii) a $50 million synthetic letter of credit facility

(the "L/C Facility," together, with the Term Loans and the Revolver, the "Debt"). When it

entered into the Credit Agreement, Allied Holdings also entered into a $50 million junior secured

debt facility; upon information and belief, all of the debt under that facility is now held by

Yucaipa.

        1 1.   CIT is the Administrative Agent under the Credit Agreement, and is the only

lender under the Revolver. Additionally, CIT is the Collateral Agent under the Amended and

Restated Pledge and Security Agreement dated as of May 15,2007 (the "Security Agreement").

Under the Security Agreement, Allied Holdings and its affiliates granted security interests in

substantially all of their assets, whether then owned or later acquired, to CIT as Collateral Agent
     Case 14-50971-CSS          Doc 466-12       Filed 05/02/20      Page 322 of 371




for the benefit of the Lenders. to secure prompt payment of Allied Holdings' obligations to its

Lenders.

                      The Limited Modification of the Credit Agreement

        12.    The Credit Agreement, as originally formulated, expressly prohibited Yucaipa,

which was defined as the "Sponsor," from being a "Lender" under the Credit Agreement. That

is, Yucaipa was not a party to the Credit Agreement (and thus not a defined Lender at the time),

and could not become a Lender as the Credit Agreement provided that "no Affiliate of [Allied

Holdings] or Sponsor shall be an Eligible Assignee." See Credit Agreement Sections 1.1 &

10.6(c). Yucaipa, as both a Sponsor and an Affiliate of Allied Holdings, was therefore barred

from owning any portion of the Debt. This type of sponsor restriction is typically included in

credit agreements.

        13.    Nonetheless, soon after Allied Holdings' emergence from bankruptcy, Yucaipa

attempted to fortify its control of Allied Holdings by eliminating some of the restrictions on its

ability to acquire Allied Holdings' Debt. Yucaipa, however, recognized that the consent of the

Lenders and the Administrative Agent was necessary to amend the Credit Agreement.

Accordingly, in around April 2008, Yucaipa sought the consent of the Lenders and of CIT, as

Administrative Agent, to become a Lender under the Credit Agreement, and their agreement is

reflected in Amendment No. 3 to Credit Agreement and Consent, dated as of April 17,2008

("Amendment No. 3," attached hereto as Exhibit 1).

       14.     In Amendment No. 3, the Lenders and CIT agreed to certain changes to the

definition of "Eligible Assignee" that enabled Yucaipa to buy Terms Loans from other Lenders.

However, significant restrictions were placed on the amount of Debt that Yucaipa could hold and
    Case 14-50971-CSS            Doc 466-12      Filed 05/02/20      Page 323 of 371




action that Yucaipa could take as a Lender - all of which were to thwart Yucaipa from

exercising undue, improper influence over Allied Holdings. By way of example:

              a) Yucaipa could not become a Requisite Lender under the Credit Agreement
                 because it could not hold or beneficially own more than: (i) 25% of the aggregate
                 outstanding principal amount of Term Loan Exposure held or beneficially owned
                 by all Lenders, and (ii) $50 million of the principal amount of Term Loans (see
                 Credit Agreement 5 10.6(i)(i), Amendment No. 3 5 2.7(e)) [Exhibit 1-6-81;
              b) Yucaipa had to make a capital contribution to Allied Holdings of at least 50% of
                 the aggregate principal amount of Term Loans it acquired within ten days
                 following such acquisition (see Credit Agreement 5 10.6o)(iii), Amendment No.
                 3 5 2.7(e)) [Exhibit 1-6-83;
              c) Yucaipa could not: (i) exercise any voting rights a Lender would otherwise have
                 (see Credit Agreement 10.6(j)(iv), Amendment No. 3 8 2.7(e)) [Exhibit 1-6-81;
                 or (ii) "consent to take any action with respect to any amendment, modification,
                 termination or waiver of any provision of the [Credit Agreement] or Credit
                 Documents, or consent to any departure of [a Borrower or Guarantor] therefrom"
                 (see Credit Agreement 5 10.5(e), Amendment No. 3 6 2.7(a)) [Exhibit 1-4-51;;
              d) Yucaipa agreed that the Lenders and Agents would not be liable to it "for any
                 action taken or omitted by any Lender or Agent under or in connection with any
                 of the Credit Documents." Amendment No. 3, 5 10.6Cj)(ii)(z) [Exhibit 1-71;
        1 .      Additionally, to ensure Yucaipa's compliance with those provisions, pursuant to

Amendment No. 3, Allied Holdings was required to deliver to CIT a monthly report of the

amount of Term Loans and Second Lien Term Loans acquired and held by Yucaipa in a

particular month, and the price Yucaipa paid for such loans. See Credit Agreement     5 5. I (a),
Amendment No. 3 2.3(a).

        16.      The restrictions placed on Yucaipa by Amendment No. 3 were intended to ensure

that Yucaipa, by virtue of its control of Allied Holdings, could not act in any way, or cause

Allied Holdings to act in any way, that would (i) elevate Yucaipa's interests above the interests

of any other Lender or (ii) harm the interests of any other Lender to the benefit of Allied

Holdings andlor Yucaipa.

                  Allied Holdinps' Initial Defaults Under the Credit Agreement
     Case 14-50971-CSS           Doc 466-12       Filed 05/02/20      Page 324 of 371




        17.    Since August 2008, Allied Holdings has been in continuous default under the

Credit Agreement. Specifically, in August 2008, Allied Holdings notified the Lenders and CIT

that it had failed to comply with financial covenants set forth in Sections 6.7(a) and 6.7(b) of the

Credit Agreement, resulting in Events of Default under section 8.1 of the Credit Agreement as of

the iiscal quarter ended June 30,2008. Later, Allied Holdings admitted that, as of August 30,

2008, it also had failed to disclose, as required, Yucaipa's acquisitions of debt for the months of

June and July 2008, which also constituted an Event of Default.

        18.    Allied Holdings and Yucaipa recognized that the acknowledged defaults entitled

the Lenders to accelerate the debt - and that more defaults were likely. Accordingly, to

forestall such action, Allied Holdings and certain of its affiliates entered into a forbearance

agreement with CIT, and the Lenders around September 24,2008, which was amended on

October 23,2008 (the "Forbearance Agreement," attached hereto as Exhibits 2 & 3). Pursuant to

the Forbearance Agreement, the Lenders agreed to refrain from taking action in respect of the

Credit Agreement until mid-November 2008, so that the parties couId engage in discussions

about restructuring Allied Holdings' debt.

        19.    Ultimately, notwithstanding proposals that were made, the forbearance period

ended without any amendments to the Credit Agreement. Nonetheless, as relevant here, some

terms of the Forbearance Agreement continued afler the forbearance period ended, including

without limitation: (i) paragraphs 2(c)(iii) and 2(d)(iv), which prevent additional credit

extensions to the Borrowers and which grant the Administrative Agent "soIe and absolute

discretion" to determine whether additional credit extensions were permissible so long as the

Events of Default were not cured (and they have not been), and (ii) paragraph 2(d)(ii), which

prevents the waiver or impairment of "any rights, powers or remedies of Agent or Lenders."
     Case 14-50971-CSS           Doc 466-12       Filed 05/02/20      Page 325 of 371




These provisions, as made clear in paragraph 10(c) of the Forbearance Agreement, became part

of the Credit Documents.

                Plaintiffs' Failed Attempt to Eliminate Restrictions on Y u c a i ~ a

        20.     With the lapse of the forbearance period and the continued deterioration in Allied

Holdings' business, Yucaipa continued to pursue a means to evade the restrictions on its

acquisition of Debt. Yucaipa wanted to do this to have unfettered control of Allied Holdings

and to protect its equity investment which was deeply underwater.

        2 1.    To that end, on February 4,2009, Yucaipa launched a tender offer to purchase the

Debt at substantial discounts to par value - Term Loans and Letter of Credit deposits for

$154.75 per $1000 and Revolving Credit commitments for $122.88 per $1000. Simultaneously,

k'ucaipa caused Allied Holdings to attempt to secure the Lenders' consent to an amendment of

the Credit Agreement that would have eliminated the restrictions imposed on Yucaipa pursuant

to Amendment No. 3. and thus enable effectuation of the tender.

        22.     On February 12,2009, CIT advised Allied Holdings that the proposed

amendments required the consent of the Administrative Agent and the Collateral Agent, or both,

citing both Section 10.5 of the Credit Agreement and Section 10(c) of the Forbearance

Agreement. CIT withheld its consent as Agent and as Lender. Neither Yucaipa nor Allied ever

disputed that CIT acted well within its rights in refusing to provide its consent.

                         Yucaina Wrongfully Causes Allied Holdings to
                          Intentionally Breach the Credit A~reement

       23.     Since Allied Holdings' first default in August 2008, Allied Holdings has

continued (see supra at fin 17-19), on a regular basis, to default on its obligations under the

Credit Agreement, resulting in a multitude of Events of Default under, and material breaches of,

the Credit Agreement. As Allied Holdings' most recent Certification of Compliance attests, as
     Case 14-50971-CSS           Doc 466-12       Filed 05/02/20      Page 326 of 371




of the date hereof - and without being exhaustive - Allied Holdings has: (i) failed to comply

with the financial covenants in the Credit Agreement for the past six quarters; (ii) failed to

comply with its letter of credit obligations, by not reimbursing a collateral account when

beneficiaries have drawn on those letters and thereby squandering security of Term Loan

Lenders; (iii) since December 2008, maintained excess cash balances in accounts outside of

control agreements, thereby securing for itself, without authorization or consent, access to cash

that is supposed to be security for the Lenders; (iv) failed to deliver requisite financial statements

and other information on a timely basis; and (v) refused to inform the Lenders of the amount of

Term Loans held by Yucaipa. As an example, see Certificate of Compliance, dated November

29,2009, attached hereto as Exhibit 4.

       24.     Unsurprisingly, Allied Holdings' most recent audited financial statements

(attached hereto as Exhibit 5), are accompanied by a "going concern" opinion from its auditors. .

As reflected in the notes to the financial statements, the equity of Allied Holdings, which is held

by Yucaipa, is deeply underwater and its ability to continue to operate at all is dependent on a

successful restructuring of its Debt. Yucaipa, as Allied Holdings' controlling shareholder, is

deeply concerned that its equity investment would be wiped out in its entirety in the event of a

bankruptcy filing or other dissolution proceeding.

       25.     Accordingly, Yucaipa is engaged in a scheme, in which Allied's board and

management are complicit, to take any action to protect its own equity investment in Allied

Holdings, even at the expense of the other Lenders. Allied Holdings' management - whose

jobs are dependent on Yucaipa -are fully complicit in Yucaipa's goal. As detailed further

below, Yucaipa determined that, if it could acquire most of the outstanding Debt, it could prevent
     Case 14-50971-CSS           Doc 466-12      Filed 05/02/20      Page 327 of 371




the Lenders from exercising their rights under the Credit Documents, control any restructuring

process and thereby protect its equity position at the Lenders' expense.

       26.     The Purported Fourth Amendment and related Purported Assignment Agreement

- as well as upon information and belief a Loan Purchase Agreement - that were executed on

August 2 1.2009, as part of a single integrated transaction, were formulated and negotiated by

Yucaipa in this context. Specifically, although Yucaipa is not a "party" to the Purported Fourth

Amendment, upon information and belief, Yucaipa (and its representatives) negotiated and

drafted the Purported Fourth Amendment with ComVest, over a period of many months, and

without Allied Holdings' or the Lenders' involvement. ComVest had no interest in remaining a

lender to Allied Holdings, and accordingly, the Purported Fourth Amendment was solely to

benefit Yucaipa who needed the purported changes to effectuate its purchase of the Debt.

       27.     In order to achieve its ends, Yucaipa offered ComVest more consideration than

otherwise necessary to purchase Cornvest's debts, and committed Allied Holdings to various

unfair, wasteful provisions, notwithstanding that, at the time of the documentation of the above-

described arrangements, Allied Holdings was unable to attest either to its solvency or to the

absence of any material adverse change in its business and Allied Holdings received no valid

consideration for its agreement to the Purported Fourth Amendment. Upon information and

belief, the Loan Purchase Agreement contemplated other transactions relating to "certain Loans

and Credit Extensions" that are to the detriment of the Lenders.

       28.     If deemed effective, among other things, the Purported Fourth Amendment would

eliminate the restrictions that had been bargained for in Amendment No. 3 that limited Yucaipa's

ownership position and that precluded Yucaipa from interfering with the Lenders' rights, and
     Case 14-50971-CSS           Doc 466-12       Filed 05/02/20       Page 328 of 371




would eviscerate the amendment provisions in the Credit Documents in contravention of the

clearly expressed intent of the parties.

        29.    Notwithstanding clear requirements in Sections 10.5 and 10.6 of the Credit

Agreement (including without limitation (a) Sections 10.5(b)(ii), (iv), (vi), (viii) & (ix); (b)

Sections 10.5(c)(iv), (vii) & (ix); (c) Section 10.5(e)) and the surviving provisions of the

Forbearance Agreement, and contrary to prior practice, no one ever sought the required consent

of the Lenders and/or the Agent to the Purported Fourth Amendment. Such consent, however,

was necessary. ComVest's purported assignment of its interests to Yucaipa as an integral part of

the Purported Fourth Amendment is thus ineffective for this reason alone. Indeed, Allied's

interest payment default on August 1, 2009, and its other prior uncured defaults, made any

amendments to the Credit Agreement without consent of all the Lenders and CIT, as

Administrative Agent, impossible.

        30.    The Director Defendants approved the Purported Fourth Amendment and the

Purported Assignment Agreement. Given Allied Holdings' slate of defaults and the serious

doubts as to its solvency, the directors' approval of those agreements, without any valid

consideration to Allied Holdings, was not in the best interests of Allied Holdings and could not

have been in good faith.

                                   deepen in^ Defaults by Allied

       3 1.    Since August, Yucaipa has taken further actions to protect itself at the expense of

Allied Holdings' other Lenders, and has directed the Director Defendants to comply with its

demands, notwithstanding the application of fiduciary duty principles that apply when a

company, like Allied Holdings, is, if not insolvent, in the zone of insolvency.
     Case 14-50971-CSS           Doc 466-12     Filed 05/02/20      Page 329 of 371




        32.    Allied Holdings, at Yucaipa's direction, ceased payment of requisite principal and

interest payments under the Credit Agreement, even though Allied Holdings had the requisite

cash to do so. By not making principal and interest payments - in combination with the self-

help Allied Holdings has engaged in by not reimbursing the collateral account that secures the

LIC Facility, attempting to terminate control agreements without providing the terms for doing

so and retaining excess cash in contravention of the Credit Documents - Allied Holdings and

the members of its board of directors have, at Yucaipa's direction, effectively usurped the

Lenders' rights and have acted in Yucaipa's interests at the expense of other constituents to

whom it owes a fiduciary duty.

        33.    Indeed, Yucaipa's efforts to force, through an invalid amendment, extensions of

letters of credit that, based on recent practice, would be reimbursed from the collateral account

and termination of control agreements without specified terms for any new ones -apart from

being egregious - constitute violations of the Credit Documents. Among other things, Allied

Holdings' existing defaults and inability to confirm the representations and warranties make any

extensions of credit impossible and non-waivable without the consent of the Administrative

Agent at a minimum even presuming that the Purported Fourth Amendment and Purported

Assignment were valid (they are not).

       34.     Yucaipa's conduct has placed CIT, as Administrative Agent, in an untenable

position. On the one hand, Yucaipa insists that the Purported Fourth Amendment and the

resulting Assignment and Assumption of Cornvest's rights and obligations are valid, and has

demanded that CIT follow its instructions. Conversely, CIT, as Administrative Agent, is

obligated to act for the benefit of all of the Lenders, none of whom have consented to the

Purported Fourth Amendment and furthermore, with respect to certain other Lenders, CIT has
     Case 14-50971-CSS          Doc 466-12       Filed 05/02/20      Page 330 of 371




been specifically instructed not to recognize the directions Yucaipa provided and raised doubts

about the validity of the Purported Fourth Amendment and the Assignment and Assumption

Agreement. See Letter from Ropes & Gray LLP, attached hereto as Exhibit 6.

        35.    Contrary to Yucaipa's allegations that CIT, by refusing to acknowledge Yucaipa

as a Requisite Lender, is acting intentionally and maliciously to bring about Allied Holdings'

financial downfall, CIT is simply attempting to fulfill its role as Administrative Agent in good

faith, and to protect itself, as Administrative Agent, from competing and contrary claims from

various Lenders.

                FIRST COUNTERCLAIM: DECLARATORY JUDGMENT

        36.    CIT repeats and realleges paragraphs 1 through 35 of the Counterclaim as though

fully set forth herein. CIT has performed all of its obligations under the Credit Agreement.

       37.     Allied Holdings has been in material breach of the Credit Agreement since

August 2008, and thus could not amend the Credit Agreement.

       38.     Allied Holdings and Cornvest, as a Requisite Lender, did not have the power to

execute the Purported Fourth Amendment without the consent of all of the Lenders affected

thereby and without the consent of the Administrative Agent and Collateral Agent as required by

Sections 10.5 and 10.6 of the Credit Agreement, and Section 2 of the Forbearance Agreement.

       39.     The Purported Fourth Amendment also constitutes a breach of the implied

covenant of good faith and fair dealing.

       40.     Accordingly, the Purported Fourth Amendment is ineffective, and the Credit

Agreement, as amended by Amendment No. 3, remains in full force and effect. Because

Yucaipa cannot be a "Requisite Lender," under the Credit Agreement as amended by
     Case 14-50971-CSS           Doc 466-12       Filed 05/02/20      Page 331 of 371




Amendment No. 3, the Purported Assignment Agreement is invalid, and Yucaipa has no right to

issue any directions to CIT

          41.   As a result of Yucaipa's efforts to assume rights and obligations under the Credit

Agreement which it is prohibited from assuming, and its attempt to direct CIT's conduct with

respect to the Credit Agreement in ways that conflict with the directions of Allied Holdings'

other Lenders, CIT faces uncertainty and insecurity regarding its rights and actions such that

there is a necessity for the Court to make a prompt determination to resolve the parties' dispute.

          42.   Accordingly, CIT requests a declaration that: (i) the Purported Fourth

Amendment is ineffective and is not binding on the parties to the Credit Agreement; (ii) the

Purported Assignment and Assumption is invalid and Yucaipa did not properly assume

Cornvest's interests in the Senior Credit Facility; (iii) Yucaipa is not a Requisite Lender as

defined in the Credit Agreement; (iv) CIT does not have to follow directions or instructions from

Yucaipa and (v) CIT has not breached its obligations as Administrative Agent and Collateral

Agent under the Credit Agreement.

                        SECOND COUNTERCLAIM:
      BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING
          43.   CIT repeats and realleges paragraphs 1 through 42 above as if fully set forth

herein.

          44.   Under New York's governing law, an implied covenant of good faith and fair

dealing exists in every contract and requires the performance of a contract's provisions in good

faith. Pursuant to the implied covenant, a party to a contract cannot act arbitrarily or

unreasonably, or engage in activities that are manifestly harmful to the other party to the

contract.
    Case 14-50971-CSS             Doc 466-12      Filed 05/02/20      Page 332 of 371




          11.5.   The Purported Fourth Amendment, and the other conduct described herein,

clearly violates the implied covenant of good faith and fair dealing.

          46.     Accordingly, the Purported Fourth Amendment constitutes a breach of the Credit

Agreement and related Credit Documents.

                       THIRD COUNTERCLAIM: INJUNCTIVE RELlEF

          47.     CIT repeats and realleges paragraphs 1 through 46 above as if fully set forth

herein.

          48.     At Yucaipa's direction, Allied Holdings is causing substantial, continuing damage

to CIT and the Lenders by intentionally and materially breaching its obligations under the Credit

Agreement.

          49.     Yucaipa is causing substantial, continuing damage to CIT and the Lenders by

attempting to force CIT recognize the Purported Fourth Amendment and the Purported

Assignment Agreement, and take numerous actions with respect to Allied Holdings under the

Credit Agreement to the detriment of the other remaining Lenders, including, among other

things, waiving Allied Holdings' breaches of the financial covenants in the Credit Agreement,

and Allied Holdings' Events of Default so that new Letters of Credit can be issued for Allied

Holdings.

          50.     In order to prevent Yucaipa and Allied Holdings from continuing to take actions

that harm CIT and the Lenders, CIT in its own capacity as a Lender, and as Administrative

Agent and Collateral Agent on behalf of the Lenders, is entitled to an injunction enjoining

Plaintiffs from taking any action adverse to CIT7sor the Lender's interests pending the

resolution of this action.
     Case 14-50971-CSS            Doc 466-12       Filed 05/02/20      Page 333 of 371




                FOURTH COUNTERCLAIM: BREACH OF FIDUCIARY DUTY
                       (Board of Directors of Allied Holdings Only)

          5I.    CIT repeats and realleges paragraphs 1 through 50 above as if fully set forth

herein.

          52.    Allied Holdings' ability to continue as a going concern is in substantial doubt, and

Allied Holdings is operating within the zone of insolvency, or is already insolvent.

          53.    Under such circumstances, each member of Allied Holdings' board of directors

- third    party defendants Mark Gendreske, Guy Rutland, IV, Brian Cullen, 30s Opdeweegh, Ira

Tochner and Derex Walker - has a fiduciary obligation to protect the interests of the

corporation and all of the constituents of the corporation, including creditors.

          54.    The directors' authorization and approval of the Fourth Amendment, and the

transactions contemplated thereby, were inconsistent with their fiduciary duties.

          55.    As a result of the directors' breach of their fiduciary obligations, Allied Holdings

has suffered damages in an amount to be determined at trial.

    FIFTH COUNTERCLAIM: AIDING AND ABETTING BREACH OF FIDUCIARY
                                          DUTY
                                     (Yucaipa only)
       56.  CIT repeats and realleges paragraphs 1 through 55 above as if fully set forth

herein

          57.    The members of Allied's board of directors have breached their fiduciary duties.

          58.    Yucaipa has aided and abetted those breaches of fiduciary duty by causing the

directors to act in Yucaipa's sole interest, rather on behalf of the corporation as a whole.

          59.    CIT, as Lender, has been damaged as a result.


                   SIXTH COCNTERCLAIM: SPECIFIC PERFORMANCE
                                           (Yucaipa Only)



                                                  32
     Case 14-50971-CSS           Doc 466-12      Filed 05/02/20     Page 334 of 371




          60.   CIT repeats and realleges paragraphs 1 through 59 above as if fully set forth

herein.

          61.   Yucaipa has breached without justification the covenants and agreements

contained in Section 10.66) of the Credit Agreement as amended by Amendment No. 3, by,

among other things: (i) holding or beneficially owning more than 25% of the aggregate amount

of Term Loan Exposure held or beneficially owned by all Lenders; (ii) holding more than $50

million of the principal amount of Term Loans; and (iii) failing to make required capital

contributions to Borrowers of no less than 50% of the aggregate principal amount of the Term

Loans within ten days following any assignment or transfer of Term Loans to Yucaipa.

          62.   Yucaipa expressly agreed in the Credit Agreement that "a breach by it of any

covenants or agreements contained in this Section 10.66) will cause the other Lenders and

Agents to sustain damages for which it would not have an adequate remedy at law for money

damages" and that "in the event of any such breach, each of the other Lenders and Agents shall

be entitled to specific performance of such covenants and agreements and injunctive and other

equitable relief. . . ." See Credit Agreement tj 10.6(j)(iv); Amendment No. 3 5 2.7(e).

          63.   CIT is entitled to a decree of specific performance requiring Yucaipa to perfonn

all of its covenants and agreements in accordance with Section 10.66) of the Credit Agreement.

                      FIFTH COUNTERCLAIM: ATTORNEYS' FEES

          64.   CIT repeats and realleges paragraphs I through 63 above as if fully set forth

herein.

          65.   Counterclaim Defendants have acted in bad faith, been stubbornly litigious, and

have caused CIT unnecessary trouble and expenses by, inter ulia, intentionally breaching the

terms of the Credit Agreement.
    Case 14-50971-CSS             Doc 466-12       Filed 05/02/20      Page 335 of 371




       66.      Accordingly, CIT is entitled to recover its attorneys' fees and other reasonable

expenses in connection with this litigation, pursuant to O.C.G.A. § 13-6-1 1.


                                      PRAYER FOR RELlEF

       WHEREFORE, CIT respectfully requests that the Court:

       a) Enter judgment in favor of CIT against Plaintiffs;

       b) Declare, adjudge and decree that: (i) the Purported Fourth Amendment is ineffective

             and is not binding on the parties to the Credit Agreement; (ii) the Purported

             Assignment and Assumption is invalid and Yucaipa did not properly assume

             Cornvest's interests in the Senior Credit Facility; (iii) Yucaipa is not a Requisite

             Lender as defined in the Credit Agreement and has no power to direct the actions of

             CIT as the Administrative Agent; (iv) the directions provided by Yucaipa are invalid;

             and (v) CIT did not breach its obligations as Administrative Agent and Collateral

             Agent under the Credit Agreement;

       c) Temporarily, preliminarily and permanently enjoin Plaintiffs from taking any action

             adverse to CIT's or the Lender's interests pending the resolution of this action;

       d) Enter an Order of Specific Performance requiring Plaintiff Yucaipa to specifically

             perform its covenants and agreements under the Credit Agreement;

       e) Award CIT the costs and disbursements of this action, including reasonable attorneys'

             fees; and

       f ) Award such other and further relief as the Court deems just and appropriate.

                  CIT DEMANDS A JURY TRIAL ON ALL ISSUES SO TRIABLE
     Case 14-50971-CSS          Doc 466-12       Filed 05/02/20     Page 336 of 371




Respectfully submitted, this 2 1 '' day of December, 2009.




                                                 H. Lamar Mixson, Esq.
                                                 Georgia Bar No. 5 14012
                                                 Lisa R. Strauss, Esq.
                                                 Georgia Bar No. 686943
                                                 BONDURANT MIXSON &
                                                 ELMORE, LLP
                                                 1201 West Peachtree Street NW, Suite 3900
                                                 Atlanta, Georgia 30309
                                                 Tel: (404) 881-4100
                                                 Fax: (404) 881-41 1 1

                                                 Attorneys l o r U T Group/Business Credit, Inc

OF COUNSEL:

Stephanie Goldtsein, Esq.
Janice Goldberg, Esq.
FRIED, FRANK, HARRIS, SHRIVER
 & JACOBSON LLP
One New York Plaza
New York, NY 10004-1980
(212) 859-8000; (2 12) 859-4000 (fax)
      Case 14-50971-CSS         Doc 466-12       Filed 05/02/20       Page 337 of 371




                   IN THE SUPERIOR COURT OF FULTON COUNTY
                                STATE OF GEORGIA

ALLIED SYS'l'EMS b-IOLDMGS, INC.,                   )
YUCAIPA AMERICAN ALLIANCE                           1
FLWD 1, LP, and YUCAIPA AMERJCAN                    )
ALLIANCE (PARA1,LEl-) FUND I, LP:                   ) Civil Action No. 2009-CV-I 77574

                             Plaintiffs,
v.

THE CIT GROUPtBUSINESS CREDIT, TNC.!

                             Defendant,
\'.


MARK G E N D E S K E , GUY RUTLAND, IV,
BRIAN CULLEN, JEFF PELLETIER, IRA
TOCI-INER, and DEREX WALKER,

                             Counterclaim
                             Defendants.



            VEFUFICATION OF THE CIT GROUP/BUSINESS CREDIT, INC.

        l'ersonally appeared before me. the undersigned officer duly authorized to administer

oaths, Michael Aliberto, who, after being duly sworn, states and deposes on oath that he is

authorized to make this oath on behalf of The Cit Group/Business Credit, Inc.. and states that the

facts alleged in the forgoing Answer and Counterclaims are true and correct to the best of his

knowledge, information and belicf, except those that statc legal conclusions or are stated to be on

~nformationand be1ief




                                             Position: Vice President
                                             The CIT Group/Business Credit, Inc.
  Case 14-50971-CSS       Doc 466-12   Filed 05/02/20   Page 338 of 371




Sworn \%and subscribed before
me t h i ~ day
            A of December, 2009.
    /,
    Case 14-50971-CSS         Doc 466-12       Filed 05/02/20     Page 339 of 371




                               CERTIFICATE OF SERVICE


       I certify that I have caused a true and correct copy of the foregoing VERIFIED

ANSWER AND COUNTERCLAIMS OF DEFENDANT THE CIT GROUPIBUSINESS

CREDIT. TNC. to be served on the following counsel of record by first class mail, addressed as

follows:

                             David E. Spalten, Esq.
                             Daniel A . Cohen, Esq.
                             Kasowitz, Benson, Torres & Friedman LLP
                             One Midtown Plaza - Suite 1 150
                             1360 Peachtree Street, NE
                             Atlanta, GA 30309

                             Michael E. Johnson, Esq.
                             Meredith M. Barnes, Esq.
                             Troutman Sanders LLP
                             600 Peachtree Street, NE, Suite 5200
                             Atlanta, GA 30308-22 16


       This 21" day of December, 2009.



                                                           Lisa R. Strauss
FILED: NEW YORK COUNTY CLERK 01/18/2012                                        INDEX NO. 650150/2012
NYSCEF DOC. NO. 6 Case 14-50971-CSS   Doc 466-12   Filed 05/02/20   Page 340 of 371NYSCEF: 01/18/2012
                                                                         RECEIVED




                           EXHIBIT E
         Case 14-50971-CSS           Doc 466-12        Filed 05/02/20      Page 341 of 371




           SETTLEMENT AGREEMENT AND MUTUAL LIMITED RELEASES

        This Settlement Agreement and Mutual Limited Releases (the "Agreement") is dated and

 effective as of the fifth day of December 201 1, by and between Allied Systems Holdings, Inc.

 ("Aflied," which shall include for purposes of this Agreement Allied Syste~ns,Ltd. (L.P.) and

those certain guarantor subsidiaries of Aflied Systems Holdings, Inc, and Allied Systems, Ltd.

(L.P.) (collectively, the "Credit Parties"), each of which are parties to the Credit Agreement as

defined herein), Yucaipa American Alliance Fund I, LP ("YAAF I"), Yucaipa American

Alliance (Parallel) Fund I, LP ("YAAF Parallel", and together with YAAF 1, "Yucaipa," and

together with Allied, "Plaintiffs") and The CIT Croup/Bt~sinessCredit, Inc. (hereinafter referred

to as "Defendant" or "CIT"); (Plaintiffs and Defendant shall collectively hereinafter be referred

to as the "Parties").

        WHEREAS, Plaintiffs filed a Verified Complaint on or about November 13,2009

seeking damages and other legal, equitable and extraordinary relief against CIT in the Superior

Coui-t of Fulton County, Georgia, Civil Action File No. 2009CV177574 (the "Complaint"), and a

First Amended Complaint on or about December 28,2010 seeking damages and other legal,

eqziitabIe and extsaodi~laryrelief against Cf?' (as amended to date, the "First Amended

Complaint"); and

       WHEREAS, Defendant filed a Verified Answer and Counterclaims against Plaintiffs and

Counterclaim Defendants Mark Gendregske, Guy Rutland, IV, Brian Cullen, bos Opdeweegh, Era

Tochner and Derex Walker (collectively, the "Counterclaim Defendants") on or about December

21, 2009 seeking damages and other legal, equitable and extraordinary relief against Plaintiffs

and the Counterciailn Defendants (the "Answer and Counterclaims," and together with the

Complaint and the First Amended Complaint, the "Case" or the "Action"); and
         Case 14-50971-CSS            Doc 466-12        Filed 05/02/20        Page 342 of 371




        WHEREAS, Defendant did not serve the Counterclaim Defendants with their

Counterclaims and filed a Motion for Leave to Drop the Non-Served Defendants in

Counterclailn on or about October 22,2010 in which Defendants stated that the Counterclai~n

Defendants "were never made parties to this action"; and

        WHEREAS, Plaintiffs and Defendant desire to fully settie and compromise all disputes,

and to provide for the tirnited releases set forth and contained in this Agreement, on the terms

and conditions set forth in this Agreement;

       NOW, THEREFORE, in coi~siderationof the promises, covenants and other

considerations set forth herein, the sufficiency of which is hereby acl<nowledged,and in full and

final satisfaction of all past, present and future clailns released under this Agreement, the Parties

agree as follows:

        I)     Mutual Limited Releases,

       a)      In exchange for and expressly conditioned upon Defendant's execution of this

               Agreement, Plaintiffs do hereby unconditionally release, acquit and forever

               discharge Defendant (whether in its capacity as an agent, a lender or otherwise)

               and all of its past and present parents, subsidiaries, affiliates, representatives,

               successors, assigns, officers, directors, agents, partners, attorneys and efnployees

               from any and all claims, actions, causes of action, demands for damages, costs,

               loss of use, expenses, compensation, property damage, punitive damages,

               attorney's fees, contribution, indemnification, consequential damages, and any

               other expense, benefit, or kind of claim whatsoever against Defendant that

               Plaintiffs asserted in the Action (including in the Coinplaint and the First

               Amended Complaint} or that arise from the facts or allegations that underlie the

               claims Plaintiffs asserted in the Action, except as otherwise expressly provided
             Case 14-50971-CSS                Doc 466-12          Filed 05/02/20         Page 343 of 371




                     within this Agreement and to enforce this Agreement. This limited release does

                     not preclude Plaintiffs from bringing any claim that any other Lender who is a

                     party to the Credit Agreement may bring against CIT (in its capacity as agent)

                     arising from any defect or imperfection in any lien on assets or property of Allied

                     caused by the action or inaction of CIT that such Lender could otherwise bring

                     pursuant to, and subject to, the terms of the Credit ~ocuments.' Plaintiffs will not

                    bring any claims against CIT unless the total amount of such claims exceeds

                    $1,000,000. Yucaipa hereby represents that, as of the effective date of this

                    Agreement, Yucaipa is not aware of any claims or causes of action of any kind

                    whatsoever against Defendant, except for the claims expressly released herein.

                    Allied hereby represents that, as of the effective date of this Agreement, Allied is

                    not aware of any claims or causes of action of any kind whatsoever against

                    Defendant, except for the claims expressly released herein. Except as expressly

                    released herein, nothing in this Agreement shall release, acquit or discharge CIT

                    from its obligations and liabilities arising under the Credit Documents as amended

                    through tile FourtIl Amendment (including without limitation such obligations as

                    Administrative and Collateral Agent under the Credit Docuinents as amended).

                    This limited release is made solely by Yucaipa, Allied and each of their respective

                    personal representatives, successors and assigns on their own behalves and not in

                    a representative capacity on behalf of any other person and does not constitute a

                    release by any other person. The persons released pursuant to this Paragraph l(a),

                    induding but not limited to Defendant, will not assert this release as a defense

                    against any claim brought by any person other than Yucaipa and Allied; provided,

I
    For purposes of this Agreement, the term "Credit Documents" shall have the same meaning and definition as that

                                                          3
          Case 14-50971-CSS               Doc 466-12     Filed 05/02/20        Page 344 of 371




                   however that the persons released pursuant to this paragraph may assert this

                  release as a defense against claims made by the persons described in Paragraph 20

                  of this Agreement.

          b)      In exchange for and expressly conditioned upon PIaintiffs' execution of this

                  Agreement, Defendant does hereby unconditionally release, acquit and forever

                  discharge Plaintiffs and the CountercIaim Defendants and all of their respective

                  past and present parents, subsidiaries, affiliates, representatives, successors,

                  assigns, officers, directors, agents, partners, attorneys and employees froin any

                  and all claims, actions, causes of action, demands for damages, costs, loss of use,

                  expenses, compensation, property damage, punitive damages, attorney's fees,

                  contribution, indemnification, consequential damages, and any other expense,

                  benefit, or kind of claim whatsoever against Plaintiffs and the Counterclaim

                  Defendants that Defendant asserted in the Action (including in Defendant's

                  Answer and Counterclaims) or that arise from the facts and allegations that

                  underlie the claims Defendant asserted in the Action, except as otherwise

                  expressly provided within this Agreement and to enforce this Agreement.

                  Defendant will not bring any claims against Plaintiffs or the Counterclaim

                  Defendants unless the total amount of such claims exceeds $1,000,000.

                  Defendant hereby represents that, as of the effective date of this Agreement,

                 Defendant is not aware of any claims or actions of any kind whatsoever against

                 Plaintiffs and the Counterclaim Defendants, except for (i) the claims expressly

                 released herein; (ii) any defaults and events of default of the Credit Parties

                 continuing under the Credit Documents; and (iii) the obligations and liabilities of


term has in the Credit Agreement as defined below.
                                                     4
 Case 14-50971-CSS         Doc 466-12        Filed 05/02/20       Page 345 of 371




      the Credit Parties existing under the Credit Documents. Notwithstanding

      anything herein to the contrary, nothing in this Agreement shall release, acquit or

      discharge Allied or any of the other credit parties from their respective obligations

     and liabilities arising under the Credit Documents (including without lilnitation

     the amounts owed by Allied to CTT as a Lender under the Credit Docu~nents);

     provided, however, that neither Allied nor any of the other credit parties nor any

     Lender shall be responsible for the payment of CIT's attorneys' fees in connection

     with the Action and the execution of this Agreement. Except as expressly

     released herein, nothing in this Agreement shall release, acquit or discharge

     Yucaipa from its obligations and liabilities arising under the Credit Documents as

     mended through the Fourth Amendment, This limited release is made solely by

     CIT and its personal representatives, successors and assigns on its own behalf and

     not in a representative capacity on behalf of any other person and does not

     constitute a release by any other person. The persons released pursuant to this

     Paragraph l(b), ii~cludingbut not limited to Plaintiffs and the Counterclaim

     Defendants, will not assert this release as a defense against any claim brought by

     any person other than CIT; provided, however that the persons released pursuant

     to this paragraph may assert this release as a defense against claims made by the

     persons described in Paragraph 20 of this Agreement,

c)   In exchange for and expressly conditioned upon the Parties' execution of this

     Agreement, Defendant and ColnVest Investment Partners, 111, LP ("ComVest")

     will execute the Settlement Agreement and Mutual Releases in the form (and, for

     the avoidance of doubt, without any changes whatsoever to such form) attached as

     Exhibit A to this Agreement (the "ComVest Settlement Agreement and Mutual
     Case 14-50971-CSS          Doc 466-12       Filed 05/02/20       Page 346 of 371




         Releases"). For the avoidance of doubt, any execution by Defendant of the

         CornVest Settlement Agreement and AIutual Releases shall have no, and be of no,

         effect whatsoever unless and until ComVest executes the ComVesl Settlement

         Agreement and Mutual Releases. For the further avoidance of doubt, CIT shall

         have no obligation to execute ComVest Settlement Agreement and Mutual

         Releases unless and until Coinvest executes the ComVest Settlement Agreement

         and Mutual Releases. CIT's obligation to execute the ComVest Settlement

         Agreement and Mutual Releases shall terminate upon the earlier of (a) the

         ninetieth day following the execution of this Agreement, or (b) the first date, if

         any, on which ComVest initiates any lawsuit, legal action or proceeding against

         CI'f', in any forum, reIating to or arising out of the subject matter of the CornVest

         Settlement Agreement and Mutual Releases.

d)      For the avoidance of doubt and notwithstanding anything herein to the contrary,

        nothing in this Agreement shall release any claiuns, actions, causes of action,

        demands for damages, costs, loss of use, expenses, compensation, property

        damage, punitive damages, attorney's fees, contribution, indemnification,

        consequential damages, and any other expense, benefit, or kind of claim (each

        being a "Claim") whatsoever belonging to any person or entity other than the

        Parties to this Agreement (and each of their respective personal representatives,

        successors and assigns) and ComVest and its affiliates, provided that for the

        further avoidance of doubt, any such Claim shall continue to be subject to any and

        all valid limitations and exculpatory provisions set forth in the Credit Doc~~rnents.

e)      For the avoidance of doubt and notwithstanding anything herein to the contrary,

        nothing in this Agreement shall release any Claim whatsoever arising from the
 Case 14-50971-CSS          Doc 466-12        Filed 05/02/20        Page 347 of 371




      Parties' conduct after the execution of this Agreement, provided that for the

      further avoidance of doubt, any such Claim shalt continue to be subject to any and

      a11 valid limitations and exculpatory provisions set forth in the Credit Documents.

2)    The Parties will dismiss their respective claims in the Action with prejudice upon

     the execution of this Agreement.

3)   Plaintiffs shall be responsible for the payment of their attorneys' fees and

     Defendant shafI be responsible for the payment of its attorneys' fees, in each case

     in connection with the Action and this Agreement.

4)   CIT confirms that it has not charged the revolver for anorneys' fees arising from

     the Action and this Agreement, and acknowledges that the release provided for in

     this Agreement includes a limited release of any right pursuant to the Credit

     Documents to be reimbursed for such attorney's fees arising from the Action and

     this Agreement.

5)   Yucaipa and Allied (and eacl.1of their respective affiliates and related parties)

     agree not to object to, challenge or contest, either directly or indirectly, or

     otherwise encourage, induce, support or facilitate, either directly or indirectIy, any

     other person or party to object to, challenge or contest CIT's assertion of priority

     with respect to payment of the revolving loans over the term loans and the

     obligations with respect to hedge agreements and letters of credit under the Credit

     Agreement (as defined below) in the event of an Allied Liquidation (as defined

     below), in or out of bankruptcy. For the avoidance of doubt, Yucaipa and Allied

     (and each of their respective affiliates and related parties) agree that CIT's

     revotver has priority over the term loans (inc1uding loans made as a result: of

     draws on letters of credit) and the obligations with respect to hedge agreements
 Case 14-50971-CSS          Doc 466-12         Filed 05/02/20       Page 348 of 371




      and letters of credit in any Liquidation, and that Yucaipa and Allied (and each of

      their respective affiliates and related parties) will not object to, challenge or

     contest any assertion by CIT of such priority. For purposes of this Agreement, a

      "Liquidation" means any sale, or series of sales, of all or substantially all of

     Allied's assets primarily for cash (including but not limited to a sale of Allied's

     assets pursuant to Chapter 7 of the Bankruptcy Code) other than a sale, or series

     of sales, of Allied's business operations as a going concern. Any safe or series of

     sales that is not a Liquidation shall be treated as a Restructuring for purposes of

     this Agreement. In addition, for purposes of this Agreement, the "Credit

     Agreement" sl~aftmean: (i) that certain Amended and Restated First Lien Secured

     Super-Priority Debt in Possession and Exit Credit and Guaranty Agreement, dated

     as of March 30,2007, as a~nendedsupplemented, amended and restated or

     othenvise modified to date aid from time to time, among Allied and its affiliates

     party thereto, the Ienders party thereto from time to time and CIT, as

     administrative agent and collateral agent; and fii) any and each of the Collateral

     Documents as that term ("Coilatera1 Documents") is defined in that certain

     Amended and Restated First Lien Secured Super-Priority Debt in Possession and

     Exit Credit and Guaranty Agreement, dated as of March 30,2007, as amended

     and supplemented, amended and restated or otherwise modified to date and from

     time to time, a ~ n o Allied
                           ~ ~ g and its affiliates party thereto, the lenders party thereto

     from time to time and CIT, as administrative agent and collateral agent.

6)   "Most Favored Nation"stahts     - Ytlcaipa and Allied (and each of their respective
     affiliates and related parties) agree that in any restructuring, recapitalization or

     sale (including but not Iiinited to any prepayment of any of the first lien term
Case 14-50971-CSS          Doc 466-12        Filed 05/02/20        Page 349 of 371




     loans or obligations with respect to hedge agreements or paymei~tof any of the

    reimbursement obligations with respect to letters of credit), forecIosure sale, any

    sale under or pursuant to section 363 of the Bankruptcy Code for consideration

    other than cash, any sale under a Chapter 1 1 plan for consideration other than

    cash, or any credit bid (whether in a foreclosure, 363 or plan of reorganization

    sale) by any lender and any related subsequent transaction with respect to any

    assets obtained by virtue of a credit bid) of Allied (collectively, a "Restructuring")

    to which Yucaipa colisents while Yucaipa retains its Requisite Lender status,

    CIT's recovery on account of its revotving loans shall be identical in form and

    percentage based on outstanding principal amount to that obtained by the First lien

    term loan lenders (including Yucaipa) on account of the first lien tern loans

    (including loans made as a resuft of draws on Ietters of credit). Yucaipa further

    agrees that, if Yucaipa has not retained its Requisite Lender status, but still retains

    any economic interest in the Credit Agreement, Yucaipa (and its respective

    affiliates and related parties) will not object to, challenge or contest, either

    directly or indirectly, or otherwise encourage, induce, support or facilitate, either

    directly or indirectly, any other person or party to object to, challenge or contest

    CIT's assertion that: CTT's recovery on account of its revolving loans shall be

   identical in form and percentage based on outstanding principal amount to that

   obtained by the first lien tenn loan lenders (including Yucaipa) on account of the

   first Iien term loans (including ioans made as a result of draws on letters of credit)

   in any Restructuring. Notwithstanding the foregoing, CIT's recovery in a

   Liquidation (and Yucaipa's and Allied's obligations under Paragraph 5 of this

   Agreement) shall be unaffected by this Paragraph 6. For purposes of this
 Case 14-50971-CSS          Doc 466-12       Filed 05/02/20       Page 350 of 371




      Agreement, Yucaipa shall be deemed to have Requisite Lender status so loilg as

      Yucaipa either owns a majority of the outstanding obligations owed to Lenders

      under the Credit Agreement or has the right to vote a majority of the outstandiizg

      obligaiiolzs owed to Lenders under the Credit Agreement, whether such right to

      vote results from direct ownership, from contract or some other derivative rights

      set forth in any contract.

7)   CfT in its capacity as agent or otherwise agrees to support any Restructuring to

     which Yucaipa consents while Yucaipa retains any economic interest in the Credit

     Agreement or proceeds received therefrom and which is supported by lenders

     holding a majority of the combined Term Loan Exposure and LC Exposure (each

     as defined in the Credit Agreement) (other than Yucaipa) so tong as CIT's

     recovery on account of its revolving loans shall be identical in form and

     percentage based on outstanding principal amount to that obtained by the first lien

     term loan lenders (including but not Iimited to Yucaipa) on account of the first

     lien tenn loans (including loans tnade as a result of draws on Ietters of credit).

     Notwithstanding the foregoing, CTT's recovery in a Liquidation (and Yucaipa's

     and Allied's obligations under Paragraph 5 of this Agreement) shall be unaffected

     by this Paragraph 7.

8)   After the date of execution of this Agreement, Yucaipa agrees to sponsor, support

     and use commercially reasonable efforts to obtain, and CTT agrees to support and

     vote in favor of, an amendment at Allied's cost that would provide that, for ail

     lender actions and consents (other than with respect to the exercise of remedies

     (including but not limited to directing any credit bid), which shall be at Yucaipa's

     direction so long as Yttcaipa retains the Requisite Lender status), in addition to a
 Case 14-50971-CSS            Doc 466-12        Filed 05/02/20        Page 351 of 371




       Requisite Lender vote, such action or consent would require the support of

       lenders holding a majority of the first lien debt (other than Yucaipa). Yucaipa and

       CIT shall coordinate with one another in the discIosure of the terms of this

       Agreement to other lenders in the Allied Facilities. Yucaipa also agrees that from

      and after the date this Agreement is executed and so long as Yucaipa shall retain

       its Requisite Lender status, Yucaipa will not seek or take lender actions (other

      than with respect to the exercise of remedies (including but not limited to

      directing any credit bid), which shall be at Yucaipa's direction so long as Yucaipa

      retains its Requisite Lender status), with respect to Allied, without the support of

      lenders holding a majority of the first lien debt (other than Yucaipa). The parties

      agree that CIT's obligations pursuant to Paragraphs I 1 and 13 of this Agreement

      are not subject to and are exceptions to the requirements of this Paragraph 8 and

      therefore do not require the vote of lenders, the Requisite Lender or the support of

      lenders holding a majority of the first lien debt (other than Yucaipa),

9)    After the date this Agreement is executed, Allied agrees to provide CIT with

      operational business plans as required by Credit Agreement $ 5.1(i), so1ely on a

      going forward basis. Allied agrees to permit CIT's appraiser to conduct updated

      collateral appraisals as required by the Credit Agreement.

10)   CIT and its affiliates and related pat-ties sliall not and will: not object to, challenge

      or contest, either directly or indirectly, the validity of the Fourth Amendment or

      any portion thereof, the Yucaipa-ComVest Assignment Agreement, or Yucaipa's

      status as Requisite Lender, CJT acknowledges that it recorded Yucaipa's first lien

      loans with a face value in the aggregate principal amount of $145,112,547.06 on

      the Register (as defined in the Credit Agreement) and expressly recognizes the
 Case 14-50971-CSS           Doc 466-12        Filed 05/02/20        Page 352 of 371




       validity and enforceability of the Fourth Amendment. CIT acknowledges as a

       resuit of the foregoing, Yucaipa owns a majority of the combined Term Loan

       Exposure and LC Exposure (each as defined in the Credit Agreement) and,

       accordingly, Yucaipa is the Requisite Lender for all purposes including the

       exercise of remedies. CIT ful-rher agrees that (unless Yucaipa directs CIT to

      transfer a11 or any portion of the intcrest that Yucaipa currently has in the first lien

      loarzs) CIT will talce no action to remove Yucaipa's first lien loans or its interest

      in the letter of credit facility Erorn the Register or to challenge Yucaipa's

      ownership of such first lien loans and letter of credit facility. CIT and its affiliates

      and related parties shall not and will not encourage, induce, support or facilitate,

      either directly or indirectly, any other person or party to object to, cliallenge or

      contest, either directly or indirectly, the validity of the Fourth Amendment or any

      portion thereof, the Yucaipa-ComVest Assignment Agreement, or Yucaipa's

      status as Requisite Lender. CIT also agrees not to object to, challenge or contest,

      either directly or indirectly, or otherwise encourage, induce, support or facilitate,

      either directly or indirectly, any other person or party to object to, challenge or

      contest the validity or perfection of Yucaipa's rights with respect to my Term

      Loans and/or LC Commitments (as defined in the Credit Agreement) that have

      been recorded in the Register.

1I)   For the period from the date this Agreement is executed to the date of the

      effectiveness of CTT's resignation as Administrative and Collateral Agents, CIT

      agrees as follows with respect to outstanding administrative issues, but only to the

      extent such actions can be accomplished prior to the date of the effectiveness of

      CIT's resignation: (a) as Colfaterd Agent, CIT will release title for scrapping or
         Case 14-50971-CSS                 Doc 466-12           Filed 05/02/20          Page 353 of 371




                 transferring equipment to and from Canada on terms proposed by Allied and

                 approved by Yucaipa in its capacity as Requisite Lender under and in accordance

                 with the terms of the Credit Agreement; andlor (b) to the extent that the LC

                 Commitments are reduced or terminated, as Administrative Agent, will process

                 any distributions of the LC Deposits to the Lenders holding the LC Commitments

                 (including, without limitation, Yucaipa) under and in accordance with the terms

                 of the Credit Agreement. CIT also will provide Allied with a c ~ l r r efist
                                                                                         ~~t

                 identifying all first lien Lenders holding Term Loans, Revolving Loans or LC

                 Commitments under the Credit Agreement. CIT will cooperate in good faith with

                the repfacement Administrative Agent and CoIiateral Agent in order to achieve an

                efficient transition of those positions to such new Agent or Agents. CIT as

                Collateral Agent will follow Yucaipa's directions issued in its capacity as

                Requisite Lender under and in accordance with the terms of the Credit

                ~~reernent.~

       12)      Yucaipa shall indemnify CIT and Iiold CIT harmless with respect to all claims,

                lawsuits, losses, damages or fees arising out of or relating to: (i) CIT's resignation

                as Administrative and Collateral Agents pursuant to Yucaipa's instructions given

                as Requisite Lender at any time, except that Yucaipa shall not indemnify CIT to

                the extent a Lender or other person or entity asserts that any lien on assets or

                property of Allied shall become unperfected or is otherwise ineffective as a result

                of CIT's resignation; (ii) CIT's express recognition herein of the vaiidity and

                enforceability of the Fourth Amendment and the Yucaipa-ComVest Assignment

                Agreement; (iii) CIT's formal recordation of Yucaipa's Ioans on the Register; (iv)


The Parties hereto refer to and expressly incorporate herein by this reference the terms of their supplemental

                                                        13
          Case 14-50971-CSS             Doc 466-12       Filed 05/02/20       Page 354 of 371




                  CTT's acknowledgment of Yucaipa as the Requisite Lender; (v) the actio~~s

                  required by Paragraph 11 herein; and (vi) the execution of this Agreement. CIT

                  represents that it has not committed or represented to any lender or third party that

                  it will not resign as Administrative or Collateral Agent.

          1 3)    Administrative Agent and Collateral A,e&

                  Upon written demand by Yucaipa, which demand shaI1 be made by no later than

                  the sixtieth day following the execution of this agreement, CIT will and shall

                  resign its Administrative Agent and Collateral Agent; provided, however, that

                  Yucaipa shall be entitied to a thirty-day extension of the date by which it must

                  deliver such written demand to CIT if, notwithstanding Yucaipa's good faith

                  efforts to appoint a successor Administrative Agent andlor Collateraf Agent,

                  Yucaipa is unable to deliver such demand within the initial sixty-day period. The

                  resignation with respect to CIT's capacity as Administrative Agent and Collateral

                  Agent will take effect contemporaneously with the appointment of a successor

                 Administrative Agent and/or Collateral Agent, and in accordance with the

                 provisions of Section 9.7 of the Credit Agreement and Section 8 of the Pledge and

                 Security Agreement, Yucaipa and Allied agree to have a successor Administrative

                 Agent and Collateral Agent (wit11 prior vetting by CIT pursuant to section 14

                 below) in place at the time or times Yucaipa requests CIT's resignation, and with

                 such successor Agent or Agents' beginning to serve in each capacity as soon as all

                 documentation reasonably requested by such successor Agent or Agents or

                 required pursuant to the Credit Agreement or other Credit Documents to effect

                 such replacement and all acts required of CIT and such successor Agent or Agents


agreement of even date herewith,
                                                  14
 Case 14-50971-CSS          Doc 466-12        Filed 05/02/20       Page 355 of 371




       pursuant to the Credit Agreement have been executed or completed, as applicable.

       Until CIT resigns and Administrative Agent and Collateral Agent, CIT agrees not

       to exercise any remedies without the prior written consent of Yucaipa.

14)    CIT will have consent rights over the appointlnent of a replacement

      Administrative Agent and Collateral Agent. Yucaipa will propose a fist of three

      potential replacement agents and CIT wilI choose its replacement from among the

      members of the list. CIT and Yucaipa acknowledge that the Administrative Agent

      and the CollateraI Agent may not be the same entity and the rights in this

      paragraph apply separately to each if they are different entities.

15)   CIT agrees that it will not take any action that would cause or encourage a

      bankruptcy (involuntary or otherwise) of Allied prior to the expiration of the

      Allied credit facility in or about May of 2012.

16)   Effective as of the date this Agreement is executed, Allied hereby agrees to give

      notice to Administrative Agent pursuant to Section 2.13@)(iii) of the Credit

      Agreement that the LC Commitments shall be reduced by $16,928,475. Upon the

      effectiveness of reductions in the LC Commitments, CIT shall distribute to the

      Lenders the funds in compliance with the terms of the Credit Agreement,

17)   Except to the extent expressly stated othenvise in Paragraph 6 herein, Yucaipa's

      obligations under Paragraphs 6,7, and 8 of this Agreement are conditioned on

      Yucaipa maintaining its Requisite Lender status,

18)   This Agreement shall be construed under the laws of the state of New York.

19)   This Agreement contains the entire agreement between and among the Parties

      hereto regarding the subject matter of this Agreement. None of the Parties has

      relied upon any representation by any other Parly or person or such Party or
 Case 14-50971-CSS           Doc 466-12       Filed 05/02/20       Page 356 of 371




       person's counsel or other representatives in entering into this coinpromise

       settlement Agreement. This Agreement constitutes a limited release and complete

       settlement and accord and satisfaction of the claims described in Paragraphs l(a)

       and 1(b) hereof and an accord and satisfaction as to the other matters expressly

       included in this Agreement. Notwithstanding this provision, the Parties' rights

      and obligations shall continue to be governed by the Credit Documents (as that

      term is defined in the Credit Agreement) except to the extent that the terms of this

      Agreement conflict with the terms of the Credit Documents, in which case the

      terms of this Agreement shall govern the Parties' respective rights and

      obligations.

20)   This Agreement is binding upon and inures to the benefit of all such Parties'

      executors, administrators, personal representatives, successors, paificipants-in

      interest, heirs and assigns,

21)   The Parties expressly deny any and all allegations of wrongdoing (whether

      intentional or unintentional), and this Agreement and the Parties' respective

      obligations arising or created pursuant to this Agreement shall not be construed as

      an admission of any such wrongdoing by any of the Parties, This is a compro~nise

      settteinent of disputed claims and the other matters released by this Agreement

      made to end the costs and uncertainty of litigation.

22)   This Agreement may be executed in any number of counterparts, each of which

      shall be deemed an original but all of which together shall constitute one and the

      same instrument. This Agreement may be executed by facsimile signature and

      each such signature shafl be treated in all respects as having the same effect as an

      original signature.
Case 14-50971-CSS            Doc 466-12       Filed 05/02/20        Page 357 of 371




23)   This Agreement shall be binding on and inure to the benefit of Allied's,

      Yucaipa's, and CIT's affiIiates, including but not limited to such affiliates that are

      Borrowers and Guarantors under the Credit Documents, all of whom are intended

      to be bound by, and to be third party beneficiaries of this Agreement, No other

      person or entity shall have or be entitled to assert rights or benefits under this

      Agreement.

24)   Each of the Parties agrees that a breach of this Agreement will cause irreparable

      injury to the other Parties, that the other Parties have no adequate remedy at law

      in respect of such breach and, as a consequence, that each and every covenant

      contained in this Agreement shall be specifically enforceable against each of the

      Parties,

25)   AII notices required or permitted by this Agreement shall be in writing and shall

      be sent by any form of overnight mail and addressed as follows:

             If to Allied:

             Michael E. Johnson, Esq.
             Troutlnan Sanders LLP
             600 Peachtree Street, N.E., Suite 5200
             Atlanta, Georgia 30308-22 16

             If to Yucaipa:

             David E. Spalten, Esq.
             Kasowitz, Benson, Torres & Friedman LLP
             1360 Peachtree Street, N,E., Suite 1150
             Atlanta, Georgia 30309

             If to CIT:

             Douglas H. Flaum, Esq,
             Israel David, Esq.
             Fried, Frank, Harris, Shriver & Jacobson LLP
             One New York Plaza
             New York, New York 10004-1980
Case 14-50971-CSS           Doc 466-12       Filed 05/02/20       Page 358 of 371




26)   The persons signing this Agreement each represent and warrant that he or she has

      the authority to enter into this Agreement on behalf of the entities for which they

      are signing.
         Case 14-50971-CSS             Doc 466-12       Filed 05/02/20      Page 359 of 371




         IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed

 by their duly authorized attorneys.

ALLIED SYSTEMS HOLDINGS, INC.,                    FRIED, FRANK, IWRRIS, SWRIVER
ALLIED SIrSTEMS, LTD, (L.P.) and the               & JACOBSON LLP
certain guarantor subsidiaries of Allied
Systems Holdings, Inc. and Atfied Systems,        By:
Ltd. (L.P.), each of which are parties to the           Douglas H. Flaurn
Credit Agreement as defined above                       Israel David

By:                                          One New York Plaza
    John Blount                              New York, New York 10004-1980
    ChiefAdministrative OfJicer, Senior Vice Telephone: (212) 859-8000
    Presidenl; Secretary and General Counsel Facsimile: (212) 859-4000
    ofAllied Systems Holdi~gs,f ~ c .
                                             Counsel.for The CIT Group/Bustness Credit,
2302 Parklake Drive, Suite 600               Inc.
Atlanta, Georgia 30345
Telephone: (404) 687-5756                    Dated:
FacsimiIe: (404) 370-4206

Cozinsel,for Allied Systems Holdings, Inc.,
Allied Systems, Ltd. (L.P,) and the cerlzrin
guarantor subsidiaries of Allied Systems
Holdings, Inc, and Allied Systems, Ltd. (L.P.),
each of which are parlies lo the Credit
Agreemefit as defied above

Dated:
KA SOWITZ, BENSON, TORRES




1360 Peachtree Street, N.E., Suite 11SO
Atlanta, Georgia 30309
TeIephone: (404) 260-6080
Pacsimile: (404) 260-608 1

Counselfor Yucaipa A~nertcanAlliance Fund
I, LP and Yucaipa American Alliance
(Parallel) Fund I, LP

Dated:   1
         2, /y~A-c//
          Case 14-50971-CSS            Doc 466-12       Filed 05/02/20    Page 360 of 371




         IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed

 by their duly authorized attorneys.

 ALLIED SYSTEMS HOLDINGS, ZNC,,                   FRIED, FRANK, HARRIS, SHRTVER
 ALLIED SYSTEMS, LTD. (L.P.) and the               & JACOBSON LLP
 certain guarantor subsidian'es of Atlied
 Systems Holdings, Inc. and Allied Systems,       By:
 Ltd. (L.P.), each of which are parties to the          Douglas H,Ffaum
 Crsdit Agreement as defined above                      Israel David

                                            One New York Plaza
                                            New York, New York 10004-1980
    ChiefAdministrabs'veOffcer, Senior Yice Telephone: (212) 859-8000
    President,Secretary and General Counsel Facsimile: (212) 859-4000
    of Atlied Systems Hbldings, Inc.
                                            Counselfor J%e CiT Grolrp/Business Credit,
2302 Parklake Drive, Suite 600              Inc.
Atlanta, Georgia 30345
Telephone: (404) 687-5736                   Dated:
Facsimile: (404) 370-4206

Counselfor Allied Systems Holdings, Inc.,
A ZfiedSystem, Ltd. (L.P,) and the certain
gmrantor subsidiaries of Allied Systems
Holdings, hie. and Alfied Systems, Ltd. (L.P.),
each of which are parties to the Credit
Agreement as defined above


KASOWITZ, BENSON, TORRES
 & FRIEDMAN LLP

By:
      David E. Spalten

1360 Peachtree Street, N.E., Suite 1150
Atlanta, Georgia 30309
Telephone: (404) 260-6080
Facsimile: (404) 260-608 1

Counseffor YttcaipaArnei.ican AAZiance Fund
I, LP and Yriccripa Americnn Alliance
(Pclrallei) Fund I, LP

Dated:
          Case 14-50971-CSS           Doc 466-12     Filed 05/02/20    Page 361 of 371




         IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed

by their duly authorized attorneys.

ALLIED SYSTEMS HOLDINGS, INC.,                     FRIED, FRANK, HARRIS, SHRIVER
ALLIED SYSTEMS, LTD. (L.P.) and the
certain guarantor subsidiaries of Allied
Systems Holdings, Inc. and Allied Systems,
Ltd. (L.P.), each of which are parties to the
Credit Agreement as defined above                      Israel David

By:                                                One New York Plaza
      John Blount                                  New York, New York 10004-1980
      ChiefAdministrative OfJi'cer,Senior Vice     Telephone: (212) 859-8000
      President, Secretary and General Counsel     Facsimile: (212) 859-4000
      of Allied Systems Ilbldings, Inc.
                                                   Counsel for The CIT Group/Business Credit,
2302 Parklake Drive, Suite 600                     Inc.
Atlanta, Georgia 30345
Telephone: (404) 687-5756                          Dated:
Facsimile: (404) 370-4206

Counselfor Allied Systems Holdings, Inc.,
Allied Systems, Ltd (L.P.) and the certain
guarantor subsidiaries of Allied Systems
Holdings, Inc. and Allied Systems, Ltd. (L.P.),
each of which are parties to the Credit
Agreement as deJined above

Dated:
JMSOWITZ, BENSON, TORRES
 & FRIEDMAN LLP

By:
      David E. Spalten

1360 Peachtree Street, N.E., Suite 1150
Atlanta, Georgia 30309
Telephone: (404) 260-6080
Facsimile: (404) 260-608 1

Counselfor Yucaipa American Alliance Fund
I, LP and Yucaipa American Alliance
(Parallel) Fund I, LP

Dated:
Case 14-50971-CSS   Doc 466-12   Filed 05/02/20   Page 362 of 371
         Case 14-50971-CSS           Doc 466-12       Filed 05/02/20       Page 363 of 371




                  SETTLEMENT AGREEMENT AND MUTUAL RELEASES

         This Settlement Agreement and Mutual Releases (the "Agreement") is dated and

 effective as of the    day of                  , 2 0 t I, by and between The CIT GroupiBusiness

 Credit, Inc, (hereinafter referred to as "CIT") and CornVest Investment Partners ITf, LP

 ("ComVest").

        WHEREAS, Allied Systems Holdings, Inc. ("Allied"), Yucaipa American Alliance Fund

I, LP and Yucaipa American Alliance (Parallel) Fund I, LP (collectively, "Plaintiffs") filed a

Verified Complaint on or about November 13,2009 and a First Amended Complaint on or about

December 28,201 0 (the "First Amended Complaint") seeking damages and other legal, equitable

and extraordinary relief against CIT in the Superior Court of Fulton County, Georgia, Civil

Action FiIe No. 2009CV177574 (as amended to date, the "Complaint"}; and

        WHEREAS, CIT filed a Verified Answer and Counterclaims against Plaintiffs and

certain Counterclaim Defendants on or about December 21,2009 seeking damages and other

legal, equitable and extraordinary relief against Plaintiffs and the Counterclaim Defendants (the

"Answer and Counterclaims," and together with the Complaint and the First Amended

Complaint, the "Action"); and

        WHEREAS, the Complaint, the First Amended Complaint, and the Answer and

Counterclaims contained allegations relating to ComVest; and

        WHEREAS, CIT and ComVest desire to hlly settle and compromise all disputes, and to

provide for the releases set forth and contained in this Agreement, on the terms and conditions

set forth in this Agreement;

       NOW, THEREFORE, in consideration of the promises, covenants and other

considerations set forth herein, the sufficiency of which is hereby acknowledged, and in full and
         Case 14-50971-CSS             Doc 466-12        Filed 05/02/20        Page 364 of 371




 final satisfaction of all past, present and future claims released under this Agreement, CIT and

 ComVest agree as follows:

         1.      CIT does hereby release, acquit and forever discharge ComVest and all of its past

 and present parents, subsidiaries, affiliates, representatives, successors, assigns, officers,

 directors, agents, partners, attorneys and employees from any and all claims, actions, causes of

 action, demands for damages, costs, loss of use, expenses, compensation, property damage,

punitive damages, attorney's fees, contribution, indemnification, consequential damages, and any

other expense, benefit, or kind of claim whatsoever against ComVest whether known or

unknown, whether past, present or future, whether contingent or fixed, relating to Allied or

Yucaipa that have arisen at any time on or before the full execution of this Agreement 1) that

were or that could have been asserted in the Action andfor 2) otherwise arising from ComVestYs

purchase, ownership or saIe to Yucaipa of its interests in Allied's debt referred to in the

Complaint, Amended Complaint and Answer and Counterclaims in the Action. CIT stipulates

that this is a full, complete, unconditiovlal and final release and resolution of the foregoing claims

against ComVest, except as required to enforce this Agreement, This release is made solely by

CIT and its personal representatives, successors, and assigns on its own behaIf and not in a

representative capacity on behalf of any other person and does not constitute a release by any

other person.

        2.      Coinvest does hereby release, acquit and forever discharge CTT (whether in its

capacity as an agent, a lender or otherwise) and all of its past and present parents, subsidiaries,

affiliates, representatives, successors, assigns, officers, directors, agents, partners, attorneys and

employees from any and all claims, actions, causes of action, denlands for damages, costs, loss

of use, expenses, compensation, property damage, punitive damages, attorney's fees,
         Case 14-50971-CSS           Doc 466-12       Filed 05/02/20       Page 365 of 371




contribution, indemnification, consequential damages, and any otlier expense, benefit, or kind of

claim whatsoever against CIT (whether in its capacity as an agent, a lender or otherwise) whether

known or unknown, whether past, present or future, whether contingent or fixed, relating to

Allied or Yucaipa that have arisen at any time on or before the full execution of this Agreement

I ) that were or that could have been asserted in the Action and/or 2) otherwise arising from

CIT's acts and omissions as alleged in the Compfaint or the First Amended Complaint in the

Action or fiom CIT's service and conduct as and/or resignation as Administrative Agent and/or

Collateral Agent and/or 3) otherwise arising from CIT's purchase or ownership of its interests in

the debt of AIfied referred to in the Complaint, Amended Coinplaint and Answer and

Co~interclaimsin the Action, ComVest stipulates that this is a fult, complete, unconditional and

final release and resolution of the foregoing claims against CIT, except as required to enforce

this Agreement. This release shall also include a release from CotnVest to CIT (whether in its

capacity as an agent, a lender or otherwise) of any and all claims for all of ComVest's fees and

expenses relating to any subpoena served upon ComVest, Cecilio Rodriguez, and Mark Hughes

by CIT relating to the Action. This release is made solely by Co~nVestand its personal

representatives, successors, and assigns on its own behalf and not in a representative capacity on

behalf of any other person and does not constitute a release by any other person.

       3,      This Agreement shall be construed under the laws of the state of New York.
         Case 14-50971-CSS   Doc 466-12     Filed 05/02/20     Page 366 of 371




Dated:

                                     JONES, FOSTER, JOHNSTON
                                      & STUBBS, P.A.

                                     By:
                                           Robert W. Wilkins

                                     500 South Flagler Drive, Suite 11.00
                                     West Palm Beach, Florida 33401
                                     Telephone: (561) 650-0400
                                     Facsimile: (56 1) 650-0412

                                     Counselfor Corn Vest Investment Partners I14 LP
                                     FRIED, FRANK, UARfUS, SHRIVER
                                      & JACOBSON LLP

                                    By:
                                           Douglas H. Flauln
                                           Israel David

                                    One New York Plaza
                                    New York, New York 10004-1980
                                    Telephone: (212) 859-8000
                                    Facsimile: (2 12) 859-4000

                                    Counselfor The CIT Group/Business Credit, Inc.
        Case 14-50971-CSS            Doc 466-12        Filed 05/02/20       Page 367 of 371




                               SUPP1,EMENTAL AGREEMENT

       This Supplemental Agreement ("Supplemental Agreement") is entered into by and

between Allied Systems Holdings, Inc, ('(Allied"), Yucaipa American Alliance Fund I, LP

("YAAF I"), Yucaipa American Alliance (Farallel) Fund I, LP ("YAAF Parallel", and together

with YAAF I, "Yucaipa," and together with Allied, "Plaintiffs") and The CIT Group/Business

Credit, Inc. (hereinafter referred to as "Defendant" or "CIT") and is intended by the parties

hereto to be incorporated illto the Settlement Agreement and Mutual Limited Releases dated of

the fifth day of December 201 1 (the "Settlement Agreement"). The terns used herein, unless

otherwise defined herein, shall have the same meanings as in the Settlement Agreement.

       IT IS HEREBY AGREED AS FOLLOWS:

       I.      Allied and Yucaipa have notified CIT that they contend that Credit Agreement

               Section 2.4(l)(ii) unconditionally requires CIT (and any other Agent) to transmit

               directly ill applicable pro rata shares to a11 Lenders any funds (including but not

               limited to LC Deposits) which, pursuant to provisions of the Credit Agreement,

              are required to be distributed to the Lenders by CIT for other Agent) as a result of

              the termination or reduction of the LC Commitments under the Letter of Credit

              Facility.

       2.     CIT agrees to indemnify and hold harmless Allied and Yucaipa from any claims

              asserted by any person, including but not limited to any Lender under the Credit

              Agreement, arising fro111 or related to any attempt by CTT or any Agent to seize or

              otherwise effect a set-off for CIT's benefit against any suck funds it is required to

              distribute as a result of the reduction or termination of the Letter of Credit

              Facility.
         Case 14-50971-CSS             Doc 466-12       Filed 05/02/20       Page 368 of 371




        3.       Yucaipa's indeixnilication obligations under Paragraph 12 of the Settlement

                 Agreement shall not appfy to claims asserted by a Lender or any other person

                 against CIT or my other Agent arising from or related to CIT7sor any other

                 Agent's attempts to assert a set-off or other claim for CIT's benefit against funds

                 it receives on account of the reduction or termination of the Letter of Credit

                 Facility as more f~rllydescribed in Paragraphs 11(b) and 16 of the Settlement

                 Agreement.

        4.       The Parties shaII keep the terms of this Supplemental Agreement confidential and

                 such ternts shall not be disclosed in any manner (other than the reference to it in

                the Settlement Agreement), except: (i) that the Parties may disclose the terms to

                such of their respective employees, officers, directors, auditors, accountants,

                attorneys or agents 8s may reasonably need to know the terms in order to comply

                with their duties; and (ii) as may be required by appIicabIe law or reguIation. In

                the event that any Party receives legal process calling for the disclosure of the

                terms of this Supplemental Agreement, it shall provide the other Parties prompt

                notice (through their counsel) in order to give the other Parties a reasonable

                opportunity to assert through proper legal means any claimed right to

                confidentiality,

             WITNESS WHEREOF, the parties hereto have caused this Supplemental Agreement

to be executed by their duly authorized attorneys.
       Case 14-50971-CSS   Doc 466-12    Filed 05/02/20      Page 369 of 371




DATED: December 5,20 11

                                  ALLIED SYSTEMS HOLDINGS, N C .

                                  B J & ~ = Z Z Z - V
                                        John Blount
                                        Chief Administrative Oflcer, Senior Vice
                                        President, Secretary and Ge~eralCounsel
                                        of Allied Systems Holdings, Inc.

                                  2302 Parklake Dfiv-e, Suite 600
                                  Atlanta, Georgia 30345
                                  Telephone: (404) 687-5756
                                  Facsimile: (404) 370-4206

                                  Cozinselfor Allied Systems Holdings, Inc.
                                  KASOWITZ, BENSON, TORRES
                                   & FFUEDMAN LLP

                                  By:
                                        David E. Spalten

                                  1360 Peachtree Street, N.E., Suite 1150
                                  Atlanta, Georgia 30309
                                  Telephone: (404) 260-6080
                                  Facsimile: (404) 260-608 1

                                  Counselfor Plaiiztz~sYucnipa American
                                  Alliance Fzmd 1; LP and Ytlcnipn American
                                  Alliance (Parallel) Fund I, LP
                                  FRIED, FRANK, HARRIS, SHRIVER
                                   & JACOBSON LLP

                                  By:
                                        Douglas H. Flaum
                                        Israel David

                                  One New York Plaza
                                  New York, New York 10004-1980
                                  Telephone: (2 12) 859-8000
                                  Facsimile: (212) 859-4000

                                  Counselfor Defendant The CIT
                                  Groltp/Btisiness Credit, Irzc.
      Case 14-50971-CSS   Doc 466-12     Filed 05/02/20     Page 370 of 371




DATED: December 5,20 11

                                   ALLIED SYSTEMS IIOLDINGS, MC.

                                   By:
                                         John Blount
                                         Chief Administrative Oflcer, Senior Vice
                                         President, Secretary and Gevleral Counsel
                                         of Allied Systems Holdings, Inc.

                                   2302 Parklake Drive, Suite 600
                                   Atlanta, Georgia 30345
                                   Telephone: (404) 687-5756
                                   Facsimile: (404) 370-4206

                                   Counselfor Allied Systems Holdings, Inc.
                                   KASOWITZ, BENSON,TORRES
                                       & FRIEDTJP?

                                   By:
                                         David E. S p a k

                                   1350 Peachtree Street, N,E., Suite 1150
                                   Atlanta, Georgia 30309
                                   Telephone: (404) 260-6080
                                   Facsiinile: (404) 260-608 1

                                   Counselfor Plaifitfls Yucaga American
                                   Alliance Fund I, LP and Yuca@aAmerican
                                   Alliance (Pa~alEeOFund l, LP
                                   FRIED, F.MNK, HARRIS, SHRIVER
                                    & JACOBSON LLP

                                   By:
                                         Douglas H. Flaum
                                         Israel David

                                   One New York Plaza
                                   New York, New York 10004-1980
                                   Telephone: (212) 859-8000
                                   Facsimile: (2 12) 859-4000

                                   C:ounsel for Defendant The ClT
                                   Groztflusiness Credit; Inc.
       Case 14-50971-CSS   Doc 466-12     Filed 05/02/20         Page 371 of 371




DATED: December 5,20 11

                                        ALLIED SYSTEMS HOLDINGS, INC.

                                        By:
                                              John Blount
                                              Chief Administrative Officer, Senior Vice
                                              President, Secretary and General Counsel
                                              of Allied Systems Holdings, Inc.

                                        2302 Parklake Drive, Suite 600
                                        Atlanta, Georgia 30345
                                        Telephone: (404) 687-5756
                                        Facsimile: (404) 370-4206

                                        Counsel for Allied Systems Holdings, Inc.
                                        KASOWITZ, BENSON, TORRES
                                         & FRIEDMAN LLP

                                        By:
                                              David E. Spalten

                                        1360 Peachtree Street, N.E., Suite 1150
                                        Atlanta, Georgia 30309
                                        Telephone: (404) 260-6080
                                        Facsimile: (404) 260-608 1

                                        Counselfor Plaintiffs Yucaipa American
                                        Alliance Fund I, LP and Yucaipa American
                                        Alliance (Parallel) Fund l, LP
                                        FRIED, FRANK, HARRIS, SHRIVER
                                         & JACOBSON LLP          n

                                        By:

                                              lsrael David

                                        One New York Plaza
                                        New York, New York 10004-1980
                                        Telephone: (212) 859-8000
                                        Facsimile: (2 12) 859-4000

                                        Counsel for Defendant The CIT
                                        Group/Business Credit, Inc.
